PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT

















SECOND AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
dated as of February 1, 2015
between
J. ARON & COMPANY
and
ALON USA, LP



1
ny-1168102

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


TABLE OF CONTENTS
Page

Article 1
DEFINITIONS AND CONSTRUCTION
2
Article 2
CONDITIONS TO COMMENCEMENT
19
Article 3
TERM OF AGREEMENT
23
Article 4
COMMENCEMENT DATE TRANSFER
23
Article 5
PURCHASE AND SALE OF CRUDE OIL
24
Article 6
PURCHASE PRICE FOR CRUDE OIL
34
Article 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
35
Article 8
PURCHASE AND DELIVERY OF PRODUCTS
40
Article 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
42
Article 10
PAYMENT PROVISIONS
45
Article 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
50
Article 12
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
51
Article 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
52
Article 14
TAXES
53
Article 15
INSURANCE
54
Article 16
FORCE MAJEURE
56
Article 17
REPRESENTATIONS, WARRANTIES AND COVENANTS
57
Article 18
DEFAULT AND TERMINATION
61
Article 19
SETTLEMENT AT TERMINATION
66
Article 20
INDEMNIFICATION
70
Article 21
LIMITATION ON DAMAGES
71
Article 22
AUDIT AND INSPECTION
72
Article 23
CONFIDENTIALITY
72
Article 24
GOVERNING LAW
73
Article 25
ASSIGNMENT
73
Article 26
NOTICES
74
Article 27
NO WAIVER, CUMULATIVE REMEDIES
74
Article 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
74
Article 29
MISCELLANEOUS
75




-i-    
ny-1168102

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Schedules


Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Benchmarks 
Schedule C
Monthly True-up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
[Reserved]
Schedule G
Daily Settlement Schedule
Schedule H
Form of Inventory Reports
Schedule I
Initial Inventory Targets
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
Form of Run-out Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule R
Step-Out Inventory Sales Agreement
Schedule S
Form of Refinery Production Volume Report
Schedule T
Excluded Transaction Trade Sheet
Schedule U
Alon Credit Agreement Amendment
Schedule V
Available Storage or Transportation Arrangements


-iii-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Schedule W
[Reserved]
Schedule X
Pipeline Systems (Included Pipelines)
Schedule Z
Orla to El Paso/ El Paso Inventory Description
Schedule AA
Differential Determination Procedure






-iv-



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



SECOND AMENDED AND RESTATED SUPPLY AND OFFTAKE AGREEMENT
This Second Amended and Restated Supply and Offtake Agreement (this “Agreement”)
is made as of February 1, 2015 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon USA, LP (the
“Company”), a limited partnership organized under the laws of Texas located at
12700 Park Central Dr., Suite 1600, Dallas, Texas 75251 (each referred to
individually as a “Party” or collectively as the “Parties”).
WHEREAS, the Company is the exclusive lessee and operator of a crude oil
refinery located in Big Spring, Texas, together with other real and personal
property related thereto (the “Refinery”) as described in the Master Lease
Agreement (as defined below);
WHEREAS, Aron and Alon Refining Krotz Springs, Inc. (“ARKS”) have entered into
that Inventory Sales Agreement dated as of the Commencement Date which provides,
subject to the conditions therein, for ARKS to sell to Aron and Aron to buy from
ARKS all crude oil and petroleum products held by ARKS at the Included Locations
(as defined below) on the Closing Date (as defined below);
WHEREAS, the Company and Aron are parties to an Amended and Restated Supply and
Offtake Agreement, (the “First Restated Agreement”) dated as of March 1, 2011,
pursuant to which Aron agreed to deliver crude oil and other petroleum
feedstocks to the Company for use at such Refinery and purchase all refined
products produced by the Refinery (other than certain excluded products);
WHEREAS, the Parties have entered into various amendments of the First Restated
Agreement and that certain Supplemental Agreement to Supply and Offtake
Agreement dated as of October 31, 2011 between Aron and the Company relating to
the First Restated Agreement (the “Supplemental Agreement”), which supplements,
amends and forms part of the First Restated Agreement;
WHEREAS, the Parties wish to make further amendments to the First Restated
Agreement, including extending the term thereof; and
WHEREAS, the Parties wish to incorporate such further amendments, together with
all prior amendments and the Supplemental Agreement, into a single agreement by
amending and restating the First Restated Agreement in its entirety as more
specifically set forth herein.
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the First Restated Agreement is hereby amended and
restated in its entirety as of the date hereof and as follows:






--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ARTICLE 1

DEFINITIONS AND CONSTRUCTION
1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).
“Actual Monthly Crude Run” has the meaning specified in Section 6.4(c).
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.
“Adequate Assurance” has the meaning specified in Section 12.5.
“Adjustment Fee” means the amount set forth as the “Adjustment Fee” in the Fee
Letter.
“Adjustment Date” means June 1, 2013.
“Adjustment Date Differential” means the differential determined pursuant to the
Differential Determination Procedure.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affected Party” has the meaning specified in Section 16.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Aggregate Receipts” has the meaning specified in Section 7.5(d)(i).
“Alternate Delivery Point” means the last permanent flange of the Crude Storage
Tanks that connects directly to first permanent flange of the White Oil
Connection.
“Ancillary Contract” has the meaning specified in Section 19.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising

2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



under Procurement Contracts and regardless of the point at which or terms upon
which delivery is made under any Procurement Contract), including, ocean-going
freight and other costs associated with waterborne movements, inspection costs
and fees, wharfage, port and dock fees, vessel demurrage, lightering costs,
ship’s agent fees, import charges, waterborne insurance premiums, fees and
expenses, broker’s and agent’s fees, load port charges and fees, pipeline
transportation costs, pipeline transfer and pumpover fees, pipeline throughput
and scheduling charges (including any fees and charges resulting from changes in
nominations undertaken to satisfy delivery requirements under this Agreement),
pipeline and other common carrier tariffs, blending, tankage, linefill and
throughput charges, pipeline demurrage, superfund and other comparable fees,
processing fees (including fees for water or sediment removal or feedstock
decontamination), merchandise processing costs and fees, importation costs, any
charges imposed by any Governmental Authority (including transfer taxes (but not
taxes on the net income of Aron) and customs and other duties), user fees, fees
and costs for any credit support provided to any pipelines with respect to any
transactions contemplated by this Agreement and any pipeline compensation or
reimbursement payments that are not timely paid by the pipeline to Aron.
Notwithstanding the foregoing, (i) Aron’s hedging costs in connection with this
Agreement or the transactions contemplated hereby shall not be considered
Ancillary Costs (but such exclusion shall not change or be deemed to change the
manner in which Related Hedges are addressed under Article 19 below) and (ii)
any Product shipping costs of Aron, to the extent incurred after Aron has
removed such Product from the Product Storage Facilities for its own account,
shall not be considered Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
“Aron’s Policies and Procedures” shall have the meaning specified in Section
13.4(a).
“ARKS Supply and Offtake Agreement” means the Second Amended and Restated Supply
and Offtake Agreement between Aron and ARKS, dated as of ______, 2015, as
amended by Amendment No. 1 to the Supply and Offtake Agreement dated January 20,
2011, Amendment No. 2 to the Supply and Offtake Agreement dated February 18,
2011 and as may from time to time be further amended, modified, supplemented
and/or restated.
“ASI Supply and Offtake Agreement” means the Amended and Restated Supply and
Offtake Agreement, dated as of ______, 2015 between Alon Supply, Inc. (“ASI”)
and Aron, as from time to time may be further amended, modified, supplemented
and/or restated.
“Available Storage or Transportation Arrangements” means all of the storage and
transportation facilities listed on Schedule V with respect to which the Company
has certain transportation and/or storage rights.

3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Average Monthly NYMEX Price” means, for any calendar month, the arithmetic
average of the closing settlement prices of the trading days in the applicable
calendar month on the New York Mercantile Exchange for the first nearby Light
Sweet Crude Oil Contract.
“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any of the Master Lease or an agreement between the
Company and a third party pursuant to which the Company acquired rights to use
the Included Crude Pipelines, the Included Product Pipelines or the Included
Third Party Storage Tanks.
“Baseline Volume” means for each Product Group the respective minimum volume
specified therefor under the “Baseline Volume” column on Schedule D.
“Best Available Inventory Data” means (a) daily inventory reports produced by
the Company in the form specified in Schedule H, (b) daily reports from Holly
Energy Partners, L.P. for Included Product Pipelines and Included Third Party
Storage Tanks (except for El Paso Inventory), (c) daily inventory reports in
respect of El Paso Inventory, prepared in the manner described in Schedule Z and
(d) the aggregate Crude Oil linefill volume shown as owned by Aron on the most
recent available crude linefill reports from the Included Crude Pipelines.
“BS&W” means basic sediment and water.

4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Buy/Sell Quantity” has the meaning specified in Section 5.11(e).
“Commencement Date” has the meaning specified in Section 2.3.
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks and the Included Crude Pipelines purchased by Aron on
the Commencement Date, pursuant to the Inventory Sales Agreement.
“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreement.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nominations” has the meaning specified in Section 5.4(b).
“Counterparty Crude Sales Fee” has the meaning specified in Section 6.4(h).
“CPT” means the prevailing time in the Central time zone.
“Credit Agreement” means (a) the Credit Agreement dated as of June 22, 2006
among Alon USA Energy, Inc., the Lenders thereto and Credit Suisse as amended
from time to time and (b) the amended Revolving Credit Agreement dated as of
June 22, 2006 by and among Alon USA, LP, EOC Acquisition LLC, the Guarantor
Companies thereto, the Financial Institutions thereto, Israel Discount Bank of
New York and Bank Leumi USA (the “Revolving Credit Agreement”).
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks that
connects to the pipelines leading to the Refinery’s processing units.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
“Crude Oil” means crude oil of any type or grade.

5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
monthly statements from the Included Crude Pipelines.
“Crude Purchase Fee” has the meaning specified in Section 6.4(a).
“Crude Storage Facilities” means, collectively, the Crude Storage Tanks and the
Included Crude Pipelines.
“Crude Storage Tanks” means any of the tanks at the Refinery, listed on Schedule
E that store Crude Oil.
“Daily Crude Storage Receipts” means, for any day, Aron’s estimate of the
aggregate quantity of Crude Oil received by Aron at the Crude Intake Point
during such day, arriving from any of the Crude Oil pipelines described on
Schedule X, as amended from time to time.
“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark Indicated on Schedule B as the
relevant daily price.
“Daily Product Sales” means, for any day and Product Group, Aron’s estimate of
the aggregate sales volume of such Product sold during such day, pursuant to (a)
Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.
“Daily Supplemental Price” means, for the Daily Supplemental Quantity on any
day, the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Contract for the preceding Business Day (as
determined in accordance with Schedule G).
“Daily Supplemental Quantity” has the meaning provided in Section
5.11(b)(iii)(A).


“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 18.2.
“Deferred Interim Payment Amount” has the meaning specified in Section 10.1(h).
“Deferred Portion” has the meaning specified in the Inventory Sales Agreement.

6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delivery Date” means any calendar day.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co, and in
the case of the Company, none.
“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring either at the Crude Intake Point or at an upstream point, regardless
of whether such delivery is via a pipeline that is not an Included Crude
Pipeline or is pursuant to a Procurement Agreement with delivery via an Included
Crude Pipeline.
“Differential Determination Procedure” means the procedure set forth on Schedule
AA hereto for determining the differential to be applied in Schedules B as of
the Adjustment Date.
“Disposed Quantity” has the meaning specified in Section 9.4.
“Disposition Amount” has the meaning specified in Section 9.4.
“Duncan Tanks” means the Product storage tanks owned by the Company and located
in Duncan, Oklahoma.
“Early Termination Date” has the meaning specified in Section 3.2.
“Eastbound Quantity” means, for any Supplemental Quantity that is an Eastbound
Shipment, a quantity of Crude Oil equal to negative one (-1) times that
Supplemental Quantity.
“Eastbound Shipment” means, with respect to any quantity of Crude Oil, the
shipment and transporting of such Crude Oil commencing with the withdrawal of
such Crude Oil from the Crude Storage Tanks through the Alternate Delivery Point
and the movement of such Crude Oil via the White Oil Connection to the
Supplemental Injection Point, then via the Supplemental Pipeline to the
Nederland Terminal.
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“El Paso Inventory” means at any time, the aggregate volume of Product in the El
Paso, Texas terminal operated by Holly Energy Partners, LP for which Aron is the
exclusive owner.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of

7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ambient air, surface water, groundwater, land surface or subsurface strata,
endangered species or wetlands), occupational health and safety and the
manufacture, processing, distribution, use, generation, handling, treatment,
storage, disposal, transportation, release or management of solid waste,
industrial waste or hazardous substances or materials.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Daily Net Crude Sales” has the meaning specified in Section
10.1(c)(i).
“Estimated Daily Net Product Sales” has the meaning specified in Section
10.1(c)(ii).
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excluded Materials” means any materials other than Crude Oil or Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Expiration Date” has the meaning specified in Section 3.1.
“Fed Funds Rate” means the rate set forth in H.15(519) or in H.15 Daily Update
for the most recently preceding Business Day under the caption “Federal funds
(effective)”; provided that if no such rate is so published for any of the
immediately three preceding Business Days, then such rate shall be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged by each of three leading brokers of U.S. dollar Federal funds
transactions prior to 9:00 a.m., CPT, on that day, which brokers shall be
selected by Aron in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain amended and restated letter from Aron to the
Company, executed on or after the date hereof and as from time to time
thereafter amended and/or restated, which identifies itself as the “Fee Letter”
for purposes hereof, and pursuant to which the Parties have set forth the
amounts for and other terms relating to certain fees payable hereunder.
“First Restated Agreement” has the meaning specified in the recitals above.

8



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“First Restated Agreement Effective Date” means the “Effective Date” as defined
in the First Restated Agreement.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Procurement Contract, whether as a
result of Force Majeure as defined above, “force majeure” as defined in such
Procurement Contract, breach of contract by such Third Party Supplier or any
other reason, shall constitute an event of Force Majeure for Aron under this
Agreement with respect to the quantity of Crude Oil subject to that Procurement
Contract.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Gross/Net Factor” has the meaning specified in Section 10.1(c)(iii).
“Guarantee” has the meaning specified in Section 18.1(n).
“Guarantor” has the meaning specified in Section 18.1(n).
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
“Identified Facilities” has the meaning specified in Section 13.4(a).

9



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Included Crude Pipelines” means, the pipelines or sections thereof as further
described on Schedule X, as such schedule may, from time to time, be amended by
the Parties.
“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, Product Storage Tanks, Included Product Pipelines and the
Included Third Party Storage Tanks.
“Included Product Pipelines” means the pipelines or sections thereof as further
described on Schedule X or listed on Schedule E, as such schedules may, from
time to time, be amended by the Parties.
“Included Third Party Storage Tanks” means storage tanks at product terminals in
Abilene, Wichita Falls, Orla and El Paso as further identified and described on
Schedule E.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Index Value” has the meaning specified in Section 7.5(d)(ii).
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Initial Margin Amount” has the meaning specified in Section 12.4.
“Interim Payment” has the meaning specified in Section 10.1(a).
“Inventory Sales Agreement” means that Inventory and Sales Agreement entered
into by Aron and ARKS, dated as of the Commencement Date, pursuant to which ARKS
is selling and transferring to Aron the Commencement Date Volumes for the
Commencement Date Purchase Value, free and clear of all liens, claims and
encumbrances of any kind.
“Krotz Refinery” means the Crude Oil refinery owned and operated by ARKS and
located in Krotz Springs, Louisiana.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Liens” has the meaning specified in Section 17.2(h).

10



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Liquidated Amount” has the meaning specified in Section 18.2(f).
“Long Product FIFO Price” means the price so listed on Schedule B.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account, as amended,
supplemented, restated or otherwise modified from time to time.
“Master Lease” means the Lease Agreement by and among Alon USA Refining, Inc.
and Alon Paramount Holdings, Inc. (successor by merger to each of Alon USA
Pipeline, Inc., Fin-Tex Pipeline Company, American Petrofina Pipeline Company
and T&R Assets, Inc.), jointly and severally, as Landlord, and Alon USA, LP
(f/k/a SWBU, L.P.), as Tenant, as amended, pursuant to which the Company is the
exclusive lessee and operator of the Refinery, together with other real and
personal property related thereto.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its subsidiaries taken as a whole,
(ii) the occurrence of a Material Adverse Change under the ARKS Supply and
Offtake Agreement as defined therein;; (iii) the ability of the Company to fully
and timely perform its obligations; (iv) the legality, validity, binding effect
or enforceability against the Company of any of the Transaction Documents; or
(v) the rights and remedies available to, or conferred upon, Aron hereunder;
provided that none of the following changes or effects shall constitute a
“Material Adverse Change”: (1) changes, or effects arising from or relating to
changes, of laws, that are not specific to the business or markets in which the
Company operates; (2) changes arising from or relating to, or effects of, the
transactions contemplated by this Agreement or the taking of any action in
accordance with this Agreement; (3) changes, or effects arising from or relating
to changes, in economic, political or regulatory conditions generally affecting
the U.S. economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4) changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants; and (5) changes
arising from or relating to, or effects of, any seasonal fluctuations in the
business, except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date and tank gaugings
conducted at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products

11



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Delivery Point, as evidenced by either (i) meter readings and meter tickets for
that Delivery Date or (ii) tank gaugings conducted at the beginning and end of
such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section 5.2(b).
“Monthly Crude Oil True-up Amount” has the meaning specified in Schedule C.
“Monthly Crude Payment” has the meaning specified in Section 6.3.
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per Barrel specified in the related
Procurement Contracts under which Aron acquired such Barrels in such month.
“Monthly Crude Receipts” means, for any month, the aggregate quantity of Barrels
of Crude Oil for which Aron is invoiced by sellers (whether Third Party
Suppliers, the Company or Affiliates of the Company) under Procurement Contracts
with respect to Crude Oil quantities delivered during such month.
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.8.
“Monthly Procurement Shortfall” has the meaning specified in Section 6.4(d).
“Monthly Product Estimate” has the meaning specified in Section 8.3(b).
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.
“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.
“Monthly Supplemental Quantity” means, for any calendar month, the sum of the
Eastbound Quantities and Westbound Quantities injected into the Supplemental
Pipeline via the Supplemental Injection Point or ejected from the Supplemental
Pipeline via the Supplemental Injection Point during such month (which may be a
positive or negative amount) as evidenced by the SPLP Monthly Statement.
“Monthly Product True-up Amount” has the meaning specified in Schedule C.
“Monthly True-up Amount” has the meaning specified in Section 10.2(a).
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.

12



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Nederland Terminal” means the SPMT Nederland Terminal located on the
Sabine-Neches Waterway between Beaumont and Port Arthur, Texas.
“Net Crude Sales Volume” has the meaning specified in Section 9.3(a).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 16.1.
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding sediment and water and free water, corrected for the observed
temperature to 60° F.
“Obligations” has the meaning specified in Section 12.4.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Tanks for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.
“Other Barrels” has the meaning specified in Section 5.3(f).
“Other Rejected Barrels” has the meaning specified in Section 6.4(g).
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any Included Crude Pipeline or
Included Product Pipeline, the date and time by which a shipper on such Included
Crude Pipeline or Included Product Pipeline, as applicable is required to
provide its nominations to the entity that schedules and tracks Crude Oil and
Products in such Included Crude Pipeline or Included Product Pipeline, as
applicable for the next shipment period for which nominations are then due.
“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on Schedule
B.
“Pricing Group” means any of the Product Groups listed as a pricing group on
Schedule P.

13



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Procurement Contract” means any procurement contract entered into by Aron for
the purchase of Crude Oil to be processed at the Refinery, which may be either a
contract with any seller of Crude Oil (other than the Company or any Affiliate
of the Company) or a contract with the Company, or such other contract to the
extent the Parties deem such contract to be a Procurement Contract for purposes
hereof.
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms satisfactory to Aron providing for the
automatic reassignment thereof to the Company in connection with the termination
of this Agreement.
“Product” means any of the refined petroleum products listed on Schedule A, as
from time to time amended by mutual agreement of the Parties.
“Product Cost” has the meaning specified in Section 8.7.
“Product Group” means Crude Oil or a group of Products as specified on Schedule
P.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Facilities” means, collectively, the Product Storage Tanks, the
Included Product Pipelines and the Included Third Party Storage Tanks.
“Product Storage Tanks” means any of the tanks, salt wells or pipelines listed
on Schedule E that store or transport Products.
“Products Delivery Point” means the inlet flange of the Product Storage Tanks.
“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.
“Pro Forma Expiration Date” has the meaning specified in Section 18.2(b).
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.

14



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Proration Event” has the meaning specified in Section 5.11(e).
“Reduced Fee Barrels” has the meaning specified in Section 6.4(b).
“Refinery” means the petroleum refinery located in Big Spring, Texas leased by
the Company pursuant to the terms of the Master Lease.
“Refinery Facilities” means all the facilities operated by the Company located
at the Refinery, and any associated or adjacent facility that is used by the
Company to carry out the terms of this Agreement, excluding, however, the Crude
Oil receiving and Products delivery facilities, pipelines, tanks and associated
facilities owned and operated by the Company which constitute the Storage
Facilities.
“Rejected Procurement Contract” has the meaning specified in Section 6.4(f).
“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s exposure
resulting from this Agreement or any other Transaction Document and Aron’s
rights and obligations hereunder or thereunder.
“Remedies Exercise Date” has the meaning specified in Section 18.2(b).
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company shall have provided Aron with the Company’s
(or its Affiliates’) full and unimpaired right to use the Included Crude
Pipelines, Included Product Pipelines and Included Third Party Storage Tanks.
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“Run-out Report” has the meaning specified in Section 7.3(a).
“Second Level Two Fee” means the amount set forth as the “Second Level Two Fee”
in the Fee Letter.
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Shortfall Procurement Barrels” has the meaning specified in Section 6.4(e).
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates) and the Company (or any of its Designated Affiliates)
(i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency

15



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



swap transaction, cross-currency rate swap transaction, currency option, weather
swap, weather derivative, weather option, credit protection transaction, credit
swap, credit default swap, credit default option, total return swap, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or forward purchase
or sale of a security, commodity or other financial instrument or interest
(including any option with respect to any of these transactions) or (ii) which
is a type of transaction that is similar to any transaction referred to in
clause (i) that is currently, or in the future becomes, recurrently entered into
the financial markets (including terms and conditions incorporated by reference
in such agreement) and that is a forward, swap, future, option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity instruments, debt securities or other debt instruments, or economic
indices or measures of economic risk or value, (b) any combination of these
transactions and (c) any other transaction identified as a Specified Transaction
in this Agreement or the relevant confirmation.
“SPLP” means Sunoco Pipeline L.P.
“SPMT” means Sunoco Partners Marketing & Terminals L.P., a Texas limited
partnership and an Affiliate of Sunoco.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
between Aron and ARKS, dated as of the Commencement Date, pursuant to which ARKS
shall buy Crude Oil and Products from Aron subject to the provisions of this
Agreement and any other terms agreed to by the Parties thereto.
“Storage Facilities” mean the storage, loading and offloading facilities owned
or operated by the Company located at the Refinery including the Crude Storage
Tanks, the Product Storage Tanks and the land, piping, marine facilities, truck
facilities and other facilities related thereto, together with existing or
future modifications or additions, which are excluded from the definition of
Refinery or Refinery Facilities. In addition, the term “Storage Facilities”
includes any location where a storage facility is used by the Company to store
or throughput Crude Oil or Products except those storage, loading and offloading
facilities owned or operated by the Company which are used exclusively to store
Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, between the Company and Aron, pursuant to which the
Company has granted to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.
“Supplemental Agreement” has the meaning specified in the recitals above.
“Supplemental Buy/Sell Confirmation” means a master buy/sell confirmation in a
form incorporating such industry general terms and conditions as Aron shall
specify and otherwise reasonably acceptable to Aron, subject to which the
parties may enter into, from time to time, buy/sell transactions in which Aron
shall sell a quantity of Crude Oil to the Company as such quantity is injected
at the Supplemental Injection Point and the Company shall sell such quantity
back to Aron as such quantity passes the last permanent flange at the outlet of
SPLP’s custody transfer meter on the Supplemental Pipeline at the Nederland
Terminal.

16



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Supplemental Buy/Sell Transaction” has the meaning specified in Section
5.11(e).
“Supplemental Injection Point” means the first permanent flange at the inlet to
the SPLP custody transfer meter on the Supplemental Pipeline at Big Spring,
Texas, which is located at the connection between the White Oil Pipeline and the
White Oil Connection.
“Supplemental Pipeline” means the portion of the common carrier Crude Oil
pipeline more fully described in Schedule X hereto.
“Supplemental Pipeline Tariff” means SPLP’s tariffs on file with FERC containing
the rates, rules and regulations governing the provision of Crude Oil
transportation and related services on the Supplemental Pipeline (1) westbound
from the Nederland Terminal to the Big Spring Refinery and (2) eastbound from
the Big Spring Refinery to the Nederland Terminal, in substantially the forms
attached to the Supplemental T&D Agreement.
“Supplemental Price” means, for any calendar month, the Average Monthly NYMEX
Price for such month.
“Supplemental Quantity” has the meaning provided in Section 5.11(a).
“Supplemental T&D Agreement” means that certain Pipeline Throughput and
Deficiency Agreement between the Company and SPLP, dated October 7, 2011,
pursuant to which the Company has the right to transport Crude Oil on the
Supplemental Pipeline.
“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with Applicable Law and industry practice,
to perform any and all inspections required by Aron.
“Tank Maintenance” has the meaning specified in Section 9.5(b).
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 19.2(a).
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Crude Oil Volumes” has the meaning specified in Section
19.1(d).

17



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



“Termination Date Product Volumes” has the meaning specified in Section 19.1(d).
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than the Company or any Affiliate of the Company).
“Transaction Documents” means any of this Agreement, the Fee Letter, the
Marketing and Sales Agreement, the Inventory Sales Agreement, the Storage
Facilities Agreement, the Step-Out Inventory Sales Agreement, the Required
Storage and Transportation Arrangements, the Supplemental Agreement, the
Supplemental Buy/Sell Confirmation and any other agreement or instrument
contemplated hereby or executed in connection herewith.
“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the NSV of Crude Oil in the Crude Storage Tanks or
Products in the Product Storage Tanks, which include manually gauging each Crude
Storage Tank or Product Storage Tank on the last day of the month to ensure that
the automated tank level readings are accurate to within a tolerance of two
inches; provided that if the automated reading cannot be calibrated to be within
such tolerance, the Company shall use the manual gauge reading in its
calculation of month-end inventory and provided further that volume
determinations on the Supplemental Pipeline shall be based on the monthly
statements provided by SPLP.
“Weekly Projection” has the meaning specified in Section 5.2(c).
“Westbound Quantity” means, for any Supplemental Quantity that is a Westbound
Shipment, a quantity of Crude Oil equal to that Supplemental Quantity.
“Westbound Shipment” means, with respect to any quantity of Crude Oil, the
shipment and transporting of such Crude Oil westbound from the Nederland
Terminal (or other points) via the Supplemental Pipeline to the Supplemental
Injection Point and then movement of such Crude Oil via the White Oil Connection
to the Alternate Delivery Point at the Crude Storage Tanks located at the
Refinery.
“White Oil Connection” means the segment of pipeline owned by the Company that
runs between the Alternate Delivery Point at the Crude Storage Tanks and the
Supplemental Injection Point.
“White Oil Pipeline” means the approximately 25-mile common carrier Crude Oil
pipeline owned by SPLP and running between the main line of the Supplemental
Pipeline and the White Oil Connection.

18



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



1.2    Construction of Agreement.
(a)    Unless otherwise specified, reference to, and the definition of any
document (including this Agreement) shall be deemed a reference to such document
as may be, amended, supplemented, revised or modified from time to time.
(b)    Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
(c)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
(d)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(e)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(f)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(g)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(h)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(i)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
(j)    Unless otherwise expressly stated herein, any reference to “volume” shall
be deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.
(k)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

19



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ARTICLE 2    

CONDITIONS TO COMMENCEMENT
2.1    Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:
(a)    The Inventory Sales Agreement shall have been duly executed by ARKS and,
pursuant thereto, ARKS shall have agreed to transfer to Aron on the Commencement
Date, all right, title and interest in and to the Commencement Date Volumes,
free and clear of all Liens;
(b)    ARKS and Aron shall have agreed to the form and substance of the Step-Out
Inventory Sales Agreement;
(c)    [Reserved];
(d)    The Company shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Aron and provided Aron satisfactory
documentation that it or its Affiliate has secured, for the benefit of Aron,
full, unencumbered storage and usage rights of the Crude Storage Tanks and the
Product Storage Tanks;
(e)    The Required Storage and Transportation Arrangements shall have been duly
executed by the Company (and its Affiliates, if appropriate) and all third
parties thereto;
(f)    The Company shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Aron;
(g)    [Reserved];
(h)    An Acknowledgment and Agreement, in form and substance reasonably
acceptable to Aron, duly executed by the Agents under the Revolving Credit
Agreement (the “Acknowledgement and Agreement”), confirming among other things
their release of any liens on any Crude Oil or Products held in the Included
Locations, together with any documentation requested by Aron evidencing the
release of any such liens;
(i)    The Company and its Affiliates shall have entered into an amendment of
the Revolving Credit Agreement as reflected in Schedule U.
(j)    The Company shall have delivered to Aron a certificate signed by James
Ranspot, Chief Legal Counsel—Corporate certifying as to incumbency, board
approval and resolutions, other matters;
(k)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due

20



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



authorization and execution; enforceability; no conflicts; provided that,
subject to Aron’s consent, certain of such opinions may be delivered by James
Ranspot, Chief Legal Counsel—Corporate;
(l)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Commencement Date to set aside, restrain, enjoin or prevent the
transactions and performance of the obligations contemplated by this Agreement;
(m)    Neither the Refinery nor any of the Included Locations shall not have
been affected adversely or threatened to be affected adversely by any loss or
damage, whether or not covered by insurance, unless such loss or damages would
not have a material adverse effect on the usual, regular and ordinary operations
of the Refinery or the Storage Facilities;
(n)    The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies required by Article 15
below;
(o)    The Company shall have complied with all covenants and agreements
hereunder that it is required to comply with on or before the Commencement Date;
(p)    All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct on and as of
the Commencement Date; and
(q)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein.
2.2    Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:
(a)    Aron shall have duly executed the Inventory Sales Agreement in form and
substance satisfactory to the Company;
(b)    Aron shall have duly executed the Storage Facilities Agreement in form
and in substance satisfactory to the Company;
(c)    Aron shall have duly executed the Marketing and Sales Agreement in form
and in substance satisfactory to the Company;
(d)    Aron shall have duly executed the Step-Out Inventory Sales Agreement in
form and in substance satisfactory to the Company;
(e)    All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct on and as of the Commencement Date;

21



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(f)    Aron shall have complied with all covenants and agreements hereunder that
it is required to comply with on or before the Commencement Date; and
(g)    Aron shall have delivered to the Company such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein; and
(h)    Aron shall have delivered satisfactory evidence of its federal form 637
license.
2.3    Status of Certain Conditions and Other Provisions. The Parties
acknowledge that the Commencement Date occurred on March 1, 2011 (the
“Commencement Date”) under the First Restated Agreement and that, on and as of
such date, various conditions were satisfied and other provisions complied with
as contemplated under the First Restated Agreement, including without limitation
the conditions set forth in Sections 2.1 and 2.2 and the determinations,
transfer and payments contemplated under Article 4. The retention of the
foregoing provisions in this Agreement shall not be deemed to imply that any of
such conditions or other provisions were not satisfied or complied with on and
as of the Commencement Date, and any defined terms used in Sections 2.1 and 2.2
shall be defined solely for purposes of Sections 2.1 and 2.2 as such terms were
defined as of the Commencement Date.
2.4    Additional Conditions relating to this Second Amended and Restated Supply
and Offtake Agreement. In connection with the execution by the Parties of this
Agreement,
(a)    the Company shall have entered into the Fee Letter.
(b)    Aron shall have entered in the Fee Letter.
2.5    Post-Commencement Date Undertakings.
(a)    From and after the Commencement Date, the Company may endeavor to
negotiate and implement designations and other binding contractual arrangements,
in form and substance satisfactory to Aron, pursuant to which the Company may
transfer and assign to Aron the Company’s (or its Affiliates’) right to use any
Available Storage or Transportation Arrangement that has not previously been
included as an Included Location or such other storage or transportation
facility as may hereafter be identified by the Company; provided that (i) upon
and concurrently with implementing any such assignment, designation or
arrangement, any such Available Storage or Transportation Arrangement shall be
added to the appropriate Schedule hereto as an additional Included Crude
Pipeline or Included Product Pipeline and such assignment, designation or
arrangement shall constitute a Required Storage and Transportation Arrangement
hereunder; (ii) to the extent requested by Aron, the Company shall cause ARKS to
enter into an amendment to the Inventory Sales Agreement to include any
inventory transferred to Aron as a result of such assignment, designation or
arrangement; and (iii) without limiting the generality of the foregoing, the
addition of an Included Location shall be subject to satisfaction of Aron’s
Policies and Procedures (as defined in Section 13.4(a) below), which shall be
applied in a

22



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



nondiscriminatory manner as provided in Section 13.4(b)(i) below. In addition,
if the relevant storage or transportation facility fails to satisfy Aron’s
Policies and Procedures as a result of Aron’s Policies and Procedures exceeding
the standards or requirements imposed under Applicable Law or good and prudent
industry practice, then, upon the Company’s request, Aron shall consult with the
Company in good faith to determine whether based on further information provided
by the Company such storage or transportation facility complies with Aron’s
Policies and Procedures and/or whether additional actions or procedures can be
taken or implemented so that, as a result, such storage or transportation
facility would comply with Aron’s Policies and Procedures and, based on such
further information and/or the implementation of such additional actions or
procedures, Aron will from time to time reconsider whether such storage or
transportation facility satisfies clause (iii) above.
(b)    From and after the Commencement Date, the Company will cooperate with
Aron to cause to be prepared, executed and filed, in such jurisdictions as Aron
shall deem necessary or appropriate, UCC-1 financing statements reflecting Aron
as owner of all Crude Oil in the Crude Storage Tanks and all Products in the
Product Storage Tanks. The Company shall execute and deliver to Aron, and the
Company hereby authorizes Aron to file (with or without the Company’s
signature), at any time and from time to time, all such financing statements,
amendments to financing statements, continuation financing statements,
termination statements, relating to such Crude Oil and Products, and other
documents and instruments, all in form satisfactory to Aron, as Aron may
request, to confirm Aron’s ownership of such Crude Oil and Products and to
otherwise and to accomplish the purposes of this Agreement. Without limiting the
generality of the foregoing, the Company ratifies and authorizes the filing by
Aron of any financing statements filed prior to the Commencement Date.
ARTICLE 3    

TERM OF AGREEMENT
3.1    Term. The First Restated Agreement became effective on the First Restated
Agreement Effective Date with the Commencement Date occurring as provided above.
This Agreement constitutes a continuation of the term of the First Restated
Agreement under the amended and restated terms hereof and, subject to Section
3.2, shall continue for a period ending at 11:59:59 p.m., CPT on May 31, 2021
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).
3.2    Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2018, May 31, 2019 or May 31, 2020 and the Company may
elect to terminate this Agreement early effective on May 31, 2020; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement effective as of the same early termination date elected
for this Agreement, and (iii) if the ASI Supply and Offtake Agreement is still
in effect, concurrently exercises its right (or in the case of the

23



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Company, causes ASI to exercise its rights) to terminate the ASI Supply and
Offtake Agreement effective as of the same early termination date elected for
this Agreement. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the “Early
Termination Date.”
3.3    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 19.
3.4    Prior Determination of Adjustment Date Differential. The Parties
acknowledge that, as of Adjustment Date, the Adjustment Date Differentials were
determined pursuant to the Differential Determination Procedure and from and
after the Adjustment Date, subject to further adjustment thereafter, have
constituted the price differential applied to the pricing indices as provided on
Schedule B (which corresponds to Schedule B-2 as in effect under the First
Restated Agreement as amended prior to the date hereof).
ARTICLE 4    

COMMENCEMENT DATE TRANSFER
4.1    Transfer and Payment on the Commencement Date. The Parties acknowledge
that Aron’s obligations hereunder (other than its obligation under Section 2.3
above) shall commence on the Commencement Date only if the Commencement Date
Volumes shall be sold and transferred to Aron by ARKS as provided under the
Inventory Sales Agreement, against payment of the Estimated Commencement Date
Value made as provided therein.
4.2    Post-Commencement Date Reconciliation and True-up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value shall be made as provided in the Inventory Sales Agreement.
4.3    Default by ARKS. The Company acknowledges that a default at any time by
ARKS under the Inventory Sales Agreement or the Step-Out Inventory Sales
Agreement shall constitute an Event of Default hereunder with respect to the
Company and that Aron’s rights hereunder as a result of such an Event of Default
shall be in addition to, and not in limitation of, any rights Aron may have
under the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement.
ARTICLE 5    

PURCHASE AND SALE OF CRUDE OIL
5.1    Sale of Crude Oil. On and after the Commencement Date through the end of
the Term, and subject to (a) Aron’s ability to procure Crude Oil in accordance
with the terms hereof, (b)its receipt of Crude Oil under Procurement Contracts
and (c) the Company’s maintenance of the Base Agreements and Required Storage
and Transportation Arrangements and compliance with the terms and conditions
hereof, Aron will endeavor, in a commercially reasonable manner, to enter into
Procurement Contracts which will accommodate, in the aggregate, monthly
deliveries of Crude

24



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Oil that equal or exceed an average of seventy thousand (70,000) Barrels per day
and the Company agrees to purchase and receive from Aron all such Crude Oil as
provided herein. Aron shall, in accordance with the terms and conditions hereof,
have the right to be the exclusive owner of Crude Oil in the Storage Tanks.
5.2    Monthly and Weekly Forecasts and Projections.
(a)    No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron’s Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first two months of deliveries
of Crude Oil made pursuant to this Agreement, Aron’s Target Month End Crude
Volume and Target Month End Product Volume shall be the amounts set forth on
Schedule D.
(b)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery’s anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
(c)    No later than 5:00 p.m., CPT each Monday, the Company shall provide Aron
with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).
(d)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations.
(e)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry. The Company acknowledges and
agrees that (i) Aron shall be entitled to rely and act, and shall be fully
protected in relying and acting, upon all such forecasts and projections, and
(ii) Aron shall not have any responsibility to make any investigation into the
facts or matters stated in such forecasts or projections.
5.3    Procurement of Crude Oil.
(a)    As of the Commencement Date, Aron may have entered into Procurement
Contracts for the purchase of Crude Oil to be processed at the Refinery.
(b)    From time to time during the Term of this Agreement, the Company may
propose that an additional Procurement Contract be entered into, including any
such additional Procurement Contract as may be entered into in connection with
the expiration

25



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



of an outstanding Procurement Contract. If the Parties mutually agree to seek
additional Procurement Contracts, then the Company shall endeavor to identify
quantities of Crude Oil that may be acquired on a spot or term basis from one or
more Third Party Suppliers. The Company may negotiate with any such Third Party
Supplier regarding the price and other terms of such potential additional
Procurement Contract. The Company shall have no authority to bind Aron to, or
enter into on Aron’s behalf, any additional Procurement Contract or Procurement
Contract Assignment, and the Company shall not represent to any third party that
it has such authority. If the Company has negotiated an offer from a Third Party
Supplier for an additional Procurement Contract (and if relevant, Procurement
Contract Assignment) that the Company wishes to be executed, the Company shall
apprise Aron in writing of the terms of such offer, Aron shall promptly
determine and advise the Company as to whether Aron desires to accept such
offer. If Aron indicates its desire to accept such offer, then Aron shall
promptly endeavor to formally communicate its acceptance of such offer to the
Company and such Third Party Supplier so that the Third Party Supplier and Aron
may enter into a binding additional Procurement Contract (and if relevant,
Procurement Contract Assignment) provided that any additional Procurement
Contract (and, if relevant, related Procurement Contract Assignment) shall
require Aron’s express agreement and Aron shall not have any liability under or
in connection with this Agreement if for any reason it, acting in good faith,
does not agree to any proposed additional Procurement Contract or related
Procurement Contract Assignment.
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.
(d)    Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass to Aron, (i) if delivered under a Procurement Contract with a Third
Party Supplier, from such Third Party Supplier as provided in the relevant
Procurement Contract, (ii) if delivered under a Procurement Contract with the
Company, at the upstream delivery point specified therein and (iii) if not
delivered under a Procurement Contract (and whether such delivery is via an
Included Crude Pipeline or another crude pipeline), from the Company as the
Crude Oil passes the Crude Intake Point. The Parties acknowledge that the
consideration due from Aron to the Company for any Crude Oil that is not
delivered under a Procurement Contract will be reflected in the Monthly True-up
Amounts determined following delivery and in accordance with Schedule C.
(e)    [Reserved.]
(f)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether the
Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms

26



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



of such Other Barrels expected to be delivered to the Crude Storage Tanks during
such Delivery Month.
5.4    Nominations under Procurement Contracts and for Pipelines.
(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided that, Aron’s obligation to make such nominations shall be
conditioned on its receiving from the Company scheduling instructions for that
month a sufficient number of days prior to such Pipeline Cutoff Date so that
Aron can make such nominations within the lead times required by such pipelines
and terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate capacity among
its shippers.
(d)    The Parties agree that the Company may, from time to time, request that
Aron make adjustments or modifications to Contract Nominations it has previously
made under the Procurement Contracts. Promptly following receipt of any such
request, Aron will use its commercially reasonable efforts to make such
adjustment or modification, subject to any limitations or restrictions under the
relevant Procurement Contracts. Any

27



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



additional cost or expenses incurred as a result of such an adjustment or
modification shall constitute an Ancillary Cost hereunder.
(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s sole and absolute
discretion.
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h)    Prior to entering into any Ancillary Contract that is intended for the
exclusive benefit of the Company in connection with this Agreement and does not
by its terms expire or terminate on or before the Expiration Date, Aron will
endeavor, in good faith and subject to any confidentiality restrictions, to
afford the Company an opportunity to review and comment on such Ancillary
Contract or the terms thereof and to confer with the Company regarding such
Ancillary Contract and terms, and if Aron enters into any such Ancillary
Contract without the Company’s consent, the Company shall not be obligated to
assume such Ancillary Contract pursuant to Section 19.1(c) below.
5.5    Transportation, Storage and Delivery of Crude Oil.
(a)    Aron shall have the exclusive right to inject (except for such injections
by the Company otherwise contemplated hereby), store and withdraw Crude Oil in
and from the Crude Storage Tanks and Included Third Party Storage Tanks as
provided in the Storage Facilities Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Crude Oil in and
on the Included Crude Pipeline to the same extent as the Company’s rights to do
so prior to the implementation of the Required Storage and Transportation
Arrangements.
(c)    Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Intake Point shall be on an “ex works”
basis. Aron shall be responsible only for arranging transportation and delivery
of Crude Oil into the Crude Storage Tanks and the Company shall bear sole
responsibility for arranging the withdrawal of Crude Oil from the Crude Storage
Tanks. The Company shall take all actions necessary

28



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



to maintain a connection with the Crude Storage Tanks to enable withdrawal and
delivery of Crude Oil to be made as contemplated hereby.
5.6    Title, Risk of Loss and Custody.
(a)    Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
(b)    During the time any Crude Oil or Products is held in any Storage
Facilities, the Company, in its capacity as operator of the Storage Facilities
and pursuant to the Storage Facilities Agreement, shall be solely responsible
for compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil or
Products and shall indemnify and hold harmless Aron, its Affiliates and their
agents, representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising therefrom except to the extent such
Liabilities are caused by or attributable to any of the matters for which Aron
is indemnifying the Company pursuant to Article 20.
(c)    At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Laws pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.
(d)    Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
5.7    Contract Documentation, Confirmations and Conditions.
(a)    Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company’s identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company’s performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in
Section 5.4(a)) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all of the terms and conditions of the Procurement Contracts,
(iv) any other condition set forth in Section 5.1 above and (v) no Event of
Default having occurred and continuing with respect to the Company.

29



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(b)    In documenting each Procurement Contract, Aron will endeavor and
cooperate with the Company, in good faith and in a commercially reasonable
manner, to obtain the Third Party Supplier’s agreement that a copy of such
Procurement Contract may be provided to the Company; provided that this Section
5.7(b) in no way limits the Company’s rights to consent to all Procurement
Contracts as contemplated by Section 5.3. In addition, to the extent it is
permitted to do so, Aron will endeavor to keep the Company apprised of, and
consult with the Company regarding, the terms and conditions being incorporated
into any Procurement Contract under negotiation with a Third Party Supplier.
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide, to the extent legally
and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
5.8    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
5.9    Quality Claims and Claims Handling.
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with this Section 5.9.
(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Aron and any of its vendors who
supply goods or services in conjunction with Aron’s performance of its
obligations under this Agreement) made by or against Aron. In all instances
wherein claims are made by a third party against Aron which will be for the
account of the Company, the Company shall have the right, subject to Section
5.9(d), to either direct Aron to take commercially reasonable actions in the
handling of such claims or assume the handling of such claims in the name of
Aron, all at the Company’s cost and expense; provided that Aron may require that
the Company assume the handling of any such claim. To the extent that the
Company believes that any claim should be made by

30



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Aron for the account of the Company against any third party (whether a Third
Party Supplier, terminal facility, pipeline, storage facility or otherwise), and
subject to Section 5.9(d), Aron will take any commercially reasonable actions as
requested by the Company either directly, or by allowing the Company to do so,
to prosecute such claim all at the Company’s cost and expense and all recoveries
resulting from the prosecution of such claim shall be for the account of the
Company.
(c)    Aron shall, in a commercially reasonable manner, cooperate with the
Company in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at the Company’s expense.
(d)    Notwithstanding anything in Section 5.9(b) or Section 5.9(c) to the
contrary, Aron may notify the Company that Aron is retaining control over or
limiting its participation in the resolution of any claim referred to in
Section 5.9(b) or Section 5.9(c) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject to Article 20 shall be handled and resolved in
accordance with the provisions of Article 20.
(e)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
5.10    Communications.
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
(c)    The Parties shall coordinate all nominations and deliveries according to
the communications protocol on Schedule J hereto.

31



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



5.11    Supplemental Material.
(a)    Supplemental Quantities. From time to time, unless otherwise directed by
Aron and provided no Default or Event of Default has occurred and is continuing
under this Agreement, the Company may withdraw quantities of Crude Oil from the
Crude Storage Tanks through the Alternate Delivery Point for Eastbound Shipment
or receive quantities of Crude Oil into the Crude Storage Tanks through the
Alternate Delivery Point from Westbound Shipment. In each case, the quantity of
Crude Oil withdrawn or received shall be deemed to equal the quantity reported
by SPLP as having been injected or delivered at the Supplemental Injection Point
based on readings of SPLP’s custody transfer meter (each such quantity, a
“Supplemental Quantity”). Each Supplemental Quantity shall be the amount
reported by SPLP, which amounts shall be reported as positive numbers and shall
indicate for each Supplemental Quantity whether it is an Eastbound or Westbound
Shipment.
(b)    Certain Adjustments.
(i)    For purposes of all monthly calculations under this Agreement, the
Monthly Supplemental Quantity shall be deemed to be subject to a Procurement
Contract; provided that, if such Monthly Supplemental Quantity is a positive
amount, such Procurement Contract shall constitute a procurement of Crude Oil by
Aron intended to be run at the Refinery which shall represent a positive volume
for purposes of this Agreement and if such Monthly Supplemental Quantity is
negative, such Procurement Contract shall constitute a procurement of Crude Oil
by Aron under which the Company is selling Crude Oil to Aron that is intended to
be run at the Krotz Refinery which shall represent a negative volume for
purposes of this Agreement, and, in each case, shall have a per Barrel price
equal to the Supplemental Price for that relevant month. The Parties acknowledge
that, for purposes of calculating the Monthly Crude Oil True-up Amount in
accordance with Schedule C, as a result of the foregoing, the Monthly
Supplemental Quantity shall be added to Monthly Crude Receipts for the relevant
month, so that if the Monthly Supplemental Quantity is a positive number
(representing a procurement of Crude Oil intended to be run at the Refinery) it
shall increase Monthly Crude Receipts and if the Monthly Supplemental Quantity
is a negative number (representing a procurement of Crude Oil intended to be run
at the Krotz Refinery) it shall decrease Monthly Crude Receipts.
(ii)    The Parties agree that the purchase price for the Net Crude Sales Volume
for any month determined under Section 6.2 is a weighted average purchase price
which Aron shall determine based on the net of the dollar amounts paid by Aron
under Procurement Contracts during the relevant month and received by Aron under
Procurement Contracts during the relevant month and the net quantity of Barrels
received by Aron under Procurement Contracts delivered into the Included
Locations during the relevant month and the Barrels delivered to Aron under
Procurement Contracts from such Included Locations during the relevant month.

32



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(iii)    For each day,
(A)    the “Daily Supplemental Quantity” for such day shall be the portion of
any Supplemental Quantity that, in accordance with Schedule G, is determined to
be related to such day (adjusted based on the Gross/Net Factors as contemplated
by Section 10.1(b)(iii)), which quantity shall be a negative number if resulting
from an Eastbound Shipment and a positive number if resulting from a Westbound
Shipment; and
(B)    the “Daily Supplemental Value” for such day (which may be a positive or
negative amount) shall equal the Daily Supplemental Quantity for such day
multiplied by the Daily Supplemental Price for such day, multiplied by negative
one (-1).
(iv)    In connection with determining the Interim Payment for any day, Aron
shall determine the Daily Supplemental Value for such day and the amount
determined by Aron pursuant to Section 10.1 as the Interim Payment for such day
shall be adjusted by adding thereto such Daily Supplemental Value and such
amount, as so adjusted, shall be the Interim Payment for such day. The parties
acknowledge that, as a result of the foregoing adjustment, whenever the Daily
Supplemental Value is a negative number (which relates to a Westbound Shipment),
such adjustment shall increase the Interim Payment due to Aron and whenever the
Daily Supplemental Value is a positive number (which relates to an Eastbound
Shipment), such adjustment shall decrease the Interim Payment due to Aron.
(c)    Measurements.
(i)    For purposes of determining the Daily Supplemental Quantity, the Company
shall on a daily basis report to Aron the aggregate flow volume for such day at
the Supplemental Injection Point as determined in accordance with Schedule G.
(ii)    For purposes of determining the Monthly Supplemental Quantity, Aron
shall rely on the pipeline statements provided by SPLP with respect to the
volumes on the Supplemental Pipeline.
(d)    Title. Aron shall retain title to all Crude Oil at all times while such
quantities are held in the Supplemental Pipeline in connection with this
Agreement or the ARKS Supply and Offtake Agreement (including without limitation
any line fill transferred to Aron in connection therewith) while it is in the
Supplemental Pipeline, except to the extent otherwise provided under an
Supplemental Buy/Sell Transaction.
(e)    Excess Supplemental Shipments.
(i)    If, due to the application of the proration policy under the Supplemental
Pipeline Tariff (a “Proration Event”), any portion of an Supplemental

33



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Quantity may not be transported by Aron under its status as designated shipper
on the Supplemental Pipeline, then Aron and the Company shall, with respect to
such portion of the Supplemental Quantity (the “Buy/Sell Quantity”), enter into
a buy/sell transaction pursuant to Supplemental Buy/Sell Confirmation (an
“Supplemental Buy/Sell Transaction”).
(ii)    It shall be a condition to Aron’s entering into any Supplemental
Buy/Sell Transaction that, and Aron shall have no obligation to enter into any
Supplemental Buy/Sell Transaction unless, the Company shall provide to Aron
credit support in such amount and form as Aron shall require, in its discretion,
with respect to the Company’s obligation to purchase the Supplemental Quantity
subject to such Supplemental Buy/Sell Transaction, without regard to Aron’s
obligation thereunder to repurchase such Supplemental Quantity from the Company;
provided that in no event shall the value of the credit support required for any
Supplemental Buy/Sell Transaction exceed 115% of the Company’s aggregate
purchase obligation thereunder (without regard to Aron’s obligation to
repurchase such Supplemental Quantity from the Company).
(iii)    The purchase and sale price under any Supplemental Buy/Sell Transaction
shall be the Supplemental Price for the month in the Supplemental Quantity
subject to such Supplemental Buy/Sell Transaction is injected into the
Supplemental Pipeline.
(iv)    The quantity subject to any Supplemental Buy/Sell Transaction, which
shall be advised by the Company to Aron, shall in no event exceed the excess
quantity that the Company is permitted to transport on the Supplemental Pipeline
upon the occurrence of a Proration Event and in accordance with the Company’s
agreement with SPMT relating to shipment of additional volumes in connection
with such Proration Event.
(v)    Unless otherwise agreed by the parties, the terms of each Supplemental
Buy/Sell Transaction shall be as specified in the Supplemental Buy/Sell
Confirmation.
(f)    The Company agrees that whether any Procurement Contract constitutes a
Procurement Contract under this Agreement or the ARKS Supply and Offtake
Agreement will, unless otherwise deemed appropriate based on Aron’s reasonable
judgment, be determined by Aron based on the whether the Crude Oil subject
thereto is first delivered to an Included Location under this Agreement or to
the Crude Storage Tanks (as defined in the ARKS Supply and Offtake Agreement) or
an Included Supplemental Facility (as defined in the ARKS Supply and Offtake
Agreement) under the ARKS Supply and Offtake Agreement.

34



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ARTICLE 6    

PURCHASE PRICE FOR CRUDE OIL
6.1    Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 1:00 pm CPT meter tickets and/or meter readings, and tank gauge
readings confirming the Measured Crude Quantity for each Crude Storage Tank for
all Delivery Dates since the prior Business Day.
6.2    Purchase Price. As the purchase price for the Net Crude Sales Volume for
any month, the Company shall owe to Aron when due the Monthly Crude Payment
determined with respect to that Net Crude Sales Volume, subject to application
of the relevant prices as provided on Schedule B hereto and calculation of the
Monthly Crude Oil True-up Amount as provided for on Schedule C hereto, and
payable as provided in Section 10.2.
6.3    Monthly Crude Payment. For any month, the “Monthly Crude Payment” shall
equal, with respect to the Net Crude Sales Volume for such month, the sum of (A)
the product of (1) the Monthly Crude Price for that month and (2) the Net Crude
Sales Volume for such month (the amount determined in this clause (A) may be a
positive or negative number), (B) the Crude Purchase Fee for that month and (C)
the Ancillary Costs for that month. If the Monthly Crude Payment is a negative
number, then the absolute value thereof shall represent an amount owed from Aron
to the Company and payable as provided in Section 10.2.
6.4    Crude Purchase Fee. As used herein:
(a)    For any month, the “Crude Purchase Fee” shall equal the sum of (A) the
product of (1) Level One Fee per Barrel and (2) the Reduced Fee Barrels for such
month, plus (B) the product of (1) Level Two Fee per Barrel and (2) the greater
of (x) zero and (y) the Actual Monthly Crude Run for such month minus the
Reduced Fee Barrels for such month, minus (C) if a Monthly Procurement Shortfall
exists for such month, the product of the Shortfall Procurement Barrels for such
month and Adjustment Fee per Barrel, plus (D) the Counterparty Crude Sales Fee.
(b)    “Reduced Fee Barrels” means, for any month, whichever of the following is
the smallest quantity: (i) the Actual Monthly Crude Run for such month, (ii) the
Designated Company-Sourced Barrels for such Month and (iii) seventeen thousand
(17,000) Barrels; provided that in no event shall the foregoing be less than
zero.
(c)    “Actual Monthly Crude Run” means, for any month, the Net Crude Sales
Volume for such month plus the aggregate quantity of those Other Barrels that
are actually delivered and received at the Crude Storage Tanks during such
month.
(d)    A “Monthly Procurement Shortfall” shall exist, for any month, if the
Procurement Contracts providing for delivery during such month do not, in the
aggregate, result in deliveries that equal or exceed an average of seventy
thousand (70,000) Barrels per day.

35



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(e)    If a Monthly Procurement Shortfall exists for any month, then the
“Shortfall Procurement Barrels” for such month shall equal the lesser of (i)
seventy thousand (70,000) Barrels minus the average daily quantity of Barrels
that are contemplated to be delivered under Procurement Contracts during such
month multiplied by the number of days in such month and (ii) the average daily
quantity of Barrels that were delivered under the Rejected Procurement Contracts
for such month multiplied by the number of days in such month, minus the Other
Rejected Barrels for such month.
(f)    “Rejected Procurement Contract” means, for any month, a contract that was
first proposed as a Procurement Contract by the Company pursuant to Section
5.3(b) that contemplated deliveries during such month and was proposed to Aron
no later than the last Business Day prior to the scheduling day for such month
which Aron rejected and was entered into by the Company; provided that such
contract shall only constitute a Rejected Procurement Contract if the economic
and other material terms thereof are no more favorable to the Company than the
economic and other materials terms thereof in the proposed Procurement Contract
offered to Aron and if Aron had a period of at least two weeks following the
initial date on which such contract was proposed in which to determine whether
or not to enter into or reject such contract.
(g)    Those Designated Company-Sourced Barrels for any month that are not
delivered under Rejected Procurement Contracts constitute the “Primary Company
Barrels” for such month. If the Reduced Fee Barrels for such month exceed the
Primary Company Barrels for such month, then such excess shall be the “Other
Rejected Barrels” for such month.
(h)    For any month, the “Counterparty Crude Sales Fee” shall equal the product
of (A) “Monthly Crude Procurement Sale Volume” (as defined in Schedule C) and
(B) the counterparty level fee as determined on a monthly basis by Aron for each
respective party.
(i)    The Crude Purchase Fee calculated under this Section 6.4 shall be
incorporated under Schedule C as an amount due to Aron and to the extent
necessary, Aron may convert such amount to a negative number for purposes of
achieving that result in making its calculations under Schedule C.
6.5    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery, then the Company and Aron will endeavor in good faith to mutually
agree on (i) acceptable price indices for such Crude Oil, and (ii) a settlement
payment from one Party to the other that is sufficient to compensate the
relevant Party for the relative costs and benefits to each of the price
differences between the prior price indices and the amended price indices.
6.6    Upon Aron’s request, the Company will provide documentation evidencing
all purchases of Designated Company-Sourced Barrels for any month.

36



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ARTICLE 7    

TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to the minimum and maximum inventory levels in
Schedule D for each Pricing Group.
7.2    Target Month End Crude Volume.
(a)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
(b)    For each month of the Term, the “Target Month End Crude Volume” shall
equal (i) the Target Month End Crude Volume for the immediately preceding month,
subject to any adjustment thereto made pursuant to Section 7.1, plus (ii) the
aggregate volume of Crude Oil that Aron has nominated under the Procurement
Contracts for delivery during that month pursuant to Section 5.4(b), plus (iii)
the aggregate volume of the expected Other Barrels, minus (iv) the Projected
Monthly Run Volume for that month (except that the Target Month End Crude Volume
as of the Commencement Date and as of the end of the first month of the Term
shall be the respective volumes specified as such on Schedule I hereto).
(c)    In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts plus Other Barrels available for delivery during such month are not
greater than the Company’s Crude Oil requirements for the Refinery for the month
related to such Target Month End Crude Volume.
(d)    After Aron has established a Target Month End Crude Volume for any month,
it may change such Target Month End Crude Volume as follows:
(i)    If the Actual Month End Crude Volume is above the Target Month End Crude
Volume by more than thirty five thousand (35,000) Barrels and the Projected Net
Crude Consumption is greater than the Actual Net Crude Consumption, then Aron
may increase the Target Month End Crude Volume for such Delivery Month by the
lesser of (i) the Actual Month End Crude Volume minus the sum of the Target
Month End Crude Volume plus thirty five thousand (35,000) Barrels and (ii) the
Projected Net Crude Consumption minus the Actual Net Crude Consumption. If the
Target Month End Crude Volume is above the Actual Month End Crude Volume by more
than thirty five thousand (35,000) Barrels and the Actual Net Crude Consumption
is greater than the Projected Net Crude Consumption, then Aron may reduce the
Target Month End Crude Volume for such Delivery Month by the lesser

37



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



of (i) the Target Month End Crude Volume minus the sum of the Actual Month End
Crude Volume plus thirty five thousand (35,000) Barrels and (ii) the Actual Net
Crude Consumption minus the Projected Net Crude Consumption. Aron must notify
the Company of its intent to make this change within four (4) Business Days
after the end of such Delivery Month. The Company may dispute this change within
one (1) Business Day after receiving such notification from Aron.
(ii)    In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
(e)    If, with respect to any delivery month, the operator of any Included
Crude Pipeline notifies Aron that its required Crude Oil Linefill for such month
is greater than or less than the amount specified for such Included Crude
Pipeline on Schedule D hereto, then the minimum and maximum Crude Oil inventory
levels specified on Schedule D hereto shall, in such month (and for any
subsequent months for which such increase or decrease remains in effect), be
increased or decreased by an amount equal to such increase or decrease in such
required Crude Oil Linefill.
7.3    Target Month End Product Volume.
(a)    By the thirteenth (13th) of each month the Company shall provide to Aron
its standard run-out report (the “Run-out Report”) showing the estimated
quantities of each Product that it expects to produce and deliver to Aron during
the following month and the quantities of each Product it expects to sell under
the Marketing and Sales Agreement during such following month (for each Product,
the “Projected Monthly Production Volume”), which may, from time to time, be
adjusted by the Company.
(b)    For each month and each type of Product, Aron shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month, which shall represent that volume (which may
be zero or a positive number) for that Product targeted to be in excess of the
Baseline Volume for that Product (except that the Target Month End Product
Volume for each type of Product as of the Commencement Date and as of the end of
the first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).
(c)    Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume, cause such Target Month End Product Volume
to be within the applicable range specified for such Product on Schedule D
hereto.

38



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(d)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.
(e)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs: (i)
the Actual Month End Product Volume is below the minimum of the Operational
Volume Range for the volume in excess of the Baseline Volume or (ii) the Actual
Month End Product Volume is above the maximum of the Operational Volume Range
for the volume in excess of the Baseline Volume, in which case Aron may change
its Target Month End Product Volume for such month to equal the Actual Month End
Product Volume. Aron must notify the Company of its intent to make this change
within four (4) Business Days after the end of such Delivery Month. The Company
may dispute this change within one (1) Business Day after receiving such
notification from Aron. In all cases described above, the changed Target Month
End Product Volume affects only the subject month and does not impact the
calculation of the Target Month End Product Volume in subsequent months.
(f)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.
7.5    Monthly Product Sale Adjustments. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Aron shall determine whether an amount is due by one Party to the other (for
each Product Group, a “Monthly Product Sale Adjustment”) in accordance with the
following terms and conditions:
(a)    For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of Barrels of such Product Group sold during such period
under Product Purchase Agreements and Company Purchase Agreements, (ii) the
aggregate quantity of Barrels of such Product Group sold under Excluded
Transactions executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);
(b)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
(c)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for

39



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



the relevant period pursuant to Section 10.2 and such Monthly Product Sale
Adjustment shall be incorporated as a component of the Monthly True-up Amount
due for such period which, if due to the Company, shall be expressed as a
positive number and, if due to Aron, shall be expressed as a negative number;
and
(d)    As used herein:
(i)    “Aggregate Receipts” shall mean, for any Product Group and relevant
period, the sum of (x) the actual aggregate purchase value invoiced by Aron for
all quantities of such Product Group that Aron delivered during such period
(without giving effect to any offsetting Excluded Transactions) under Product
Purchase Agreements with Customers and under Company Purchase Agreements with
Company Purchasers (as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement, the aggregate purchase price that would have been payable
under the proposed Product Purchase Agreement in connection with which such
Excluded Transaction was executed;
(ii)    “Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of Barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Price
for that Product Group and period.
7.6    Monthly Cover Costs. If, for any month (or portion thereof), Aron
reasonably determines that, as a result of the Company’s failure to produce the
quantities of Product projected under this Agreement or the Company’s failure to
comply with its obligations under the Marketing and Sales Agreement, Aron
retains insufficient quantities of Product to comply with its obligations to any
third parties or the Company, whether under Product Purchase Agreements, Company
Purchase Agreements or Excluded Transactions, and Aron incurs any additional
costs and expenses in procuring and transporting Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 and such Monthly Cover Costs shall be incorporated as a
component of the Monthly True-up Amount due for such period hereunder.
7.7    Costs Related to Shortfall. To the extent that Aron is required to cover
any shortfall in any Product delivery, whether under a Product Purchase
Agreement or Company Purchase Agreement or otherwise, by any inventory it owns
and acquires separately from the inventory owned and maintained in connection
with this Agreement, any cost or loss incurred by Aron in connection

40



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



therewith that is not otherwise included as a Monthly Cover Cost shall
constitute an Ancillary Cost that is to be reimbursed to Aron.
7.8    Monthly Excluded Transaction Fee. For any Barrel of gasoline or diesel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each month, Aron shall determine the net quantities of
gasoline and jet fuel delivered during such month under Excluded Transactions
and the aggregate amount due under this Section 7.8 as a result of such
deliveries (the “Monthly Excluded Transaction Fee”).
ARTICLE 8    

PURCHASE AND DELIVERY OF PRODUCTS
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
8.2    Delivery and Storage of Products.
(a)    Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis.
(b)    Aron shall have exclusive right to store Products in the Product Storage
Tanks and Included Third Party Storage Tanks as provided in the Storage
Facilities Agreement.
8.3    Expected Yield and Estimated Output.
(a)    On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).
(b)    On the Commencement Date and thereafter as set forth on Schedule J to
this Agreement, the Company shall, based on the then current Estimated Yield and
such other operating factors as it deems relevant, prepare and provide to Aron
an estimate of the Product quantities it expects to deliver to Aron during such
month (each, a “Monthly Product Estimate”).

41



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 1:00 p.m., CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by the following Tuesday), meter tickets and/or
meter readings and tank gauge readings confirming the Measured Product Quantity
in each Product Storage Tank for each Product delivered during that Delivery
Date.
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point. Aron
shall retain title through the Included Product Pipelines and in the Included
Third Party Storage Tanks. Title and risk of loss to Products shall pass from
Aron to the Company as Products pass at the Products Offtake Point.
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
or to such other specifications as are from time to time agreed upon by the
Parties.
8.7    Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product (the “Product Cost”), subject to application of the relevant prices
as provided on Schedule B and calculation of the Monthly Product True-up Amount
as provided for on Schedule C.
8.8    [Reserved.]
8.9    Transportation, Storage and Delivery of Products.
(a)    Aron shall have the exclusive right to inject, store and withdraw
Products in the Products Storage Tanks as provided in the Storage Facilities
Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the exclusive right to inject (except for such injections by the
Company otherwise contemplated hereby), store, transport and withdraw Products
in and on the Included Product Pipelines and the Included Third Party Storage
Tanks to the same extent as the Company’s rights to do so prior to the
implementation of the Required Storage and Transportation Arrangements.
8.10    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on (i)
acceptable price indices for such Product, and (ii) a settlement payment from
one Party to the other sufficient to compensate the relevant Party for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.
8.11    Certain Regulatory Matters. If Aron shall determine, in its sole
judgment, that as a result of any law or regulation or interpretation thereof
(or compliance by it with any request, guideline or directive) it is not
permitted to hold or own asphalt or it would, were it to continue to

42



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



hold or own asphalt, be or likely to be subject to additional or increased
burdens or costs, then it shall notify the Company in writing of such
determination and specify in such notice a date (the “Asphalt Transfer Date”)
upon which the Company shall purchase from Aron all asphalt then held by Aron in
any of the Product Storage Facilities at a per Barrel purchase price equal to
the applicable price listed on Schedule B hereto; provided that if the basis for
giving such notice is that Aron is or likely may be subject to additional or
increased burdens or costs, then such Asphalt Transfer Date shall occur no
earlier than 6 months after the date such notice is given and to the extent that
Aron incurs any such additional or increased burdens or costs after such notice
and prior to such Asphalt Transfer Date, such additional or increased burdens or
costs shall constitute Ancillary Costs hereunder; provided, however, that the
Company may give notice to Aron of the acceleration of the Asphalt Transfer Date
to an earlier date, with such earlier date occurring no less than three (3)
months following the date of the Company’s notice of acceleration. Aron shall
estimate the volume of such asphalt and aggregate purchase price therefor and
such aggregate estimated purchase price shall be payable to Aron as part of the
Interim Payment due on such date. Thereafter, Aron shall promptly determine the
volume of such asphalt and the aggregate definitive purchase price therefor
(which to the extent applicable will reflect the application of the monthly true
up calculations pursuant to Schedule C hereto) and to the extent such aggregate
definitive purchase price differs from such aggregate estimated purchase price,
the difference shall be included as an adjustment to the first Interim Payment
due following the determination of such aggregate definitive purchase price. In
addition, from and after the Asphalt Transfer Date, asphalt shall no longer
constitute a Product for purposes of this Agreement or any of the other
documents related hereto and, to the extent reasonably requested by Aron, the
parties shall make such further amendments to this Agreement and such other
documents are may be necessary to reflect the removal of asphalt from the
definition of Products.
ARTICLE 9    

ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
9.1    Ancillary Costs.
(a)    From time to time, Aron shall estimate Ancillary Costs it expects to
incur with respect to each day occurring during any month. As provided in
Section 10.1, Aron shall include such daily estimate of Ancillary Costs in the
determination of the Interim Payments due with respect to each day in such
month.
(b)    Without limiting the foregoing, the Company agrees to reimburse Aron for
all Ancillary Costs incurred by Aron. Such reimbursement shall occur from time
to time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant invoices for Ancillary
Costs incurred by Aron. All refunds or adjustments of any type received by Aron
related to any Ancillary Costs shall be reflected in the Monthly True-up Amount
as provided in Section 10.2 below.

43



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



9.2    Month End Inventory.
(a)    As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Facilities
and the Product Storage Facilities, and based thereon shall determine for such
month (i) the aggregate volume of Crude Oil held in the Crude Storage Tanks and
Included Third Party Storage Tanks at that time, plus the Crude Oil Linefill at
that time minus the Baseline Volume for Crude Oil (the “Actual Month End Crude
Volume”), which may be positive, negative or zero and (ii) for each Product, the
aggregate volume of such Product held in the Product Storage Tanks and the
Included Product Tanks at that time, plus the Product Linefill for such Product
at that time minus the Baseline Volume for such Product (each, an “Actual Month
End Product Volume”), which may be positive, negative or zero. The Company shall
notify Aron of the Actual Month End Crude Volume and each Actual Month End
Product Volume by no later than 5:00 p.m., CPT on the tenth day thereafter,
except that with respect to volume information provided by third parties, the
Company shall endeavor to cause third parties to provide such information to
Aron by the fifteenth (15th) day after the end of such month.
(b)    Aron may, or may have Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct. If, in the judgment of
Aron or Supplier’s Inspector, the Volume Determination Procedures have not been
applied correctly, then the Company will cooperate with Aron, or Supplier’s
Inspector, to ensure the correct application of the Volume Determination
Procedures, including making such revisions to the Actual Month End Crude Volume
and any Actual Month End Product Volume as may be necessary to correct any such
errors.
9.3    Calculation of Sales.
(a)    For any month, the “Net Crude Sales Volume” shall equal (A) the sum of
(1) the Actual Month End Crude Volume for the prior month plus (2) the Monthly
Crude Receipts for such month, minus (B) the Actual Month End Crude Volume for
such month.
(b)    For any month, and for each Pricing Group (as defined on Schedule P), the
“Net Product Sales Volume” shall equal (A) the sum of (1) the Actual Month End
Product Volume for such month plus (2) the Monthly Product Sales for such month,
minus (B) the Actual Month End Product Volume for the prior month.
9.4    Disposition Following Force Majeure.
(a)    Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed

44



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Quantity would have been sold to the Company, minus the amount realized in the
sale to a third party (the “Disposition Amount”). In no event shall the Disposed
Quantity exceed the aggregate amount of Crude Oil that the Company would have
been expected to purchase based on their current Monthly Crude Forecast or
Weekly Projection for the period during which the Company is unable to take
delivery of Crude Oil as the result of the Force Majeure event or otherwise.
(b)    In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed Quantity, the Disposition Amount is a negative number, then
Aron shall pay the amount of such excess to the Company no later than the second
Business Day after the date of such invoice.
9.5    Tank Maintenance.
(a)    Promptly after the Company completes its annual business plan with
respect to any year, it shall notify Aron of any tank maintenance contemplated
with respect to such year that would result in any Crude Storage Tank, Product
Storage Tank or Duncan Storage Tank being unavailable for use by Aron. The
Company immediately shall notify Aron orally (followed by prompt written notice)
of any previously unscheduled downtime or maintenance of any Crude Storage Tank,
Product Storage Tank or Duncan Storage Tank and its expected duration.
(b)    The Company shall give Aron at least two (2) months’ prior written notice
of any maintenance that the Company intends to conduct on any of the Crude
Storage Tanks, Product Storage Tanks or Duncan Tanks that would result in such
storage tank being taken out of service (“Tank Maintenance”). The Parties agree
to cooperate with each other in establishing the start date for any such
maintenance so as to not unnecessarily interfere with any of Aron’s purchase or
sale commitments or to otherwise accommodate, to the extent reasonably
practicable, other commercial or market considerations that Aron deems relevant.
(c)    In connection with any Tank Maintenance, the Parties shall promptly
consult and endeavor to agree on adjusted inventory minimum and maximum levels
and other appropriate adjustments hereunder that are to apply during the period
of such Tank Maintenance.
(d)    The Company agrees that it will use its best efforts, consistent with
good industry standards and practices, to complete (and to cause any third
parties to complete) any Tank Maintenance as promptly as practicable. The
Company shall provide Aron with an initial estimate of the period of any Tank
Maintenance and shall regularly update Aron as to the progress of such Tank
Maintenance. If, the Company determines that the expected completion date for
Tank Maintenance has or is likely to change by thirty (30) days or more, it
shall promptly notify Aron of such determination.

45



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(e)    If as a result of Tank Maintenance and/or any unscheduled events
resulting in the loss of tank availability, an aggregate volume of more than
three hundred thousand (300,000) Barrels (based on shell capacity) of the
storage tanks included in the Included Locations has ceased to be available for
any period of at least ninety (90) consecutive days, then (i) the Company shall
be obligated to reimburse Aron for any loss, costs and damages incurred or
realized by Aron as a result of its maintaining, terminating or obtaining any
Related Hedges in connection with such change in the Operational Volume Range
and (ii) the Level Two Fee shall automatically be changed to equal the Second
Level Two Fee set forth in the Fee Letter. Upon restoration of tanks to service
such that less than three hundred thousand (300,000) Barrels (based on shell
capacity) of the storage tanks included in the Included Locations are
unavailable, the reimbursement obligation set forth in (i) above shall cease and
the fee shall automatically revert from the Second Level Two Fee to the Level
Two Fee, as each is set forth in the Fee Letter; provided that the Company shall
be obligated to reimburse Aron for any loss, costs and damages incurred or
realized by Aron as a result of its maintaining, terminating or obtaining any
Related Hedges in connection with the restoration of such tank capacity.
ARTICLE 10    

PAYMENT PROVISIONS
10.1    Interim Payments.
(a)    For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) by applying the applicable Daily Prices to the Estimated Daily Net
Crude Sales and Estimated Daily Net Product Sales for that day, plus an estimate
of Ancillary Costs for such day to the extent not directly invoiced to the
Company, in the manner illustrated on Schedule G and subject to the following
terms and conditions:
(i)    in determining the Estimated Daily Net Crude Sales or Estimated Daily Net
Product Sales for any calendar day, Aron shall use the inventory data reported
by the Company on the immediately preceding day if such data are available;
(ii)    if such prior day’s inventory data are not available, but inventory data
have been reported by the Company on any day within two (2) Business Days
preceding such calendar day, then Aron shall use the most recently available
reported inventory data from such two (2) Business Day period; and
(iii)    if inventory data have not been reported on any day within such two (2)
Business Day period, Aron will use the inventory data for the day occurring
during the thirty (30) day period preceding such calendar day that results in
the largest Estimated Daily Net Crude Sales or the smallest Estimated Daily Net
Product Sales (as the case may be);
provided that, if Aron determines an Interim Payment using any inventory data
covered by clause (ii) or (iii) above or determines that any inventory data it
has used in such determination was

46



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



inaccurate, then Aron may, at its option, adjust future Interim Payments (no
more often than once per calendar week) to take account of any corrected
inventory data or any inventory data that, if available, would have complied
with clause (i) above.
(b)    With respect to the Estimated Daily Net Crude Sales and Estimated Daily
Net Product Sales,
(i)    The inventory data to be used in determining each shall include the Best
Available Inventory Data.
(ii)    The Company shall, at the end of each day, provide to Aron inventory
reports in the form set forth on Schedule H, showing the quantity of Crude Oil
held in Crude Storage Tanks and the quantities of Products held in Product
Storage Tanks; and
(iii)    Aron shall throughout any month, apply the Gross/Net Factors from the
most recent prior month that are available as of the first “Flow Date” of such
month (as listed on Schedule G).
(c)    For the purposes hereof,
(i)    “Estimated Daily Net Crude Sales” for any day shall be the estimate for
that day of the Crude Oil volume that equals (x) the aggregate volume of Crude
Oil held in the Crude Storage Tanks at the beginning of such day, plus (y) the
Daily Crude Storage Receipts for such day, minus (z) the aggregate volume of
Crude Oil held in the Crude Storage Tanks at the end of such day;
(ii)    “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (x) the aggregate volume
of such Product held in the Product Storage Tanks at the end of such day, plus
the aggregate volume of such Product held in the Included Third Party Storage
Tanks at the end of such day, plus the Product Linefill at the end of such day,
plus (y) the Daily Product Sales of such Product for such day, minus (z) the
aggregate volume of such Product held in the Product Storage Tanks at the
beginning of such day, plus the aggregate volume of such Product held in the
Included Third Party Storage Tanks at the beginning of such day, plus the
Product Linefill at the beginning of such day; and
(iii)    “Gross/Net Factors” mean for any month the calculations used to adjust
volumes for temperature and BS&W.
(d)    For each day, Aron shall determine the Estimated Daily Net Crude Sales
and Estimated Daily Net Product Sales, in a commercially reasonable manner based
on the inventory data and otherwise in the manner contemplated by this
Section 10.1 and Schedule G, and to the extent it deems appropriate taking into
account such other data as may be relevant to the determination of such
estimates.

47



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(e)    [Reserved.]
(f)    The Company shall be obligated to pay Interim Payments to Aron as
follows: if Aron advises the Company of an Interim Payment on any Business Day,
then payment shall be due from the Company on the following Business Day.
(g)    For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall determine and advise to the Company the Interim
Payment for that Business Day as well as the Interim Payment each of such
following non-Business Days and all such Interim Payments shall be due on the
same day in accordance with Section 10.1(e) above.
(h)    Notwithstanding anything herein to the contrary, with respect to Interim
Payments for March 2011, the Parties agree as follows:
(i)    Aron shall calculate Interim Payments for such month assuming an equal
and ratable number of Barrels of Crude Oil delivered on each day during such
month, based on an aggregate number of Barrels of Crude Oil delivered in such
month equal to (A) (i) the number of Barrels contracted for delivery under
Procurement Contracts for such month minus (ii) the difference between the sum
of the March month-end inventory targets (for all Crude Oil and Products
combined) and the sum of the initial month-end inventory targets as of the
Commencement Date as set forth on Schedule I (for all Crude Oil and Products
combined) divided by (B) the number of days in the month of March. Daily Product
Sales will be deemed to be zero throughout March 2011. Estimated Ancillary Costs
shall be incorporated into such calculation of such Interim Payments in the same
manner as contemplated under Section 10.1(a) above;
(ii)    For each day in March 2011, the Daily Price for Crude Oil will be equal
to the closing price on the most recent prior trading day for the prompt NYMEX
WTI futures contract, adjusted for the weighted average differentials under the
Procurement Contracts;
(iii)    the first ten million dollars ($10,000,000) in the aggregate of Interim
Payments shall be deferred so that such payments shall not be required to be
paid under Section 10.1, and such aggregate ten million dollars ($10,000,000)
shall be excluded from the Monthly True-up Amount calculation under Section 10.2
(such aggregate ten million dollars ($10,000,000) shall be referred to as the
“Deferred Interim Payment Amount”); and
(iv)    the Deferred Interim Payment Amount shall not be due from the Company to
Aron until the Termination Date hereunder, as which time such amount shall be
due and payable in full (unless payment of such amount is accelerated under
Article 18).

48



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



10.2    Monthly True-up Amount.
(a)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true-up payment (the “Monthly True-up Amount”). The Monthly True-up
Amount for any month shall be equal to:
(i)    the Monthly Crude Oil True-up Amount (as defined in Schedule C); plus
(ii)    the Aggregate Monthly Product True-up Amount (as defined in Schedule C),
minus
(iii)    the Ancillary Costs for such month, plus
(iv)    the Monthly Excluded Transaction Fee, plus
(v)    the Monthly Product Sale Adjustment, minus
(vi)    the Monthly Cover Costs, plus
(vii)    the Monthly Working Capital Adjustment, plus
(viii)    any other amount then due from Aron to the Company under this
Agreement or any other Transaction Document, minus
(ix)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document.
If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
(b)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C shall
apply and for purposes of determining the amount due under clause (v) of
Section 10.2(a), the definitions and formula set forth in Schedule L shall
apply.
(c)    For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C:

49



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(i)    the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
February 2011) shall equal the lesser of (x) zero and (y) the Commencement Date
Crude Oil Volume minus the Target Month End Crude Volume as of the Commencement
Date;
(ii)    the “Long Crude FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Crude Oil Volume
minus the Target Month End Crude Volume as of the Commencement Date; and
(iii)    the “FIFO Sale Price from Prior Month” shall equal the “Step-in Price”
for Crude Oil as determined pursuant to Schedule B.
(d)    For the purposes of determining each Monthly Product True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C:
(i)    the “Short Product FIFO Position” as of the end of the prior month (i.e.,
February 2011) for a particular Product Group shall equal the lesser of (x) zero
and (y) the Commencement Date Product Volume for that Product Group minus the
Target Month End Product Volume as of the Commencement Date for that Product
Group;
(ii)    the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
(iii)    the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B.
(e)    If Aron determines that there has been a significant level of sales or of
exchange volumes such that calculations of the Base Price and Procurement Price
(as defined on Schedule B) produce a skewed price, Aron shall notify the Company
thereof. If Aron and the Company are unable to agree on a Base Price by the last
business day of an applicable calendar month, the Base Price and Procurement
Price for such month will be equal to the Alternate Price (as defined below).
(i)    The “Alternate Price” for each calendar month equals:
a + b + c
Where:

a: The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet

50



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Crude Oil Futures Contract, as determined on each trading day during the
Delivery Month.
b: The arithmetic average of the daily pipeline quotations as published by
"Argus Americas Crude", in the section "US Gulf Coast" for "WTI Midland" under
the column "Wtd Avg" for the prompt month, for the pricing dates from and
including the 26th of the month, two months prior to the Delivery Month, to and
including the 25th of the month, one month prior to the Delivery Month.
Saturdays, Sundays and holidays are excluded.

LESS

The arithmetic average of the daily quotation as published by "Argus Americas
Crude", in the section "Americas, US Gulf coast and midcontinent pipeline" in
the subsection "WTI Formula Basis", for the prompt month, for the pricing dates
from and including the 26th of the month, two months prior to the Delivery
Month, to and including the 25th of the month, one month prior to the Delivery
Month. Saturdays, Sundays and holidays are excluded.
c: The arithmetic average of the daily quotations as published by "Argus
Americas Crude", in the section "WTI Markers'' for "Diff CMA Nym" under the
column "Wtd Avg" for the prompt month, for the pricing dates from and including
the 26th of the month, two months prior to the Delivery Month, to and including
the 25th of the month, one month prior to the Delivery Month. Saturdays, Sundays
and holidays are excluded.
10.3    Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the Fee Letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period
during the Term is to be paid in arrears, in equal quarterly installments, on
June 1, September 1, December 1 and March 1 of each year, and the Termination
Date. The Annual Fee shall be prorated for any periods of less than a full three
months.
10.4    Invoices.
(a)    Invoices shall be prepared and submitted in accordance to Schedule G.
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which

51



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



it disagrees and why; provided that, to the extent that the Company promptly
informs Aron of a calculation error that is obvious on its face, the Company
shall pay Aron the undisputed amounts and may retain such disputed amount
pending resolution of such dispute. The Parties shall cooperate in resolving the
dispute expeditiously. If the Parties agree that the Company does not owe some
or all of the disputed amount or as may be determined by a court pursuant to
Article 24, Aron shall return such amount to the Company, together with interest
at the Fed Funds Rate from the date such amount was paid, within two (2)
Business Days from, as appropriate, the date of their agreement or the date of
the final, non-appealable decision of such court. Following resolution of any
such disputed amount, Aron will issue a corrected invoice and any residual
payment that would be required thereby will be made by the appropriate Party
within two (2) Business Days.
10.5    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the Parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by
Sections 10.1 and 10.2 above.
10.6    Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.
10.7    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. Except as expressly provided in this Agreement, all
payments shall be made in full without discount, offset, withholding,
counterclaim or deduction whatsoever for any claims which a Party may now have
or hereafter acquire against the other Party, whether pursuant to the terms of
this Agreement or otherwise.
ARTICLE 11    

INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
11.1    Aron shall be entitled to have Supplier’s Inspector present at any time
the Volume Determination Procedures are to be applied in accordance with the
terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
11.2    In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not materially interfere with the
ordinary course of business being conducted at such Storage Facilities or the
Refinery.
11.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and

52



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



licensed independent petroleum inspection company (the “Independent Inspection
Company”) to conduct such recalibration. The cost of the Independent Inspection
Company is to be shared equally by the Company and Aron.
11.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).
ARTICLE 12    

FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
12.1    Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report, containing audited consolidated financial statements
of Alon USA Energy, Inc. and its consolidated subsidiaries for such fiscal year
certified by independent certified public accountants and (b) the balance sheet,
statement of income and statement of cash flow of the Company for such fiscal
year, as reviewed by the Company’s independent certified public accountants, and
(ii) within forty five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements Alon USA Energy, Inc. and its
consolidated subsidiaries for such fiscal quarter; provided that so long as Alon
USA Energy, Inc. is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC’s EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports of Alon USA Energy, Inc. to Aron.
12.2    Additional Information.
(a)    Upon reasonable notice, the Company shall provide to Aron such additional
information as Aron may reasonably request to enable it to ascertain the current
financial condition of the Company, including product reports in the form of
Schedule S; and
(b)    From time to time, upon reasonable request by Aron, the Company shall
obtain and provide to Aron an estoppel certificate from the Landlord (as defined
in the Master Lease) confirming that there are no defaults thereunder and that
the Master Lease continues to be in full force and effect.
12.3    Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
(a)    The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets; or

53



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(b)    The Company’s or any of its Affiliates’ binding agreement to consolidate
or amalgamate with, merge with or into, or transfer all or substantially all of
its assets to, another entity (including an Affiliate).
(c)    An early termination of or any notice of “event of default” under any
Base Agreement.
12.4    Credit Support. As security for the prompt and complete payment of all
amounts due or that may become due from the Company to Aron and the performance
by the Company of all covenants and obligations to be performed by it pursuant
to this Agreement, all outstanding transactions hereunder and any other
documents, instruments or agreements executed in connection therewith
(collectively, the “Obligations”), the Company hereby pledges, assigns, conveys
and transfers to Aron as margin, and hereby grants to Aron a present and
continuing security interest in and to, and a general first lien upon and right
of set off against, U.S. dollars in an amount equal to five percent (5%) of the
Definitive Commencement Date Value (the “Initial Margin Amount”) and all
interest, and other proceeds from time to time received, receivable or otherwise
distributed in respect thereof, or in exchange therefor; provided that until the
Definitive Commencement Date Value is determined pursuant to the Inventory Sales
Agreement, the Company shall provide as margin hereunder an amount equal to five
percent (5%) of the Estimated Commencement Date Value and such amount shall
constitute the Initial Margin Amount prior to such determination. As of the
Commencement Date, the Company shall transfer to Aron the Initial Margin Amount.
Within two (2) Business Days after the determination of the Definitive
Commencement Date Value, either the Company shall transfer such additional U.S.
dollars to Aron, or Aron shall release to the Company such U.S. dollars from the
amount previously provided, so that the aggregate amount of margin then held by
Aron under this Section 12.4 equals the Initial Margin Amount as then in effect.
The Company agrees that for the duration of the Term, it shall maintain such
Initial Margin Amount and take such action as Aron reasonably requests in order
to perfect Aron’s continuing security interest in, and lien on (and right of
setoff against), such amount. Notwithstanding the provisions of Applicable Law,
if no Event of Default has occurred and is continuing with respect to Aron, then
Aron shall have the right to sell, pledge, rehypothecate, assign, invest, use,
commingle or otherwise use in its business all or any portion of the Initial
Margin Amount that it holds hereunder, free from any claim or right of any
nature whatsoever of the Company, including any equity or right of redemption by
the Company. Nothing in this Section 12.4 shall limit any rights of Aron under
any other provision of this Agreement, including without limitation, under
Section 12.5 or Article 18 below.
12.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate

54



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



assurance is not received within ten (10) Business Days after such demand by
Aron, then such failure shall constitute an Event of Default by the Company
under clause (j) of Section 18.1.
ARTICLE 13    

REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
13.1    The Company shall promptly notify Aron in writing of the date for which
any inspection, maintenance, restart or turnaround at the Refinery has been
scheduled, or any revision to previously scheduled inspection, maintenance,
restart or turnaround, which may affect receipts of Crude Oil at the Refinery or
the Storage Facilities, the processing of Crude Oil in the Refinery or the
delivery of Products to Aron or by Aron to the Company or any third parties;
provided that, (i) promptly after the Company completes its annual business plan
with respect to any year, it shall notify Aron of any such inspection,
maintenance, restart or turnaround contemplated with respect to such year and
(ii) the Company shall give Aron at least two (2) months’ prior written notice
of any such scheduled inspection, maintenance, restart or turnaround.
13.2    The Company immediately shall notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, inspection, maintenance
or turnaround and its expected duration.
13.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
13.4    (a) Subject to Section 13.4(b) below, if at any time Aron determines
that all or any portion of the facilities constituting an Included Location (in
each case, “Identified Facilities”) fail to satisfy Aron’s then applicable
policies and procedures relating to the prudent maintenance and operation of
storage tanks and pipeline facilities (“Aron’s Policies and Procedures”), and
without limiting any other rights and remedies available to Aron hereunder or
under any other Transaction Document, Aron may provide the Company notice of
such failure so long as such failure is continuing and, if Aron provides such
notice, the following provisions shall be applicable: (i) in the case of any
Identified Facilities that are subject to the Storage Facility Agreement, upon
such date as Aron shall specify, such Identified Facilities shall cease to
constitute an Included Location (or part of an Included Location) for purposes
hereof and any payment to Aron in respect of any Crude Oil or Products held in
such Identified Facilities shall become due in accordance with the provisions of
Section 10 hereof; and (ii) in the case of any Identified Facilities that are
subject to a Required Storage and Transportation Arrangement, the Parties shall
endeavor as promptly as reasonably practicable to execute such rights, provide
such notices, negotiate such reassignments or terminations and/or take such
further actions as Aron deems necessary or appropriate to terminate Aron’s
status as the party entitled to use and/or hold Crude Oil or Products at such
Identified Facilities and, concurrently with effecting the termination of such
status, such Identified Facilities shall cease to constitute an Included
Location (or part of an Included Location) for purposes hereof and any payment
to Aron in respect of any Crude Oil or Products held in such Identified
Facilities shall become due in accordance with the provisions of Section 10
hereof.

55



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(b) Aron’s rights under Section 13.4(a) above are subject to the following
additional terms and conditions:
(i) Aron shall apply Aron’s Policies and Procedures with respect to the Included
Locations in a non-discriminatory manner as compared with other similar storage
tanks and pipeline facilities utilized by Aron in a similar manner;
(ii) If the failure of any Identified Facilities to satisfy Aron’s Policies and
Procedures is a result of Aron’s Policies and Procedures exceeding the standards
or requirements imposed under Applicable Law or good and prudent industry
practice, then (1) Aron shall not require the removal of such Identified
Facilities as Included Locations until the 120th day after giving the Company
notice of such failure, (2) during such 120 day period, Aron shall consult with
the Company in good faith to determine whether based on further information
provided by the Company such Identified Facilities comply with Aron’s Policies
and Procedures and/or whether additional actions or procedures can be taken or
implemented so that, as a result, such Identified Facilities would comply with
Aron’s Policies and Procedures, and (3) if it is determined that such Identified
Facilities do comply with Aron’s Policies and Procedures or, as a result of such
additional actions or procedures, such Identified Facilities become so compliant
within such 120 day period, then such Identified Facilities shall not cease to
be Included Locations based on the noncompliance stated in Aron’s notice to the
Company;
(iii) If within the 120 day period referred to in clause (ii)(2) above, the
Company has identified and diligently commenced the implementation of additional
actions or procedures that are intended to result in such Identified Facilities
becoming compliant with Aron’s Policies and Procedures, but such implementation
cannot through commercially reasonable efforts be completed within such 120 day
period, then so long as the Company continues to diligently and in a
commercially reasonable manner pursue the implementation of such additional
actions and procedures, Aron will extend such 120 day period up for up to an
additional 60 days to allow for such implementation to be completed and if such
implementation is completed within such additional 60 day period, then such
Identified Facilities shall not cease to be Included Locations based on the
noncompliance stated in Aron’s notice to the Company; and
(iv) If any Identified Facilities cease to be Included Locations pursuant to
Section 13.4(a) above and thereafter Aron determines, in its reasonable good
faith judgment, that such Identified Facilities have become compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such Identified Facilities as Included Locations
hereunder.
ARTICLE 14    

TAXES
14.1    (a) The Company shall pay and indemnify and hold Aron harmless against,
the amount of all sales, use, gross receipts, value added, severance, ad
valorem, excise, property, spill,

56



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



environmental, transaction-based, or similar taxes, duties and fees, howsoever
designated regardless of the taxing authority, and all penalties and interest
thereon (each, a “Tax” and collectively, “Taxes”), paid, owing, asserted
against, or incurred by Aron directly or indirectly with respect to the Crude
Oil procured and sold, and the Products purchased and resold, and other
transactions contemplated hereunder to the greatest extent permitted by
applicable law; in the event that the Company is not permitted to pay such
Taxes, the amount due hereunder shall be adjusted such that the Company shall
bear the economic burden of the Taxes. The Company shall pay when due such Taxes
unless there is an applicable exemption from such Tax, with written confirmation
of such Tax exemption to be contemporaneously provided to Aron. To the extent
Aron is required by law to collect such Taxes, one hundred percent (100%) of
such Taxes shall be added to invoices as separately stated charges and paid in
full by the Company in accordance with this Agreement, unless the Company is
exempt from such Taxes and furnishes Aron with a certificate of exemption;
provided, however, that (i) the failure of Aron to separately state or collect
Taxes from the Company shall not alter the liability of the Company for Taxes
and (ii) Aron shall only be liable for Taxes if and to the extent that Taxes
have been separately stated and collected from the Company. Aron shall be
responsible for all taxes imposed on Aron’s net income.
(b) In addition to paragraph (a), the Company shall complete and file all
necessary property tax returns on Aron’s behalf with respect to Crude Oil and
Products, regardless of whether property tax laws place the obligation to do so
on Aron or the Company, disclose Aron’s ownership interest therein, and pay such
amounts as due. Provided that the Company pays (or indemnifies Aron for) all
property taxes, the Company shall have the first right to claim income tax
credits for such property taxes paid and shall be solely responsible for the
extent to which such credits are available to or realized by the Company.
14.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax should such Tax be
deemed applicable. Aron agrees to reasonably cooperate with the Company, at the
Company’s cost and expense, in the event the Company determines to contest any
such Taxes.
14.3    (a) The Company and Aron shall promptly inform each other in writing of
any assertion by a taxing authority of additional liability for Taxes in respect
of said transactions. Any legal proceedings or any other action against Aron
with respect to such asserted liability shall be under Aron’s direction but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.
(b) In addition to paragraph (a) and other information sharing requirements
applicable to Aron and the Company, Aron and the Company shall seasonably
exchange and share information with each other as necessary to properly report,
defend, challenge, and pay Taxes

57



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(including but not limited to sales taxes and fuel taxes), including information
that supports and demonstrates total sales and sales that are exempt from Tax.
14.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
ARTICLE 15    

INSURANCE
15.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance companies rated not less than
A- by A.M. Best, or otherwise equivalent in respect of the Company’s properties
and operations:
(a)    Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall name Aron as a loss payee with respect to any of
Aron’s Crude Oil or Product in the care, custody or control of the Company.
Notwithstanding anything to the contrary herein, Aron, may, at its option and
expense, endeavor to procure and provide such property damage coverage for the
Crude Oil and Products; provided that, to the extent any such insurance is
duplicative with insurance procured by the Company, the insurance procured by
the Company shall in all cases represent, and be written to be, the primary
coverage.
(b)    Commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, products
and completed operations liability, and sudden and accidental pollution
liability coverage in a minimum amount of (***) per occurrence and (***) in the
aggregate, which coverage may be self-insured by the Company.
(c)    (i) Workers compensation in the amount required by Applicable Law, and
(ii) employer’s liability with a minimum amount of (***) per accident, (***) per
disease, and (***) aggregate.
(d)    Commercial automobile liability insurance in a minimum amount of (***)
per accident.

58



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(e)    Umbrella/excess liability coverage providing coverage on a follow-form
basis with respect the coverage required under Sections 15.1(b), (c)(ii) and (d)
in a minimum amount of (***) per occurrence and in the aggregate.
(f)    [Reserved].
(g)    Wharfinger’s / charterer’s liability insurance (if applicable) in a
minimum amount of (***) per occurrence and in the aggregate.
(h)    Non-owned aviation liability insurance (if applicable) in a minimum
amount of (***) per occurrence and in the aggregate.
15.2    Additional Insurance Requirements.
(a)    The foregoing policies shall include or provide that the underwriters
waive all rights of subrogation against Aron and the insurance is primary
without contribution from Aron’s insurance. The foregoing policies with the
exception of those listed in Sections 15.1(a), 15.1(c) and 15.1(g) shall include
Aron, its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured.
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in Acord form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days’ written notice prior to cancellation or material modification
of insurance becoming effective. The Company also shall provide renewal
certificates prior to expiration of the policy.
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
(e)    The Company shall be responsible for any deductibles or retentions that
are applicable to the insurance required pursuant to Section 15.1.
ARTICLE 16    

FORCE MAJEURE
16.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by

59



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



reason of an event of Force Majeure, the other Party (the “Non-Affected Party”)
likewise may suspend the performance of all or a part of its obligations to the
extent that such suspension is commercially reasonable, except for any payment
and indemnification obligations. The Parties acknowledge that if, as a result of
a Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
16.2    The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
16.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 19.
16.4    If any Affected Obligation is not terminated pursuant to this Article 16
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.
16.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.
16.6    If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the Included Crude Pipeline, Included Product Pipeline or Included Third
Party Storage Tanks cease, in whole or in part, to be available to Aron pursuant
to the Required Storage and Transportation Arrangements, and the foregoing is a
result of or attributable to any owner or operator of the Included Crude
Pipeline, Included Product Pipeline or Included Third Party Storage Tanks
becoming Bankrupt or breaching

60



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



or defaulting in any of its obligations relating to the Required Storage and
Transportation Arrangements, then:
(a)    The Company shall promptly use commercially reasonable efforts to
establish for Aron’s benefit alternative and/or replacement storage and
transportation arrangements no less favorable to Aron (in Aron’s reasonable
judgment) than those that have ceased to be available;
(b)    Until such alternative and/or replacement arrangements complying with
clause (a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and
(c)    Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt. If any such storage facility is an Included Location then Aron may, in
its discretion, elect upon written notice to the Company that such storage
facility shall cease to be an Included Location as of a date specified in such
written notice in which case any Crude Oil or Product held by Aron therein shall
be purchased by the Company in accordance with the applicable provisions of
Sections 10.1 and 10.2 hereof.
ARTICLE 17    

REPRESENTATIONS, WARRANTIES AND COVENANTS
17.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:
(a)    It is an “Eligible Contract Participant” as defined in Section 1a(18) of
the Commodity Exchange Act, as amended.
(b)    It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
(c)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
(d)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.

61



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(e)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
(f)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
(g)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h)    No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
(i)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
(j)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(k)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)    The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.

62



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(n)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
(o)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.
(p)    None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.
17.2    Company’s Representations and Covenants.
(a)    The Company has delivered true and complete copies of the Base Agreements
and Required Storage and Transportation Arrangements and all amendments thereto
to Aron.
(b)    The Company shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c)    The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder.
(d)    The Company shall not modify, amend or waive rights arising under any of
the Base Agreements or the Required Storage and Transportation Arrangements
without the prior written consent of Aron; provided, however, that if the
Company provides Aron with notice, the Company may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder, degrade, reduce or limit the
standards applicable to the operator thereunder or otherwise interfere with
Aron’s rights to use the Pipeline System and Included Third Party Storage Tanks
subject thereto without the prior written consent of Aron.
(e)    The Company shall not cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any Liens.
(f)    The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and Applicable Law and are in good working order and repair
in all respects.
(g)    In the event the Company becomes Bankrupt, and to the extent permitted by
applicable law, the Company intends that (i) Aron’s right to liquidate, collect,
net and set off rights and obligations under this Agreement and liquidate and
terminate this Agreement shall not be stayed, avoided, or otherwise limited by
the Bankruptcy Code,

63



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



including sections 362(a), 547, 548 or 553 thereof; (ii) Aron shall be entitled
to the rights, remedies and protections afforded by and under, among other
sections, sections 362(b)(6), 362(b)(17), 362((b)(27), 362(o), 546(e), 546(g),
546(j), 548(d), 553, 556, 560, 561 and 562 of the Bankruptcy Code; and (iii) any
cash, securities or other property provided as performance assurance, credit,
support or collateral with respect to the transactions contemplated hereby shall
constitute “margin payments” as defined in section 101(38) of the Bankruptcy
Code and all payments for, under or in connection with the transactions
contemplated hereby, shall constitute “settlement payments” as defined in
section 101(51A) of the Bankruptcy Code.
(h)    The Company agrees that it shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature
(collectively, “Liens”) with respect to, any quantities of Crude Oil prior to
the delivery thereof by Aron to the Company at the Crude Delivery Point or any
quantities of Products after delivery thereof to Aron at the Products Delivery
Point (collectively, “Aron’s Property”). The Company authorizes Aron to file at
any time and from time to time any Uniform Commercial Code financing statements
describing the quantities of Aron’s Property subject to this Agreement and
Aron’s ownership thereof and title thereto, and the Company shall execute and
deliver to Aron, and the Company hereby authorizes Aron to file (with or without
the Company’s signature), at any time and from time to time, all amendments to
financing statements, assignments, continuation financing statements,
termination statements, and other documents and instruments, in form reasonably
satisfactory to Aron, as Aron may reasonably request, to provide public notice
of Aron’s ownership of and title to the quantities of Aron’s Property subject to
this Agreement and to otherwise protect Aron’s interest therein.
17.3    Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for the Company, (2) Aron may, in its sole
discretion, determine whether to advise the Company of any potential transaction
with a Third Party Supplier and prior to advising the Company of any such
potential transaction Aron may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Aron’s business and Aron shall have no liability of any nature to the Company as
a result of any such determination, (3) Aron has no fiduciary or trust
obligations of any nature with respect to the Refinery or the Company or any of
its Affiliates, (4) Aron may enter into transactions and purchase Crude Oil or
Products for its own account or the account of others at prices more favorable
than those being paid by the Company hereunder and (5) nothing herein shall be
construed to prevent Aron, or any of its partners, officers, employees or
Affiliates, in any way from purchasing, selling or otherwise trading in Crude
Oil, Products or any other commodity for its or their own account or for the
account of others, whether prior to, simultaneously with or subsequent to any
transaction under this Agreement.

64



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ARTICLE 18    

DEFAULT AND TERMINATION
18.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(a)    Either Party fails to make payment when due (i) under Article 10,
Article 19 or any Company Purchase Agreement within one (1) Business Day after a
written demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or
(b)    Other than a default described in Sections 18.1(a) and 18.1(c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(c)    Either Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under any Transaction Document; provided, however, that if such breach is
curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten (10) Business Days after the date that such Party receives
notice that corrective action is needed; or
(d)    Either Party becomes Bankrupt; or
(e)    Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three (3) Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); or
(f)    ARKS fails to perform or otherwise defaults in any obligation under
either the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement,
an “Event of Default” with respect to ARKS shall occur under the ARKS Supply and
Offtake Agreement or an “Event of Default” with respect to ASI shall occur under
the ASI Supply and Offtake Agreement; or

65



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(g)    (i) The Company fails to perform its obligations under, comply with, or
maintain a Base Agreement or the Required Storage and Transportation
Arrangements; (ii) there shall occur an “Event of Default” under or early
termination of the Master Lease, or (iii) the Company breaches its obligations
under Section 17.2(f);
(h)    The Company or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
(i)    The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii)(A)the successor entity
resulting from any such consolidation, amalgamation or merger or the Person that
otherwise acquires all or substantially all of the assets of the Company or any
of its Affiliates does not assume, in a manner satisfactory to Aron, all of the
Company’s obligations hereunder and under the other Transaction Documents, or
(B) in the reasonable judgment of Aron, the creditworthiness of the resulting,
surviving or transferee entity, taking into account any guaranties, is
materially weaker than the Company immediately prior to the consolidation,
amalgamation, merger or transfer; or
(j)    The Company fails to provide Adequate Assurance in accordance with
Section 12.5 or
(k)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than twenty million dollars
($20,000,000) which has resulted in such Specified Indebtedness becoming due and
payable under such agreements and instruments before it would have otherwise
been due and payable or (B) a default by the Company or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than twenty million dollars
($20,000,000) under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period); or
(l)    Either of the Agents under the Revolving Credit Agreement shall
disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the
validity of the Acknowledgement and Agreement;
(m)    An “Event of Default” has occurred under either Credit Agreement.
(n)    With respect to any guarantor of the Company (a “Guarantor”), any of the
following: (i) the Guarantor fails to perform or otherwise defaults in any
obligation under such Guarantor’s guarantee of the Company’s obligations (a
“Guarantee”), (ii) the Guarantor becomes Bankrupt, (iii) such Guarantee expires
or terminates or ceases to be in full force and effect prior to the satisfaction
of all obligations of the Company or any other

66



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Affiliate of the Company to Aron under this Agreement and the other Transaction
Documents, or (iv) the Guarantor disaffirms, disclaims, repudiates or rejects,
in whole or in part, or challenges the validity of, such Guarantee.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(n) (inclusive) above.
18.2    Remedies Upon Event of Default.
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement; provided that, in the event Aron is the Non-Defaulting Party, this
Agreement shall not be deemed to have terminated in full until Aron shall have
disposed of all Crude Oil and Products owned or maintained by Aron in connection
herewith. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the other. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (x)
the losses and costs (or gains) incurred or realized (and determined in a
commercially reasonable manner) by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts and (y) the losses and costs (or gains) incurred or realized (and
determined in a commercially reasonable manner) by the Non-Defaulting Party with
respect to Crude Oil and Product inventories maintained for purposes of this
Agreement which shall be determined by the Non-Defaulting Party as follows: (1)
Aron will, subject to Sections 7.2 and 7.3, project Target Month End Crude
Volumes and Target

67



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Month End Product Volumes for all months occurring from the date on which the
Non-Defaulting Party terminates this Agreement or commences exercising its
remedies following such Event of Default (the “Remedies Exercise Date”) to the
earlier of the Expiration Date set forth in Section 3.1 or, if elected by either
Party, any other date as of which either Party would have been entitled to
terminate this Agreement under Section 3.2 but only if such Party notifies the
other Party of such election within 3 Business Days after the Remedies Exercise
Date (the earliest of such Expiration Date and any such date elected by a Party
being the “Pro Forma Expiration Date”) and (2) in accordance with clause (c)
below, the Non-Defaulting Party shall value, and determine the net amount that
would have been owing from one party to the other based on, all purchases and
sales of Crude Oil and Products that would have resulted from such projected
Target Month End Crude Volumes and Target Month End Product Volumes through the
Pro Forma Expiration Date (including a final sale of all remaining inventories),
which net amount shall be discounted to present value on a commercially
reasonable basis and constitute the amount due under this clause (y). If the
Settlement Amount is a positive number it shall be due to the Non-Defaulting
Party and if it is a negative number, the absolute value thereof shall be due to
the Defaulting Party.
(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. Without limiting the generality of the foregoing, it is agreed
that for purposes of determining the Settlement Amount: (1) any fixed fee
amounts (including those provided for under Section 10.3) shall be the amount of
such fee that would have accrued through the Pro Forma Expiration Date; (2) for
the period following the Remedies Exercise Date, no Crude Oil per Barrel fees as
provided for in Sections 6.2 and 6.4 shall be included in the Settlement Amount
except with respect to Barrels of Crude Oil actually processed at the Refinery
following such date; (3) to the extent the Fee Letter provides for the
calculation of any amount to be included in the Settlement Amount, the
provisions of the Fee Letter shall be controlling for such purpose; and (4) to
the extent the Non-Defaulting Party deems it commercially reasonable to do so,
it may in referencing prices in futures, forward, swap and options markets for
purposes of calculating various elements of the Settlement Amount endeavor to
align the dates as of which such reference prices are determined. In calculating
the Settlement Amount, the Non-Defaulting Party shall discount to present value
(in any commercially reasonable manner based on London interbank rates for the
applicable period and currency) any amount which would be due at a later date
and shall add interest (at a rate determined in the same manner) to any amount
due prior to the date of the calculation.
(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may,

68



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



in its discretion, (i) withhold or suspend its obligations, including any of its
delivery or payment obligations, under this Agreement, (ii) withdraw from
storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including applying the Initial Margin Amount or any other margin or
collateral) and apply and set off such credit support, margin or collateral or
the proceeds thereof against any obligation owing by the Company to Aron. Aron
shall be under no obligation to prioritize the order with respect to which it
exercises any one or more rights and remedies available hereunder. The Company
shall in all events remain liable to Aron for any amount payable by the Company
in respect of any of its obligations remaining unpaid after any such
liquidation, application and set off.
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
Parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.
(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including the Initial
Margin Amount or any other margin or collateral) then held by the Non-Defaulting
Party pursuant to the Transaction Documents, plus (at the Non-Defaulting Party’s
election) any or all other amounts due to the Defaulting Party hereunder
(including under Article 10), against (ii) the Settlement Amount (if due to the
Non-Defaulting Party), plus any performance security (including the Initial
Margin Amount or any other margin or collateral) then held by the Defaulting
Party, plus (at the Non-Defaulting Party’s election) any or all other amounts
due to the Non-Defaulting Party hereunder (including under Article 10), so that
all such amounts shall be netted to a single liquidated amount payable by one
Party to the other (the “Liquidated Amount”). The Party with the payment
obligation shall pay the Liquidated Amount to the applicable other Parties
within one (1) Business Day after such amount has been determined. In addition,
the Parties acknowledge that, in connection with an Event of Default hereunder,
the Step-out Inventory Sales Agreement may be terminated and with respect
thereto any rights and remedies available hereunder, under any other agreement
between the Parties hereto or the parties thereto, or at law or equity may be
exercised.
(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.

69



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(h)    The Non-Defaulting Party’s rights under this Section 18.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non‑Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section 18.2, set off
amounts which the Defaulting Party owes to it against any amounts which it owes
to the Defaulting Party (whether hereunder, under any other contract or
agreement or otherwise and whether or not then due).
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code. As used in this Section 18.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to, be a
reference to “this Agreement and the other Transaction Documents.”
ARTICLE 19    

SETTLEMENT AT TERMINATION
19.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date, the
Early Termination Date or such other date as the Parties may agree shall be the
“Termination Date”; provided that if such date is not a Business Day, the
Termination Date shall occur on the immediately preceding Business Day), the
Parties covenant and agree to proceed as provided in this Article 19; provided
that (x) this Agreement shall continue in effect following the Termination Date
until all obligations are finally settled as contemplated by this Article 19 and
(y) the provisions of this Article 19 shall in no way limit the rights and
remedies which the Non-Defaulting Party may have as a result of an Event of
Default, whether pursuant to Article 18 above or otherwise:
(a)    If any Procurement Contract does not either (i) by its terms
automatically become assigned to the Company on and as of the Termination Date
in a manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date, (i)
such Procurement Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron under each of the then
outstanding Procurement Contracts shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be

70



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



released by such Third Party Suppliers and the Company from any further
obligations thereunder. In connection with the assignment or reassignment of any
Procurement Contract, the Parties shall endeavor, in a commercially reasonable
manner, to facilitate the transitioning of the supply and payment arrangements,
including any change in payment terms, under the relevant Procurement Contracts
so as to prevent any material disruption in the supply of Crude Oil thereunder.
(b)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding which, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
(c)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination
Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.
(d)    The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement. The Crude Oil volumes measured by Supplier’s Inspector at the
Termination Date and recorded in Supplier’s Inspector’s final inventory report
shall be the “Termination Date Crude Oil Volumes” for the purposes of this
Agreement and the Product volumes measured by Supplier’s Inspector at the
Termination Date and recorded in Supplier’s Inspector’s final inventory report
shall be the “Termination Date Product Volumes” for purposes of this Agreement,
and such Termination Date Crude Oil Volumes and Termination Date Product

71



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Volumes shall collectively be referred to as the “Termination Date Volumes”. The
Company shall cause ARKS to enter into the Step-Out Inventory Sales Agreement
and to perform its obligations thereunder.
(e)    Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
(f)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
19.2    Termination Amount.
(a)    The “Termination Amount” shall equal:
(i)    Any unpaid amounts owed by ARKS to Aron pursuant to the Step-Out
Inventory Sales Agreement, plus
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date (including Deferred
Interim Payment Amount), plus
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv)    in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, no amount shall be due
under this clause (iv), plus
(v)    the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number, plus

72



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



(vi)    any unpaid portion of the annual or other fee owed to Aron pursuant to
Section 10.3; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, the amount of such
fees shall be the amounts accruing to date of such early termination, plus
(vii)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N; provided that, if such FIFO Balance Final Settlement is due to
Aron, then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number; minus
(viii)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, minus
(ix)    all unpaid amounts payable under the Marketing and Sales Agreement by
Aron to the Company for services provided up to the Termination Date.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.
(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not be greater than five percent (5%) of the Definitive
Commencement Date Value. Without limiting the generality of the foregoing, the
Parties agree that the amount due under Section 19.2(a)(i) above shall be
estimated by Aron in the same manner and using the same methodology as it used
in preparing the Estimated Commencement Date Value, but applying the “Step-Out
Prices” as indicated in Schedule B and other price terms provided for herein
with respect to the purchase of the Termination Date Volumes. Aron shall use its
commercially reasonable efforts to prepare, and provide the Company with, an
initial Estimated Termination Amount, together with appropriate supporting
documentation, at least five (5) Business Days prior to the Termination Date. To
the extent reasonably practicable, Aron shall endeavor to update its calculation
of the Estimated Termination Amount by no later than 12:00 noon CPT on the
Business Day prior to the Termination Date. If Aron is able to provide such
updated amount, that amount shall constitute the Estimated Termination Amount
and shall be due and payable by no later than 5:00 p.m., CPT on the Business Day
preceding the Termination Date. Otherwise, the initial Estimated Termination
Amount shall be the amount payable on the Termination Date. If the Estimated
Termination Amount is a positive number, it shall be due to Aron and if it is a
negative number, the absolute value thereof shall be due to the Company.
Concurrently with the payment of the Estimated Termination Amount, but

73



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



subject to retention by Aron of the Termination Holdback Amount, Aron shall
release and return to the Company the Initial Margin Amount, provided that all
such payments may be made on a net basis.
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
(d)    Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 19.2, including
releasing the Initial Margin Amount, transfer of title to Crude Oil or Products
(whether to the Company or to Arks), or to otherwise cooperate in the transition
matters described in Section 19.1 unless ARKS shall have performed its
obligations under the Step-Out Inventory Sales Agreement and performed its
obligations thereunder as and when required pursuant to the terms thereof.
19.3    Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.
ARTICLE 20    

INDEMNIFICATION
20.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or (iv)
injury, disease, or death of any person or damage to or loss of any property,
fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
any Liability arising under clause (iv) has resulted from the negligence or
willful misconduct on the part of the Company, its Affiliates or any of their
respective employees, representatives, agents or contractors.

74



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



20.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company’s obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company’s transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, including any conduct by the Company on behalf of
or as the agent of Aron under the Required Storage and Transportation
Arrangements, (iii) the Company’s failure to comply with its obligations under
the terminalling, pipeline and lease agreements underlying the Required Storage
and Transportation Arrangements, (iv) the Company’s negligence or willful
misconduct, (v) any failure by the Company to comply with or observe any
Applicable Law, (vi) injury, disease, or death of any person or damage to or
loss of any property, fine or penalty, any of which is caused by the Company or
its employees, representatives, agents or contractors in exercising any rights
or performing any obligations hereunder or in connection herewith, (vii) actual
or alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions contemplated thereby, or any liability
under any Environmental Law related in any way to or asserted in connection with
the Transaction Documents or the transactions contemplated thereby or (viii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, and regardless of whether J.
Aron is a party thereto, except to the extent that any Liability arising under
clause (vi), (vii) or (viii) above has resulted from the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.
20.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
20.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder. Notwithstanding the foregoing, an
indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.

75



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ARTICLE 21    

LIMITATION ON DAMAGES
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES’ LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 18) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 23. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.
ARTICLE 22    

AUDIT AND INSPECTION
22.1    During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.


ARTICLE 23    

CONFIDENTIALITY
23.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential

76



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



and shall not be disclosed to any third party, except (i) as may be required by
court order or Applicable Laws or as requested by a Governmental Authority, (ii)
to such Party’s or its Affiliates’ employees, directors, shareholders, auditors,
consultants, banks, lenders, financial advisors and legal advisors, or (iii) to
such Party’ insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided that,
prior to any disclosure permitted by this clause (iii), such insurance providers
shall have agreed in writing to keep confidential any information or document
subject to this Section 23.1. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two (2)
years following the Termination Date. The Parties shall be entitled to all
remedies available at law, or in equity, to enforce or seek relief in connection
with the confidentiality obligations contained herein.
23.2    In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
23.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 24    

GOVERNING LAW
24.1    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.
24.2    EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE ADDRESS INDICATED IN ARTICLE 26. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.

77



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



24.3    Each Party waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.
ARTICLE 25    

ASSIGNMENT
25.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
25.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.
25.3    Any attempted assignment in violation of this Article 25 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 26    

NOTICES
All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.
ARTICLE 27    

NO WAIVER, CUMULATIVE REMEDIES
27.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or Default under, this Agreement, whether
of a like kind or different nature.

78



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



27.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.
ARTICLE 28    

NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
28.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
28.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.
ARTICLE 29    

MISCELLANEOUS
29.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
29.2    The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
29.3    No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
29.4    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
29.5    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
29.6    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive for the time
periods specified herein.

79



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



29.7    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
29.8    All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]





80



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.
J. ARON & COMPANY
By:    _______________________
Name:    _______________________
Title:    _______________________

[Signature Page to Alon USA Supply and Offtake Agreement]

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



ALON USA, LP
By ALON USA GP II, LLC, its General Partner
By:    _______________________
Name:    _______________________
Title:    _______________________





[Signature Page to Alon USA Supply and Offtake Agreement]


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule A
Products and Product Specifications
Produced at refinery:
Gasoline: Unlead Regular Gasoline, Unlead Premium Gasoline, Refined Benzene,
Toluene, AAS 104, Olefins, Magellan N grade
Gasoline RVP is consistent with requirements at destination location.


Diesel: ULSD, Magellan X grade
Jet: Jet A, JP8, Kerosene, #1 Low sulfur Diesel
Asphalt: see summary attachments
Slurry: Carbon Black Oil
Propane: HD-5 Propane


[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
UNLEADED REGULAR GASOLINE
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
NOTES
Additives
 
 
 
(3)
Benzene, Wt. %
 
 
4.9
 
Color
 
Undyed
 
 
Corrosion 3 Hrs @ 122 Deg F
D-130
 
1
 
Corrosion Silverstrip 3hrs. @122 deg F
D-XX.X
 
1
 
Doctor Test, or
D-235
Negative
 
 
Mercaptan Sulfur, %
D-3227
 
0.002
 
Gum Content, Mg/100ml
D-381
 
4
 
Lead, Grams Pb/Gal.
D-3237
 
0.01
(1)
Methyl Tertiary Butyl Ether (MIRE), Vol %
 
 
0
 
Octane (Antiknock Value)
 
 
 
 
Research Octane No. (RON)
D-2699
90
 
(2)
Motor Octane No. (MON)
D-2700
82
 
 
(RON + MON)/2
 
87
 
(2)
Oxidation Stability, Min.
D-525
240
 
 
Phosphorus, Grams/Gal.
D-3231
 
0.003
 
Sulfur,%
D-2622
 
0.1
 



REID VAPOR PRESSURE (RVP) MAXIMUM/ VOLATILITY CLASSES BY MONTH (ASTM D-323)
 
Jan
Feb.
Mar.
Apr.
May
June
July
Aug.
Sep.
Oct.
Nov.
Dec.
VP Max
13.5
13.5
11.5
10.0
9.0
9.0
9.0
9.0
9.0/9.5
11.5
13.5
13.5
Class
D
D/C
C/B
B
B/A
A
A
A
A/B
B/C
C/D
D

    
(1)
Note: RVP MAX = 9.0 Sep 1-15; RVP MAX = 9.5 Sep 16-30

(2)
Pipeline shipments from Big Spring Refinery will be asjusted to comply with
above limits at terminals.

(3)
RVP on pipeline shipments between April 15 and September 10 shall not exceed 8.7
PSI.



DISTILLATION TEMPERATURE (F) AT % EVAPORATED BY VOLATILITY CLASS (ASTM D-86)
 
 
50%
 
 
CLASS
10% MAX
MIN
MAX
90% MAX
EP MAX
A
158
170
250
374
437
B
149
170
245
374
437
C
140
170
240
365
437
D
131
170
235
365
437

    
NOTES
(1)
Maximum lead at refinery; Terminals may deliver a maximum lead content of 0.03
Grams/Gal.

(2)
Minimum RON subject to altitude correction In accordance with 40 CFR 80.22.

(3)
Contains minimum of 2.0 lbs/1000 Bbls of an approved antioxidant.



MANUFACTURED AT:    AVAILABLE AT:
Big Spring Refinery    Big Spring
Hawley
Wichita Falls
PSPECPUL: Effective 4/1/93




[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
UNLEADED REGULAR GASOLINE
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
NOTES
Additives
 
 
 
(3)
Benzene, Wt. %
 
 
4.9
 
Color
 
Undyed
 
 
Corrosion 3 Hrs @ 122 Deg F
D-130
 
1
 
Doctor Test, or
D-235
Negative
 
 
Mercaptan Sulfur, %
D-3227
 
0.002
 
Gum Content, Mg/100ml.
D-381
 
4
 
Lead, Grams Pb/Gal.
D-3237
 
0.01
(1)
Methyl Tertiary Butyl Ether (MTBE), Vol. %
 
 
15
(4)
Octane (Antiknock Value)
 
 
 
 
Research Octane No (RON)
D-2699
93
 
(2)
Motor Octane No. (MON)
D-2700
83
 
 
(RON + MON)/2
 
92
 
(2)
Oxidation Stability, Min.
D-525
240
 
 
Phosphorus, Grams/Gal.
D-3231
 
0.003
 
Sulfur, %
D-2622
 
0.1
 



REID VAPOR PRESSURE (RVP) MAXIMUM/ VOLATILITY CLASSES BY MONTH (ASTM D-323)
 
Jan
Feb.
Mar.
Apr.
May
June
July
Aug.
Sep.
Oct.
Nov.
Dec.
RVP MAX
13.5
13.5
11.5
10.0
9.0
9.0
9.0
9.0
9.0/9.5
11.5
13.5
13.5
CLASS
D
D/C
C/B
B
B/A
A
A
A
A/B
B/C
C/D
 

    
(1)
Note: RVP MAX = 9.0 Sep 1-15; RVP MAX = 9.5 Sep 16-30.

(2)
Pipeline shipments from Big Spring Refinery will be adjusted to comply with
above limits at terminals.

(3)
RVP on pipeline shipments between April 15 and September 10 shall not exceed 8.7
PSI.



DISTILLATION TEMPERATURE (F) AT % EVAPORATED BY VOLATILITY CLASS (ASTM D-86)
 
 
50%
 
 
CLASS
10% MAX
MIN
MAX
90% MAX
EP MAX
A
158
170
250
374
437
B
149
170
245
374
437
C
140
170
240
365
437
D
131
170
235
365
437

    
NOTES
(1)
Maximum lead at refinery, Terminals may deliver a maximum lead content of 0.03
Grams/Gal.

(2)
Minimum RON subjuct to altitude correction in accordance with 40 CFR 80.22.

(3)
Contains minimum of 2.0 lbs/1000 Bbls of an approved antioxidant.

(4)
Oxygen content must not exceed 2.7% by weight of gasoline.



MANUFACTURED AT:    AVAILABLE AT:
Big Spring Refinery    Big Spring
Hawley
Wichita Falls
PSPECPUL: Effective 4/1/93


[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
REFINED BENZENE
PROPERTY
ASTM TEST METHOD
SPECIFICATION
Appearance
Visual
Clear, water-white Free of sediment/haze
Specific gravity
D-891
.8820-.8860 @ 15.56/15.56 deg C
Color--PT-CO Scale
D-120
20 Maximum
Distillation Range
D-85
Not more than 1 deg C including the temperature 80.0 C (Dried Sample)
Solidification point, Deg C (Dry Basis)
D-852
5.35 Minimum
Acid wash color
D-848
1 Maximum
Acidity
D-84
NIL
H2S, SO2
D-853
Free
Thiophene, PPM by Weight %
D-168
1 Maximum
Copper Corrosion
D-84
None
Nonaromatics, Weight %
D-236
0.15 Maximum
Water content, PPM by Weight
 
250 Maximum
Toluene Content, PPM
 
1000 Maximum





[redactedbsrschedulean_image1.jpg]
Toluene Product Specifications
Physical Property
ASTM Test Method
Sales Specifications
Typical Analysis
Specific Gravity @ 60°F
D 4052
.864 - .874
0.870
A.P.I. Gravity @ 60°F
D 287
30 - 32
31
Distillation Range, °F
D 86
 
 
IBP
 
 
232
50
%
 
 
237
Dry Point
 
 
253
Color, (Saybolt)
D 156
+ 22 min
26
Composition, Volume %
D 2360
 
 
Toluene
 
95.0 min.
99.5
Benzene (All Types)
 
< .10
.07
Xylenes
 
3.
0.3
C9+ aromatics
 
1.5
0
Non-aromatics
 
.2 max.
nil
Sulfur, ppm
D 853
 
nil



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
FAS 104
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
TYPICAL
Gravity, API ( 60 F)
 
 
 
31.0
Density, Lb./ Gal. ( 60 F)
 
 
 
7.25
Distillation:
 
 
 
 
IBP
 
 
 
300
10
%
 
 
 
310
50
%
 
 
 
330
90
%
 
 
 
400
End Point, F
 
 
 
495
Recovery, %
 
 
 
98
Color
D-1500
 
 
Straw
Aromatiac Content %
D-1319
94
 
94.5
Freeze Point, F
 
 
 
-54
Flash Point, F (closed cup)
 
120
 
115
Kauri-Butanol Value
D-1133
 
 
89
Benzene
 
 
0.01
 



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
TYPICAL
C3 and Lighter
 
 
1% Max
 
C5 and Heavier
 
 
1% Max
 
Dienes
 
 
0.15% Max
 
C4 Olefins
 
50% Min
 
 
Oxygenates
 
 
<10 ppm
 
Sulfur
 
 
<10 ppm
 
No Free Water
 
 
 
 



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
CARBON BLACK OIL
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
TYPICAL
API Gravity @ 60 F
D1298
 
2.0
-2.0
Viscosity, SSU @ 210 F
D88
 
90.0
50-60
Flash, PMCC
D93
203
 
 
Water and Sediment, Wt. %
D1796
 
0.5
 
Asphaltenes, Wt. %
RT 102
 
6.0
 
Sodium, PPM
D1318
 
10.0
 
Potassium, PPM
D1318
 
1.0
 
Ash, Wt. %
D482
 
0.05
0.01
BMCI
BM Dist
114
 
 
Sulfur, Wt. %
RT 108
 
4.0
 



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
 
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
UNIT
MINIMUM
MAXIMUM
TYPICAL
Saybolt Color
 
 
14.0
 
 
Aromatic Content, Max
vol %
 
 
20.0
 
Olefin Content, Max
vol %
 
 
N
 
Mercaptan Sulfur, Max
wt %
 
 
0.0030
 
Total Sulfur, Max
wt %
 
 
0.3
 
10 % Rec Pt, Max
F
 
 
400.0
 
Final Boiling Pt
F
 
 
572.0
 
Flash Pt, Min
F
 
 
115.0
 
Gravity
API
 
37.0
51.0
 
Freeze Pt, Max
F
 
 
-44.0
 
Smoke Pt, Min
mm
 
25.0
 
 
Existent Gum, Max
mg/100ml
 
 
7.0
 
Pariculate Matter, Max
mg/L
 
 
1.0
 
Filtration Time, Max
minutes
 
 
10.0
 



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
 
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
UNIT
MINIMUM
MAXIMUM
TYPICAL
Aromatic Content, Max
vol %
 
 
25.0
 
Olefin Content, Max
vol %
 
 
5.0
 
Mercaptan Sulfur, Max
wt %
 
 
0.0020
 
Total Sulfur, Max
wt %
 
 
0.3
 
10 % Ree Pt, Max
F
 
 
401.0
 
Final Soiling Pt
F
 
 
572.0
 
Flash Pt, Min
F
 
 
100.0
 
Gravity
API
 
37.0
51.0
 
Freeze Pt, Max
F
 
 
-53.0
 
Smoke Pt, Min
mm
 
25.0
 
 
Existent Gum, Max
mg/100ml
 
 
7.0
 
Pariculate Matter, Max
mg/L
 
 
1.0
 
Filtration Time, Max
minutes
 
 
15.0
 



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
KEROSENE
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
TYPICAL
Gravity, API
D-287
40
47
42
Color
 
19
 
26
Corrosion
D-130
1
 
1
Mercaptan Sulfur, ppm
D-484
 
30
5
Sulfur, Wt. %
 
 
0.3
0.06
Exist. Gum. Pentane Washed
D-381
 
7
3
Flash, F
 
120
 
126
Freeze Point, F
 
-40
 
-42
Distillation:
D-86
 
 
 
IBP
 
 
 
350
10
%
 
350
400
370
20
%
 
 
 
 
30
%
 
 
 
 
50
%
 
 
 
400
70
%
 
 
 
 
90
%
 
 
 
465
End Point, F
 
 
545
512
Recovery, %
 
97
 
99
Residue, %
 
 
1.5
0.5
Loss, %
 
 
 
0.5



[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
# 1 LOW SULFUR DIESEL
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
NOTES
Gravity, API
D-287
37
 
 
Color
D-1500
14
 
 
Corrosion
D-130
 
1
 
Sulfur, wt. %
D-4294
 
0.047
 
Flash Point, deg. F.
D-93
125
160
 
Pour Point, deg. F.
D-97
 
-25
 
Cetane Index, Calculated
D-975
40
 
 
Carbon Residue, 10% bottoms
D-524
 
0.15
 
Distillation: deg. F.
D-86
 
 
 
10% recovered
 
 
414
 
End point
 
495
570
 
Mercaptan Sulfur, WI %
D-3227
 
0.004
 



MANUFACTURED AT:    AVAILABLE AT:
Big Spring Refinery    Big Spring


PSPECDIS: Effective 8/1/93


[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
ULTRA LOW SULFUR DIESEL
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
NOTES
Gravity, API
D-287
30
 
 
Color
D-1500
 
2.5
 
Corrosion
D-130
 
1
 
Sulfur, wt. %
D-4294
 
0.0015
(1)
Flash Point, deg. F.
D-93
130
 
(2)
Cloud Point, deg. F.
D-2500
 
see notes
(4)
Pour Point, deg. F.
D-97
 
see notes
(4)
Viscosity, cSt @ 100 deg. F.
D-445
2.0
4.27
 
Cetane Index, Calculated
D-976
40
 
(3)
Carbon Residue, 10% bottoms
D-524
 
0.35
 
Haze
D-4176
 
2
 
Distillation: deg. F.
D-86
 
 
 
90% recovered
 
540
640
 
End Point, deg. F
 
Report
 
 
Additives:
 
 
 
 

This product is treated with Lubricity improver and contain a conductivity
enhancer.
    
NOTES:
(1)
Pipeline shipments from the Big Spring Refinery and from Duncan, OK will not
exceed 0.0010%.

(2)
Pipeline shipments from Duncan, OK shall be 140 deg. Minimum.

(3)
Pipeline shipments from Big Spring Refinery and Duncan, OK shall be 41, minimum.
EPA Ultra Low Sulfur on-highway diesel requires a Cetane Index of 40 (D-976) or
maximum Aromatics of 35%

(4)
a.    Pour and cloud will meet the following maximum limits, in deg. F.

 
Pour, deg. F.
Cloud, deg. F.
Jan-Mar
0
+14
Apr-Sep
+10
+20
Oct-Dec
0
+14



b.    Pipeline shipments from Duncan, OK shall meet winter pour/cloud limits of
01+14 in August and September.


MANUFACTURED AT:    AVAILABLE AT:
Big Spring Refinery    Big Spring
Abilene
Wichita Falls
PSPECDIS: Effective 6/01/2006


[redactedbsrschedulean_image1.jpg]
PRODUCT SPECIFICATIONS
HD-5 PROPANE
 
ASTM TEST METHOD
LIMITS
 
SPECIFICATIONS
MINIMUM
MAXIMUM
TYPICAL
Vapor Pressure @ 100 F. PM
D-1267-67
 
206
 
Volatile Residue @ 95% Evap.
D-1837-64
 
-37
 
Butane and Heavier liq., Vol%
D-2163-66
 
2.5
 
Residual Matter, Evap. Of 100 ml
D-2158-65
 
0.05
 
Residual Matter, Oil Stain
D-2158-65
Pass 1
 
 
Copper Strip Corrosion
D-1838-64
 
1
 
Volatile Sulfur grns/100 cu ft
D-1266-64
 
10
 
Moisture Content
NGPA Test
Pass
 
 
Propane, liq. Vol. %
D-2163-66
90.0
 
 
Propylene, liq. Vol. %
D-2163-66
 
5
 





300.2. to 300.2.    Draft 9/10/2001 10:51 AM11:34 AM
J.    Performance Graded Binders. Performance Graded Binders must be smooth,
homogeneous, show no separation when tested in accordance with Test Method
Tex-540-C, and must meet Table 17 requirements.
Separation testing is not required if
•
a modifier is introduced separately at the mix plant either by injection in the
asphalt line or mixer, or

•
the binder is blended on site in continuously agitated tanks, or

•
binder acceptance is based on field samples taken from an in-line sampling port
at the hot mix plant after the addition of modifiers.

Table 17
Performance Graded Binders
Performance Grade
PG 58
PG 64
PG 70
PG 76
PG 92
 
-22
-28
-34
-16
-22
-28
-34
-16
-22
-28
-34
-16
-22
-28
-34
-16
-22
-28
Average 7-day Max Pavement Design Temperature, °C1
58
64
70
76
82
Min Pavement Design Temperature, °C1
>-22
>-28
>-34
>-16
>-22
>.28
>-34
>-16
>-22
>-28
>-34
>-16
>-22
>-28
>-34
>-16
>-22
>-28
ORIGINAL BINDER
Flash Point, AASHTO T 48: Min, °C
230
Viscosity, AASHTO TP 48:2, 3
Max, 3.0 Pass, Test Temperature, °C
135
Dynamic Shear, AASHTO TP 5:4
G*/sin(8), Min, 1.00 kPa
Test Temperature @ 10 rad/sec., °C
58
64
70
76
82
Elastic Recovery, ASTM D 6084, 50°F, % Min
-
-
30
-
-
30
50
-
30
50
60
30
50
60
70
50
60
70
ROLLING THIN FILM OVEN (Tex-541-C)
Mass Loss, Max, %
1.0
Dynamic Shear, AASHTO TP 5:
G*/sin(8), Min, 2.20 kPa
Test Temperature @ 10 rad/sec., °C
58
64
70
76
82
PRESSURE AGING VESSEL (PAV) RESIDUE (AASHTO PP 1)
PAV Aging Temperature, °C
100
Dynamic Shear, AASHTO TP 5:
G*/sin(8), Max, 5000 kPa
Test Temperature @ 10 rad/sec., °C
25
22
19
28
25
22
19
28
25
22
19
28
25
22
19
28
25
22
Creep Stiffness, AASHTO TP 1:5, 6
S, Max, 300 MPs,
m - value, Min, 0.300 Test Temperature @ 60 sec., °C
-12
-18
-24
-6
-12
-18
-24
-6
-12
-18
-24
-6
-12
-18
-24
-6
-12
-18
Direct Tension, AASHTO TP 3:6
Failure Strain, Min. 1.0%
Test Temperature @ 1.0 mm/min., °C
-12
-18
-24
-6
-12
-18
-24
-6
-12
-18
-24
-6
-12
-18
-24
-6
-12
-18

    
1
Pavement temperatures are estimated from air temperatures using an algorithm
contained in the PGEXCEL3.xls software program, may be provided by the
Department or by following the procedures as outlined in AASHTO MP 2 and PP 28.

2
This requirement may be waived at the Department’s discretion if the supplier
warrants that the asphalt binder can be adequately pumped, mixed and compacted
at temperatures that meet all eradicable safety, environmental, and
constructability requirements. At test temperatures where the binder is a
Newtonian fluid, any suitable standard means of viscosity measurement may be
used, including capillary (AASTHO T 201 or T 202) or rotational viscometry
(AASHTO TP 48).

3
Viscosity at 135°C is an indicator of mixing and compaction temperatures that
can be expected in the lab and field. High values may indicate high mixing and
compaction temperatures. Additionally, significant variation can occur from
batch to batch. Contractors should be aware that variation could significantly
impact their mixing and compaction operations. Contractors are therefore
responsible for addressing any constructability issues that may arise.

4
For quality control of unmodified asphalt binder production, measurement of the
viscosity of the original asphalt binder may be substituted for dynamic shear
measurements of G*/sin(8) at test temperatures where the asphalt is a Newtonian
fluid. Any suitable standard means of viscosity measurement may be used,
including capillary (AASHTO T 201 or T 202) or rotational viscometry (AASHTO TP
48).

5
Silicone beam molds, as described in AASHTO TP 1-93, are acceptable for use.

6
If creep stiffness is below 300 MPs, direct tension test is not requited. If
creep stiffness is between 330 and 600 MPs, the direct tension failure strain
requirement can be used instead of the creep stiffness requirement. The m-value
requirement must be satisfied in both cases.



[redactedbsrschedulean_image1.jpg]
BIG SPRING REFINERY
ASPHALT SPECIFICATIONS
REVISED JUNE 10, 2009
PRODUCT
REQUIRED TESTS
BSR SPECS
 
BASIC STATE SPECIFICATIONS
SPECIAL INSTRUCTIONS
AC-3
Viscosity @ 140’F. Poises
265
Minimum
250 - 350
 
 
Viscosity @ 275’F. Poises
1.1
Maximum
1.1
 
 
Penetration @ 77’F
230
Minimum
210
 
 
COC Flash, F
425
Minimum
425
 
 
Thin Flim Residue
 
 
 
 
 
Ductility @ 77’F
100
Minimum
100
 
 
Viscosity @ 275’F. Poises
900
Maximum
900
 
AC-5
Viscosity @ 140’F. Poises
425
Minimum
400 - 600
 
 
Viscosity @ 275’F. Poises
1.4
Maximum
1.4
 
 
Penetration @ 77’F
145
Minimum
135
 
 
COC Flash, F
425
Minimum
425
 
 
Thin Flim Residue
 
 
 
 
 
Ductility @ 77’F
100
Minimum
100
 
 
Viscosity @ 275’F. Poises
1500
Maximum
1500
 
AC-10
Viscosity @ 140’F. Poises
825
Minimum
800 - 1200
 
 
Viscosity @ 275’F. Poises
1.9
Maximum
1.9
 
 
Penetration @ 77’F
92
Minimum
85
 
 
COC Flash, F
450
Minimum
450
 
 
Thin Flim Residue
 
 
 
 
 
Ductility @ 77’F
100
Minimum
100
 
 
Viscosity @ 275’F. Poises
3000
Maximum
3000
 
AC-15P
Viscosity @ 140’F. Poises
1550
Minimum
1500
 
 
Viscosity @ 275’F. Poises
7.5
Maximum
8
 
 
Penetration @ 77’F
110
Minimum
100
 
 
 
145
Maximum
150
 
 
Ductility @ 39.2’F & 5 cm/min
50
Minimum
40
TFOT Pen
 
Retained Pen Ratio
0.65
Minimum
0.6
Original Pen = Retained Pen Ration
 
 
0.85
Maximum
0.9
AC-10-2TR
Viscosity @ 140’F. Poises
1000
Minimum
1000
 
 
Viscosity @ 275’F. Poises
8
Maximum
6
 
 
Penetration @ 77’F
95
Minimum
100
 
 
 
125
Maximum
130
 
 
Elastic Recovery @ 50’F
30%
Minimum
35%
 
 
Soft Point
105
Minimum
110
 
 
DSR @58’C
1.0 kPa
Minimum
1.0 kPa
 
 
BBR S @ -18’C
300 Mpa
Minimum
300 Mpa
 
 
BBR m @ -18’C
0.3
Minimum
9.3
 
AC-12-5TR
Viscosity @ 140’F. Poises
1250
Minimum
1200
 
 
Viscosity @ 275’F. Poises
8
Maximum
6
 
 
Penetration @ 77’F
115
Minimum
110
 
 
 
145
Minimum
150
 
 
Elastic Recovery @ 50’F
60%
Minimum
55%
 
 
Soft Point
115
Minimum
113
 
 
DSR @58°C
NA
Minimum
1.0 kPa
 
 
BBR S @ -18°C
300 Mpa
Minimum
300 Mpa
 
 
BBR m @ -18°C
0.3
Minimum
0.3
 
AC-20-5TR
Viscosity @ 140’F. Poises
2150
Minimum
2000
 
 
Viscosity @ 275’F. Poises
9.5
Maximum
10
 
 
Penetration @ 77’F
80
 
75
 
 
 
110
Maximum
115
 
 
Elastic Recovery @ 50’F
60%
Minimum
55%
 
 
Soft Point
122
Minimum
120
 
 
DSR @58°C
1.0 kPa
Minimum
1.0 kPa
 
 
BBR S @ -18°C
300 Mpa
Minimum
300 Mpa
 
 
BBR m @ -18°C
0.3
Minimum
0.3
 



[redactedbsrschedulean_image1.jpg]
BIG SPRING REFINERY
ASPHALT SPECIFICATIONS
REVISED JUNE 10, 2009
PRODUCT
REQUIRED TESTS
RANGE
BSR SPECS MINIMUM
MAXIMUM
BASIC RANGE
STATE MINIMUM
SPECS MAXIMUM
MC-30
Viscosity © 140’F. cst
35 - 55
 
 
30 - 60
 
 
 
Flash, TOC, F
 
105
 
 
105
 
 
Distillation
 
 
 
 
 
 
 
437’F
 
0
20
 
0
25
 
500’F
 
45
65
 
40
70
 
600’F
 
80
90
 
75
93
 
672’F
 
55
 
 
50
 
 
Analysis on Residue
 
 
 
 
 
 
 
Penetration © 77’F
 
130
240
 
120
250
 
Ductillity © 77’F. cm, © 5 cm/min
 
110
 
 
100
 
MC-800
Viscosity @ 140’F. cst
825 -1575
 
 
800 - 1600
 
 
 
Flash, TOC, F
 
155
 
 
150
 
 
Distillation
 
 
 
 
 
 
 
437T
 
-
-
 
-
-
 
500’F
 
-
30
 
-
35
 
600’F
 
50
75
 
45
80
 
672’F
 
77
 
 
75
 
 
Analysis on Residue
 
 
 
 
 
 
 
Penetration © 77’F
 
130
240
 
120
250
 
Ductillity @ 77’F. cm, © 5 cmfmin
 
110
 
 
100
 
MC-2400
Viscosity © 140’F. cst
2500 -4600
 
 
2400 - 4800
 
 
 
Flash, TOG, F
 
155
 
 
150
 
 
Distillation
 
 
 
 
 
 
 
437’F
 
-
-
 
-
-
 
500’F
 
-
30
 
-
35
 
600’F
 
40
75
 
35
80
 
672’F
 
80
 
 
78
 
 
Analysis on Residue
 
 
 
 
 
 
 
Penetration © 77’F
 
155
290
 
150
300
 
Ductillity 0 77’F. cm, © 5 cm/min
 
75
 
 
50
 
MC-3000
Viscosity © 140’F. cst
3100 - 5800
 
 
3000 - 6000
 
 
 
Flash, TOC, F
 
155
 
 
150
 
 
Distillation
 
 
 
 
 
 
 
437’F
 
-
-
 
-
-
 
500’F
 
-
12
 
-
15
 
600’F
 
18
70
 
15
75
 
672’F
 
82
 
 
80
 
 
Analysis on Residue
 
 
 
 
 
 
 
Penetration © 77’F
 
130
240
 
120
250
 
Ductillity © 77’F. cm, © 5 cm/min
 
110
 
 
100
 
RC-250
Viscosity © 140’F. cst
260 - 375
 
 
250 -400
 
 
 
Flash, TOC, F
 
85
 
 
80
 
 
Distillation
 
 
 
 
 
 
 
437’F
 
45
70
 
40
75
 
500’F
 
70
85
 
65
90
 
600’F
 
87
 
 
85
-
 
672’F
 
75
 
 
70
 
 
Analysis on Residue
 
 
 
 
 
 
 
Penetration © 77’F
 
85
115
 
80
120
 
Ductillity © 77’F. cm, © 5 cm/min
 
110
 
 
100
 
PRIMER
Furol Viscosity e 77’F
20 - 30
 
 
 
 
 





[redactedbsrschedulean_image2.jpg]
N Grade Regular Unleaded Gasoline Specifications
(Conventional Gasoline - This product does not meet the requirements for
reformulated gasoline and may not be used in any reformulated gasoline covered
area.)
 
 
Origin Test Results
 
Product Property
Test Method
Minimum
Maximum
Deliveries1
Gravity, ° API
D287
Report
 
Color
 
Undyed
 
Volatility2   
 
 
 
 
Benzene, wt %
D3606
 
4.9
 
Mercaptan Sulfur, wt %3   
D3227
 
0.002
 
Copper Corrosion
D130
 
1
 
Silver Corrosion
D4814
 
1
 
Gum, Existent, mg/100 ml
D381
 
4
5
Oxidation Stability, minutes
D525
240
 
180
Phosphorus, g/gal
D3231
 
0.003
0.005
Lead, gig&
D3237
 
0.010
0.05
Octane
 
 
 
 
RON
D2699
89.0
 
 
MON
D2700
82.0
 
 
(R+M)/2
 
87.0
 
 
Sulfur, ppm4   
D2622
 
80
 
Oxygenates, wt %
D4815
 
0.05
 
Haze Rating5   
D4176
 
2
3
NACE Corrosion
TM0172
B+
 
 
Odor6   
 
Nonoffensive
 

    
1
Delivered products meets all applicable requirements at time and place of
delivery.

2
Refer to Seasonal Gasoline Volatility Schedule.

3
Mercaptan Sulfur determination is waived if the result of the Doctor Test ASTM
D4952 is negative.

4
Gasoline exceeding the origin specification will be accepted from small
refineries as defined in 40 CFR part 80 of the EPA regulations, subject to the
special handling fee specified in Magellan Pipelines rules and regulations
tariff.

5
Compliance with ASTM D4176 will be determined using Procedure 2 at the following
temperatures, adjusted seasonally:

February 16 - September 30
55 °F max
October 1 - February 15
45 °F max



6
Any gasoline exhibiting an offensive odor and/or containing more than 0.30 wt %
dicyclopentadiene will not be accepted for shipment.

Revision Date: July 29, 2009


[redactedbsrschedulean_image2.jpg]
Schedule of Origin Volatility Requirements
N GRADE
 
Jan. 1-15
Jan. 16-31
Feb. 1-15
Feb. 16-29
Mar. 1-31
Apr. 1-30
May 1-31
June 1-30
July 1-31
Aug. 1-31
Sept. 1-15
Sept. 16-30
Oct. 1-31
Nov. 1-30
Dec. 1-31
Oklahoma
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
10.00
11.50
13.50
15.00
 
E-5
D-5
D-4
C-4
A-4
A-3
A-3
A-2
A-2
A-2
A-2
B-2
C-3
D-4
E-5
Kansas
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
10.00
11.50
13.50
15.00
 
E-5
D-5
D-5
C-5
A-4
A-3
A-3
A-2
A-2
A-2
A-2
B-2
C-3
D-4
E-5
Illinois
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
11.50
13.50
15.00
15.00
 
E-5
D-5
D-5
C-5
A-5
A-4
A-4
A-3
A-3
A-3
A-3
C-3
D-4
E-5
E-5
Nebraska
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
10.00
11.50
13.50
15.00
 
E-5
D-5
D-5
C-5
A-5
A-4
A-3
A-2
A-2
A-2
A-2
B-2
C-3
D-4
E-5
N. Dakota
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
11.50
13.50
15.00
15.00
 
E-5
D-5
D-5
C-5
A-5
A-4
A-4
A-3
A-2
A-2
A-2
C-3
D-4
E-5
E-5
Minnesota
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
11.50
13.50
15.00
15.00
 
E-5
D-5
D-5
C-5
A-5
A-4
A-4
A-3
A-3
A-3
A-3
C-3
D-4
E-5
E-5
Wisconsin
15.00
13.50
13.50
11.50
8.50
8.50
9.00
9.00
9.00
9.00
9.00
11.50
13.50
15.00
15.00
 
E-5
D-5
D-5
C-5
A-5
A-4
A-4
A-3
A-3
A-3
A-3
C-3
D-4
E-5
E-5
Texas
13.50
13.50
13.50
11.50
9.00
9.00
9.00
9.00
9.00
9.00
9.00
10.00
11.50
13.50
13.50
 
D-4
D-4
D-4
C-3
A-2
A-2
A-1
A-1
A-1
A-1
A-1
B-2
C-3
D-4
D-4

    
NOTE: Gulf Coast origin changeover dates will precede this schedule by
approximately 10 days, depending upon the applicable Explorer Pipeline cycle.
Shipments via Explorer Pipeline must meet the specification applicable to the
anticipated West Tulsa delivery date. Gulf Coast shippers will be advised of
these dates through seasonal letters.
Revision Date: September 2, 2010




[redactedbsrschedulean_image2.jpg]
X Grade Ultra Low Sulfur Diesel Fuel Specifications
 
 
Origin Test Results
 
Product Property
Test Method
Minimum
Maximum
Deliveries1
Gravity, ° API
D287
Report
 
Color
D1500
 
2.5
3.0
Distillation
D86
 
 
 
50% Recovered °F
 
Report
 
90% Recovered, °F
 
540
640
 
OR
 
 
 
 
Simulated Distillation
D2887
 
 
 
50% Recovered °F
 
Report
 
90% Recovered, °F
 
572
672
 
Copper Corrosion
D130
 
1
 
Cetane
 
 
 
 
(1) Cetane Number
D613
40.0
 
 
OR (2) Cetene Index, procedure B
D4737
40.0
 
 
Cetane Index2   
D976
40
 
 
Flash Point, °F
D93
140
 
130
Stability
 
 
 
 
(1) Thermal, % reflectance
D6468 (W)
75
 
 
 
D6468 (Y)
82
 
 
Aging Period (Minutes)
D6468
90
 
 
OR (2) Potential Color3 and
MPL P. Color
 
6
 
Potential Gum, mg/100 ml4   
MLP P. Gum
 
50
 
OR (3) Oxidation, mg/100 ml
D2274
 
2.5
 
Carbon Residue on 10% Bottoms, %
D524
 
0.35
 
Cloud Point, °F
D2500
 
5 
 
Pour Point, °F
D97
 
5 
 
Viscosity, cSt at 104 °F
D445
1.9
4.1
 
Ash, wt %
D482
 
0.01
 
Haze Rating6   
D4176
 
2
3
NACE Corrosion
TM0172
B+
 
 
Sulfur, ppm7
D2622
 
*10
 

    
1
Delivered products meets all applicable requirements at time and place of
delivery.

2
ASTM D976 data is required for low sulfur fuel oils to demonstrate aromatics
compliance per the EPA.

3
The Potential Color will be determined by ASTM method D1500 on a filtered sample
after a 16 hour induction period by ASTM method D525 modified. Contact Magellan
QC to request a copy of this method.

4
The Potential Gum will be determined by ASTM method D381 modified (Steam Jet
Evaporation at 485 °F) after a 16 hour induction period by ASTM method D525
modified. Contact Magellan QC to request a copy of this method.

5    
Month
Pour Point °F. max.
Cloud Point °F. max
January
0
+14
February
0
+14
March
0
+14
April
+10
+20
May
+10
+20
June
+10
+20
July
+10
+20
August
0
+14
September
0
+14
October
0
+14
November
0
+14
December
0
+14



6
Compliance with ASTM D4176 will be determined using Procedure 2 at 77 °F or tank
temperature at the time of sampling, whichever is lower.

7
All results provided must use an EPA qualified instrument.

*Sulfur limit, 11 ppm for interconnecting pipelines.
Additional Requirements:
Biodiesel: The use of any biodiesel fuel as a blending component is prohibited.
Dyes: X Grade shipments may not be dyed.
Revision Date: January 31, 2011


ASPHALT CERTIFICATE OF ANALYSIS
ALON USA
Big Spring Refinery
Big Spring, Texas
Material:
0-PEN
 
Tank:
208
 
Date:
12/06/10
Normal Ranges
FLASH (ASTM D92)
660
620-660F
Specific gravity@77 (ASTM D70)
1.0735
 
Specific gravity@60(ASTM D70)
1.0798
1.060-1.081
Viscosity (ASTM D2171) poise @140’F
660066
250,000-1,500,000 Poise
Softpoint (ASTM D36)
180
170-195F
Penetration(ASTM D 5)
2.90
0-5 dmm






Schedule A-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule B
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)




 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
SLOP / TRANSMIX
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)




 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
ZERO PEN
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
ASPHALT
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus $(***)


 
 
 
 
BUTANE
Averaging Mechanism
N/A
N/A
 
Reference Price
N/A
N/A



Trading Day: Any Business Day for which the relevant price is published.


Applicable Step-Out Pricing Dates for Baseline Volume: In the event of a
Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021








Table 2: Volume in excess of Baseline Volume
Group
 
Step-In Price
Daily Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the closing settlement price on the New York Mercantile for the first nearby
New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending contract
and
(y) minus $(***) / gallon, and
(ii) (***) gallons / barrel


 
 
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Jet 54-Pipeline quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “Gulf Coast” under the heading “Houston” and
subheading “Prompt Pipeline” for the Jet 54 quotation and
(y) $(***) / gallon, and
(ii) (***) gallons / barrel


 
 
 
 
 
 
 
 
 
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
appearing in ‘Platt's US Marketscan’ in the section ‘GULF COAST’ under the
heading ‘Distillates and blendstocks’ for the Ultra low sulfur diesel-Pipeline
quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply


The sum of
(i) (***) * Nymex RBOB * (***),
(ii) (***) * USGC ULSD * (***), and
(iii) minus $5.00 / barrel.


Where “Nymex RBOB” is: the closing settlement price on the New York Mercantile
Exchange for the first nearby New York Harbor Reformulated Gasoline Blendstock
for Oxygen Blending contract.


Where “USGC ULSD” is: the arithmetic average of the high and low quotations
published in “Platt's US Marketscan” in the section “GULF COAST” under the
heading “Houston” and subheading “Prompt Pipeline” for the Ultra low sulfur
diesel quotation
*Common pricing does not apply
 
 
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


Best estimate for the applicable Procurement Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus $(***) / barrel
 
 
 
 
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) minus $(***) / barrel


 
 
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Residual fuel
($/barrel)’ for the No. 6 3% quotation
(ii) minus $(***)/BBL


The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston
Supplementals” and subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $(***)/BBL


The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston
Supplementals” and subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $(***)/BBL


The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston
Supplementals” and subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $(***)/BBL


The sum of
(i) the average of the means of the daily quotations appearing in “Platts US
Marketscan” in the section “GULF COAST” under the heading “Houston
Supplementals” and subheading “($/barrel)” for the No.6 3% quotation
(ii) minus $(***)/BBL


 
 
 
 
 
 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The product of
(i) the sum of
(x) the arithmetic average of the high and low quotations appearing in ‘Platt's
US Marketscan’ in the section ‘GULF COAST’ under the heading ‘Distillates and
blendstocks’ for the Ultra low sulfur diesel-Pipeline quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur diesel quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur dieselquotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur dieselquotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


The product of
(i) the sum of
(x) the average of the mean of the high and low daily quotation published in
“Platt's US Marketscan” in the section “GULF COAST” under the heading “Houston”
and subheading “Prompt Pipeline” for the Ultra low sulfur diesel-quotation and
(y) $(***) / gallons, and
(ii) (***) gallons / barrel


 
 
 
 
 
 
 
 
 
ASPHALT (0-PEN)
Averaging Mechanism
The arithmetic average of the Trading Days in the month of March 2013
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The sum of
(i) the product of
   (x) (***) and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $(***) / barrel


The sum of
(i) the product of
   (x) (***) and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $(***) / barrel


The sum of
(i) the product of
   (x) (***) and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $(***) / barrel


The sum of
(i) the product of
   (x) (***) and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $(***) / barrel


The sum of
(i) the product of
   (x) (***) and
   (y) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract, and
(ii) minus $(***) / barrel


 
 
 
 
 
 
 
 
 
ASPHALT (OTHER)
Averaging Mechanism
The arithmetic average of the Trading Days in the month of February 2013
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


The closing settlement price on the New York Mercantile Exchange for the first
nearby Light Crude Futures contract


 
 
 
 
 
 
 
 
 
PROPANE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
 
Reference Price
The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel


The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel


The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel


The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel


The product of
(i) (***),
(ii) the TET propane price quoted in the Oil Price Information Service (“OPIS”)
LP Report under the heading ‘Mont Belvieu Spot Gas Liquids Prices’ in the
section ‘TET Propane’ under the heading ‘Any Current Month’ in the column ‘AVG’
(iii) (***) gallons / barrel


 
 
 
 
 
 
 
 
 
BUTANE
Averaging Mechanism
N/A
The Trading Day preceding the relevant Invoice Date
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Date
 
 
Reference Price
N/A


The product of
(i)The NON-TET Normal Butane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading “Mont Belvieu Spot Gas Liquids Prices- Any
Current Month”, in the column “AVG” under NON-TET N.Buta
(ii) (***) gallons / barrel


The product of
(i)The NON-TET Normal Butane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading “Mont Belvieu Spot Gas Liquids Prices- Any
Current Month”, in the column “AVG” under NON-TET N.Buta
(ii) (***) gallons / barrel


The product of
(i)The NON-TET Normal Butane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading “Mont Belvieu Spot Gas Liquids Prices- Any
Current Month”, in the column “AVG” under NON-TET N.Buta
(ii) (***) gallons / barrel


The product of
(i)The NON-TET Normal Butane price quoted in the Oil Price Information Service
(“OPIS”) LP Report under the heading “Mont Belvieu Spot Gas Liquids Prices- Any
Current Month”, in the column “AVG” under NON-TET N.Buta
(ii) (***) gallons / barrel


 



Procurement Price: The volume weighted average purchase price per barrel
calculated under all Procurement Contracts under which such Crude Oil was
acquired during such month.  The volume weighted average will be calculated as
the net dollars paid or received on all Procurement Contracts, with Aron
payments to third parties represented as a positive dollar amount and Aron
receipts from third parties represented as a negative dollar amount, divided by
the net volume on all Procurement Contracts, with Aron purchases represented as
a positive volume and Aron sales represented as a negative volume.  If for such
month Aron does not enter any Crude Oil Procurement Contracts, the Procurement
Price will equal the sum of the closing settlement price on the New York
Mercantile Exchange for the first nearby Light Crude Futures contract for the
Trading Day preceding the relevant Invoice Date.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month.  The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume.  If for such month Aron does
not enter any Crude Oil Procurement Contracts, the Base Price will equal the
Short Crude FIFO price as defined in Schedule B. 


Trading Day: Any day for which the relevant price is published.


Applicable Step-Out Pricing Dates: In the event of a Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021







Schedule B-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE C

Monthly True-up Amounts




I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:
“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
R = F + I + K + M
Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month
“I” represent the Sales for Current Month Value of such month,
“K” represents the Short Crude FIFO Value as of the end of such month, and
“M” represents Crude Purchase Fee as defined in Article 6.4
“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Position or Long Crude FIFO
Position. If the prior month has a Short Crude FIFO Position then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO
Position then use that prior month’s Long Crude FIFO Price.
“Monthly Crude Oil True-up Amount” (denoted as “Z”) means, for any month, the
sum of the Gross Monthly Crude Oil Value for such month and the Aggregate Daily
Supply Value for such month; provided that if such amount is positive it shall
represent an amount due to the Company and if such amount is negative, the
absolute value thereof shall represent an amount due to Aron.
“Sales for Current Month Volume” means, for any month, the sum of (A) Monthly
Crude Procurement Purchase Volume, (B) Monthly Crude Procurement Sale Volume and
(C) Additional Sales Volume for such month.
“Additional Sales Volume” means, for any month, the greater of the Adjusted
Monthly Crude Sale Volume for such month and the Adjusted Target Crude Sales
Volume for such month, less the sum of the (A) Monthly Crude Procurement
Purchase Volume and (B) Monthly Crude Procurement Sale Volume.
“Monthly Crude Procurement Purchase Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the

Schedule C-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Company, or Affiliates of the Company) under Procurement Contracts with respect
to Crude Oil quantities delivered during such month; such volume will be a
negative number.
“Monthly Crude Procurement Sale Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron invoices purchasers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a positive number.


“Sales for Current Month Value” (denoted as “I”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
I = P + S + Q
Where:
“P” represents the Monthly Crude Procurement Purchase Value
“S” represents the Monthly Crude Procurement Sale Value
“Q” represents the Additional Sales Value
“Additional Sales Value” (denoted as “Q”) means, for any month, the product of
Additional Sales Volume and Additional Sales Price.
“Monthly Crude Procurement Purchase Value” (denoted as “P”) means, for any
month, the product of Monthly Crude Procurement Purchase Volume and Monthly
Crude Procurement Purchase Price.
“Monthly Crude Procurement Sales Value” (denoted as “S”) means, for any month,
the product of Monthly Crude Procurement Sale Volume and Monthly Crude
Procurement Sale Price.


“Additional Sales Price” means, for any month, the price listed on Schedule B
hereto as the applicable Long FIFO Price for the current month.


“Monthly Crude Procurement Purchase Price” means, for any month, the volume
weighted average price of crude oil purchased by Aron (whether Third Party
Suppliers, the Company, or Affiliates of the Company) under Procurement
Contracts with respect to Crude Oil quantities delivered during such month.
“Monthly Crude Procurement Sale Price” means, for any month, the volume weighted
average price of crude oil sold by Aron (whether Third Party Suppliers, the
Company, or Affiliates of the

Schedule C-2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Company) under Procurement Contracts with respect to Crude Oil quantities
delivered during such month.
“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Crude
Volume will be the Termination Date Crude Oil Volume]
“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the
Commencement Date Crude Oil Volume]
“Monthly Crude Receipts” (denoted as “C”) means, for any month, means, for any
month, the product of (A) -1 and (B) the sum of (1) Monthly Crude Procurement
Purchase Volume and (2) Monthly Crude Procurement Sale Volume..




“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):
(-1) x (A + C – B)
Where:
“A” represents the Actual Month Beginning Crude Volume for such month,
“C” represents the Monthly Crude Receipts for such month, and
“B” represents the Actual Month End Crude Volume for such month.
“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula (with each variable determined with respect to such
month):
T – A – C
Where:
“T” represents the Target Month End Crude Volume for such month,
“A” represents the Actual Month Beginning Crude Volume for such month, and
“C” represents Monthly Crude Receipts for such month.
“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
(-1) x (K + L)

Schedule C-3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Where:
“K” represents the Short Crude FIFO Position as of the end of the prior month,
and
“L” represents the Long Crude FIFO Position as of the end of the prior month.
“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
D – F
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
E – F
Where:
“E” represents the Target Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Short Crude FIFO Position” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Position.
“Short Crude FIFO Value” means, for any Short Crude FIFO Position and applicable
month, the product of such Short Crude FIFO Position and the Short Crude FIFO
Price for such month (which will be a negative number).

Schedule C-4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Long Crude FIFO Position” (denoted as “L”) means, as of the end of any month,
the greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Position.
“Long Crude FIFO Value” means, for any Long Crude FIFO Position and applicable
month, the product of such Long Crude FIFO Position and the Long Crude FIFO
Price for such month.
“Aggregate Daily Supply Value” (denoted as “W”) means, for any month, the sum of
the Interim Payments for all calendar days (or portions thereof) included in
such month, times -1 (negative one).
II. For purposes of determining the Aggregate Monthly Product True-up Amount,
the following terms shall have the meanings specified below:
“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
R = F + I + L
Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the Product FIFO Purchase Price from Prior Month and Product FIFO
Purchase Volume from Prior Month,
“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume for such month
and Product Group and the Adjusted Target Product Purchase Volume for such month
and Product Group, and
“L” represents Long Product FIFO Value as of the end of such month.
“Product FIFO Purchase Price from Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Positions.

Schedule C-5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Monthly Product True-up Amount” (denoted as “Z”) means, for any month and
Product Group, the sum of Gross Monthly Product Value (“R”) for such month and
Product Group and the Aggregate Daily Product Value (“W”) for such month and
Product Group; provided that if such amount is positive it shall represent an
amount due to the Company and if such amount is negative, the absolute value
thereof shall represent an amount due to Aron.
“Aggregate Monthly Product True-up Amount” means for any month, the sum of the
Monthly Product True-up Amount for such month and for all Product Groups;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.
“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a). [Note: On the Termination Date, the Actual Month End Product
Volume will be the Termination Date Product Volume]
“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month. [Note: On the Commencement Date, the Actual Month Beginning
Product Volume will be the Commencement Date Product Volume]
“Monthly Product Purchase Volume” (denoted as “D”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
B + C – A
Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
T + C – A
Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and

Schedule C-6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):
(-1) x (K + L)
Where:
“K” represents the Short Product FIFO Position as of the end of the prior month,
and
“L” represents the Long Product FIFO Position as of the end of the prior month.
“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product Group, the result of the following formula (with each variable
determined with respect to such month):
D – F
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):
E – F
Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Short Product FIFO Position” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:

Schedule C-7



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Short Product FIFO Value” means, for any Short Product FIFO Position and
applicable month, the product of such Short Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Position.
“Long Product FIFO Position” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Long Product FIFO Value” means, for any Long Product FIFO Position and
applicable month, the product of such Long Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Long Product FIFO Position.
“Aggregate Product Sales” (denoted as “C”) means, for any month and Product
Group, the aggregate sales volume of all of such Product sold under Included and
Excluded Transactions pursuant to the Marketing and Sales Agreement.
“Aggregate Daily Product Value” (denoted as “W”) means, for any month and
Product Group, the product of (i) – 1 (negative one ) and (ii) the sum of the
Interim Payments for such Product Group for all calendar days (or portions
thereof) included in such month.






 











Schedule C-8


 


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
 
 
 
 
 
 
 
 
 
 
Schedule D: Operational Volume Range
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Minimum (bbls)
Maximum (bbls)
 
 
 
 
Product Group
Baseline Volume
Volume in Excess of Baseline
Baseline Volume
Volume in Excess of Baseline
 
Aron notification deadline for Target Month End Crude Volume and Target Month
End Product Volume
Maximum allowed change in month end target
 
 
 
 
 
 
 
 
 
 
 
Crude
 
 
 
 
 
 
Business day following receipt of Monthly Crude Forecast
 
 
Big Spring Tanks
(***)
(***)
(***)
(***)
 
 
 
 
Mesa Linefill
(***)
(***)
(***)
(***)
 
 
 
 
Centurion Linefill**
(***)
(***)
(***)
(***)
 
 
 
 
Total
 
(***)
(***)
(***)
(***)
 
 
 
 
 
 
(***)
 
 
 
 
 
 
 
* May change from time to time based on Mesa Pipeline requirements
 
 
 
 
 
** Will be added if Centurion Pipeline is added to agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Gasoline
 
(***)
(***)
(***)
(***)
 
15th of preceding month
(***) bbls increase or decrease
 
 
 
 
 
 
 
*Feb / Mar Max Limit of (***) bbls ((***) barrels of Baseline Volume &(***)
barrels of Volume in Excess of Baseline)
 
 
 
 
 
 
 
 
 
 
 
 
Butane
 
 
 
 
 
 
15th of preceding month
 
 
 
Jan
(***)
(***)
(***)
(***)
 
 
 
 
 
Feb
(***)
(***)
(***)
(***)
 
 
 
 
 
Mar
(***)
(***)
(***)
(***)
 
 
 
 
 
Apr
(***)
(***)
(***)
(***)
 
 
 
 
 
May
(***)
(***)
(***)
(***)
 
 
 
 
 
Jun
(***)
(***)
(***)
(***)
 
 
 
 
 
Jul
(***)
(***)
(***)
(***)
 
 
 
 
 
Aug
(***)
(***)
(***)
(***)
 
 
 
 
 
Sep
(***)
(***)
(***)
(***)
 
 
 
 
 
Oct
(***)
(***)
(***)
(***)
 
 
 
 
 
Nov
(***)
(***)
(***)
(***)
 
 
 
 
 
Dec
(***)
(***)
(***)
(***)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jet
 
(***)
(***)
(***)
(***)
 
15th of preceding month
 
 
 
 
(***)
(***)
(***)
(***)
 
 
 
 
Diesel
 
(***)
(***)
(***)
(***)
 
15th of preceding month
(***) bbls increase or decrease
 
 
(***)
(***)
(***)
(***)
 
 
 
 
Catfeed
 
(***)
(***)
(***)
(***)
 
Business day following receipt of Monthly Crude Forecast
(***) bbls increase or decrease
 
 
(***)
(***)
(***)
(***)
 
 
 
 
Slurry
 
(***)
(***)
(***)
(***)
 
15th of preceding month
 
 
 
 
(***)
(***)
(***)
(***)
 
 
 
 
Slop / Transmix
(***)
(***)
(***)
(***)
 
Business day following receipt of Monthly Crude Forecast
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Zero Pen
 
 
 
 
 
 
15th of the month, three months prior
 
 
 
Jan
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Feb
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Mar
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Apr
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
May
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Jun
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Jul
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Aug
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Sep
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Oct
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Nov
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Dec
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
 
 
 
 
 
 
 
 
 
Asphalt
 
 
 
 
 
 
15th of the month, three months prior
 
 
 
Jan
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Feb
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Mar
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Apr
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
May
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Jun
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Jul
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Aug
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Sep
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Oct
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Nov
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Dec
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
 
 
 
 
 
 
 
 
 
Propane
 
 
 
 
 
 
15th of preceding month
(***) bbls increase / (***) bbls decrease
 
 
Jan
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Feb
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Mar
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Apr
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
May
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Jun
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Jul
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Aug
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Sep
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Oct
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Nov
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
Dec
(***)
(***)
(***)
(***)
 
(***)
(***)
 
 
 
 
 
 
 
 
 
 
 
***Forced builds / draws resulting from changes to minimum or maximum Volume in
Excess of Baseline do not impact discretionary builds / draws.
 
 
Discretionary builds / draws are subject to maximum allowed change in month end
targets and volumetric minimum and maximum.
 
 
 
 
 
 
 
 
 
 
 
 
Example:
 
 
 
 
 
 
 
Month 1:
 
 
 
 
 
 
 
Baseline: (***) barrels
 
 
 
 
 
 
Volume in Excess Baseline (Min): (***) Barrels
 
 
 
 
Volume in Excess Baseline (Max): (***) Barrels
 
 
 
 
Restriction: +/- (***) barrels from prior month
 
 
 
 
Target: (***) Barrels (***) barrels of Baseline + (***) barrels Volume in Excess
of Baseline)
 
 
 
 
 
 
 
 
 
 
 
 
Month 2:
 
 
 
 
 
 
 
Baseline: (***) barrels
 
 
 
 
 
 
Volume in Excess of Baseline (Min): (***) Barrels
 
 
 
 
Volume in Excess of Baseline (Max): (***) Barrels
 
 
 
 
Restriction: +/- (***) barrels from prior month
 
 
 
 
Target can be (Baseline + Volume in Excess of Baseline): (***) Barrels to (***)
Barrels
 
 





 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule E
Location
Tank #
Typical Content
Shell Capacity


Abilene
068TK102
CBOB- Unlead
55,000


Abilene
068TK103
PCBOB-Premium
25,000


Abilene
068TK104
Jet
25,000


Abilene
068TK105
Diesel
28,472


Abilene
068TK202
Transmix
2,000


Big Spring
1011 Tk
Crude
225,000


Big Spring
109 Tk
Kerosene/Jet
10,000


Big Spring
112 Tk
Slop Oil
32,000


Big Spring
122 Tk
CBOB- Unlead
20,000


Big Spring
123 Tk
PCBOB- Premium
30,000


Big Spring
124 Tk
AAS-104
10,000


Big Spring
125 Tk
CBOB- Unlead
20,000


Big Spring
126 Tk
ULSD-Diesel
80,000


Big Spring
128 Tk
PCBOB-Premium
20,000


Big Spring
130 Tk
Carbon Black Oil
10,000


Big Spring
155 Tk
Kerosene /Jet
30,000


Big Spring
156 Tk
Kerosene/Jet
10,000


Big Spring
180 Tk
FCCU Charge
80,000


Big Spring
182 Tk
FCCU Charge
80,000


Big Spring
183 Tk
Cat Gasoline /Cat Naphtha
80,000


Big Spring
184 Tk
CBOB-Unlead
30,000


Big Spring
185 Tk
CBOB- Unlead
30,000


Big Spring
199 Tk
Asphalt
10,000


Big Spring
2002 Tk
Alkylate
30,000


Big Spring
202 Tk
Asphalt
10,000


Big Spring
203 Tk
Asphalt
10,000


Big Spring
2044 Tk
Grace-E Unfinished Diesel
90,000


Big Spring
2045 Tk
Grace-W Unfinished Diesel
130,000


Big Spring
205 Tk
Asphalt
80,000


Big Spring
206 Tk
Asphalt - Flux oil
80,000


Big Spring
207 Tk
O-Pen
80,000


Big Spring
208 Tk
O-Pen
100,000


Big Spring
212 Tk
Asphalt
1,500


Big Spring
213 Tk
Asphalt - Primer
1,500


Big Spring
214 Tk
Asphalt/MC-30
1,500


Big Spring
215 Tk
AsphaltRC-250
1,500


Big Spring
216 Tk
LCO
1,500


Big Spring
25 Tk
GTR POC
1,680


Big Spring
3004 Tk
AC-10
5,157


Big Spring
3005 Tk
GTR/Con
6,580


Big Spring
3006 Tk
AC-10
2,631


Big Spring
3007 Tk
AC-(10-2)&(12-5) TR
3,000


Big Spring
3008 Tk
Ashpalt
13,633


Big Spring
3009 Tk
Asphalt
15,000


Big Spring
3010 Tk
Asphalt
74,173


Big Spring
3011 Tk
GTR/Con
15,000


Big Spring
3131 TK
CBOB - Unlead
56,000


Big Spring
3132 Tk
Diesel
56,000


Big Spring
321 Tk
Toluene
10,000


Big Spring
322 Tk
Diesel Rundown
10,000


Big Spring
326 Tk
Benzene
10,000


Big Spring
327 Tk
Diesel Rundown
10,000


Big Spring
328 Tk
Sweet Naphtha
20,000


Big Spring
350 Tk
Aromex Charge
30,000


Big Spring
351 Tk
Reformate
55,000


Big Spring
352 Tk
Sour Naphtha
80,000


Big Spring
353 Tk
Raffinate
30,000


Big Spring
410 Tk
PMA POC
1,300


Big Spring
72 Tk
Olefins
2,000


Big Spring
75 Tk
Pentane
10,000


Big Spring
TP-5 Tk
Crude
125,000


Big Spring
TP-7 Tk
Sour Naphtha
100,000


Big Spring
Well 1004
 Butane (C4)  
112,500


Big Spring
Well 1007
 Olefins  
111,500




Big Spring
Well 1005
Iso Butane
100,000


Duncan
067TK001
CBOB Regular
30,000


Duncan


067TK002


CBOB Regular
30,000


Duncan
067TK003
CBOB Regular
30,000


Duncan
067TK004
CBOB Regular
30,000


Duncan
067TK005
Diesel
30,000


Duncan
067TK006
Diesel
30,000


Duncan
067TK007
Transmix
250


Dyess Pipeline
Linefill
Jet
628


El Paso
Comingled
Diesel
30,000


El Paso
Comingled
Gasoline
60,000


El Paso
Comingled
Transmix
6,000


Enterprise Pipeline
Linefill
Crude
Determined by Carrier


FinTex Pipeline (BS to Orla)
Linefill
Diesel/Gasoline
65,000


Orla Pipeline (Orla to El Paso)
Linefill
Diesel/Gasoline
30,000


Orla
069TK100
Gasoline
56,000


Orla
069TK200
Gasoline
35,437


Orla
069TK300
Gasoline
35,737


Orla
069TK400
Transmix
6,908


Orla
069TK500
Transmix
1,000


Basin Pipeline/Plains
Linefill
Crude
Determined by Carrier


Mesa Pipeline/Sunoco
Linefill
Crude
Determined by Carrier


Mesa Pipeline/Plains
Linefill
Crude
Determined by Carrier


River Pipeline
Linefill
Diesel/ Gasoline
9,240


Trust Pipeline
Linefill
Diesel/ Gasoline/ Jet
104,000


Wichita Falls
066TK001
PCBOB -Premium
20,000


Wichita Falls
066TK002
Diesel
20,000


Wichita Falls
066TK004
Diesel
20,000


Wichita Falls
066TK006
Diesel
20,000


Wichita Falls
066TK007
Jet
20,000


Wichita Falls
066TK008
Jet
20,000


Wichita Falls
066TK009
Transmix
10,000


Wichita Falls
066TK010
Transmix
10,000


Wichita Falls
066TK013
CBOB Unlead
30,000


Wichita Falls
066TK014
CBOB Unlead
30,000






Schedule E-1


 


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
 
 
SCHEDULE G
 
 
 
 
 
 
 
 
 
 
Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
58
Friday, January 23, 2015
Wednesday, January 21, 2015
Monday, January 26, 2015
Tuesday, January 27, 2015
Friday, February 20, 2015
All
1
1
1
59
Monday, January 26, 2015
Thursday, January 22, 2015
Tuesday, January 27, 2015
Wednesday, January 28, 2015
Friday, February 20, 2015
All
1
1
1
60
Tuesday, January 27, 2015
Monday, January 26, 2015
Wednesday, January 28, 2015
Thursday, January 29, 2015
Friday, February 20, 2015
All
1
1
1
61
Wednesday, January 28, 2015
Friday, January 23, 2015
Thursday, January 29, 2015
Friday, January 30, 2015
Friday, February 20, 2015
All
1
0.67
1
62
Wednesday, January 28, 2015
Saturday, January 24, 2015
Thursday, January 29, 2015
Friday, January 30, 2015
Friday, February 20, 2015
All
1
0.67
1
63
Wednesday, January 28, 2015
Sunday, January 25, 2015
Thursday, January 29, 2015
Friday, January 30, 2015
Friday, February 20, 2015
All
1
0.67
1
64
Wednesday, January 28, 2015
Friday, January 23, 2015
Thursday, January 29, 2015
Friday, January 30, 2015
Friday, March 20, 2015
All
1
0.33
1
65
Wednesday, January 28, 2015
Saturday, January 24, 2015
Thursday, January 29, 2015
Friday, January 30, 2015
Friday, March 20, 2015
All
1
0.33
1
66
Wednesday, January 28, 2015
Sunday, January 25, 2015
Thursday, January 29, 2015
Friday, January 30, 2015
Friday, March 20, 2015
All
1
0.33
1
67
Thursday, January 29, 2015
Tuesday, January 27, 2015
Friday, January 30, 2015
Monday, February 2, 2015
Friday, March 20, 2015
All
1
1
1
68
Friday, January 30, 2015
Wednesday, January 28, 2015
Monday, February 2, 2015
Tuesday, February 3, 2015
Friday, March 20, 2015
All
1
1
1
69
Monday, February 2, 2015
Thursday, January 29, 2015
Tuesday, February 3, 2015
Wednesday, February 4, 2015
Friday, March 20, 2015
All
1
1
1
70
Tuesday, February 3, 2015
Monday, February 2, 2015
Wednesday, February 4, 2015
Thursday, February 5, 2015
Friday, March 20, 2015
All
1
1
1
71
Wednesday, February 4, 2015
Friday, January 30, 2015
Thursday, February 5, 2015
Friday, February 6, 2015
Friday, March 20, 2015
All
1
1
1
72
Wednesday, February 4, 2015
Saturday, January 31, 2015
Thursday, February 5, 2015
Friday, February 6, 2015
Friday, March 20, 2015
All
1
1
1
73
Wednesday, February 4, 2015
Sunday, February 1, 2015
Thursday, February 5, 2015
Friday, February 6, 2015
Friday, March 20, 2015
All
1
1
1
74
Thursday, February 5, 2015
Tuesday, February 3, 2015
Friday, February 6, 2015
Monday, February 9, 2015
Friday, March 20, 2015
All
1
1
1
75
Friday, February 6, 2015
Wednesday, February 4, 2015
Monday, February 9, 2015
Tuesday, February 10, 2015
Friday, March 20, 2015
All
1
1
1
76
Monday, February 9, 2015
Thursday, February 5, 2015
Tuesday, February 10, 2015
Wednesday, February 11, 2015
Friday, March 20, 2015
All
1
1
1
77
Tuesday, February 10, 2015
Monday, February 9, 2015
Wednesday, February 11, 2015
Thursday, February 12, 2015
Friday, March 20, 2015
All
1
1
1
78
Wednesday, February 11, 2015
Friday, February 6, 2015
Thursday, February 12, 2015
Friday, February 13, 2015
Friday, March 20, 2015
All
1.33
1
1
79
Wednesday, February 11, 2015
Saturday, February 7, 2015
Thursday, February 12, 2015
Friday, February 13, 2015
Friday, March 20, 2015
All
1.33
1
1
80
Wednesday, February 11, 2015
Sunday, February 8, 2015
Thursday, February 12, 2015
Friday, February 13, 2015
Friday, March 20, 2015
All
1.33
1
1
81
Thursday, February 12, 2015
Tuesday, February 10, 2015
Friday, February 13, 2015
Tuesday, February 17, 2015
Friday, March 20, 2015
All
1
1
1
82
Friday, February 13, 2015
Wednesday, February 11, 2015
Tuesday, February 17, 2015
Wednesday, February 18, 2015
Friday, March 20, 2015
All
1
1
1
83
Tuesday, February 17, 2015
Thursday, February 12, 2015
Wednesday, February 18, 2015
Thursday, February 19, 2015
Friday, March 20, 2015
All
1
1
1
84
Wednesday, February 18, 2015
Friday, February 13, 2015
Thursday, February 19, 2015
Friday, February 20, 2015
Friday, March 20, 2015
All
0.75
1
1
85
Wednesday, February 18, 2015
Saturday, February 14, 2015
Thursday, February 19, 2015
Friday, February 20, 2015
Friday, March 20, 2015
All
0.75
1
1
86
Wednesday, February 18, 2015
Sunday, February 15, 2015
Thursday, February 19, 2015
Friday, February 20, 2015
Friday, March 20, 2015
All
0.75
1
1
87
Wednesday, February 18, 2015
Monday, February 16, 2015
Thursday, February 19, 2015
Friday, February 20, 2015
Friday, March 20, 2015
All
0.75
1
1
88
Thursday, February 19, 2015
Tuesday, February 17, 2015
Friday, February 20, 2015
Monday, February 23, 2015
Friday, March 20, 2015
All
1
1
1
89
Friday, February 20, 2015
Wednesday, February 18, 2015
Monday, February 23, 2015
Tuesday, February 24, 2015
Friday, March 20, 2015
All
1
1
1
90
Monday, February 23, 2015
Thursday, February 19, 2015
Tuesday, February 24, 2015
Wednesday, February 25, 2015
Friday, March 20, 2015
All
1
1
1
91
Tuesday, February 24, 2015
Monday, February 23, 2015
Wednesday, February 25, 2015
Thursday, February 26, 2015
Friday, March 20, 2015
All
1
1
1
92
Wednesday, February 25, 2015
Friday, February 20, 2015
Thursday, February 26, 2015
Friday, February 27, 2015
Friday, March 20, 2015
All
1
0.67
1
93
Wednesday, February 25, 2015
Saturday, February 21, 2015
Thursday, February 26, 2015
Friday, February 27, 2015
Friday, March 20, 2015
All
1
0.67
1
94
Wednesday, February 25, 2015
Sunday, February 22, 2015
Thursday, February 26, 2015
Friday, February 27, 2015
Friday, March 20, 2015
All
1
0.67
1
95
Wednesday, February 25, 2015
Friday, February 20, 2015
Thursday, February 26, 2015
Friday, February 27, 2015
Monday, April 20, 2015
All
1
0.33
1
96
Wednesday, February 25, 2015
Saturday, February 21, 2015
Thursday, February 26, 2015
Friday, February 27, 2015
Monday, April 20, 2015
All
1
0.33
1
97
Wednesday, February 25, 2015
Sunday, February 22, 2015
Thursday, February 26, 2015
Friday, February 27, 2015
Monday, April 20, 2015
All
1
0.33
1
98
Thursday, February 26, 2015
Tuesday, February 24, 2015
Friday, February 27, 2015
Monday, March 2, 2015
Monday, April 20, 2015
All
1
1
1
99
Friday, February 27, 2015
Wednesday, February 25, 2015
Monday, March 2, 2015
Tuesday, March 3, 2015
Monday, April 20, 2015
All
1
1
1
100
Monday, March 2, 2015
Thursday, February 26, 2015
Tuesday, March 3, 2015
Wednesday, March 4, 2015
Monday, April 20, 2015
All
1
1
1
101
Tuesday, March 3, 2015
Monday, March 2, 2015
Wednesday, March 4, 2015
Thursday, March 5, 2015
Monday, April 20, 2015
All
1
1
1
102
Wednesday, March 4, 2015
Friday, February 27, 2015
Thursday, March 5, 2015
Friday, March 6, 2015
Monday, April 20, 2015
All
1
1
1
103
Wednesday, March 4, 2015
Saturday, February 28, 2015
Thursday, March 5, 2015
Friday, March 6, 2015
Monday, April 20, 2015
All
1
1
1
104
Wednesday, March 4, 2015
Sunday, March 1, 2015
Thursday, March 5, 2015
Friday, March 6, 2015
Monday, April 20, 2015
All
1
1
1
105
Thursday, March 5, 2015
Tuesday, March 3, 2015
Friday, March 6, 2015
Monday, March 9, 2015
Monday, April 20, 2015
All
1
1
1
106
Friday, March 6, 2015
Wednesday, March 4, 2015
Monday, March 9, 2015
Tuesday, March 10, 2015
Monday, April 20, 2015
All
1
1
1
107
Monday, March 9, 2015
Thursday, March 5, 2015
Tuesday, March 10, 2015
Wednesday, March 11, 2015
Monday, April 20, 2015
All
1
1
1
108
Tuesday, March 10, 2015
Monday, March 9, 2015
Wednesday, March 11, 2015
Thursday, March 12, 2015
Monday, April 20, 2015
All
1
1
1
109
Wednesday, March 11, 2015
Friday, March 6, 2015
Thursday, March 12, 2015
Friday, March 13, 2015
Monday, April 20, 2015
All
1
1
1
110
Wednesday, March 11, 2015
Saturday, March 7, 2015
Thursday, March 12, 2015
Friday, March 13, 2015
Monday, April 20, 2015
All
1
1
1
111
Wednesday, March 11, 2015
Sunday, March 8, 2015
Thursday, March 12, 2015
Friday, March 13, 2015
Monday, April 20, 2015
All
1
1
1
112
Thursday, March 12, 2015
Tuesday, March 10, 2015
Friday, March 13, 2015
Monday, March 16, 2015
Monday, April 20, 2015
All
1
1
1
113
Friday, March 13, 2015
Wednesday, March 11, 2015
Monday, March 16, 2015
Tuesday, March 17, 2015
Monday, April 20, 2015
All
1
1
1
114
Monday, March 16, 2015
Thursday, March 12, 2015
Tuesday, March 17, 2015
Wednesday, March 18, 2015
Monday, April 20, 2015
All
1
1
1
115
Tuesday, March 17, 2015
Monday, March 16, 2015
Wednesday, March 18, 2015
Thursday, March 19, 2015
Monday, April 20, 2015
All
1
1
1
116
Wednesday, March 18, 2015
Friday, March 13, 2015
Thursday, March 19, 2015
Friday, March 20, 2015
Monday, April 20, 2015
All
1
1
1
117
Wednesday, March 18, 2015
Saturday, March 14, 2015
Thursday, March 19, 2015
Friday, March 20, 2015
Monday, April 20, 2015
All
1
1
1
118
Wednesday, March 18, 2015
Sunday, March 15, 2015
Thursday, March 19, 2015
Friday, March 20, 2015
Monday, April 20, 2015
All
1
1
1
119
Thursday, March 19, 2015
Tuesday, March 17, 2015
Friday, March 20, 2015
Monday, March 23, 2015
Monday, April 20, 2015
All
1
1
1
120
Friday, March 20, 2015
Wednesday, March 18, 2015
Monday, March 23, 2015
Tuesday, March 24, 2015
Monday, April 20, 2015
All
1
1
1
121
Monday, March 23, 2015
Thursday, March 19, 2015
Tuesday, March 24, 2015
Wednesday, March 25, 2015
Monday, April 20, 2015
All
1
1
1
122
Tuesday, March 24, 2015
Monday, March 23, 2015
Wednesday, March 25, 2015
Thursday, March 26, 2015
Monday, April 20, 2015
All
1
1
1
123
Wednesday, March 25, 2015
Friday, March 20, 2015
Thursday, March 26, 2015
Friday, March 27, 2015
Monday, April 20, 2015
All
1
1
1
124
Wednesday, March 25, 2015
Saturday, March 21, 2015
Thursday, March 26, 2015
Friday, March 27, 2015
Monday, April 20, 2015
All
1
1
1
125
Wednesday, March 25, 2015
Sunday, March 22, 2015
Thursday, March 26, 2015
Friday, March 27, 2015
Monday, April 20, 2015
All
1
1
1
126
Thursday, March 26, 2015
Tuesday, March 24, 2015
Friday, March 27, 2015
Monday, March 30, 2015
Monday, April 20, 2015
All
1
1
1
127
Friday, March 27, 2015
Wednesday, March 25, 2015
Monday, March 30, 2015
Tuesday, March 31, 2015
Monday, April 20, 2015
All
1
1
1
128
Monday, March 30, 2015
Thursday, March 26, 2015
Tuesday, March 31, 2015
Wednesday, April 1, 2015
Wednesday, May 20, 2015
All
1
1
1
129
Tuesday, March 31, 2015
Friday, March 27, 2015
Wednesday, April 1, 2015
Thursday, April 2, 2015
Wednesday, May 20, 2015
All
1
1
1
130
Tuesday, March 31, 2015
Saturday, March 28, 2015
Wednesday, April 1, 2015
Thursday, April 2, 2015
Wednesday, May 20, 2015
All
1
1
1
131
Tuesday, March 31, 2015
Sunday, March 29, 2015
Wednesday, April 1, 2015
Thursday, April 2, 2015
Wednesday, May 20, 2015
All
1
1
1
132
Tuesday, March 31, 2015
Monday, March 30, 2015
Wednesday, April 1, 2015
Thursday, April 2, 2015
Wednesday, May 20, 2015
All
1
1
1
133
Wednesday, April 1, 2015
Tuesday, March 31, 2015
Thursday, April 2, 2015
Monday, April 6, 2015
Wednesday, May 20, 2015
All
1
1
1
134
Thursday, April 2, 2015
Wednesday, April 1, 2015
Monday, April 6, 2015
Tuesday, April 7, 2015
Wednesday, May 20, 2015
All
1
1
1
135
Monday, April 6, 2015
Thursday, April 2, 2015
Tuesday, April 7, 2015
Wednesday, April 8, 2015
Wednesday, May 20, 2015
All
1
1
1
136
Tuesday, April 7, 2015
Monday, April 6, 2015
Wednesday, April 8, 2015
Thursday, April 9, 2015
Wednesday, May 20, 2015
All
1
1
1
137
Wednesday, April 8, 2015
Friday, April 3, 2015
Thursday, April 9, 2015
Friday, April 10, 2015
Wednesday, May 20, 2015
All
1
1
1
138
Wednesday, April 8, 2015
Saturday, April 4, 2015
Thursday, April 9, 2015
Friday, April 10, 2015
Wednesday, May 20, 2015
All
1
1
1
139
Wednesday, April 8, 2015
Sunday, April 5, 2015
Thursday, April 9, 2015
Friday, April 10, 2015
Wednesday, May 20, 2015
All
1
1
1
140
Thursday, April 9, 2015
Tuesday, April 7, 2015
Friday, April 10, 2015
Monday, April 13, 2015
Wednesday, May 20, 2015
All
1
1
1
141
Friday, April 10, 2015
Wednesday, April 8, 2015
Monday, April 13, 2015
Tuesday, April 14, 2015
Wednesday, May 20, 2015
All
1
1
1
142
Monday, April 13, 2015
Thursday, April 9, 2015
Tuesday, April 14, 2015
Wednesday, April 15, 2015
Wednesday, May 20, 2015
All
1
1
1
143
Tuesday, April 14, 2015
Monday, April 13, 2015
Wednesday, April 15, 2015
Thursday, April 16, 2015
Wednesday, May 20, 2015
All
1
1
1
144
Wednesday, April 15, 2015
Friday, April 10, 2015
Thursday, April 16, 2015
Friday, April 17, 2015
Wednesday, May 20, 2015
All
1
1
1
145
Wednesday, April 15, 2015
Saturday, April 11, 2015
Thursday, April 16, 2015
Friday, April 17, 2015
Wednesday, May 20, 2015
All
1
1
1
146
Wednesday, April 15, 2015
Sunday, April 12, 2015
Thursday, April 16, 2015
Friday, April 17, 2015
Wednesday, May 20, 2015
All
1
1
1
147
Thursday, April 16, 2015
Tuesday, April 14, 2015
Friday, April 17, 2015
Monday, April 20, 2015
Wednesday, May 20, 2015
All
1
1
1
148
Friday, April 17, 2015
Wednesday, April 15, 2015
Monday, April 20, 2015
Tuesday, April 21, 2015
Wednesday, May 20, 2015
All
1
1
1
149
Monday, April 20, 2015
Thursday, April 16, 2015
Tuesday, April 21, 2015
Wednesday, April 22, 2015
Wednesday, May 20, 2015
All
1
1
1
150
Tuesday, April 21, 2015
Monday, April 20, 2015
Wednesday, April 22, 2015
Thursday, April 23, 2015
Wednesday, May 20, 2015
All
1
1
1
151
Wednesday, April 22, 2015
Friday, April 17, 2015
Thursday, April 23, 2015
Friday, April 24, 2015
Wednesday, May 20, 2015
All
1
1
1
152
Wednesday, April 22, 2015
Saturday, April 18, 2015
Thursday, April 23, 2015
Friday, April 24, 2015
Wednesday, May 20, 2015
All
1
1
1
153
Wednesday, April 22, 2015
Sunday, April 19, 2015
Thursday, April 23, 2015
Friday, April 24, 2015
Wednesday, May 20, 2015
All
1
1
1
154
Thursday, April 23, 2015
Tuesday, April 21, 2015
Friday, April 24, 2015
Monday, April 27, 2015
Wednesday, May 20, 2015
All
1
1
1
155
Friday, April 24, 2015
Wednesday, April 22, 2015
Monday, April 27, 2015
Tuesday, April 28, 2015
Wednesday, May 20, 2015
All
1
1
1
156
Monday, April 27, 2015
Thursday, April 23, 2015
Tuesday, April 28, 2015
Wednesday, April 29, 2015
Wednesday, May 20, 2015
All
1
1
1
157
Tuesday, April 28, 2015
Monday, April 27, 2015
Wednesday, April 29, 2015
Thursday, April 30, 2015
Wednesday, May 20, 2015
All
1
1
1
158
Wednesday, April 29, 2015
Friday, April 24, 2015
Thursday, April 30, 2015
Friday, May 1, 2015
Friday, June 19, 2015
All
1
1
1
159
Wednesday, April 29, 2015
Saturday, April 25, 2015
Thursday, April 30, 2015
Friday, May 1, 2015
Friday, June 19, 2015
All
1
1
1
160
Wednesday, April 29, 2015
Sunday, April 26, 2015
Thursday, April 30, 2015
Friday, May 1, 2015
Friday, June 19, 2015
All
1
1
1
161
Thursday, April 30, 2015
Tuesday, April 28, 2015
Friday, May 1, 2015
Monday, May 4, 2015
Friday, June 19, 2015
All
1
1
1
162
Friday, May 1, 2015
Wednesday, April 29, 2015
Monday, May 4, 2015
Tuesday, May 5, 2015
Friday, June 19, 2015
All
1
1
1
163
Monday, May 4, 2015
Thursday, April 30, 2015
Tuesday, May 5, 2015
Wednesday, May 6, 2015
Friday, June 19, 2015
All
1
1
1
164
Tuesday, May 5, 2015
Monday, May 4, 2015
Wednesday, May 6, 2015
Thursday, May 7, 2015
Friday, June 19, 2015
All
1
1
1
165
Wednesday, May 6, 2015
Friday, May 1, 2015
Thursday, May 7, 2015
Friday, May 8, 2015
Friday, June 19, 2015
All
1
1
1
166
Wednesday, May 6, 2015
Saturday, May 2, 2015
Thursday, May 7, 2015
Friday, May 8, 2015
Friday, June 19, 2015
All
1
1
1
167
Wednesday, May 6, 2015
Sunday, May 3, 2015
Thursday, May 7, 2015
Friday, May 8, 2015
Friday, June 19, 2015
All
1
1
1
168
Thursday, May 7, 2015
Tuesday, May 5, 2015
Friday, May 8, 2015
Monday, May 11, 2015
Friday, June 19, 2015
All
1
1
1
169
Friday, May 8, 2015
Wednesday, May 6, 2015
Monday, May 11, 2015
Tuesday, May 12, 2015
Friday, June 19, 2015
All
1
1
1
170
Monday, May 11, 2015
Thursday, May 7, 2015
Tuesday, May 12, 2015
Wednesday, May 13, 2015
Friday, June 19, 2015
All
1
1
1
171
Tuesday, May 12, 2015
Monday, May 11, 2015
Wednesday, May 13, 2015
Thursday, May 14, 2015
Friday, June 19, 2015
All
1
1
1
172
Wednesday, May 13, 2015
Friday, May 8, 2015
Thursday, May 14, 2015
Friday, May 15, 2015
Friday, June 19, 2015
All
1
1
1
173
Wednesday, May 13, 2015
Saturday, May 9, 2015
Thursday, May 14, 2015
Friday, May 15, 2015
Friday, June 19, 2015
All
1
1
1
174
Wednesday, May 13, 2015
Sunday, May 10, 2015
Thursday, May 14, 2015
Friday, May 15, 2015
Friday, June 19, 2015
All
1
1
1
175
Thursday, May 14, 2015
Tuesday, May 12, 2015
Friday, May 15, 2015
Monday, May 18, 2015
Friday, June 19, 2015
All
1
1
1
176
Friday, May 15, 2015
Wednesday, May 13, 2015
Monday, May 18, 2015
Tuesday, May 19, 2015
Friday, June 19, 2015
All
1
1
1
177
Monday, May 18, 2015
Thursday, May 14, 2015
Tuesday, May 19, 2015
Wednesday, May 20, 2015
Friday, June 19, 2015
All
1
1
1
178
Tuesday, May 19, 2015
Monday, May 18, 2015
Wednesday, May 20, 2015
Thursday, May 21, 2015
Friday, June 19, 2015
All
1
1
1
179
Wednesday, May 20, 2015
Friday, May 15, 2015
Thursday, May 21, 2015
Friday, May 22, 2015
Friday, June 19, 2015
All
1.33
1
1
180
Wednesday, May 20, 2015
Saturday, May 16, 2015
Thursday, May 21, 2015
Friday, May 22, 2015
Friday, June 19, 2015
All
1.33
1
1
181
Wednesday, May 20, 2015
Sunday, May 17, 2015
Thursday, May 21, 2015
Friday, May 22, 2015
Friday, June 19, 2015
All
1.33
1
1
182
Thursday, May 21, 2015
Tuesday, May 19, 2015
Friday, May 22, 2015
Tuesday, May 26, 2015
Friday, June 19, 2015
All
1
1
1
183
Friday, May 22, 2015
Wednesday, May 20, 2015
Tuesday, May 26, 2015
Wednesday, May 27, 2015
Friday, June 19, 2015
All
1
1
1
184
Tuesday, May 26, 2015
Monday, May 25, 2015
Wednesday, May 27, 2015
Thursday, May 28, 2015
Friday, June 19, 2015
All
1
1
1
185
Wednesday, May 27, 2015
Thursday, May 21, 2015
Thursday, May 28, 2015
Friday, May 29, 2015
Friday, June 19, 2015
All
0.75
1
1
186
Wednesday, May 27, 2015
Friday, May 22, 2015
Thursday, May 28, 2015
Friday, May 29, 2015
Friday, June 19, 2015
All
0.75
1
1
187
Wednesday, May 27, 2015
Saturday, May 23, 2015
Thursday, May 28, 2015
Friday, May 29, 2015
Friday, June 19, 2015
All
0.75
1
1
188
Wednesday, May 27, 2015
Sunday, May 24, 2015
Thursday, May 28, 2015
Friday, May 29, 2015
Friday, June 19, 2015
All
0.75
1
1
189
Thursday, May 28, 2015
Tuesday, May 26, 2015
Friday, May 29, 2015
Monday, June 1, 2015
Monday, July 20, 2015
All
1
1
1
190
Friday, May 29, 2015
Wednesday, May 27, 2015
Monday, June 1, 2015
Tuesday, June 2, 2015
Monday, July 20, 2015
All
1
1
1
191
Monday, June 1, 2015
Thursday, May 28, 2015
Tuesday, June 2, 2015
Wednesday, June 3, 2015
Monday, July 20, 2015
All
1
1
1
192
Tuesday, June 2, 2015
Monday, June 1, 2015
Wednesday, June 3, 2015
Thursday, June 4, 2015
Monday, July 20, 2015
All
1
1
1
193
Wednesday, June 3, 2015
Friday, May 29, 2015
Thursday, June 4, 2015
Friday, June 5, 2015
Monday, July 20, 2015
All
1
1
1
194
Wednesday, June 3, 2015
Saturday, May 30, 2015
Thursday, June 4, 2015
Friday, June 5, 2015
Monday, July 20, 2015
All
1
1
1
195
Wednesday, June 3, 2015
Sunday, May 31, 2015
Thursday, June 4, 2015
Friday, June 5, 2015
Monday, July 20, 2015
All
1
1
1
196
Thursday, June 4, 2015
Tuesday, June 2, 2015
Friday, June 5, 2015
Monday, June 8, 2015
Monday, July 20, 2015
All
1
1
1
197
Friday, June 5, 2015
Wednesday, June 3, 2015
Monday, June 8, 2015
Tuesday, June 9, 2015
Monday, July 20, 2015
All
1
1
1
198
Monday, June 8, 2015
Thursday, June 4, 2015
Tuesday, June 9, 2015
Wednesday, June 10, 2015
Monday, July 20, 2015
All
1
1
1
199
Tuesday, June 9, 2015
Monday, June 8, 2015
Wednesday, June 10, 2015
Thursday, June 11, 2015
Monday, July 20, 2015
All
1
1
1
200
Wednesday, June 10, 2015
Friday, June 5, 2015
Thursday, June 11, 2015
Friday, June 12, 2015
Monday, July 20, 2015
All
1
1
1
201
Wednesday, June 10, 2015
Saturday, June 6, 2015
Thursday, June 11, 2015
Friday, June 12, 2015
Monday, July 20, 2015
All
1
1
1
202
Wednesday, June 10, 2015
Sunday, June 7, 2015
Thursday, June 11, 2015
Friday, June 12, 2015
Monday, July 20, 2015
All
1
1
1
203
Thursday, June 11, 2015
Tuesday, June 9, 2015
Friday, June 12, 2015
Monday, June 15, 2015
Monday, July 20, 2015
All
1
1
1
204
Friday, June 12, 2015
Wednesday, June 10, 2015
Monday, June 15, 2015
Tuesday, June 16, 2015
Monday, July 20, 2015
All
1
1
1
205
Monday, June 15, 2015
Thursday, June 11, 2015
Tuesday, June 16, 2015
Wednesday, June 17, 2015
Monday, July 20, 2015
All
1
1
1
206
Tuesday, June 16, 2015
Monday, June 15, 2015
Wednesday, June 17, 2015
Thursday, June 18, 2015
Monday, July 20, 2015
All
1
1
1
207
Wednesday, June 17, 2015
Friday, June 12, 2015
Thursday, June 18, 2015
Friday, June 19, 2015
Monday, July 20, 2015
All
1
1
1
208
Wednesday, June 17, 2015
Saturday, June 13, 2015
Thursday, June 18, 2015
Friday, June 19, 2015
Monday, July 20, 2015
All
1
1
1
209
Wednesday, June 17, 2015
Sunday, June 14, 2015
Thursday, June 18, 2015
Friday, June 19, 2015
Monday, July 20, 2015
All
1
1
1
210
Thursday, June 18, 2015
Tuesday, June 16, 2015
Friday, June 19, 2015
Monday, June 22, 2015
Monday, July 20, 2015
All
1
1
1
211
Friday, June 19, 2015
Wednesday, June 17, 2015
Monday, June 22, 2015
Tuesday, June 23, 2015
Monday, July 20, 2015
All
1
1
1
212
Monday, June 22, 2015
Thursday, June 18, 2015
Tuesday, June 23, 2015
Wednesday, June 24, 2015
Monday, July 20, 2015
All
1
1
1
213
Tuesday, June 23, 2015
Monday, June 22, 2015
Wednesday, June 24, 2015
Thursday, June 25, 2015
Monday, July 20, 2015
All
1
1
1
214
Wednesday, June 24, 2015
Friday, June 19, 2015
Thursday, June 25, 2015
Friday, June 26, 2015
Monday, July 20, 2015
All
1
1
1
215
Wednesday, June 24, 2015
Saturday, June 20, 2015
Thursday, June 25, 2015
Friday, June 26, 2015
Monday, July 20, 2015
All
1
1
1
216
Wednesday, June 24, 2015
Sunday, June 21, 2015
Thursday, June 25, 2015
Friday, June 26, 2015
Monday, July 20, 2015
All
1
1
1
217
Thursday, June 25, 2015
Tuesday, June 23, 2015
Friday, June 26, 2015
Monday, June 29, 2015
Monday, July 20, 2015
All
1
1
1
218
Friday, June 26, 2015
Wednesday, June 24, 2015
Monday, June 29, 2015
Tuesday, June 30, 2015
Monday, July 20, 2015
All
1
1
1
219
Monday, June 29, 2015
Thursday, June 25, 2015
Tuesday, June 30, 2015
Wednesday, July 1, 2015
Thursday, August 20, 2015
All
1
1
1
220
Tuesday, June 30, 2015
Friday, June 26, 2015
Wednesday, July 1, 2015
Thursday, July 2, 2015
Thursday, August 20, 2015
All
1.33
1
1
221
Tuesday, June 30, 2015
Saturday, June 27, 2015
Wednesday, July 1, 2015
Thursday, July 2, 2015
Thursday, August 20, 2015
All
1.33
1
1
222
Tuesday, June 30, 2015
Sunday, June 28, 2015
Wednesday, July 1, 2015
Thursday, July 2, 2015
Thursday, August 20, 2015
All
1.33
1
1
223
Wednesday, July 1, 2015
Monday, June 29, 2015
Thursday, July 2, 2015
Monday, July 6, 2015
Thursday, August 20, 2015
All
1
1
1
224
Thursday, July 2, 2015
Tuesday, June 30, 2015
Monday, July 6, 2015
Tuesday, July 7, 2015
Thursday, August 20, 2015
All
1
1
1
225
Monday, July 6, 2015
Wednesday, July 1, 2015
Tuesday, July 7, 2015
Wednesday, July 8, 2015
Thursday, August 20, 2015
All
1
1
1
226
Tuesday, July 7, 2015
Monday, July 6, 2015
Wednesday, July 8, 2015
Thursday, July 9, 2015
Thursday, August 20, 2015
All
1
1
1
227
Wednesday, July 8, 2015
Thursday, July 2, 2015
Thursday, July 9, 2015
Friday, July 10, 2015
Thursday, August 20, 2015
All
0.75
1
1
228
Wednesday, July 8, 2015
Friday, July 3, 2015
Thursday, July 9, 2015
Friday, July 10, 2015
Thursday, August 20, 2015
All
0.75
1
1
229
Wednesday, July 8, 2015
Saturday, July 4, 2015
Thursday, July 9, 2015
Friday, July 10, 2015
Thursday, August 20, 2015
All
0.75
1
1
230
Wednesday, July 8, 2015
Sunday, July 5, 2015
Thursday, July 9, 2015
Friday, July 10, 2015
Thursday, August 20, 2015
All
0.75
1
1
231
Thursday, July 9, 2015
Tuesday, July 7, 2015
Friday, July 10, 2015
Monday, July 13, 2015
Thursday, August 20, 2015
All
1
1
1
232
Friday, July 10, 2015
Wednesday, July 8, 2015
Monday, July 13, 2015
Tuesday, July 14, 2015
Thursday, August 20, 2015
All
1
1
1
233
Monday, July 13, 2015
Thursday, July 9, 2015
Tuesday, July 14, 2015
Wednesday, July 15, 2015
Thursday, August 20, 2015
All
1
1
1
234
Tuesday, July 14, 2015
Monday, July 13, 2015
Wednesday, July 15, 2015
Thursday, July 16, 2015
Thursday, August 20, 2015
All
1
1
1
235
Wednesday, July 15, 2015
Friday, July 10, 2015
Thursday, July 16, 2015
Friday, July 17, 2015
Thursday, August 20, 2015
All
1
1
1
236
Wednesday, July 15, 2015
Saturday, July 11, 2015
Thursday, July 16, 2015
Friday, July 17, 2015
Thursday, August 20, 2015
All
1
1
1
237
Wednesday, July 15, 2015
Sunday, July 12, 2015
Thursday, July 16, 2015
Friday, July 17, 2015
Thursday, August 20, 2015
All
1
1
1
238
Thursday, July 16, 2015
Tuesday, July 14, 2015
Friday, July 17, 2015
Monday, July 20, 2015
Thursday, August 20, 2015
All
1
1
1
239
Friday, July 17, 2015
Wednesday, July 15, 2015
Monday, July 20, 2015
Tuesday, July 21, 2015
Thursday, August 20, 2015
All
1
1
1
240
Monday, July 20, 2015
Thursday, July 16, 2015
Tuesday, July 21, 2015
Wednesday, July 22, 2015
Thursday, August 20, 2015
All
1
1
1
241
Tuesday, July 21, 2015
Monday, July 20, 2015
Wednesday, July 22, 2015
Thursday, July 23, 2015
Thursday, August 20, 2015
All
1
1
1
242
Wednesday, July 22, 2015
Friday, July 17, 2015
Thursday, July 23, 2015
Friday, July 24, 2015
Thursday, August 20, 2015
All
1
1
1
243
Wednesday, July 22, 2015
Saturday, July 18, 2015
Thursday, July 23, 2015
Friday, July 24, 2015
Thursday, August 20, 2015
All
1
1
1
244
Wednesday, July 22, 2015
Sunday, July 19, 2015
Thursday, July 23, 2015
Friday, July 24, 2015
Thursday, August 20, 2015
All
1
1
1
245
Thursday, July 23, 2015
Tuesday, July 21, 2015
Friday, July 24, 2015
Monday, July 27, 2015
Thursday, August 20, 2015
All
1
1
1
246
Friday, July 24, 2015
Wednesday, July 22, 2015
Monday, July 27, 2015
Tuesday, July 28, 2015
Thursday, August 20, 2015
All
1
1
1
247
Monday, July 27, 2015
Thursday, July 23, 2015
Tuesday, July 28, 2015
Wednesday, July 29, 2015
Thursday, August 20, 2015
All
1
1
1
248
Tuesday, July 28, 2015
Monday, July 27, 2015
Wednesday, July 29, 2015
Thursday, July 30, 2015
Thursday, August 20, 2015
All
1
1
1
249
Wednesday, July 29, 2015
Friday, July 24, 2015
Thursday, July 30, 2015
Friday, July 31, 2015
Thursday, August 20, 2015
All
1
0.33
1
250
Wednesday, July 29, 2015
Saturday, July 25, 2015
Thursday, July 30, 2015
Friday, July 31, 2015
Thursday, August 20, 2015
All
1
0.33
1
251
Wednesday, July 29, 2015
Sunday, July 26, 2015
Thursday, July 30, 2015
Friday, July 31, 2015
Thursday, August 20, 2015
All
1
0.33
1
252
Wednesday, July 29, 2015
Friday, July 24, 2015
Thursday, July 30, 2015
Friday, July 31, 2015
Monday, September 21, 2015
All
1
0.67
1
253
Wednesday, July 29, 2015
Saturday, July 25, 2015
Thursday, July 30, 2015
Friday, July 31, 2015
Monday, September 21, 2015
All
1
0.67
1
254
Wednesday, July 29, 2015
Sunday, July 26, 2015
Thursday, July 30, 2015
Friday, July 31, 2015
Monday, September 21, 2015
All
1
0.67
1
255
Thursday, July 30, 2015
Tuesday, July 28, 2015
Friday, July 31, 2015
Monday, August 3, 2015
Monday, September 21, 2015
All
1
1
1
256
Friday, July 31, 2015
Wednesday, July 29, 2015
Monday, August 3, 2015
Tuesday, August 4, 2015
Monday, September 21, 2015
All
1
1
1
257
Monday, August 3, 2015
Thursday, July 30, 2015
Tuesday, August 4, 2015
Wednesday, August 5, 2015
Monday, September 21, 2015
All
1
1
1
258
Tuesday, August 4, 2015
Monday, August 3, 2015
Wednesday, August 5, 2015
Thursday, August 6, 2015
Monday, September 21, 2015
All
1
1
1
259
Wednesday, August 5, 2015
Friday, July 31, 2015
Thursday, August 6, 2015
Friday, August 7, 2015
Monday, September 21, 2015
All
1
1
1
260
Wednesday, August 5, 2015
Saturday, August 1, 2015
Thursday, August 6, 2015
Friday, August 7, 2015
Monday, September 21, 2015
All
1
1
1
261
Wednesday, August 5, 2015
Sunday, August 2, 2015
Thursday, August 6, 2015
Friday, August 7, 2015
Monday, September 21, 2015
All
1
1
1
262
Thursday, August 6, 2015
Tuesday, August 4, 2015
Friday, August 7, 2015
Monday, August 10, 2015
Monday, September 21, 2015
All
1
1
1
263
Friday, August 7, 2015
Wednesday, August 5, 2015
Monday, August 10, 2015
Tuesday, August 11, 2015
Monday, September 21, 2015
All
1
1
1
264
Monday, August 10, 2015
Thursday, August 6, 2015
Tuesday, August 11, 2015
Wednesday, August 12, 2015
Monday, September 21, 2015
All
1
1
1
265
Tuesday, August 11, 2015
Monday, August 10, 2015
Wednesday, August 12, 2015
Thursday, August 13, 2015
Monday, September 21, 2015
All
1
1
1
266
Wednesday, August 12, 2015
Friday, August 7, 2015
Thursday, August 13, 2015
Friday, August 14, 2015
Monday, September 21, 2015
All
1
1
1
267
Wednesday, August 12, 2015
Saturday, August 8, 2015
Thursday, August 13, 2015
Friday, August 14, 2015
Monday, September 21, 2015
All
1
1
1
268
Wednesday, August 12, 2015
Sunday, August 9, 2015
Thursday, August 13, 2015
Friday, August 14, 2015
Monday, September 21, 2015
All
1
1
1
269
Thursday, August 13, 2015
Tuesday, August 11, 2015
Friday, August 14, 2015
Monday, August 17, 2015
Monday, September 21, 2015
All
1
1
1
270
Friday, August 14, 2015
Wednesday, August 12, 2015
Monday, August 17, 2015
Tuesday, August 18, 2015
Monday, September 21, 2015
All
1
1
1
271
Monday, August 17, 2015
Thursday, August 13, 2015
Tuesday, August 18, 2015
Wednesday, August 19, 2015
Monday, September 21, 2015
All
1
1
1
272
Tuesday, August 18, 2015
Monday, August 17, 2015
Wednesday, August 19, 2015
Thursday, August 20, 2015
Monday, September 21, 2015
All
1
1
1
273
Wednesday, August 19, 2015
Friday, August 14, 2015
Thursday, August 20, 2015
Friday, August 21, 2015
Monday, September 21, 2015
All
1
1
1
274
Wednesday, August 19, 2015
Saturday, August 15, 2015
Thursday, August 20, 2015
Friday, August 21, 2015
Monday, September 21, 2015
All
1
1
1
275
Wednesday, August 19, 2015
Sunday, August 16, 2015
Thursday, August 20, 2015
Friday, August 21, 2015
Monday, September 21, 2015
All
1
1
1
276
Thursday, August 20, 2015
Tuesday, August 18, 2015
Friday, August 21, 2015
Monday, August 24, 2015
Monday, September 21, 2015
All
1
1
1
277
Friday, August 21, 2015
Wednesday, August 19, 2015
Monday, August 24, 2015
Tuesday, August 25, 2015
Monday, September 21, 2015
All
1
1
1
278
Monday, August 24, 2015
Thursday, August 20, 2015
Tuesday, August 25, 2015
Wednesday, August 26, 2015
Monday, September 21, 2015
All
1
1
1
279
Tuesday, August 25, 2015
Monday, August 24, 2015
Wednesday, August 26, 2015
Thursday, August 27, 2015
Monday, September 21, 2015
All
1
1
1
280
Wednesday, August 26, 2015
Friday, August 21, 2015
Thursday, August 27, 2015
Friday, August 28, 2015
Monday, September 21, 2015
All
1
1
1
281
Wednesday, August 26, 2015
Saturday, August 22, 2015
Thursday, August 27, 2015
Friday, August 28, 2015
Monday, September 21, 2015
All
1
1
1
282
Wednesday, August 26, 2015
Sunday, August 23, 2015
Thursday, August 27, 2015
Friday, August 28, 2015
Monday, September 21, 2015
All
1
1
1
283
Thursday, August 27, 2015
Tuesday, August 25, 2015
Friday, August 28, 2015
Monday, August 31, 2015
Monday, September 21, 2015
All
1
1
1
284
Friday, August 28, 2015
Wednesday, August 26, 2015
Monday, August 31, 2015
Tuesday, September 1, 2015
Tuesday, October 20, 2015
All
1
1
1
285
Monday, August 31, 2015
Thursday, August 27, 2015
Tuesday, September 1, 2015
Wednesday, September 2, 2015
Tuesday, October 20, 2015
All
1
1
1
286
Tuesday, September 1, 2015
Monday, August 31, 2015
Wednesday, September 2, 2015
Thursday, September 3, 2015
Tuesday, October 20, 2015
All
1
1
1
287
Wednesday, September 2, 2015
Friday, August 28, 2015
Thursday, September 3, 2015
Friday, September 4, 2015
Tuesday, October 20, 2015
All
1.33
1
1
288
Wednesday, September 2, 2015
Saturday, August 29, 2015
Thursday, September 3, 2015
Friday, September 4, 2015
Tuesday, October 20, 2015
All
1.33
1
1
289
Wednesday, September 2, 2015
Sunday, August 30, 2015
Thursday, September 3, 2015
Friday, September 4, 2015
Tuesday, October 20, 2015
All
1.33
1
1
290
Thursday, September 3, 2015
Tuesday, September 1, 2015
Friday, September 4, 2015
Tuesday, September 8, 2015
Tuesday, October 20, 2015
All
1
1
1
291
Friday, September 4, 2015
Wednesday, September 2, 2015
Tuesday, September 8, 2015
Wednesday, September 9, 2015
Tuesday, October 20, 2015
All
1
1
1
292
Tuesday, September 8, 2015
Thursday, September 3, 2015
Wednesday, September 9, 2015
Thursday, September 10, 2015
Tuesday, October 20, 2015
All
1
1
1
293
Wednesday, September 9, 2015
Friday, September 4, 2015
Thursday, September 10, 2015
Friday, September 11, 2015
Tuesday, October 20, 2015
All
0.75
1
1
294
Wednesday, September 9, 2015
Saturday, September 5, 2015
Thursday, September 10, 2015
Friday, September 11, 2015
Tuesday, October 20, 2015
All
0.75
1
1
295
Wednesday, September 9, 2015
Sunday, September 6, 2015
Thursday, September 10, 2015
Friday, September 11, 2015
Tuesday, October 20, 2015
All
0.75
1
1
296
Wednesday, September 9, 2015
Monday, September 7, 2015
Thursday, September 10, 2015
Friday, September 11, 2015
Tuesday, October 20, 2015
All
0.75
1
1
297
Thursday, September 10, 2015
Tuesday, September 8, 2015
Friday, September 11, 2015
Monday, September 14, 2015
Tuesday, October 20, 2015
All
1
1
1
298
Friday, September 11, 2015
Wednesday, September 9, 2015
Monday, September 14, 2015
Tuesday, September 15, 2015
Tuesday, October 20, 2015
All
1
1
1
299
Monday, September 14, 2015
Thursday, September 10, 2015
Tuesday, September 15, 2015
Wednesday, September 16, 2015
Tuesday, October 20, 2015
All
1
1
1
300
Tuesday, September 15, 2015
Monday, September 14, 2015
Wednesday, September 16, 2015
Thursday, September 17, 2015
Tuesday, October 20, 2015
All
1
1
1
301
Wednesday, September 16, 2015
Friday, September 11, 2015
Thursday, September 17, 2015
Friday, September 18, 2015
Tuesday, October 20, 2015
All
1
1
1
302
Wednesday, September 16, 2015
Saturday, September 12, 2015
Thursday, September 17, 2015
Friday, September 18, 2015
Tuesday, October 20, 2015
All
1
1
1
303
Wednesday, September 16, 2015
Sunday, September 13, 2015
Thursday, September 17, 2015
Friday, September 18, 2015
Tuesday, October 20, 2015
All
1
1
1
304
Thursday, September 17, 2015
Tuesday, September 15, 2015
Friday, September 18, 2015
Monday, September 21, 2015
Tuesday, October 20, 2015
All
1
1
1
305
Friday, September 18, 2015
Wednesday, September 16, 2015
Monday, September 21, 2015
Tuesday, September 22, 2015
Tuesday, October 20, 2015
All
1
1
1
306
Monday, September 21, 2015
Thursday, September 17, 2015
Tuesday, September 22, 2015
Wednesday, September 23, 2015
Tuesday, October 20, 2015
All
1
1
1
307
Tuesday, September 22, 2015
Monday, September 21, 2015
Wednesday, September 23, 2015
Thursday, September 24, 2015
Tuesday, October 20, 2015
All
1
1
1
308
Wednesday, September 23, 2015
Friday, September 18, 2015
Thursday, September 24, 2015
Friday, September 25, 2015
Tuesday, October 20, 2015
All
1
1
1
309
Wednesday, September 23, 2015
Saturday, September 19, 2015
Thursday, September 24, 2015
Friday, September 25, 2015
Tuesday, October 20, 2015
All
1
1
1
310
Wednesday, September 23, 2015
Sunday, September 20, 2015
Thursday, September 24, 2015
Friday, September 25, 2015
Tuesday, October 20, 2015
All
1
1
1
311
Thursday, September 24, 2015
Tuesday, September 22, 2015
Friday, September 25, 2015
Monday, September 28, 2015
Tuesday, October 20, 2015
All
1
1
1
312
Friday, September 25, 2015
Wednesday, September 23, 2015
Monday, September 28, 2015
Tuesday, September 29, 2015
Tuesday, October 20, 2015
All
1
1
1
313
Monday, September 28, 2015
Thursday, September 24, 2015
Tuesday, September 29, 2015
Wednesday, September 30, 2015
Tuesday, October 20, 2015
All
1
1
1
314
Tuesday, September 29, 2015
Monday, September 28, 2015
Wednesday, September 30, 2015
Thursday, October 1, 2015
Friday, November 20, 2015
All
1
1
1
315
Wednesday, September 30, 2015
Friday, September 25, 2015
Thursday, October 1, 2015
Friday, October 2, 2015
Friday, November 20, 2015
All
1
1
1
316
Wednesday, September 30, 2015
Saturday, September 26, 2015
Thursday, October 1, 2015
Friday, October 2, 2015
Friday, November 20, 2015
All
1
1
1
317
Wednesday, September 30, 2015
Sunday, September 27, 2015
Thursday, October 1, 2015
Friday, October 2, 2015
Friday, November 20, 2015
All
1
1
1
318
Thursday, October 1, 2015
Tuesday, September 29, 2015
Friday, October 2, 2015
Monday, October 5, 2015
Friday, November 20, 2015
All
1
1
1
319
Friday, October 2, 2015
Wednesday, September 30, 2015
Monday, October 5, 2015
Tuesday, October 6, 2015
Friday, November 20, 2015
All
1
1
1
320
Monday, October 5, 2015
Thursday, October 1, 2015
Tuesday, October 6, 2015
Wednesday, October 7, 2015
Friday, November 20, 2015
All
1
1
1
321
Tuesday, October 6, 2015
Monday, October 5, 2015
Wednesday, October 7, 2015
Thursday, October 8, 2015
Friday, November 20, 2015
All
1
1
1
322
Wednesday, October 7, 2015
Friday, October 2, 2015
Thursday, October 8, 2015
Friday, October 9, 2015
Friday, November 20, 2015
All
1.33
1
1
323
Wednesday, October 7, 2015
Saturday, October 3, 2015
Thursday, October 8, 2015
Friday, October 9, 2015
Friday, November 20, 2015
All
1.33
1
1
324
Wednesday, October 7, 2015
Sunday, October 4, 2015
Thursday, October 8, 2015
Friday, October 9, 2015
Friday, November 20, 2015
All
1.33
1
1
325
Thursday, October 8, 2015
Tuesday, October 6, 2015
Friday, October 9, 2015
Tuesday, October 13, 2015
Friday, November 20, 2015
All
1
1
1
326
Friday, October 9, 2015
Wednesday, October 7, 2015
Tuesday, October 13, 2015
Wednesday, October 14, 2015
Friday, November 20, 2015
All
1
1
1
327
Tuesday, October 13, 2015
Thursday, October 8, 2015
Wednesday, October 14, 2015
Thursday, October 15, 2015
Friday, November 20, 2015
All
1
1
1
328
Wednesday, October 14, 2015
Friday, October 9, 2015
Thursday, October 15, 2015
Friday, October 16, 2015
Friday, November 20, 2015
All
0.75
1
1
329
Wednesday, October 14, 2015
Saturday, October 10, 2015
Thursday, October 15, 2015
Friday, October 16, 2015
Friday, November 20, 2015
All
0.75
1
1
330
Wednesday, October 14, 2015
Sunday, October 11, 2015
Thursday, October 15, 2015
Friday, October 16, 2015
Friday, November 20, 2015
All
0.75
1
1
331
Wednesday, October 14, 2015
Monday, October 12, 2015
Thursday, October 15, 2015
Friday, October 16, 2015
Friday, November 20, 2015
All
0.75
1
1
332
Thursday, October 15, 2015
Tuesday, October 13, 2015
Friday, October 16, 2015
Monday, October 19, 2015
Friday, November 20, 2015
All
1
1
1
333
Friday, October 16, 2015
Wednesday, October 14, 2015
Monday, October 19, 2015
Tuesday, October 20, 2015
Friday, November 20, 2015
All
1
1
1
334
Monday, October 19, 2015
Thursday, October 15, 2015
Tuesday, October 20, 2015
Wednesday, October 21, 2015
Friday, November 20, 2015
All
1
1
1
335
Tuesday, October 20, 2015
Monday, October 19, 2015
Wednesday, October 21, 2015
Thursday, October 22, 2015
Friday, November 20, 2015
All
1
1
1
336
Wednesday, October 21, 2015
Friday, October 16, 2015
Thursday, October 22, 2015
Friday, October 23, 2015
Friday, November 20, 2015
All
1
1
1
337
Wednesday, October 21, 2015
Saturday, October 17, 2015
Thursday, October 22, 2015
Friday, October 23, 2015
Friday, November 20, 2015
All
1
1
1
338
Wednesday, October 21, 2015
Sunday, October 18, 2015
Thursday, October 22, 2015
Friday, October 23, 2015
Friday, November 20, 2015
All
1
1
1
339
Thursday, October 22, 2015
Tuesday, October 20, 2015
Friday, October 23, 2015
Monday, October 26, 2015
Friday, November 20, 2015
All
1
1
1
340
Friday, October 23, 2015
Wednesday, October 21, 2015
Monday, October 26, 2015
Tuesday, October 27, 2015
Friday, November 20, 2015
All
1
1
1
341
Monday, October 26, 2015
Thursday, October 22, 2015
Tuesday, October 27, 2015
Wednesday, October 28, 2015
Friday, November 20, 2015
All
1
1
1
342
Tuesday, October 27, 2015
Monday, October 26, 2015
Wednesday, October 28, 2015
Thursday, October 29, 2015
Friday, November 20, 2015
All
1
1
1
343
Wednesday, October 28, 2015
Friday, October 23, 2015
Thursday, October 29, 2015
Friday, October 30, 2015
Friday, November 20, 2015
All
1
0.67
1
344
Wednesday, October 28, 2015
Saturday, October 24, 2015
Thursday, October 29, 2015
Friday, October 30, 2015
Friday, November 20, 2015
All
1
0.67
1
345
Wednesday, October 28, 2015
Sunday, October 25, 2015
Thursday, October 29, 2015
Friday, October 30, 2015
Friday, November 20, 2015
All
1
0.67
1
346
Wednesday, October 28, 2015
Friday, October 23, 2015
Thursday, October 29, 2015
Friday, October 30, 2015
Monday, December 21, 2015
All
1
0.33
1
347
Wednesday, October 28, 2015
Saturday, October 24, 2015
Thursday, October 29, 2015
Friday, October 30, 2015
Monday, December 21, 2015
All
1
0.33
1
348
Wednesday, October 28, 2015
Sunday, October 25, 2015
Thursday, October 29, 2015
Friday, October 30, 2015
Monday, December 21, 2015
All
1
0.33
1
349
Thursday, October 29, 2015
Tuesday, October 27, 2015
Friday, October 30, 2015
Monday, November 2, 2015
Monday, December 21, 2015
All
1
1
1
350
Friday, October 30, 2015
Wednesday, October 28, 2015
Monday, November 2, 2015
Tuesday, November 3, 2015
Monday, December 21, 2015
All
1
1
1
351
Monday, November 2, 2015
Thursday, October 29, 2015
Tuesday, November 3, 2015
Wednesday, November 4, 2015
Monday, December 21, 2015
All
1
1
1
352
Tuesday, November 3, 2015
Monday, November 2, 2015
Wednesday, November 4, 2015
Thursday, November 5, 2015
Monday, December 21, 2015
All
1
1
1
353
Wednesday, November 4, 2015
Friday, October 30, 2015
Thursday, November 5, 2015
Friday, November 6, 2015
Monday, December 21, 2015
All
1
1
1
354
Wednesday, November 4, 2015
Saturday, October 31, 2015
Thursday, November 5, 2015
Friday, November 6, 2015
Monday, December 21, 2015
All
1
1
1
355
Wednesday, November 4, 2015
Sunday, November 1, 2015
Thursday, November 5, 2015
Friday, November 6, 2015
Monday, December 21, 2015
All
1
1
1
356
Thursday, November 5, 2015
Tuesday, November 3, 2015
Friday, November 6, 2015
Monday, November 9, 2015
Monday, December 21, 2015
All
1
1
1
357
Thursday, November 5, 2015
Wednesday, November 4, 2015
Monday, November 9, 2015
Tuesday, November 10, 2015
Monday, December 21, 2015
All
1
1
1
358
Thursday, November 5, 2015
Thursday, November 5, 2015
Tuesday, November 10, 2015
Thursday, November 12, 2015
Monday, December 21, 2015
All
2
1
1
359
Tuesday, November 10, 2015
Friday, November 6, 2015
Thursday, November 12, 2015
Friday, November 13, 2015
Monday, December 21, 2015
All
0.75
1
1
360
Tuesday, November 10, 2015
Saturday, November 7, 2015
Thursday, November 12, 2015
Friday, November 13, 2015
Monday, December 21, 2015
All
0.75
1
1
361
Tuesday, November 10, 2015
Sunday, November 8, 2015
Thursday, November 12, 2015
Friday, November 13, 2015
Monday, December 21, 2015
All
0.75
1
1
362
Tuesday, November 10, 2015
Monday, November 9, 2015
Thursday, November 12, 2015
Friday, November 13, 2015
Monday, December 21, 2015
All
0.75
1
1
363
Thursday, November 12, 2015
Tuesday, November 10, 2015
Friday, November 13, 2015
Monday, November 16, 2015
Monday, December 21, 2015
All
1
1
1
364
Friday, November 13, 2015
Wednesday, November 11, 2015
Monday, November 16, 2015
Tuesday, November 17, 2015
Monday, December 21, 2015
All
1
1
1
365
Monday, November 16, 2015
Thursday, November 12, 2015
Tuesday, November 17, 2015
Wednesday, November 18, 2015
Monday, December 21, 2015
All
1
1
1
366
Tuesday, November 17, 2015
Monday, November 16, 2015
Wednesday, November 18, 2015
Thursday, November 19, 2015
Monday, December 21, 2015
All
1
1
1
367
Wednesday, November 18, 2015
Friday, November 13, 2015
Thursday, November 19, 2015
Friday, November 20, 2015
Monday, December 21, 2015
All
1
1
1
368
Wednesday, November 18, 2015
Saturday, November 14, 2015
Thursday, November 19, 2015
Friday, November 20, 2015
Monday, December 21, 2015
All
1
1
1
369
Wednesday, November 18, 2015
Sunday, November 15, 2015
Thursday, November 19, 2015
Friday, November 20, 2015
Monday, December 21, 2015
All
1
1
1
370
Thursday, November 19, 2015
Tuesday, November 17, 2015
Friday, November 20, 2015
Monday, November 23, 2015
Monday, December 21, 2015
All
1
1
1
371
Friday, November 20, 2015
Wednesday, November 18, 2015
Monday, November 23, 2015
Tuesday, November 24, 2015
Monday, December 21, 2015
All
1
1
1
372
Monday, November 23, 2015
Thursday, November 19, 2015
Tuesday, November 24, 2015
Wednesday, November 25, 2015
Monday, December 21, 2015
All
2
1
1
373
Tuesday, November 24, 2015
Friday, November 20, 2015
Wednesday, November 25, 2015
Friday, November 27, 2015
Monday, December 21, 2015
All
1
1
1
374
Tuesday, November 24, 2015
Saturday, November 21, 2015
Wednesday, November 25, 2015
Friday, November 27, 2015
Monday, December 21, 2015
All
1
1
1
375
Tuesday, November 24, 2015
Sunday, November 22, 2015
Wednesday, November 25, 2015
Friday, November 27, 2015
Monday, December 21, 2015
All
1
1
1
376
Wednesday, November 25, 2015
Monday, November 23, 2015
Friday, November 27, 2015
Monday, November 30, 2015
Monday, December 21, 2015
All
1
1
1
377
Friday, November 27, 2015
Tuesday, November 24, 2015
Monday, November 30, 2015
Tuesday, December 1, 2015
Wednesday, January 20, 2016
All
1
1
1
378
Monday, November 30, 2015
Wednesday, November 25, 2015
Tuesday, December 1, 2015
Wednesday, December 2, 2015
Wednesday, January 20, 2016
All
1
1
1
379
Tuesday, December 1, 2015
Monday, November 30, 2015
Wednesday, December 2, 2015
Thursday, December 3, 2015
Wednesday, January 20, 2016
All
1
1
1
380
Wednesday, December 2, 2015
Thursday, November 26, 2015
Thursday, December 3, 2015
Friday, December 4, 2015
Wednesday, January 20, 2016
All
0.75
1
1
381
Wednesday, December 2, 2015
Friday, November 27, 2015
Thursday, December 3, 2015
Friday, December 4, 2015
Wednesday, January 20, 2016
All
0.75
1
1
382
Wednesday, December 2, 2015
Saturday, November 28, 2015
Thursday, December 3, 2015
Friday, December 4, 2015
Wednesday, January 20, 2016
All
0.75
1
1
383
Wednesday, December 2, 2015
Sunday, November 29, 2015
Thursday, December 3, 2015
Friday, December 4, 2015
Wednesday, January 20, 2016
All
0.75
1
1
384
Thursday, December 3, 2015
Tuesday, December 1, 2015
Friday, December 4, 2015
Monday, December 7, 2015
Wednesday, January 20, 2016
All
1
1
1
385
Friday, December 4, 2015
Wednesday, December 2, 2015
Monday, December 7, 2015
Tuesday, December 8, 2015
Wednesday, January 20, 2016
All
1
1
1
386
Monday, December 7, 2015
Thursday, December 3, 2015
Tuesday, December 8, 2015
Wednesday, December 9, 2015
Wednesday, January 20, 2016
All
1
1
1
387
Tuesday, December 8, 2015
Monday, December 7, 2015
Wednesday, December 9, 2015
Thursday, December 10, 2015
Wednesday, January 20, 2016
All
1
1
1
388
Wednesday, December 9, 2015
Friday, December 4, 2015
Thursday, December 10, 2015
Friday, December 11, 2015
Wednesday, January 20, 2016
All
1
1
1
389
Wednesday, December 9, 2015
Saturday, December 5, 2015
Thursday, December 10, 2015
Friday, December 11, 2015
Wednesday, January 20, 2016
All
1
1
1
390
Wednesday, December 9, 2015
Sunday, December 6, 2015
Thursday, December 10, 2015
Friday, December 11, 2015
Wednesday, January 20, 2016
All
1
1
1
391
Thursday, December 10, 2015
Tuesday, December 8, 2015
Friday, December 11, 2015
Monday, December 14, 2015
Wednesday, January 20, 2016
All
1
1
1
392
Friday, December 11, 2015
Wednesday, December 9, 2015
Monday, December 14, 2015
Tuesday, December 15, 2015
Wednesday, January 20, 2016
All
1
1
1
393
Monday, December 14, 2015
Thursday, December 10, 2015
Tuesday, December 15, 2015
Wednesday, December 16, 2015
Wednesday, January 20, 2016
All
1
1
1
394
Tuesday, December 15, 2015
Monday, December 14, 2015
Wednesday, December 16, 2015
Thursday, December 17, 2015
Wednesday, January 20, 2016
All
1
1
1
395
Wednesday, December 16, 2015
Friday, December 11, 2015
Thursday, December 17, 2015
Friday, December 18, 2015
Wednesday, January 20, 2016
All
1
1
1
396
Wednesday, December 16, 2015
Saturday, December 12, 2015
Thursday, December 17, 2015
Friday, December 18, 2015
Wednesday, January 20, 2016
All
1
1
1
397
Wednesday, December 16, 2015
Sunday, December 13, 2015
Thursday, December 17, 2015
Friday, December 18, 2015
Wednesday, January 20, 2016
All
1
1
1
398
Thursday, December 17, 2015
Tuesday, December 15, 2015
Friday, December 18, 2015
Monday, December 21, 2015
Wednesday, January 20, 2016
All
1
1
1
399
Friday, December 18, 2015
Wednesday, December 16, 2015
Monday, December 21, 2015
Tuesday, December 22, 2015
Wednesday, January 20, 2016
All
1
1
1
400
Monday, December 21, 2015
Thursday, December 17, 2015
Tuesday, December 22, 2015
Wednesday, December 23, 2015
Wednesday, January 20, 2016
All
1
1
1
401
Tuesday, December 22, 2015
Friday, December 18, 2015
Wednesday, December 23, 2015
Thursday, December 24, 2015
Wednesday, January 20, 2016
All
1
1
1
402
Tuesday, December 22, 2015
Saturday, December 19, 2015
Wednesday, December 23, 2015
Thursday, December 24, 2015
Wednesday, January 20, 2016
All
1
1
1
403
Tuesday, December 22, 2015
Sunday, December 20, 2015
Wednesday, December 23, 2015
Thursday, December 24, 2015
Wednesday, January 20, 2016
All
1
1
1
404
Tuesday, December 22, 2015
Monday, December 21, 2015
Wednesday, December 23, 2015
Thursday, December 24, 2015
Wednesday, January 20, 2016
All
1
1
1
405
Wednesday, December 23, 2015
Tuesday, December 22, 2015
Thursday, December 24, 2015
Monday, December 28, 2015
Wednesday, January 20, 2016
All
1
1
1
406
Thursday, December 24, 2015
Wednesday, December 23, 2015
Monday, December 28, 2015
Tuesday, December 29, 2015
Wednesday, January 20, 2016
All
1
1
1
407
Monday, December 28, 2015
Thursday, December 24, 2015
Tuesday, December 29, 2015
Wednesday, December 30, 2015
Wednesday, January 20, 2016
All
1
1
1
408
Tuesday, December 29, 2015
Friday, December 25, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Wednesday, January 20, 2016
All
1
0.25
1
409
Tuesday, December 29, 2015
Saturday, December 26, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Wednesday, January 20, 2016
All
1
0.25
1
410
Tuesday, December 29, 2015
Sunday, December 27, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Wednesday, January 20, 2016
All
1
0.25
1
411
Tuesday, December 29, 2015
Monday, December 28, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Wednesday, January 20, 2016
All
1
0.25
1
412
Tuesday, December 29, 2015
Friday, December 25, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Friday, February 19, 2016
All
1
0.75
1
413
Tuesday, December 29, 2015
Saturday, December 26, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Friday, February 19, 2016
All
1
0.75
1
414
Tuesday, December 29, 2015
Sunday, December 27, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Friday, February 19, 2016
All
1
0.75
1
415
Tuesday, December 29, 2015
Monday, December 28, 2015
Wednesday, December 30, 2015
Thursday, December 31, 2015
Friday, February 19, 2016
All
1
0.75
1
416
Wednesday, December 30, 2015
Tuesday, December 29, 2015
Thursday, December 31, 2015
Monday, January 4, 2016
Friday, February 19, 2016
All
1
1
1
417
Thursday, December 31, 2015
Wednesday, December 30, 2015
Monday, January 4, 2016
Tuesday, January 5, 2016
Friday, February 19, 2016
All
1
1
1
418
Monday, January 4, 2016
Thursday, December 31, 2015
Tuesday, January 5, 2016
Wednesday, January 6, 2016
Friday, February 19, 2016
All
1
1
1
419
Tuesday, January 5, 2016
Monday, January 4, 2016
Wednesday, January 6, 2016
Thursday, January 7, 2016
Friday, February 19, 2016
All
1
1
1
420
Wednesday, January 6, 2016
Friday, January 1, 2016
Thursday, January 7, 2016
Friday, January 8, 2016
Friday, February 19, 2016
All
1
1
1
421
Wednesday, January 6, 2016
Saturday, January 2, 2016
Thursday, January 7, 2016
Friday, January 8, 2016
Friday, February 19, 2016
All
1
1
1
422
Wednesday, January 6, 2016
Sunday, January 3, 2016
Thursday, January 7, 2016
Friday, January 8, 2016
Friday, February 19, 2016
All
1
1
1
423
Thursday, January 7, 2016
Tuesday, January 5, 2016
Friday, January 8, 2016
Monday, January 11, 2016
Friday, February 19, 2016
All
1
1
1
424
Friday, January 8, 2016
Wednesday, January 6, 2016
Monday, January 11, 2016
Tuesday, January 12, 2016
Friday, February 19, 2016
All
1
1
1
425
Monday, January 11, 2016
Thursday, January 7, 2016
Tuesday, January 12, 2016
Wednesday, January 13, 2016
Friday, February 19, 2016
All
1
1
1
426
Tuesday, January 12, 2016
Monday, January 11, 2016
Wednesday, January 13, 2016
Thursday, January 14, 2016
Friday, February 19, 2016
All
1
1
1
427
Wednesday, January 13, 2016
Friday, January 8, 2016
Thursday, January 14, 2016
Friday, January 15, 2016
Friday, February 19, 2016
All
1.33
1
1
428
Wednesday, January 13, 2016
Saturday, January 9, 2016
Thursday, January 14, 2016
Friday, January 15, 2016
Friday, February 19, 2016
All
1.33
1
1
429
Wednesday, January 13, 2016
Sunday, January 10, 2016
Thursday, January 14, 2016
Friday, January 15, 2016
Friday, February 19, 2016
All
1.33
1
1
430
Thursday, January 14, 2016
Tuesday, January 12, 2016
Friday, January 15, 2016
Tuesday, January 19, 2016
Friday, February 19, 2016
All
1
1
1
431
Friday, January 15, 2016
Wednesday, January 13, 2016
Tuesday, January 19, 2016
Wednesday, January 20, 2016
Friday, February 19, 2016
All
1
1
1
432
Tuesday, January 19, 2016
Thursday, January 14, 2016
Wednesday, January 20, 2016
Thursday, January 21, 2016
Friday, February 19, 2016
All
1
1
1
433
Wednesday, January 20, 2016
Friday, January 15, 2016
Thursday, January 21, 2016
Friday, January 22, 2016
Friday, February 19, 2016
All
0.75
1
1
434
Wednesday, January 20, 2016
Saturday, January 16, 2016
Thursday, January 21, 2016
Friday, January 22, 2016
Friday, February 19, 2016
All
0.75
1
1
435
Wednesday, January 20, 2016
Sunday, January 17, 2016
Thursday, January 21, 2016
Friday, January 22, 2016
Friday, February 19, 2016
All
0.75
1
1
436
Wednesday, January 20, 2016
Monday, January 18, 2016
Thursday, January 21, 2016
Friday, January 22, 2016
Friday, February 19, 2016
All
0.75
1
1
437
Thursday, January 21, 2016
Tuesday, January 19, 2016
Friday, January 22, 2016
Monday, January 25, 2016
Friday, February 19, 2016
All
1
1
1
438
Friday, January 22, 2016
Wednesday, January 20, 2016
Monday, January 25, 2016
Tuesday, January 26, 2016
Friday, February 19, 2016
All
1
1
1
439
Monday, January 25, 2016
Thursday, January 21, 2016
Tuesday, January 26, 2016
Wednesday, January 27, 2016
Friday, February 19, 2016
All
1
1
1
440
Tuesday, January 26, 2016
Monday, January 25, 2016
Wednesday, January 27, 2016
Thursday, January 28, 2016
Friday, February 19, 2016
All
1
1
1
441
Wednesday, January 27, 2016
Friday, January 22, 2016
Thursday, January 28, 2016
Friday, January 29, 2016
Friday, February 19, 2016
All
1
1
1
442
Wednesday, January 27, 2016
Saturday, January 23, 2016
Thursday, January 28, 2016
Friday, January 29, 2016
Friday, February 19, 2016
All
1
1
1
443
Wednesday, January 27, 2016
Sunday, January 24, 2016
Thursday, January 28, 2016
Friday, January 29, 2016
Friday, February 19, 2016
All
1
1
1
444
Thursday, January 28, 2016
Tuesday, January 26, 2016
Friday, January 29, 2016
Monday, February 1, 2016
Monday, March 21, 2016
All
1
1
1
445
Friday, January 29, 2016
Wednesday, January 27, 2016
Monday, February 1, 2016
Tuesday, February 2, 2016
Monday, March 21, 2016
All
1
1
1
446
Monday, February 1, 2016
Thursday, January 28, 2016
Tuesday, February 2, 2016
Wednesday, February 3, 2016
Monday, March 21, 2016
All
1
1
1
447
Tuesday, February 2, 2016
Monday, February 1, 2016
Wednesday, February 3, 2016
Thursday, February 4, 2016
Monday, March 21, 2016
All
1
1
1
448
Wednesday, February 3, 2016
Friday, January 29, 2016
Thursday, February 4, 2016
Friday, February 5, 2016
Monday, March 21, 2016
All
1
1
1
449
Wednesday, February 3, 2016
Saturday, January 30, 2016
Thursday, February 4, 2016
Friday, February 5, 2016
Monday, March 21, 2016
All
1
1
1
450
Wednesday, February 3, 2016
Sunday, January 31, 2016
Thursday, February 4, 2016
Friday, February 5, 2016
Monday, March 21, 2016
All
1
1
1
451
Thursday, February 4, 2016
Tuesday, February 2, 2016
Friday, February 5, 2016
Monday, February 8, 2016
Monday, March 21, 2016
All
1
1
1
452
Friday, February 5, 2016
Wednesday, February 3, 2016
Monday, February 8, 2016
Tuesday, February 9, 2016
Monday, March 21, 2016
All
1
1
1
453
Monday, February 8, 2016
Thursday, February 4, 2016
Tuesday, February 9, 2016
Wednesday, February 10, 2016
Monday, March 21, 2016
All
1
1
1
454
Tuesday, February 9, 2016
Monday, February 8, 2016
Wednesday, February 10, 2016
Thursday, February 11, 2016
Monday, March 21, 2016
All
1
1
1
455
Wednesday, February 10, 2016
Friday, February 5, 2016
Thursday, February 11, 2016
Friday, February 12, 2016
Monday, March 21, 2016
All
1.33
1
1
456
Wednesday, February 10, 2016
Saturday, February 6, 2016
Thursday, February 11, 2016
Friday, February 12, 2016
Monday, March 21, 2016
All
1.33
1
1
457
Wednesday, February 10, 2016
Sunday, February 7, 2016
Thursday, February 11, 2016
Friday, February 12, 2016
Monday, March 21, 2016
All
1.33
1
1
458
Thursday, February 11, 2016
Tuesday, February 9, 2016
Friday, February 12, 2016
Tuesday, February 16, 2016
Monday, March 21, 2016
All
1
1
1
459
Friday, February 12, 2016
Wednesday, February 10, 2016
Tuesday, February 16, 2016
Wednesday, February 17, 2016
Monday, March 21, 2016
All
1
1
1
460
Tuesday, February 16, 2016
Thursday, February 11, 2016
Wednesday, February 17, 2016
Thursday, February 18, 2016
Monday, March 21, 2016
All
1
1
1
461
Wednesday, February 17, 2016
Friday, February 12, 2016
Thursday, February 18, 2016
Friday, February 19, 2016
Monday, March 21, 2016
All
0.75
1
1
462
Wednesday, February 17, 2016
Saturday, February 13, 2016
Thursday, February 18, 2016
Friday, February 19, 2016
Monday, March 21, 2016
All
0.75
1
1
463
Wednesday, February 17, 2016
Sunday, February 14, 2016
Thursday, February 18, 2016
Friday, February 19, 2016
Monday, March 21, 2016
All
0.75
1
1
464
Wednesday, February 17, 2016
Monday, February 15, 2016
Thursday, February 18, 2016
Friday, February 19, 2016
Monday, March 21, 2016
All
0.75
1
1
465
Thursday, February 18, 2016
Tuesday, February 16, 2016
Friday, February 19, 2016
Monday, February 22, 2016
Monday, March 21, 2016
All
1
1
1
466
Friday, February 19, 2016
Wednesday, February 17, 2016
Monday, February 22, 2016
Tuesday, February 23, 2016
Monday, March 21, 2016
All
1
1
1
467
Monday, February 22, 2016
Thursday, February 18, 2016
Tuesday, February 23, 2016
Wednesday, February 24, 2016
Monday, March 21, 2016
All
1
1
1
468
Tuesday, February 23, 2016
Monday, February 22, 2016
Wednesday, February 24, 2016
Thursday, February 25, 2016
Monday, March 21, 2016
All
1
1
1
469
Wednesday, February 24, 2016
Friday, February 19, 2016
Thursday, February 25, 2016
Friday, February 26, 2016
Monday, March 21, 2016
All
1
1
1
470
Wednesday, February 24, 2016
Saturday, February 20, 2016
Thursday, February 25, 2016
Friday, February 26, 2016
Monday, March 21, 2016
All
1
1
1
471
Wednesday, February 24, 2016
Sunday, February 21, 2016
Thursday, February 25, 2016
Friday, February 26, 2016
Monday, March 21, 2016
All
1
1
1
472
Thursday, February 25, 2016
Tuesday, February 23, 2016
Friday, February 26, 2016
Monday, February 29, 2016
Monday, March 21, 2016
All
1
1
1
473
Friday, February 26, 2016
Wednesday, February 24, 2016
Monday, February 29, 2016
Tuesday, March 1, 2016
Wednesday, April 20, 2016
All
1
1
1
474
Monday, February 29, 2016
Thursday, February 25, 2016
Tuesday, March 1, 2016
Wednesday, March 2, 2016
Wednesday, April 20, 2016
All
1
1
1
475
Tuesday, March 1, 2016
Monday, February 29, 2016
Wednesday, March 2, 2016
Thursday, March 3, 2016
Wednesday, April 20, 2016
All
1
1
1
476
Wednesday, March 2, 2016
Friday, February 26, 2016
Thursday, March 3, 2016
Friday, March 4, 2016
Wednesday, April 20, 2016
All
1
1
1
477
Wednesday, March 2, 2016
Saturday, February 27, 2016
Thursday, March 3, 2016
Friday, March 4, 2016
Wednesday, April 20, 2016
All
1
1
1
478
Wednesday, March 2, 2016
Sunday, February 28, 2016
Thursday, March 3, 2016
Friday, March 4, 2016
Wednesday, April 20, 2016
All
1
1
1
479
Thursday, March 3, 2016
Tuesday, March 1, 2016
Friday, March 4, 2016
Monday, March 7, 2016
Wednesday, April 20, 2016
All
1
1
1
480
Friday, March 4, 2016
Wednesday, March 2, 2016
Monday, March 7, 2016
Tuesday, March 8, 2016
Wednesday, April 20, 2016
All
1
1
1
481
Monday, March 7, 2016
Thursday, March 3, 2016
Tuesday, March 8, 2016
Wednesday, March 9, 2016
Wednesday, April 20, 2016
All
1
1
1
482
Tuesday, March 8, 2016
Monday, March 7, 2016
Wednesday, March 9, 2016
Thursday, March 10, 2016
Wednesday, April 20, 2016
All
1
1
1
483
Wednesday, March 9, 2016
Friday, March 4, 2016
Thursday, March 10, 2016
Friday, March 11, 2016
Wednesday, April 20, 2016
All
1
1
1
484
Wednesday, March 9, 2016
Saturday, March 5, 2016
Thursday, March 10, 2016
Friday, March 11, 2016
Wednesday, April 20, 2016
All
1
1
1
485
Wednesday, March 9, 2016
Sunday, March 6, 2016
Thursday, March 10, 2016
Friday, March 11, 2016
Wednesday, April 20, 2016
All
1
1
1
486
Thursday, March 10, 2016
Tuesday, March 8, 2016
Friday, March 11, 2016
Monday, March 14, 2016
Wednesday, April 20, 2016
All
1
1
1
487
Friday, March 11, 2016
Wednesday, March 9, 2016
Monday, March 14, 2016
Tuesday, March 15, 2016
Wednesday, April 20, 2016
All
1
1
1
488
Monday, March 14, 2016
Thursday, March 10, 2016
Tuesday, March 15, 2016
Wednesday, March 16, 2016
Wednesday, April 20, 2016
All
1
1
1
489
Tuesday, March 15, 2016
Monday, March 14, 2016
Wednesday, March 16, 2016
Thursday, March 17, 2016
Wednesday, April 20, 2016
All
1
1
1
490
Wednesday, March 16, 2016
Friday, March 11, 2016
Thursday, March 17, 2016
Friday, March 18, 2016
Wednesday, April 20, 2016
All
1
1
1
491
Wednesday, March 16, 2016
Saturday, March 12, 2016
Thursday, March 17, 2016
Friday, March 18, 2016
Wednesday, April 20, 2016
All
1
1
1
492
Wednesday, March 16, 2016
Sunday, March 13, 2016
Thursday, March 17, 2016
Friday, March 18, 2016
Wednesday, April 20, 2016
All
1
1
1
493
Thursday, March 17, 2016
Tuesday, March 15, 2016
Friday, March 18, 2016
Monday, March 21, 2016
Wednesday, April 20, 2016
All
1
1
1
494
Friday, March 18, 2016
Wednesday, March 16, 2016
Monday, March 21, 2016
Tuesday, March 22, 2016
Wednesday, April 20, 2016
All
1
1
1
495
Monday, March 21, 2016
Thursday, March 17, 2016
Tuesday, March 22, 2016
Wednesday, March 23, 2016
Wednesday, April 20, 2016
All
1
1
1
496
Tuesday, March 22, 2016
Friday, March 18, 2016
Wednesday, March 23, 2016
Thursday, March 24, 2016
Wednesday, April 20, 2016
All
1
1
1
497
Tuesday, March 22, 2016
Saturday, March 19, 2016
Wednesday, March 23, 2016
Thursday, March 24, 2016
Wednesday, April 20, 2016
All
1
1
1
498
Tuesday, March 22, 2016
Sunday, March 20, 2016
Wednesday, March 23, 2016
Thursday, March 24, 2016
Wednesday, April 20, 2016
All
1
1
1
499
Tuesday, March 22, 2016
Monday, March 21, 2016
Wednesday, March 23, 2016
Thursday, March 24, 2016
Wednesday, April 20, 2016
All
1
1
1
500
Wednesday, March 23, 2016
Tuesday, March 22, 2016
Thursday, March 24, 2016
Monday, March 28, 2016
Wednesday, April 20, 2016
All
1
1
1
501
Thursday, March 24, 2016
Wednesday, March 23, 2016
Monday, March 28, 2016
Tuesday, March 29, 2016
Wednesday, April 20, 2016
All
1
1
1
502
Monday, March 28, 2016
Thursday, March 24, 2016
Tuesday, March 29, 2016
Wednesday, March 30, 2016
Wednesday, April 20, 2016
All
1
1
1
503
Tuesday, March 29, 2016
Monday, March 28, 2016
Wednesday, March 30, 2016
Thursday, March 31, 2016
Wednesday, April 20, 2016
All
1
1
1
504
Wednesday, March 30, 2016
Friday, March 25, 2016
Thursday, March 31, 2016
Friday, April 1, 2016
Friday, May 20, 2016
All
1
1
1
505
Wednesday, March 30, 2016
Saturday, March 26, 2016
Thursday, March 31, 2016
Friday, April 1, 2016
Friday, May 20, 2016
All
1
1
1
506
Wednesday, March 30, 2016
Sunday, March 27, 2016
Thursday, March 31, 2016
Friday, April 1, 2016
Friday, May 20, 2016
All
1
1
1
507
Thursday, March 31, 2016
Tuesday, March 29, 2016
Friday, April 1, 2016
Monday, April 4, 2016
Friday, May 20, 2016
All
1
1
1
508
Friday, April 1, 2016
Wednesday, March 30, 2016
Monday, April 4, 2016
Tuesday, April 5, 2016
Friday, May 20, 2016
All
1
1
1
509
Monday, April 4, 2016
Thursday, March 31, 2016
Tuesday, April 5, 2016
Wednesday, April 6, 2016
Friday, May 20, 2016
All
1
1
1
510
Tuesday, April 5, 2016
Monday, April 4, 2016
Wednesday, April 6, 2016
Thursday, April 7, 2016
Friday, May 20, 2016
All
1
1
1
511
Wednesday, April 6, 2016
Friday, April 1, 2016
Thursday, April 7, 2016
Friday, April 8, 2016
Friday, May 20, 2016
All
1
1
1
512
Wednesday, April 6, 2016
Saturday, April 2, 2016
Thursday, April 7, 2016
Friday, April 8, 2016
Friday, May 20, 2016
All
1
1
1
513
Wednesday, April 6, 2016
Sunday, April 3, 2016
Thursday, April 7, 2016
Friday, April 8, 2016
Friday, May 20, 2016
All
1
1
1
514
Thursday, April 7, 2016
Tuesday, April 5, 2016
Friday, April 8, 2016
Monday, April 11, 2016
Friday, May 20, 2016
All
1
1
1
515
Friday, April 8, 2016
Wednesday, April 6, 2016
Monday, April 11, 2016
Tuesday, April 12, 2016
Friday, May 20, 2016
All
1
1
1
516
Monday, April 11, 2016
Thursday, April 7, 2016
Tuesday, April 12, 2016
Wednesday, April 13, 2016
Friday, May 20, 2016
All
1
1
1
517
Tuesday, April 12, 2016
Monday, April 11, 2016
Wednesday, April 13, 2016
Thursday, April 14, 2016
Friday, May 20, 2016
All
1
1
1
518
Wednesday, April 13, 2016
Friday, April 8, 2016
Thursday, April 14, 2016
Friday, April 15, 2016
Friday, May 20, 2016
All
1
1
1
519
Wednesday, April 13, 2016
Saturday, April 9, 2016
Thursday, April 14, 2016
Friday, April 15, 2016
Friday, May 20, 2016
All
1
1
1
520
Wednesday, April 13, 2016
Sunday, April 10, 2016
Thursday, April 14, 2016
Friday, April 15, 2016
Friday, May 20, 2016
All
1
1
1
521
Thursday, April 14, 2016
Tuesday, April 12, 2016
Friday, April 15, 2016
Monday, April 18, 2016
Friday, May 20, 2016
All
1
1
1
522
Friday, April 15, 2016
Wednesday, April 13, 2016
Monday, April 18, 2016
Tuesday, April 19, 2016
Friday, May 20, 2016
All
1
1
1
523
Monday, April 18, 2016
Thursday, April 14, 2016
Tuesday, April 19, 2016
Wednesday, April 20, 2016
Friday, May 20, 2016
All
1
1
1
524
Tuesday, April 19, 2016
Monday, April 18, 2016
Wednesday, April 20, 2016
Thursday, April 21, 2016
Friday, May 20, 2016
All
1
1
1
525
Wednesday, April 20, 2016
Friday, April 15, 2016
Thursday, April 21, 2016
Friday, April 22, 2016
Friday, May 20, 2016
All
1
1
1
526
Wednesday, April 20, 2016
Saturday, April 16, 2016
Thursday, April 21, 2016
Friday, April 22, 2016
Friday, May 20, 2016
All
1
1
1
527
Wednesday, April 20, 2016
Sunday, April 17, 2016
Thursday, April 21, 2016
Friday, April 22, 2016
Friday, May 20, 2016
All
1
1
1
528
Thursday, April 21, 2016
Tuesday, April 19, 2016
Friday, April 22, 2016
Monday, April 25, 2016
Friday, May 20, 2016
All
1
1
1
529
Friday, April 22, 2016
Wednesday, April 20, 2016
Monday, April 25, 2016
Tuesday, April 26, 2016
Friday, May 20, 2016
All
1
1
1
530
Monday, April 25, 2016
Thursday, April 21, 2016
Tuesday, April 26, 2016
Wednesday, April 27, 2016
Friday, May 20, 2016
All
1
1
1
531
Tuesday, April 26, 2016
Monday, April 25, 2016
Wednesday, April 27, 2016
Thursday, April 28, 2016
Friday, May 20, 2016
All
1
1
1
532
Wednesday, April 27, 2016
Friday, April 22, 2016
Thursday, April 28, 2016
Friday, April 29, 2016
Friday, May 20, 2016
All
1
0.67
1
533
Wednesday, April 27, 2016
Saturday, April 23, 2016
Thursday, April 28, 2016
Friday, April 29, 2016
Friday, May 20, 2016
All
1
0.67
1
534
Wednesday, April 27, 2016
Sunday, April 24, 2016
Thursday, April 28, 2016
Friday, April 29, 2016
Friday, May 20, 2016
All
1
0.67
1
535
Wednesday, April 27, 2016
Friday, April 22, 2016
Thursday, April 28, 2016
Friday, April 29, 2016
Monday, June 20, 2016
All
1
0.33
1
536
Wednesday, April 27, 2016
Saturday, April 23, 2016
Thursday, April 28, 2016
Friday, April 29, 2016
Monday, June 20, 2016
All
1
0.33
1
537
Wednesday, April 27, 2016
Sunday, April 24, 2016
Thursday, April 28, 2016
Friday, April 29, 2016
Monday, June 20, 2016
All
1
0.33
1
538
Thursday, April 28, 2016
Tuesday, April 26, 2016
Friday, April 29, 2016
Monday, May 2, 2016
Monday, June 20, 2016
All
1
1
1
539
Friday, April 29, 2016
Wednesday, April 27, 2016
Monday, May 2, 2016
Tuesday, May 3, 2016
Monday, June 20, 2016
All
1
1
1
540
Monday, May 2, 2016
Thursday, April 28, 2016
Tuesday, May 3, 2016
Wednesday, May 4, 2016
Monday, June 20, 2016
All
1
1
1
541
Tuesday, May 3, 2016
Monday, May 2, 2016
Wednesday, May 4, 2016
Thursday, May 5, 2016
Monday, June 20, 2016
All
1
1
1
542
Wednesday, May 4, 2016
Friday, April 29, 2016
Thursday, May 5, 2016
Friday, May 6, 2016
Monday, June 20, 2016
All
1
1
1
543
Wednesday, May 4, 2016
Saturday, April 30, 2016
Thursday, May 5, 2016
Friday, May 6, 2016
Monday, June 20, 2016
All
1
1
1
544
Wednesday, May 4, 2016
Sunday, May 1, 2016
Thursday, May 5, 2016
Friday, May 6, 2016
Monday, June 20, 2016
All
1
1
1
545
Thursday, May 5, 2016
Tuesday, May 3, 2016
Friday, May 6, 2016
Monday, May 9, 2016
Monday, June 20, 2016
All
1
1
1
546
Friday, May 6, 2016
Wednesday, May 4, 2016
Monday, May 9, 2016
Tuesday, May 10, 2016
Monday, June 20, 2016
All
1
1
1
547
Monday, May 9, 2016
Thursday, May 5, 2016
Tuesday, May 10, 2016
Wednesday, May 11, 2016
Monday, June 20, 2016
All
1
1
1
548
Tuesday, May 10, 2016
Monday, May 9, 2016
Wednesday, May 11, 2016
Thursday, May 12, 2016
Monday, June 20, 2016
All
1
1
1
549
Wednesday, May 11, 2016
Friday, May 6, 2016
Thursday, May 12, 2016
Friday, May 13, 2016
Monday, June 20, 2016
All
1
1
1
550
Wednesday, May 11, 2016
Saturday, May 7, 2016
Thursday, May 12, 2016
Friday, May 13, 2016
Monday, June 20, 2016
All
1
1
1
551
Wednesday, May 11, 2016
Sunday, May 8, 2016
Thursday, May 12, 2016
Friday, May 13, 2016
Monday, June 20, 2016
All
1
1
1
552
Thursday, May 12, 2016
Tuesday, May 10, 2016
Friday, May 13, 2016
Monday, May 16, 2016
Monday, June 20, 2016
All
1
1
1
553
Friday, May 13, 2016
Wednesday, May 11, 2016
Monday, May 16, 2016
Tuesday, May 17, 2016
Monday, June 20, 2016
All
1
1
1
554
Monday, May 16, 2016
Thursday, May 12, 2016
Tuesday, May 17, 2016
Wednesday, May 18, 2016
Monday, June 20, 2016
All
1
1
1
555
Tuesday, May 17, 2016
Monday, May 16, 2016
Wednesday, May 18, 2016
Thursday, May 19, 2016
Monday, June 20, 2016
All
1
1
1
556
Wednesday, May 18, 2016
Friday, May 13, 2016
Thursday, May 19, 2016
Friday, May 20, 2016
Monday, June 20, 2016
All
1
1
1
557
Wednesday, May 18, 2016
Saturday, May 14, 2016
Thursday, May 19, 2016
Friday, May 20, 2016
Monday, June 20, 2016
All
1
1
1
558
Wednesday, May 18, 2016
Sunday, May 15, 2016
Thursday, May 19, 2016
Friday, May 20, 2016
Monday, June 20, 2016
All
1
1
1
559
Thursday, May 19, 2016
Tuesday, May 17, 2016
Friday, May 20, 2016
Monday, May 23, 2016
Monday, June 20, 2016
All
1
1
1
560
Friday, May 20, 2016
Wednesday, May 18, 2016
Monday, May 23, 2016
Tuesday, May 24, 2016
Monday, June 20, 2016
All
1
1
1
561
Monday, May 23, 2016
Thursday, May 19, 2016
Tuesday, May 24, 2016
Wednesday, May 25, 2016
Monday, June 20, 2016
All
1
1
1
562
Tuesday, May 24, 2016
Monday, May 23, 2016
Wednesday, May 25, 2016
Thursday, May 26, 2016
Monday, June 20, 2016
All
1
1
1
563
Wednesday, May 25, 2016
Friday, May 20, 2016
Thursday, May 26, 2016
Friday, May 27, 2016
Monday, June 20, 2016
All
1.33
1
1
564
Wednesday, May 25, 2016
Saturday, May 21, 2016
Thursday, May 26, 2016
Friday, May 27, 2016
Monday, June 20, 2016
All
1.33
1
1
565
Wednesday, May 25, 2016
Sunday, May 22, 2016
Thursday, May 26, 2016
Friday, May 27, 2016
Monday, June 20, 2016
All
1.33
1
1
566
Thursday, May 26, 2016
Tuesday, May 24, 2016
Friday, May 27, 2016
Tuesday, May 31, 2016
Monday, June 20, 2016
All
1
1
1
567
Friday, May 27, 2016
Wednesday, May 25, 2016
Tuesday, May 31, 2016
Wednesday, June 1, 2016
Wednesday, July 20, 2016
All
1
1
1
568
Tuesday, May 31, 2016
Thursday, May 26, 2016
Wednesday, June 1, 2016
Thursday, June 2, 2016
Wednesday, July 20, 2016
All
1
1
1
569
Wednesday, June 1, 2016
Friday, May 27, 2016
Thursday, June 2, 2016
Friday, June 3, 2016
Wednesday, July 20, 2016
All
0.75
1
1
570
Wednesday, June 1, 2016
Saturday, May 28, 2016
Thursday, June 2, 2016
Friday, June 3, 2016
Wednesday, July 20, 2016
All
0.75
1
1
571
Wednesday, June 1, 2016
Sunday, May 29, 2016
Thursday, June 2, 2016
Friday, June 3, 2016
Wednesday, July 20, 2016
All
0.75
1
1
572
Wednesday, June 1, 2016
Monday, May 30, 2016
Thursday, June 2, 2016
Friday, June 3, 2016
Wednesday, July 20, 2016
All
0.75
1
1
573
Thursday, June 2, 2016
Tuesday, May 31, 2016
Friday, June 3, 2016
Monday, June 6, 2016
Wednesday, July 20, 2016
All
1
1
1
574
Friday, June 3, 2016
Wednesday, June 1, 2016
Monday, June 6, 2016
Tuesday, June 7, 2016
Wednesday, July 20, 2016
All
1
1
1
575
Monday, June 6, 2016
Thursday, June 2, 2016
Tuesday, June 7, 2016
Wednesday, June 8, 2016
Wednesday, July 20, 2016
All
1
1
1
576
Tuesday, June 7, 2016
Monday, June 6, 2016
Wednesday, June 8, 2016
Thursday, June 9, 2016
Wednesday, July 20, 2016
All
1
1
1
577
Wednesday, June 8, 2016
Friday, June 3, 2016
Thursday, June 9, 2016
Friday, June 10, 2016
Wednesday, July 20, 2016
All
1
1
1
578
Wednesday, June 8, 2016
Saturday, June 4, 2016
Thursday, June 9, 2016
Friday, June 10, 2016
Wednesday, July 20, 2016
All
1
1
1
579
Wednesday, June 8, 2016
Sunday, June 5, 2016
Thursday, June 9, 2016
Friday, June 10, 2016
Wednesday, July 20, 2016
All
1
1
1
580
Thursday, June 9, 2016
Tuesday, June 7, 2016
Friday, June 10, 2016
Monday, June 13, 2016
Wednesday, July 20, 2016
All
1
1
1
581
Friday, June 10, 2016
Wednesday, June 8, 2016
Monday, June 13, 2016
Tuesday, June 14, 2016
Wednesday, July 20, 2016
All
1
1
1
582
Monday, June 13, 2016
Thursday, June 9, 2016
Tuesday, June 14, 2016
Wednesday, June 15, 2016
Wednesday, July 20, 2016
All
1
1
1
583
Tuesday, June 14, 2016
Monday, June 13, 2016
Wednesday, June 15, 2016
Thursday, June 16, 2016
Wednesday, July 20, 2016
All
1
1
1
584
Wednesday, June 15, 2016
Friday, June 10, 2016
Thursday, June 16, 2016
Friday, June 17, 2016
Wednesday, July 20, 2016
All
1
1
1
585
Wednesday, June 15, 2016
Saturday, June 11, 2016
Thursday, June 16, 2016
Friday, June 17, 2016
Wednesday, July 20, 2016
All
1
1
1
586
Wednesday, June 15, 2016
Sunday, June 12, 2016
Thursday, June 16, 2016
Friday, June 17, 2016
Wednesday, July 20, 2016
All
1
1
1
587
Thursday, June 16, 2016
Tuesday, June 14, 2016
Friday, June 17, 2016
Monday, June 20, 2016
Wednesday, July 20, 2016
All
1
1
1
588
Friday, June 17, 2016
Wednesday, June 15, 2016
Monday, June 20, 2016
Tuesday, June 21, 2016
Wednesday, July 20, 2016
All
1
1
1
589
Monday, June 20, 2016
Thursday, June 16, 2016
Tuesday, June 21, 2016
Wednesday, June 22, 2016
Wednesday, July 20, 2016
All
1
1
1
590
Tuesday, June 21, 2016
Monday, June 20, 2016
Wednesday, June 22, 2016
Thursday, June 23, 2016
Wednesday, July 20, 2016
All
1
1
1
591
Wednesday, June 22, 2016
Friday, June 17, 2016
Thursday, June 23, 2016
Friday, June 24, 2016
Wednesday, July 20, 2016
All
1
1
1
592
Wednesday, June 22, 2016
Saturday, June 18, 2016
Thursday, June 23, 2016
Friday, June 24, 2016
Wednesday, July 20, 2016
All
1
1
1
593
Wednesday, June 22, 2016
Sunday, June 19, 2016
Thursday, June 23, 2016
Friday, June 24, 2016
Wednesday, July 20, 2016
All
1
1
1
594
Thursday, June 23, 2016
Tuesday, June 21, 2016
Friday, June 24, 2016
Monday, June 27, 2016
Wednesday, July 20, 2016
All
1
1
1
595
Friday, June 24, 2016
Wednesday, June 22, 2016
Monday, June 27, 2016
Tuesday, June 28, 2016
Wednesday, July 20, 2016
All
1
1
1
596
Monday, June 27, 2016
Thursday, June 23, 2016
Tuesday, June 28, 2016
Wednesday, June 29, 2016
Wednesday, July 20, 2016
All
1
1
1
597
Tuesday, June 28, 2016
Monday, June 27, 2016
Wednesday, June 29, 2016
Thursday, June 30, 2016
Wednesday, July 20, 2016
All
1
1
1
598
Wednesday, June 29, 2016
Friday, June 24, 2016
Thursday, June 30, 2016
Friday, July 1, 2016
Friday, August 19, 2016
All
1.33
1
1
599
Wednesday, June 29, 2016
Saturday, June 25, 2016
Thursday, June 30, 2016
Friday, July 1, 2016
Friday, August 19, 2016
All
1.33
1
1
600
Wednesday, June 29, 2016
Sunday, June 26, 2016
Thursday, June 30, 2016
Friday, July 1, 2016
Friday, August 19, 2016
All
1.33
1
1
601
Thursday, June 30, 2016
Tuesday, June 28, 2016
Friday, July 1, 2016
Tuesday, July 5, 2016
Friday, August 19, 2016
All
1
1
1
602
Friday, July 1, 2016
Wednesday, June 29, 2016
Tuesday, July 5, 2016
Wednesday, July 6, 2016
Friday, August 19, 2016
All
1
1
1
603
Tuesday, July 5, 2016
Thursday, June 30, 2016
Wednesday, July 6, 2016
Thursday, July 7, 2016
Friday, August 19, 2016
All
1
1
1
604
Wednesday, July 6, 2016
Friday, July 1, 2016
Thursday, July 7, 2016
Friday, July 8, 2016
Friday, August 19, 2016
All
0.75
1
1
605
Wednesday, July 6, 2016
Saturday, July 2, 2016
Thursday, July 7, 2016
Friday, July 8, 2016
Friday, August 19, 2016
All
0.75
1
1
606
Wednesday, July 6, 2016
Sunday, July 3, 2016
Thursday, July 7, 2016
Friday, July 8, 2016
Friday, August 19, 2016
All
0.75
1
1
607
Wednesday, July 6, 2016
Monday, July 4, 2016
Thursday, July 7, 2016
Friday, July 8, 2016
Friday, August 19, 2016
All
0.75
1
1
608
Thursday, July 7, 2016
Tuesday, July 5, 2016
Friday, July 8, 2016
Monday, July 11, 2016
Friday, August 19, 2016
All
1
1
1
609
Friday, July 8, 2016
Wednesday, July 6, 2016
Monday, July 11, 2016
Tuesday, July 12, 2016
Friday, August 19, 2016
All
1
1
1
610
Monday, July 11, 2016
Thursday, July 7, 2016
Tuesday, July 12, 2016
Wednesday, July 13, 2016
Friday, August 19, 2016
All
1
1
1
611
Tuesday, July 12, 2016
Monday, July 11, 2016
Wednesday, July 13, 2016
Thursday, July 14, 2016
Friday, August 19, 2016
All
1
1
1
612
Wednesday, July 13, 2016
Friday, July 8, 2016
Thursday, July 14, 2016
Friday, July 15, 2016
Friday, August 19, 2016
All
1
1
1
613
Wednesday, July 13, 2016
Saturday, July 9, 2016
Thursday, July 14, 2016
Friday, July 15, 2016
Friday, August 19, 2016
All
1
1
1
614
Wednesday, July 13, 2016
Sunday, July 10, 2016
Thursday, July 14, 2016
Friday, July 15, 2016
Friday, August 19, 2016
All
1
1
1
615
Thursday, July 14, 2016
Tuesday, July 12, 2016
Friday, July 15, 2016
Monday, July 18, 2016
Friday, August 19, 2016
All
1
1
1
616
Friday, July 15, 2016
Wednesday, July 13, 2016
Monday, July 18, 2016
Tuesday, July 19, 2016
Friday, August 19, 2016
All
1
1
1
617
Monday, July 18, 2016
Thursday, July 14, 2016
Tuesday, July 19, 2016
Wednesday, July 20, 2016
Friday, August 19, 2016
All
1
1
1
618
Tuesday, July 19, 2016
Monday, July 18, 2016
Wednesday, July 20, 2016
Thursday, July 21, 2016
Friday, August 19, 2016
All
1
1
1
619
Wednesday, July 20, 2016
Friday, July 15, 2016
Thursday, July 21, 2016
Friday, July 22, 2016
Friday, August 19, 2016
All
1
1
1
620
Wednesday, July 20, 2016
Saturday, July 16, 2016
Thursday, July 21, 2016
Friday, July 22, 2016
Friday, August 19, 2016
All
1
1
1
621
Wednesday, July 20, 2016
Sunday, July 17, 2016
Thursday, July 21, 2016
Friday, July 22, 2016
Friday, August 19, 2016
All
1
1
1
622
Thursday, July 21, 2016
Tuesday, July 19, 2016
Friday, July 22, 2016
Monday, July 25, 2016
Friday, August 19, 2016
All
1
1
1
623
Friday, July 22, 2016
Wednesday, July 20, 2016
Monday, July 25, 2016
Tuesday, July 26, 2016
Friday, August 19, 2016
All
1
1
1
624
Monday, July 25, 2016
Thursday, July 21, 2016
Tuesday, July 26, 2016
Wednesday, July 27, 2016
Friday, August 19, 2016
All
1
1
1
625
Tuesday, July 26, 2016
Monday, July 25, 2016
Wednesday, July 27, 2016
Thursday, July 28, 2016
Friday, August 19, 2016
All
1
1
1
626
Wednesday, July 27, 2016
Friday, July 22, 2016
Thursday, July 28, 2016
Friday, July 29, 2016
Friday, August 19, 2016
All
1
1
1
627
Wednesday, July 27, 2016
Saturday, July 23, 2016
Thursday, July 28, 2016
Friday, July 29, 2016
Friday, August 19, 2016
All
1
1
1
628
Wednesday, July 27, 2016
Sunday, July 24, 2016
Thursday, July 28, 2016
Friday, July 29, 2016
Friday, August 19, 2016
All
1
1
1
629
Thursday, July 28, 2016
Tuesday, July 26, 2016
Friday, July 29, 2016
Monday, August 1, 2016
Tuesday, September 20, 2016
All
1
1
1
630
Friday, July 29, 2016
Wednesday, July 27, 2016
Monday, August 1, 2016
Tuesday, August 2, 2016
Tuesday, September 20, 2016
All
1
1
1
631
Monday, August 1, 2016
Thursday, July 28, 2016
Tuesday, August 2, 2016
Wednesday, August 3, 2016
Tuesday, September 20, 2016
All
1
1
1
632
Tuesday, August 2, 2016
Monday, August 1, 2016
Wednesday, August 3, 2016
Thursday, August 4, 2016
Tuesday, September 20, 2016
All
1
1
1
633
Wednesday, August 3, 2016
Friday, July 29, 2016
Thursday, August 4, 2016
Friday, August 5, 2016
Tuesday, September 20, 2016
All
1
1
1
634
Wednesday, August 3, 2016
Saturday, July 30, 2016
Thursday, August 4, 2016
Friday, August 5, 2016
Tuesday, September 20, 2016
All
1
1
1
635
Wednesday, August 3, 2016
Sunday, July 31, 2016
Thursday, August 4, 2016
Friday, August 5, 2016
Tuesday, September 20, 2016
All
1
1
1
636
Thursday, August 4, 2016
Tuesday, August 2, 2016
Friday, August 5, 2016
Monday, August 8, 2016
Tuesday, September 20, 2016
All
1
1
1
637
Friday, August 5, 2016
Wednesday, August 3, 2016
Monday, August 8, 2016
Tuesday, August 9, 2016
Tuesday, September 20, 2016
All
1
1
1
638
Monday, August 8, 2016
Thursday, August 4, 2016
Tuesday, August 9, 2016
Wednesday, August 10, 2016
Tuesday, September 20, 2016
All
1
1
1
639
Tuesday, August 9, 2016
Monday, August 8, 2016
Wednesday, August 10, 2016
Thursday, August 11, 2016
Tuesday, September 20, 2016
All
1
1
1
640
Wednesday, August 10, 2016
Friday, August 5, 2016
Thursday, August 11, 2016
Friday, August 12, 2016
Tuesday, September 20, 2016
All
1
1
1
641
Wednesday, August 10, 2016
Saturday, August 6, 2016
Thursday, August 11, 2016
Friday, August 12, 2016
Tuesday, September 20, 2016
All
1
1
1
642
Wednesday, August 10, 2016
Sunday, August 7, 2016
Thursday, August 11, 2016
Friday, August 12, 2016
Tuesday, September 20, 2016
All
1
1
1
643
Thursday, August 11, 2016
Tuesday, August 9, 2016
Friday, August 12, 2016
Monday, August 15, 2016
Tuesday, September 20, 2016
All
1
1
1
644
Friday, August 12, 2016
Wednesday, August 10, 2016
Monday, August 15, 2016
Tuesday, August 16, 2016
Tuesday, September 20, 2016
All
1
1
1
645
Monday, August 15, 2016
Thursday, August 11, 2016
Tuesday, August 16, 2016
Wednesday, August 17, 2016
Tuesday, September 20, 2016
All
1
1
1
646
Tuesday, August 16, 2016
Monday, August 15, 2016
Wednesday, August 17, 2016
Thursday, August 18, 2016
Tuesday, September 20, 2016
All
1
1
1
647
Wednesday, August 17, 2016
Friday, August 12, 2016
Thursday, August 18, 2016
Friday, August 19, 2016
Tuesday, September 20, 2016
All
1
1
1
648
Wednesday, August 17, 2016
Saturday, August 13, 2016
Thursday, August 18, 2016
Friday, August 19, 2016
Tuesday, September 20, 2016
All
1
1
1
649
Wednesday, August 17, 2016
Sunday, August 14, 2016
Thursday, August 18, 2016
Friday, August 19, 2016
Tuesday, September 20, 2016
All
1
1
1
650
Thursday, August 18, 2016
Tuesday, August 16, 2016
Friday, August 19, 2016
Monday, August 22, 2016
Tuesday, September 20, 2016
All
1
1
1
651
Friday, August 19, 2016
Wednesday, August 17, 2016
Monday, August 22, 2016
Tuesday, August 23, 2016
Tuesday, September 20, 2016
All
1
1
1
652
Monday, August 22, 2016
Thursday, August 18, 2016
Tuesday, August 23, 2016
Wednesday, August 24, 2016
Tuesday, September 20, 2016
All
1
1
1
653
Tuesday, August 23, 2016
Monday, August 22, 2016
Wednesday, August 24, 2016
Thursday, August 25, 2016
Tuesday, September 20, 2016
All
1
1
1
654
Wednesday, August 24, 2016
Friday, August 19, 2016
Thursday, August 25, 2016
Friday, August 26, 2016
Tuesday, September 20, 2016
All
1
1
1
655
Wednesday, August 24, 2016
Saturday, August 20, 2016
Thursday, August 25, 2016
Friday, August 26, 2016
Tuesday, September 20, 2016
All
1
1
1
656
Wednesday, August 24, 2016
Sunday, August 21, 2016
Thursday, August 25, 2016
Friday, August 26, 2016
Tuesday, September 20, 2016
All
1
1
1
657
Thursday, August 25, 2016
Tuesday, August 23, 2016
Friday, August 26, 2016
Monday, August 29, 2016
Tuesday, September 20, 2016
All
1
1
1
658
Friday, August 26, 2016
Wednesday, August 24, 2016
Monday, August 29, 2016
Tuesday, August 30, 2016
Tuesday, September 20, 2016
All
1
1
1
659
Monday, August 29, 2016
Thursday, August 25, 2016
Tuesday, August 30, 2016
Wednesday, August 31, 2016
Tuesday, September 20, 2016
All
1
1
1
660
Tuesday, August 30, 2016
Monday, August 29, 2016
Wednesday, August 31, 2016
Thursday, September 1, 2016
Thursday, October 20, 2016
All
1
1
1
661
Wednesday, August 31, 2016
Friday, August 26, 2016
Thursday, September 1, 2016
Friday, September 2, 2016
Thursday, October 20, 2016
All
1.33
1
1
662
Wednesday, August 31, 2016
Saturday, August 27, 2016
Thursday, September 1, 2016
Friday, September 2, 2016
Thursday, October 20, 2016
All
1.33
1
1
663
Wednesday, August 31, 2016
Sunday, August 28, 2016
Thursday, September 1, 2016
Friday, September 2, 2016
Thursday, October 20, 2016
All
1.33
1
1
664
Thursday, September 1, 2016
Tuesday, August 30, 2016
Friday, September 2, 2016
Tuesday, September 6, 2016
Thursday, October 20, 2016
All
1
1
1
665
Friday, September 2, 2016
Wednesday, August 31, 2016
Tuesday, September 6, 2016
Wednesday, September 7, 2016
Thursday, October 20, 2016
All
1
1
1
666
Tuesday, September 6, 2016
Thursday, September 1, 2016
Wednesday, September 7, 2016
Thursday, September 8, 2016
Thursday, October 20, 2016
All
1
1
1
667
Wednesday, September 7, 2016
Friday, September 2, 2016
Thursday, September 8, 2016
Friday, September 9, 2016
Thursday, October 20, 2016
All
0.75
1
1
668
Wednesday, September 7, 2016
Saturday, September 3, 2016
Thursday, September 8, 2016
Friday, September 9, 2016
Thursday, October 20, 2016
All
0.75
1
1
669
Wednesday, September 7, 2016
Sunday, September 4, 2016
Thursday, September 8, 2016
Friday, September 9, 2016
Thursday, October 20, 2016
All
0.75
1
1
670
Wednesday, September 7, 2016
Monday, September 5, 2016
Thursday, September 8, 2016
Friday, September 9, 2016
Thursday, October 20, 2016
All
0.75
1
1
671
Thursday, September 8, 2016
Tuesday, September 6, 2016
Friday, September 9, 2016
Monday, September 12, 2016
Thursday, October 20, 2016
All
1
1
1
672
Friday, September 9, 2016
Wednesday, September 7, 2016
Monday, September 12, 2016
Tuesday, September 13, 2016
Thursday, October 20, 2016
All
1
1
1
673
Monday, September 12, 2016
Thursday, September 8, 2016
Tuesday, September 13, 2016
Wednesday, September 14, 2016
Thursday, October 20, 2016
All
1
1
1
674
Tuesday, September 13, 2016
Monday, September 12, 2016
Wednesday, September 14, 2016
Thursday, September 15, 2016
Thursday, October 20, 2016
All
1
1
1
675
Wednesday, September 14, 2016
Friday, September 9, 2016
Thursday, September 15, 2016
Friday, September 16, 2016
Thursday, October 20, 2016
All
1
1
1
676
Wednesday, September 14, 2016
Saturday, September 10, 2016
Thursday, September 15, 2016
Friday, September 16, 2016
Thursday, October 20, 2016
All
1
1
1
677
Wednesday, September 14, 2016
Sunday, September 11, 2016
Thursday, September 15, 2016
Friday, September 16, 2016
Thursday, October 20, 2016
All
1
1
1
678
Thursday, September 15, 2016
Tuesday, September 13, 2016
Friday, September 16, 2016
Monday, September 19, 2016
Thursday, October 20, 2016
All
1
1
1
679
Friday, September 16, 2016
Wednesday, September 14, 2016
Monday, September 19, 2016
Tuesday, September 20, 2016
Thursday, October 20, 2016
All
1
1
1
680
Monday, September 19, 2016
Thursday, September 15, 2016
Tuesday, September 20, 2016
Wednesday, September 21, 2016
Thursday, October 20, 2016
All
1
1
1
681
Tuesday, September 20, 2016
Monday, September 19, 2016
Wednesday, September 21, 2016
Thursday, September 22, 2016
Thursday, October 20, 2016
All
1
1
1
682
Wednesday, September 21, 2016
Friday, September 16, 2016
Thursday, September 22, 2016
Friday, September 23, 2016
Thursday, October 20, 2016
All
1
1
1
683
Wednesday, September 21, 2016
Saturday, September 17, 2016
Thursday, September 22, 2016
Friday, September 23, 2016
Thursday, October 20, 2016
All
1
1
1
684
Wednesday, September 21, 2016
Sunday, September 18, 2016
Thursday, September 22, 2016
Friday, September 23, 2016
Thursday, October 20, 2016
All
1
1
1
685
Thursday, September 22, 2016
Tuesday, September 20, 2016
Friday, September 23, 2016
Monday, September 26, 2016
Thursday, October 20, 2016
All
1
1
1
686
Friday, September 23, 2016
Wednesday, September 21, 2016
Monday, September 26, 2016
Tuesday, September 27, 2016
Thursday, October 20, 2016
All
1
1
1
687
Monday, September 26, 2016
Thursday, September 22, 2016
Tuesday, September 27, 2016
Wednesday, September 28, 2016
Thursday, October 20, 2016
All
1
1
1
688
Tuesday, September 27, 2016
Monday, September 26, 2016
Wednesday, September 28, 2016
Thursday, September 29, 2016
Thursday, October 20, 2016
All
1
1
1
689
Wednesday, September 28, 2016
Friday, September 23, 2016
Thursday, September 29, 2016
Friday, September 30, 2016
Thursday, October 20, 2016
All
1
0.33
1
690
Wednesday, September 28, 2016
Saturday, September 24, 2016
Thursday, September 29, 2016
Friday, September 30, 2016
Thursday, October 20, 2016
All
1
0.33
1
691
Wednesday, September 28, 2016
Sunday, September 25, 2016
Thursday, September 29, 2016
Friday, September 30, 2016
Thursday, October 20, 2016
All
1
0.33
1
692
Wednesday, September 28, 2016
Friday, September 23, 2016
Thursday, September 29, 2016
Friday, September 30, 2016
Monday, November 21, 2016
All
1
0.67
1
693
Wednesday, September 28, 2016
Saturday, September 24, 2016
Thursday, September 29, 2016
Friday, September 30, 2016
Monday, November 21, 2016
All
1
0.67
1
694
Wednesday, September 28, 2016
Sunday, September 25, 2016
Thursday, September 29, 2016
Friday, September 30, 2016
Monday, November 21, 2016
All
1
0.67
1
695
Thursday, September 29, 2016
Tuesday, September 27, 2016
Friday, September 30, 2016
Monday, October 3, 2016
Monday, November 21, 2016
All
1
1
1
696
Friday, September 30, 2016
Wednesday, September 28, 2016
Monday, October 3, 2016
Tuesday, October 4, 2016
Monday, November 21, 2016
All
1
1
1
697
Monday, October 3, 2016
Thursday, September 29, 2016
Tuesday, October 4, 2016
Wednesday, October 5, 2016
Monday, November 21, 2016
All
1
1
1
698
Tuesday, October 4, 2016
Monday, October 3, 2016
Wednesday, October 5, 2016
Thursday, October 6, 2016
Monday, November 21, 2016
All
1
1
1
699
Wednesday, October 5, 2016
Friday, September 30, 2016
Thursday, October 6, 2016
Friday, October 7, 2016
Monday, November 21, 2016
All
1.33
1
1
700
Wednesday, October 5, 2016
Saturday, October 1, 2016
Thursday, October 6, 2016
Friday, October 7, 2016
Monday, November 21, 2016
All
1.33
1
1
701
Wednesday, October 5, 2016
Sunday, October 2, 2016
Thursday, October 6, 2016
Friday, October 7, 2016
Monday, November 21, 2016
All
1.33
1
1
702
Thursday, October 6, 2016
Tuesday, October 4, 2016
Friday, October 7, 2016
Tuesday, October 11, 2016
Monday, November 21, 2016
All
1
1
1
703
Monday, October 10, 2016
Wednesday, October 5, 2016
Tuesday, October 11, 2016
Wednesday, October 12, 2016
Monday, November 21, 2016
All
1
1
1
704
Tuesday, October 11, 2016
Thursday, October 6, 2016
Wednesday, October 12, 2016
Thursday, October 13, 2016
Monday, November 21, 2016
All
1
1
1
705
Wednesday, October 12, 2016
Friday, October 7, 2016
Thursday, October 13, 2016
Friday, October 14, 2016
Monday, November 21, 2016
All
0.75
1
1
706
Wednesday, October 12, 2016
Saturday, October 8, 2016
Thursday, October 13, 2016
Friday, October 14, 2016
Monday, November 21, 2016
All
0.75
1
1
707
Wednesday, October 12, 2016
Sunday, October 9, 2016
Thursday, October 13, 2016
Friday, October 14, 2016
Monday, November 21, 2016
All
0.75
1
1
708
Wednesday, October 12, 2016
Monday, October 10, 2016
Thursday, October 13, 2016
Friday, October 14, 2016
Monday, November 21, 2016
All
0.75
1
1
709
Thursday, October 13, 2016
Tuesday, October 11, 2016
Friday, October 14, 2016
Monday, October 17, 2016
Monday, November 21, 2016
All
1
1
1
710
Friday, October 14, 2016
Wednesday, October 12, 2016
Monday, October 17, 2016
Tuesday, October 18, 2016
Monday, November 21, 2016
All
1
1
1
711
Monday, October 17, 2016
Thursday, October 13, 2016
Tuesday, October 18, 2016
Wednesday, October 19, 2016
Monday, November 21, 2016
All
1
1
1
712
Tuesday, October 18, 2016
Monday, October 17, 2016
Wednesday, October 19, 2016
Thursday, October 20, 2016
Monday, November 21, 2016
All
1
1
1
713
Wednesday, October 19, 2016
Friday, October 14, 2016
Thursday, October 20, 2016
Friday, October 21, 2016
Monday, November 21, 2016
All
1
1
1
714
Wednesday, October 19, 2016
Saturday, October 15, 2016
Thursday, October 20, 2016
Friday, October 21, 2016
Monday, November 21, 2016
All
1
1
1
715
Wednesday, October 19, 2016
Sunday, October 16, 2016
Thursday, October 20, 2016
Friday, October 21, 2016
Monday, November 21, 2016
All
1
1
1
716
Thursday, October 20, 2016
Tuesday, October 18, 2016
Friday, October 21, 2016
Monday, October 24, 2016
Monday, November 21, 2016
All
1
1
1
717
Friday, October 21, 2016
Wednesday, October 19, 2016
Monday, October 24, 2016
Tuesday, October 25, 2016
Monday, November 21, 2016
All
1
1
1
718
Monday, October 24, 2016
Thursday, October 20, 2016
Tuesday, October 25, 2016
Wednesday, October 26, 2016
Monday, November 21, 2016
All
1
1
1
719
Tuesday, October 25, 2016
Monday, October 24, 2016
Wednesday, October 26, 2016
Thursday, October 27, 2016
Monday, November 21, 2016
All
1
1
1
720
Wednesday, October 26, 2016
Friday, October 21, 2016
Thursday, October 27, 2016
Friday, October 28, 2016
Monday, November 21, 2016
All
1
1
1
721
Wednesday, October 26, 2016
Saturday, October 22, 2016
Thursday, October 27, 2016
Friday, October 28, 2016
Monday, November 21, 2016
All
1
1
1
722
Wednesday, October 26, 2016
Sunday, October 23, 2016
Thursday, October 27, 2016
Friday, October 28, 2016
Monday, November 21, 2016
All
1
1
1
723
Thursday, October 27, 2016
Tuesday, October 25, 2016
Friday, October 28, 2016
Monday, October 31, 2016
Monday, November 21, 2016
All
1
1
1
724
Friday, October 28, 2016
Wednesday, October 26, 2016
Monday, October 31, 2016
Tuesday, November 1, 2016
Tuesday, December 20, 2016
All
1
1
1
725
Monday, October 31, 2016
Thursday, October 27, 2016
Tuesday, November 1, 2016
Wednesday, November 2, 2016
Tuesday, December 20, 2016
All
1
1
1
726
Tuesday, November 1, 2016
Monday, October 31, 2016
Wednesday, November 2, 2016
Thursday, November 3, 2016
Tuesday, December 20, 2016
All
1
1
1
727
Wednesday, November 2, 2016
Friday, October 28, 2016
Thursday, November 3, 2016
Friday, November 4, 2016
Tuesday, December 20, 2016
All
1
1
1
728
Wednesday, November 2, 2016
Saturday, October 29, 2016
Thursday, November 3, 2016
Friday, November 4, 2016
Tuesday, December 20, 2016
All
1
1
1
729
Wednesday, November 2, 2016
Sunday, October 30, 2016
Thursday, November 3, 2016
Friday, November 4, 2016
Tuesday, December 20, 2016
All
1
1
1
730
Thursday, November 3, 2016
Tuesday, November 1, 2016
Friday, November 4, 2016
Monday, November 7, 2016
Tuesday, December 20, 2016
All
1
1
1
731
Friday, November 4, 2016
Wednesday, November 2, 2016
Monday, November 7, 2016
Tuesday, November 8, 2016
Tuesday, December 20, 2016
All
1
1
1
732
Monday, November 7, 2016
Thursday, November 3, 2016
Tuesday, November 8, 2016
Wednesday, November 9, 2016
Tuesday, December 20, 2016
All
1
1
1
733
Tuesday, November 8, 2016
Friday, November 4, 2016
Wednesday, November 9, 2016
Thursday, November 10, 2016
Tuesday, December 20, 2016
All
1
1
1
734
Tuesday, November 8, 2016
Saturday, November 5, 2016
Wednesday, November 9, 2016
Thursday, November 10, 2016
Tuesday, December 20, 2016
All
1
1
1
735
Tuesday, November 8, 2016
Sunday, November 6, 2016
Wednesday, November 9, 2016
Thursday, November 10, 2016
Tuesday, December 20, 2016
All
1
1
1
736
Wednesday, November 9, 2016
Monday, November 7, 2016
Thursday, November 10, 2016
Monday, November 14, 2016
Tuesday, December 20, 2016
All
1
1
1
737
Friday, November 11, 2016
Tuesday, November 8, 2016
Monday, November 14, 2016
Tuesday, November 15, 2016
Tuesday, December 20, 2016
All
1
1
1
738
Monday, November 14, 2016
Wednesday, November 9, 2016
Tuesday, November 15, 2016
Wednesday, November 16, 2016
Tuesday, December 20, 2016
All
1
1
1
739
Tuesday, November 15, 2016
Thursday, November 10, 2016
Wednesday, November 16, 2016
Thursday, November 17, 2016
Tuesday, December 20, 2016
All
1
1
1
740
Wednesday, November 16, 2016
Friday, November 11, 2016
Thursday, November 17, 2016
Friday, November 18, 2016
Tuesday, December 20, 2016
All
1
1
1
741
Wednesday, November 16, 2016
Saturday, November 12, 2016
Thursday, November 17, 2016
Friday, November 18, 2016
Tuesday, December 20, 2016
All
1
1
1
742
Wednesday, November 16, 2016
Sunday, November 13, 2016
Thursday, November 17, 2016
Friday, November 18, 2016
Tuesday, December 20, 2016
All
1
1
1
743
Thursday, November 17, 2016
Monday, November 14, 2016
Friday, November 18, 2016
Monday, November 21, 2016
Tuesday, December 20, 2016
All
1
1
1
744
Friday, November 18, 2016
Tuesday, November 15, 2016
Monday, November 21, 2016
Tuesday, November 22, 2016
Tuesday, December 20, 2016
All
1
1
1
745
Monday, November 21, 2016
Wednesday, November 16, 2016
Tuesday, November 22, 2016
Wednesday, November 23, 2016
Tuesday, December 20, 2016
All
2
1
1
746
Tuesday, November 22, 2016
Thursday, November 17, 2016
Wednesday, November 23, 2016
Friday, November 25, 2016
Tuesday, December 20, 2016
All
1
1
1
747
Tuesday, November 22, 2016
Friday, November 18, 2016
Wednesday, November 23, 2016
Friday, November 25, 2016
Tuesday, December 20, 2016
All
1
1
1
748
Tuesday, November 22, 2016
Saturday, November 19, 2016
Wednesday, November 23, 2016
Friday, November 25, 2016
Tuesday, December 20, 2016
All
1
1
1
749
Tuesday, November 22, 2016
Sunday, November 20, 2016
Wednesday, November 23, 2016
Friday, November 25, 2016
Tuesday, December 20, 2016
All
1
1
1
750
Wednesday, November 23, 2016
Monday, November 21, 2016
Friday, November 25, 2016
Monday, November 28, 2016
Tuesday, December 20, 2016
All
1
1
1
751
Friday, November 25, 2016
Tuesday, November 22, 2016
Monday, November 28, 2016
Tuesday, November 29, 2016
Tuesday, December 20, 2016
All
1
1
1
752
Monday, November 28, 2016
Wednesday, November 23, 2016
Tuesday, November 29, 2016
Wednesday, November 30, 2016
Tuesday, December 20, 2016
All
1
1
1
753
Tuesday, November 29, 2016
Thursday, November 24, 2016
Wednesday, November 30, 2016
Thursday, December 1, 2016
Friday, January 20, 2017
All
1
1
1
754
Wednesday, November 30, 2016
Friday, November 25, 2016
Thursday, December 1, 2016
Friday, December 2, 2016
Friday, January 20, 2017
All
0.75
1
1
755
Wednesday, November 30, 2016
Saturday, November 26, 2016
Thursday, December 1, 2016
Friday, December 2, 2016
Friday, January 20, 2017
All
0.75
1
1
756
Wednesday, November 30, 2016
Sunday, November 27, 2016
Thursday, December 1, 2016
Friday, December 2, 2016
Friday, January 20, 2017
All
0.75
1
1
757
Wednesday, November 30, 2016
Monday, November 28, 2016
Thursday, December 1, 2016
Friday, December 2, 2016
Friday, January 20, 2017
All
0.75
1
1
758
Thursday, December 1, 2016
Tuesday, November 29, 2016
Friday, December 2, 2016
Monday, December 5, 2016
Friday, January 20, 2017
All
1
1
1
759
Friday, December 2, 2016
Wednesday, November 30, 2016
Monday, December 5, 2016
Tuesday, December 6, 2016
Friday, January 20, 2017
All
1
1
1
760
Monday, December 5, 2016
Thursday, December 1, 2016
Tuesday, December 6, 2016
Wednesday, December 7, 2016
Friday, January 20, 2017
All
1
1
1
761
Tuesday, December 6, 2016
Monday, December 5, 2016
Wednesday, December 7, 2016
Thursday, December 8, 2016
Friday, January 20, 2017
All
1
1
1
762
Wednesday, December 7, 2016
Friday, December 2, 2016
Thursday, December 8, 2016
Friday, December 9, 2016
Friday, January 20, 2017
All
1
1
1
763
Wednesday, December 7, 2016
Saturday, December 3, 2016
Thursday, December 8, 2016
Friday, December 9, 2016
Friday, January 20, 2017
All
1
1
1
764
Wednesday, December 7, 2016
Sunday, December 4, 2016
Thursday, December 8, 2016
Friday, December 9, 2016
Friday, January 20, 2017
All
1
1
1
765
Thursday, December 8, 2016
Tuesday, December 6, 2016
Friday, December 9, 2016
Monday, December 12, 2016
Friday, January 20, 2017
All
1
1
1
766
Friday, December 9, 2016
Wednesday, December 7, 2016
Monday, December 12, 2016
Tuesday, December 13, 2016
Friday, January 20, 2017
All
1
1
1
767
Monday, December 12, 2016
Thursday, December 8, 2016
Tuesday, December 13, 2016
Wednesday, December 14, 2016
Friday, January 20, 2017
All
1
1
1
768
Tuesday, December 13, 2016
Monday, December 12, 2016
Wednesday, December 14, 2016
Thursday, December 15, 2016
Friday, January 20, 2017
All
1
1
1
769
Wednesday, December 14, 2016
Friday, December 9, 2016
Thursday, December 15, 2016
Friday, December 16, 2016
Friday, January 20, 2017
All
1
1
1
770
Wednesday, December 14, 2016
Saturday, December 10, 2016
Thursday, December 15, 2016
Friday, December 16, 2016
Friday, January 20, 2017
All
1
1
1
771
Wednesday, December 14, 2016
Sunday, December 11, 2016
Thursday, December 15, 2016
Friday, December 16, 2016
Friday, January 20, 2017
All
1
1
1
772
Thursday, December 15, 2016
Tuesday, December 13, 2016
Friday, December 16, 2016
Monday, December 19, 2016
Friday, January 20, 2017
All
1
1
1
773
Friday, December 16, 2016
Wednesday, December 14, 2016
Monday, December 19, 2016
Tuesday, December 20, 2016
Friday, January 20, 2017
All
1
1
1
774
Monday, December 19, 2016
Thursday, December 15, 2016
Tuesday, December 20, 2016
Wednesday, December 21, 2016
Friday, January 20, 2017
All
1
1
1
775
Tuesday, December 20, 2016
Monday, December 19, 2016
Wednesday, December 21, 2016
Thursday, December 22, 2016
Friday, January 20, 2017
All
1
1
1
776
Wednesday, December 21, 2016
Friday, December 16, 2016
Thursday, December 22, 2016
Friday, December 23, 2016
Friday, January 20, 2017
All
1.33
1
1
777
Wednesday, December 21, 2016
Saturday, December 17, 2016
Thursday, December 22, 2016
Friday, December 23, 2016
Friday, January 20, 2017
All
1.33
1
1
778
Wednesday, December 21, 2016
Sunday, December 18, 2016
Thursday, December 22, 2016
Friday, December 23, 2016
Friday, January 20, 2017
All
1.33
1
1
779
Thursday, December 22, 2016
Tuesday, December 20, 2016
Friday, December 23, 2016
Tuesday, December 27, 2016
Friday, January 20, 2017
All
1
1
1
780
Monday, December 26, 2016
Wednesday, December 21, 2016
Tuesday, December 27, 2016
Wednesday, December 28, 2016
Friday, January 20, 2017
All
1
1
1
781
Tuesday, December 27, 2016
Thursday, December 22, 2016
Wednesday, December 28, 2016
Thursday, December 29, 2016
Friday, January 20, 2017
All
1
1
1
782
Wednesday, December 28, 2016
Friday, December 23, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Friday, January 20, 2017
All
1
0.5
1
783
Wednesday, December 28, 2016
Saturday, December 24, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Friday, January 20, 2017
All
1
0.5
1
784
Wednesday, December 28, 2016
Sunday, December 25, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Friday, January 20, 2017
All
1
0.5
1
785
Wednesday, December 28, 2016
Monday, December 26, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Friday, January 20, 2017
All
1
0.5
1
786
Wednesday, December 28, 2016
Friday, December 23, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Tuesday, February 21, 2017
All
1
0.5
1
787
Wednesday, December 28, 2016
Saturday, December 24, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Tuesday, February 21, 2017
All
1
0.5
1
788
Wednesday, December 28, 2016
Sunday, December 25, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Tuesday, February 21, 2017
All
1
0.5
1
789
Wednesday, December 28, 2016
Monday, December 26, 2016
Thursday, December 29, 2016
Friday, December 30, 2016
Tuesday, February 21, 2017
All
1
0.5
1
790
Thursday, December 29, 2016
Tuesday, December 27, 2016
Friday, December 30, 2016
Tuesday, January 3, 2017
Tuesday, February 21, 2017
All
1
1
1
791
Friday, December 30, 2016
Wednesday, December 28, 2016
Tuesday, January 3, 2017
Wednesday, January 4, 2017
Tuesday, February 21, 2017
All
1
1
1
792
Tuesday, January 3, 2017
Thursday, December 29, 2016
Wednesday, January 4, 2017
Thursday, January 5, 2017
Tuesday, February 21, 2017
All
1
1
1
793
Wednesday, January 4, 2017
Friday, December 30, 2016
Thursday, January 5, 2017
Friday, January 6, 2017
Tuesday, February 21, 2017
All
0.75
1
1
794
Wednesday, January 4, 2017
Saturday, December 31, 2016
Thursday, January 5, 2017
Friday, January 6, 2017
Tuesday, February 21, 2017
All
0.75
1
1
795
Wednesday, January 4, 2017
Sunday, January 1, 2017
Thursday, January 5, 2017
Friday, January 6, 2017
Tuesday, February 21, 2017
All
0.75
1
1
796
Wednesday, January 4, 2017
Monday, January 2, 2017
Thursday, January 5, 2017
Friday, January 6, 2017
Tuesday, February 21, 2017
All
0.75
1
1
797
Thursday, January 5, 2017
Tuesday, January 3, 2017
Friday, January 6, 2017
Monday, January 9, 2017
Tuesday, February 21, 2017
All
1
1
1
798
Friday, January 6, 2017
Wednesday, January 4, 2017
Monday, January 9, 2017
Tuesday, January 10, 2017
Tuesday, February 21, 2017
All
1
1
1
799
Monday, January 9, 2017
Thursday, January 5, 2017
Tuesday, January 10, 2017
Wednesday, January 11, 2017
Tuesday, February 21, 2017
All
1
1
1
800
Tuesday, January 10, 2017
Monday, January 9, 2017
Wednesday, January 11, 2017
Thursday, January 12, 2017
Tuesday, February 21, 2017
All
1
1
1
801
Wednesday, January 11, 2017
Friday, January 6, 2017
Thursday, January 12, 2017
Friday, January 13, 2017
Tuesday, February 21, 2017
All
1.33
1
1
802
Wednesday, January 11, 2017
Saturday, January 7, 2017
Thursday, January 12, 2017
Friday, January 13, 2017
Tuesday, February 21, 2017
All
1.33
1
1
803
Wednesday, January 11, 2017
Sunday, January 8, 2017
Thursday, January 12, 2017
Friday, January 13, 2017
Tuesday, February 21, 2017
All
1.33
1
1
804
Thursday, January 12, 2017
Tuesday, January 10, 2017
Friday, January 13, 2017
Tuesday, January 17, 2017
Tuesday, February 21, 2017
All
1
1
1
805
Friday, January 13, 2017
Wednesday, January 11, 2017
Tuesday, January 17, 2017
Wednesday, January 18, 2017
Tuesday, February 21, 2017
All
1
1
1
806
Tuesday, January 17, 2017
Thursday, January 12, 2017
Wednesday, January 18, 2017
Thursday, January 19, 2017
Tuesday, February 21, 2017
All
1
1
1
807
Wednesday, January 18, 2017
Friday, January 13, 2017
Thursday, January 19, 2017
Friday, January 20, 2017
Tuesday, February 21, 2017
All
0.75
1
1
808
Wednesday, January 18, 2017
Saturday, January 14, 2017
Thursday, January 19, 2017
Friday, January 20, 2017
Tuesday, February 21, 2017
All
0.75
1
1
809
Wednesday, January 18, 2017
Sunday, January 15, 2017
Thursday, January 19, 2017
Friday, January 20, 2017
Tuesday, February 21, 2017
All
0.75
1
1
810
Wednesday, January 18, 2017
Monday, January 16, 2017
Thursday, January 19, 2017
Friday, January 20, 2017
Tuesday, February 21, 2017
All
0.75
1
1
811
Thursday, January 19, 2017
Tuesday, January 17, 2017
Friday, January 20, 2017
Monday, January 23, 2017
Tuesday, February 21, 2017
All
1
1
1
812
Friday, January 20, 2017
Wednesday, January 18, 2017
Monday, January 23, 2017
Tuesday, January 24, 2017
Tuesday, February 21, 2017
All
1
1
1
813
Monday, January 23, 2017
Thursday, January 19, 2017
Tuesday, January 24, 2017
Wednesday, January 25, 2017
Tuesday, February 21, 2017
All
1
1
1
814
Tuesday, January 24, 2017
Monday, January 23, 2017
Wednesday, January 25, 2017
Thursday, January 26, 2017
Tuesday, February 21, 2017
All
1
1
1
815
Wednesday, January 25, 2017
Friday, January 20, 2017
Thursday, January 26, 2017
Friday, January 27, 2017
Tuesday, February 21, 2017
All
1
1
1
816
Wednesday, January 25, 2017
Saturday, January 21, 2017
Thursday, January 26, 2017
Friday, January 27, 2017
Tuesday, February 21, 2017
All
1
1
1
817
Wednesday, January 25, 2017
Sunday, January 22, 2017
Thursday, January 26, 2017
Friday, January 27, 2017
Tuesday, February 21, 2017
All
1
1
1
818
Thursday, January 26, 2017
Tuesday, January 24, 2017
Friday, January 27, 2017
Monday, January 30, 2017
Tuesday, February 21, 2017
All
1
1
1
819
Friday, January 27, 2017
Wednesday, January 25, 2017
Monday, January 30, 2017
Tuesday, January 31, 2017
Tuesday, February 21, 2017
All
1
1
1
820
Monday, January 30, 2017
Thursday, January 26, 2017
Tuesday, January 31, 2017
Wednesday, February 1, 2017
Monday, March 20, 2017
All
1
1
1
821
Tuesday, January 31, 2017
Monday, January 30, 2017
Wednesday, February 1, 2017
Thursday, February 2, 2017
Monday, March 20, 2017
All
1
1
1
822
Wednesday, February 1, 2017
Friday, January 27, 2017
Thursday, February 2, 2017
Friday, February 3, 2017
Monday, March 20, 2017
All
1
1
1
823
Wednesday, February 1, 2017
Saturday, January 28, 2017
Thursday, February 2, 2017
Friday, February 3, 2017
Monday, March 20, 2017
All
1
1
1
824
Wednesday, February 1, 2017
Sunday, January 29, 2017
Thursday, February 2, 2017
Friday, February 3, 2017
Monday, March 20, 2017
All
1
1
1
825
Thursday, February 2, 2017
Tuesday, January 31, 2017
Friday, February 3, 2017
Monday, February 6, 2017
Monday, March 20, 2017
All
1
1
1
826
Friday, February 3, 2017
Wednesday, February 1, 2017
Monday, February 6, 2017
Tuesday, February 7, 2017
Monday, March 20, 2017
All
1
1
1
827
Monday, February 6, 2017
Thursday, February 2, 2017
Tuesday, February 7, 2017
Wednesday, February 8, 2017
Monday, March 20, 2017
All
1
1
1
828
Tuesday, February 7, 2017
Monday, February 6, 2017
Wednesday, February 8, 2017
Thursday, February 9, 2017
Monday, March 20, 2017
All
1
1
1
829
Wednesday, February 8, 2017
Friday, February 3, 2017
Thursday, February 9, 2017
Friday, February 10, 2017
Monday, March 20, 2017
All
1
1
1
830
Wednesday, February 8, 2017
Saturday, February 4, 2017
Thursday, February 9, 2017
Friday, February 10, 2017
Monday, March 20, 2017
All
1
1
1
831
Wednesday, February 8, 2017
Sunday, February 5, 2017
Thursday, February 9, 2017
Friday, February 10, 2017
Monday, March 20, 2017
All
1
1
1
832
Thursday, February 9, 2017
Tuesday, February 7, 2017
Friday, February 10, 2017
Monday, February 13, 2017
Monday, March 20, 2017
All
1
1
1
833
Friday, February 10, 2017
Wednesday, February 8, 2017
Monday, February 13, 2017
Tuesday, February 14, 2017
Monday, March 20, 2017
All
1
1
1
834
Monday, February 13, 2017
Thursday, February 9, 2017
Tuesday, February 14, 2017
Wednesday, February 15, 2017
Monday, March 20, 2017
All
1
1
1
835
Tuesday, February 14, 2017
Monday, February 13, 2017
Wednesday, February 15, 2017
Thursday, February 16, 2017
Monday, March 20, 2017
All
1
1
1
836
Wednesday, February 15, 2017
Friday, February 10, 2017
Thursday, February 16, 2017
Friday, February 17, 2017
Monday, March 20, 2017
All
1.33
1
1
837
Wednesday, February 15, 2017
Saturday, February 11, 2017
Thursday, February 16, 2017
Friday, February 17, 2017
Monday, March 20, 2017
All
1.33
1
1
838
Wednesday, February 15, 2017
Sunday, February 12, 2017
Thursday, February 16, 2017
Friday, February 17, 2017
Monday, March 20, 2017
All
1.33
1
1
839
Thursday, February 16, 2017
Tuesday, February 14, 2017
Friday, February 17, 2017
Tuesday, February 21, 2017
Monday, March 20, 2017
All
1
1
1
840
Friday, February 17, 2017
Wednesday, February 15, 2017
Tuesday, February 21, 2017
Wednesday, February 22, 2017
Monday, March 20, 2017
All
1
1
1
841
Tuesday, February 21, 2017
Thursday, February 16, 2017
Wednesday, February 22, 2017
Thursday, February 23, 2017
Monday, March 20, 2017
All
1
1
1
842
Wednesday, February 22, 2017
Friday, February 17, 2017
Thursday, February 23, 2017
Friday, February 24, 2017
Monday, March 20, 2017
All
0.75
1
1
843
Wednesday, February 22, 2017
Saturday, February 18, 2017
Thursday, February 23, 2017
Friday, February 24, 2017
Monday, March 20, 2017
All
0.75
1
1
844
Wednesday, February 22, 2017
Sunday, February 19, 2017
Thursday, February 23, 2017
Friday, February 24, 2017
Monday, March 20, 2017
All
0.75
1
1
845
Wednesday, February 22, 2017
Monday, February 20, 2017
Thursday, February 23, 2017
Friday, February 24, 2017
Monday, March 20, 2017
All
0.75
1
1
846
Thursday, February 23, 2017
Tuesday, February 21, 2017
Friday, February 24, 2017
Monday, February 27, 2017
Monday, March 20, 2017
All
1
1
1
847
Friday, February 24, 2017
Wednesday, February 22, 2017
Monday, February 27, 2017
Tuesday, February 28, 2017
Monday, March 20, 2017
All
1
1
1
848
Monday, February 27, 2017
Thursday, February 23, 2017
Tuesday, February 28, 2017
Wednesday, March 1, 2017
Thursday, April 20, 2017
All
1
1
1
849
Tuesday, February 28, 2017
Monday, February 27, 2017
Wednesday, March 1, 2017
Thursday, March 2, 2017
Thursday, April 20, 2017
All
1
1
1
850
Wednesday, March 1, 2017
Friday, February 24, 2017
Thursday, March 2, 2017
Friday, March 3, 2017
Thursday, April 20, 2017
All
1
1
1
851
Wednesday, March 1, 2017
Saturday, February 25, 2017
Thursday, March 2, 2017
Friday, March 3, 2017
Thursday, April 20, 2017
All
1
1
1
852
Wednesday, March 1, 2017
Sunday, February 26, 2017
Thursday, March 2, 2017
Friday, March 3, 2017
Thursday, April 20, 2017
All
1
1
1
853
Thursday, March 2, 2017
Tuesday, February 28, 2017
Friday, March 3, 2017
Monday, March 6, 2017
Thursday, April 20, 2017
All
1
1
1
854
Friday, March 3, 2017
Wednesday, March 1, 2017
Monday, March 6, 2017
Tuesday, March 7, 2017
Thursday, April 20, 2017
All
1
1
1
855
Monday, March 6, 2017
Thursday, March 2, 2017
Tuesday, March 7, 2017
Wednesday, March 8, 2017
Thursday, April 20, 2017
All
1
1
1
856
Tuesday, March 7, 2017
Monday, March 6, 2017
Wednesday, March 8, 2017
Thursday, March 9, 2017
Thursday, April 20, 2017
All
1
1
1
857
Wednesday, March 8, 2017
Friday, March 3, 2017
Thursday, March 9, 2017
Friday, March 10, 2017
Thursday, April 20, 2017
All
1
1
1
858
Wednesday, March 8, 2017
Saturday, March 4, 2017
Thursday, March 9, 2017
Friday, March 10, 2017
Thursday, April 20, 2017
All
1
1
1
859
Wednesday, March 8, 2017
Sunday, March 5, 2017
Thursday, March 9, 2017
Friday, March 10, 2017
Thursday, April 20, 2017
All
1
1
1
860
Thursday, March 9, 2017
Tuesday, March 7, 2017
Friday, March 10, 2017
Monday, March 13, 2017
Thursday, April 20, 2017
All
1
1
1
861
Friday, March 10, 2017
Wednesday, March 8, 2017
Monday, March 13, 2017
Tuesday, March 14, 2017
Thursday, April 20, 2017
All
1
1
1
862
Monday, March 13, 2017
Thursday, March 9, 2017
Tuesday, March 14, 2017
Wednesday, March 15, 2017
Thursday, April 20, 2017
All
1
1
1
863
Tuesday, March 14, 2017
Monday, March 13, 2017
Wednesday, March 15, 2017
Thursday, March 16, 2017
Thursday, April 20, 2017
All
1
1
1
864
Wednesday, March 15, 2017
Friday, March 10, 2017
Thursday, March 16, 2017
Friday, March 17, 2017
Thursday, April 20, 2017
All
1
1
1
865
Wednesday, March 15, 2017
Saturday, March 11, 2017
Thursday, March 16, 2017
Friday, March 17, 2017
Thursday, April 20, 2017
All
1
1
1
866
Wednesday, March 15, 2017
Sunday, March 12, 2017
Thursday, March 16, 2017
Friday, March 17, 2017
Thursday, April 20, 2017
All
1
1
1
867
Thursday, March 16, 2017
Tuesday, March 14, 2017
Friday, March 17, 2017
Monday, March 20, 2017
Thursday, April 20, 2017
All
1
1
1
868
Friday, March 17, 2017
Wednesday, March 15, 2017
Monday, March 20, 2017
Tuesday, March 21, 2017
Thursday, April 20, 2017
All
1
1
1
869
Monday, March 20, 2017
Thursday, March 16, 2017
Tuesday, March 21, 2017
Wednesday, March 22, 2017
Thursday, April 20, 2017
All
1
1
1
870
Tuesday, March 21, 2017
Monday, March 20, 2017
Wednesday, March 22, 2017
Thursday, March 23, 2017
Thursday, April 20, 2017
All
1
1
1
871
Wednesday, March 22, 2017
Friday, March 17, 2017
Thursday, March 23, 2017
Friday, March 24, 2017
Thursday, April 20, 2017
All
1
1
1
872
Wednesday, March 22, 2017
Saturday, March 18, 2017
Thursday, March 23, 2017
Friday, March 24, 2017
Thursday, April 20, 2017
All
1
1
1
873
Wednesday, March 22, 2017
Sunday, March 19, 2017
Thursday, March 23, 2017
Friday, March 24, 2017
Thursday, April 20, 2017
All
1
1
1
874
Thursday, March 23, 2017
Tuesday, March 21, 2017
Friday, March 24, 2017
Monday, March 27, 2017
Thursday, April 20, 2017
All
1
1
1
875
Friday, March 24, 2017
Wednesday, March 22, 2017
Monday, March 27, 2017
Tuesday, March 28, 2017
Thursday, April 20, 2017
All
1
1
1
876
Monday, March 27, 2017
Thursday, March 23, 2017
Tuesday, March 28, 2017
Wednesday, March 29, 2017
Thursday, April 20, 2017
All
1
1
1
877
Tuesday, March 28, 2017
Monday, March 27, 2017
Wednesday, March 29, 2017
Thursday, March 30, 2017
Thursday, April 20, 2017
All
1
1
1
878
Wednesday, March 29, 2017
Friday, March 24, 2017
Thursday, March 30, 2017
Friday, March 31, 2017
Thursday, April 20, 2017
All
1
0.33
1
879
Wednesday, March 29, 2017
Saturday, March 25, 2017
Thursday, March 30, 2017
Friday, March 31, 2017
Thursday, April 20, 2017
All
1
0.33
1
880
Wednesday, March 29, 2017
Sunday, March 26, 2017
Thursday, March 30, 2017
Friday, March 31, 2017
Thursday, April 20, 2017
All
1
0.33
1
881
Wednesday, March 29, 2017
Friday, March 24, 2017
Thursday, March 30, 2017
Friday, March 31, 2017
Friday, May 19, 2017
All
1
0.67
1
882
Wednesday, March 29, 2017
Saturday, March 25, 2017
Thursday, March 30, 2017
Friday, March 31, 2017
Friday, May 19, 2017
All
1
0.67
1
883
Wednesday, March 29, 2017
Sunday, March 26, 2017
Thursday, March 30, 2017
Friday, March 31, 2017
Friday, May 19, 2017
All
1
0.67
1
884
Thursday, March 30, 2017
Tuesday, March 28, 2017
Friday, March 31, 2017
Monday, April 3, 2017
Friday, May 19, 2017
All
1
1
1
885
Friday, March 31, 2017
Wednesday, March 29, 2017
Monday, April 3, 2017
Tuesday, April 4, 2017
Friday, May 19, 2017
All
1
1
1
886
Monday, April 3, 2017
Thursday, March 30, 2017
Tuesday, April 4, 2017
Wednesday, April 5, 2017
Friday, May 19, 2017
All
1
1
1
887
Tuesday, April 4, 2017
Monday, April 3, 2017
Wednesday, April 5, 2017
Thursday, April 6, 2017
Friday, May 19, 2017
All
1
1
1
888
Wednesday, April 5, 2017
Friday, March 31, 2017
Thursday, April 6, 2017
Friday, April 7, 2017
Friday, May 19, 2017
All
1
1
1
889
Wednesday, April 5, 2017
Saturday, April 1, 2017
Thursday, April 6, 2017
Friday, April 7, 2017
Friday, May 19, 2017
All
1
1
1
890
Wednesday, April 5, 2017
Sunday, April 2, 2017
Thursday, April 6, 2017
Friday, April 7, 2017
Friday, May 19, 2017
All
1
1
1
891
Thursday, April 6, 2017
Tuesday, April 4, 2017
Friday, April 7, 2017
Monday, April 10, 2017
Friday, May 19, 2017
All
1
1
1
892
Friday, April 7, 2017
Wednesday, April 5, 2017
Monday, April 10, 2017
Tuesday, April 11, 2017
Friday, May 19, 2017
All
1
1
1
893
Monday, April 10, 2017
Thursday, April 6, 2017
Tuesday, April 11, 2017
Wednesday, April 12, 2017
Friday, May 19, 2017
All
1
1
1
894
Tuesday, April 11, 2017
Friday, April 7, 2017
Wednesday, April 12, 2017
Thursday, April 13, 2017
Friday, May 19, 2017
All
1.33
1
1
895
Tuesday, April 11, 2017
Saturday, April 8, 2017
Wednesday, April 12, 2017
Thursday, April 13, 2017
Friday, May 19, 2017
All
1.33
1
1
896
Tuesday, April 11, 2017
Sunday, April 9, 2017
Wednesday, April 12, 2017
Thursday, April 13, 2017
Friday, May 19, 2017
All
1.33
1
1
897
Wednesday, April 12, 2017
Monday, April 10, 2017
Thursday, April 13, 2017
Monday, April 17, 2017
Friday, May 19, 2017
All
1
1
1
898
Thursday, April 13, 2017
Tuesday, April 11, 2017
Monday, April 17, 2017
Tuesday, April 18, 2017
Friday, May 19, 2017
All
1
1
1
899
Monday, April 17, 2017
Wednesday, April 12, 2017
Tuesday, April 18, 2017
Wednesday, April 19, 2017
Friday, May 19, 2017
All
1
1
1
900
Tuesday, April 18, 2017
Thursday, April 13, 2017
Wednesday, April 19, 2017
Thursday, April 20, 2017
Friday, May 19, 2017
All
1
1
1
901
Wednesday, April 19, 2017
Friday, April 14, 2017
Thursday, April 20, 2017
Friday, April 21, 2017
Friday, May 19, 2017
All
0.75
1
1
902
Wednesday, April 19, 2017
Saturday, April 15, 2017
Thursday, April 20, 2017
Friday, April 21, 2017
Friday, May 19, 2017
All
0.75
1
1
903
Wednesday, April 19, 2017
Sunday, April 16, 2017
Thursday, April 20, 2017
Friday, April 21, 2017
Friday, May 19, 2017
All
0.75
1
1
904
Wednesday, April 19, 2017
Monday, April 17, 2017
Thursday, April 20, 2017
Friday, April 21, 2017
Friday, May 19, 2017
All
0.75
1
1
905
Thursday, April 20, 2017
Tuesday, April 18, 2017
Friday, April 21, 2017
Monday, April 24, 2017
Friday, May 19, 2017
All
1
1
1
906
Friday, April 21, 2017
Wednesday, April 19, 2017
Monday, April 24, 2017
Tuesday, April 25, 2017
Friday, May 19, 2017
All
1
1
1
907
Monday, April 24, 2017
Thursday, April 20, 2017
Tuesday, April 25, 2017
Wednesday, April 26, 2017
Friday, May 19, 2017
All
1
1
1
908
Tuesday, April 25, 2017
Monday, April 24, 2017
Wednesday, April 26, 2017
Thursday, April 27, 2017
Friday, May 19, 2017
All
1
1
1
909
Wednesday, April 26, 2017
Friday, April 21, 2017
Thursday, April 27, 2017
Friday, April 28, 2017
Friday, May 19, 2017
All
1
1
1
910
Wednesday, April 26, 2017
Saturday, April 22, 2017
Thursday, April 27, 2017
Friday, April 28, 2017
Friday, May 19, 2017
All
1
1
1
911
Wednesday, April 26, 2017
Sunday, April 23, 2017
Thursday, April 27, 2017
Friday, April 28, 2017
Friday, May 19, 2017
All
1
1
1
912
Thursday, April 27, 2017
Tuesday, April 25, 2017
Friday, April 28, 2017
Monday, May 1, 2017
Tuesday, June 20, 2017
All
1
1
1
913
Friday, April 28, 2017
Wednesday, April 26, 2017
Monday, May 1, 2017
Tuesday, May 2, 2017
Tuesday, June 20, 2017
All
1
1
1
914
Monday, May 1, 2017
Thursday, April 27, 2017
Tuesday, May 2, 2017
Wednesday, May 3, 2017
Tuesday, June 20, 2017
All
1
1
1
915
Tuesday, May 2, 2017
Monday, May 1, 2017
Wednesday, May 3, 2017
Thursday, May 4, 2017
Tuesday, June 20, 2017
All
1
1
1
916
Wednesday, May 3, 2017
Friday, April 28, 2017
Thursday, May 4, 2017
Friday, May 5, 2017
Tuesday, June 20, 2017
All
1
1
1
917
Wednesday, May 3, 2017
Saturday, April 29, 2017
Thursday, May 4, 2017
Friday, May 5, 2017
Tuesday, June 20, 2017
All
1
1
1
918
Wednesday, May 3, 2017
Sunday, April 30, 2017
Thursday, May 4, 2017
Friday, May 5, 2017
Tuesday, June 20, 2017
All
1
1
1
919
Thursday, May 4, 2017
Tuesday, May 2, 2017
Friday, May 5, 2017
Monday, May 8, 2017
Tuesday, June 20, 2017
All
1
1
1
920
Friday, May 5, 2017
Wednesday, May 3, 2017
Monday, May 8, 2017
Tuesday, May 9, 2017
Tuesday, June 20, 2017
All
1
1
1
921
Monday, May 8, 2017
Thursday, May 4, 2017
Tuesday, May 9, 2017
Wednesday, May 10, 2017
Tuesday, June 20, 2017
All
1
1
1
922
Tuesday, May 9, 2017
Monday, May 8, 2017
Wednesday, May 10, 2017
Thursday, May 11, 2017
Tuesday, June 20, 2017
All
1
1
1
923
Wednesday, May 10, 2017
Friday, May 5, 2017
Thursday, May 11, 2017
Friday, May 12, 2017
Tuesday, June 20, 2017
All
1
1
1
924
Wednesday, May 10, 2017
Saturday, May 6, 2017
Thursday, May 11, 2017
Friday, May 12, 2017
Tuesday, June 20, 2017
All
1
1
1
925
Wednesday, May 10, 2017
Sunday, May 7, 2017
Thursday, May 11, 2017
Friday, May 12, 2017
Tuesday, June 20, 2017
All
1
1
1
926
Thursday, May 11, 2017
Tuesday, May 9, 2017
Friday, May 12, 2017
Monday, May 15, 2017
Tuesday, June 20, 2017
All
1
1
1
927
Friday, May 12, 2017
Wednesday, May 10, 2017
Monday, May 15, 2017
Tuesday, May 16, 2017
Tuesday, June 20, 2017
All
1
1
1
928
Monday, May 15, 2017
Thursday, May 11, 2017
Tuesday, May 16, 2017
Wednesday, May 17, 2017
Tuesday, June 20, 2017
All
1
1
1
929
Tuesday, May 16, 2017
Monday, May 15, 2017
Wednesday, May 17, 2017
Thursday, May 18, 2017
Tuesday, June 20, 2017
All
1
1
1
930
Wednesday, May 17, 2017
Friday, May 12, 2017
Thursday, May 18, 2017
Friday, May 19, 2017
Tuesday, June 20, 2017
All
1
1
1
931
Wednesday, May 17, 2017
Saturday, May 13, 2017
Thursday, May 18, 2017
Friday, May 19, 2017
Tuesday, June 20, 2017
All
1
1
1
932
Wednesday, May 17, 2017
Sunday, May 14, 2017
Thursday, May 18, 2017
Friday, May 19, 2017
Tuesday, June 20, 2017
All
1
1
1
933
Thursday, May 18, 2017
Tuesday, May 16, 2017
Friday, May 19, 2017
Monday, May 22, 2017
Tuesday, June 20, 2017
All
1
1
1
934
Friday, May 19, 2017
Wednesday, May 17, 2017
Monday, May 22, 2017
Tuesday, May 23, 2017
Tuesday, June 20, 2017
All
1
1
1
935
Monday, May 22, 2017
Thursday, May 18, 2017
Tuesday, May 23, 2017
Wednesday, May 24, 2017
Tuesday, June 20, 2017
All
1
1
1
936
Tuesday, May 23, 2017
Monday, May 22, 2017
Wednesday, May 24, 2017
Thursday, May 25, 2017
Tuesday, June 20, 2017
All
1
1
1
937
Wednesday, May 24, 2017
Friday, May 19, 2017
Thursday, May 25, 2017
Friday, May 26, 2017
Tuesday, June 20, 2017
All
1.33
1
1
938
Wednesday, May 24, 2017
Saturday, May 20, 2017
Thursday, May 25, 2017
Friday, May 26, 2017
Tuesday, June 20, 2017
All
1.33
1
1
939
Wednesday, May 24, 2017
Sunday, May 21, 2017
Thursday, May 25, 2017
Friday, May 26, 2017
Tuesday, June 20, 2017
All
1.33
1
1
940
Thursday, May 25, 2017
Tuesday, May 23, 2017
Friday, May 26, 2017
Tuesday, May 30, 2017
Tuesday, June 20, 2017
All
1
1
1
941
Friday, May 26, 2017
Wednesday, May 24, 2017
Tuesday, May 30, 2017
Wednesday, May 31, 2017
Tuesday, June 20, 2017
All
1
1
1
942
Tuesday, May 30, 2017
Thursday, May 25, 2017
Wednesday, May 31, 2017
Thursday, June 1, 2017
Thursday, July 20, 2017
All
1
1
1
943
Wednesday, May 31, 2017
Friday, May 26, 2017
Thursday, June 1, 2017
Friday, June 2, 2017
Thursday, July 20, 2017
All
0.75
1
1
944
Wednesday, May 31, 2017
Saturday, May 27, 2017
Thursday, June 1, 2017
Friday, June 2, 2017
Thursday, July 20, 2017
All
0.75
1
1
945
Wednesday, May 31, 2017
Sunday, May 28, 2017
Thursday, June 1, 2017
Friday, June 2, 2017
Thursday, July 20, 2017
All
0.75
1
1
946
Wednesday, May 31, 2017
Monday, May 29, 2017
Thursday, June 1, 2017
Friday, June 2, 2017
Thursday, July 20, 2017
All
0.75
1
1
947
Thursday, June 1, 2017
Tuesday, May 30, 2017
Friday, June 2, 2017
Monday, June 5, 2017
Thursday, July 20, 2017
All
1
1
1
948
Friday, June 2, 2017
Wednesday, May 31, 2017
Monday, June 5, 2017
Tuesday, June 6, 2017
Thursday, July 20, 2017
All
1
1
1
949
Monday, June 5, 2017
Thursday, June 1, 2017
Tuesday, June 6, 2017
Wednesday, June 7, 2017
Thursday, July 20, 2017
All
1
1
1
950
Tuesday, June 6, 2017
Monday, June 5, 2017
Wednesday, June 7, 2017
Thursday, June 8, 2017
Thursday, July 20, 2017
All
1
1
1
951
Wednesday, June 7, 2017
Friday, June 2, 2017
Thursday, June 8, 2017
Friday, June 9, 2017
Thursday, July 20, 2017
All
1
1
1
952
Wednesday, June 7, 2017
Saturday, June 3, 2017
Thursday, June 8, 2017
Friday, June 9, 2017
Thursday, July 20, 2017
All
1
1
1
953
Wednesday, June 7, 2017
Sunday, June 4, 2017
Thursday, June 8, 2017
Friday, June 9, 2017
Thursday, July 20, 2017
All
1
1
1
954
Thursday, June 8, 2017
Tuesday, June 6, 2017
Friday, June 9, 2017
Monday, June 12, 2017
Thursday, July 20, 2017
All
1
1
1
955
Friday, June 9, 2017
Wednesday, June 7, 2017
Monday, June 12, 2017
Tuesday, June 13, 2017
Thursday, July 20, 2017
All
1
1
1
956
Monday, June 12, 2017
Thursday, June 8, 2017
Tuesday, June 13, 2017
Wednesday, June 14, 2017
Thursday, July 20, 2017
All
1
1
1
957
Tuesday, June 13, 2017
Monday, June 12, 2017
Wednesday, June 14, 2017
Thursday, June 15, 2017
Thursday, July 20, 2017
All
1
1
1
958
Wednesday, June 14, 2017
Friday, June 9, 2017
Thursday, June 15, 2017
Friday, June 16, 2017
Thursday, July 20, 2017
All
1
1
1
959
Wednesday, June 14, 2017
Saturday, June 10, 2017
Thursday, June 15, 2017
Friday, June 16, 2017
Thursday, July 20, 2017
All
1
1
1
960
Wednesday, June 14, 2017
Sunday, June 11, 2017
Thursday, June 15, 2017
Friday, June 16, 2017
Thursday, July 20, 2017
All
1
1
1
961
Thursday, June 15, 2017
Tuesday, June 13, 2017
Friday, June 16, 2017
Monday, June 19, 2017
Thursday, July 20, 2017
All
1
1
1
962
Friday, June 16, 2017
Wednesday, June 14, 2017
Monday, June 19, 2017
Tuesday, June 20, 2017
Thursday, July 20, 2017
All
1
1
1
963
Monday, June 19, 2017
Thursday, June 15, 2017
Tuesday, June 20, 2017
Wednesday, June 21, 2017
Thursday, July 20, 2017
All
1
1
1
964
Tuesday, June 20, 2017
Monday, June 19, 2017
Wednesday, June 21, 2017
Thursday, June 22, 2017
Thursday, July 20, 2017
All
1
1
1
965
Wednesday, June 21, 2017
Friday, June 16, 2017
Thursday, June 22, 2017
Friday, June 23, 2017
Thursday, July 20, 2017
All
1
1
1
966
Wednesday, June 21, 2017
Saturday, June 17, 2017
Thursday, June 22, 2017
Friday, June 23, 2017
Thursday, July 20, 2017
All
1
1
1
967
Wednesday, June 21, 2017
Sunday, June 18, 2017
Thursday, June 22, 2017
Friday, June 23, 2017
Thursday, July 20, 2017
All
1
1
1
968
Thursday, June 22, 2017
Tuesday, June 20, 2017
Friday, June 23, 2017
Monday, June 26, 2017
Thursday, July 20, 2017
All
1
1
1
969
Friday, June 23, 2017
Wednesday, June 21, 2017
Monday, June 26, 2017
Tuesday, June 27, 2017
Thursday, July 20, 2017
All
1
1
1
970
Monday, June 26, 2017
Thursday, June 22, 2017
Tuesday, June 27, 2017
Wednesday, June 28, 2017
Thursday, July 20, 2017
All
1
1
1
971
Tuesday, June 27, 2017
Monday, June 26, 2017
Wednesday, June 28, 2017
Thursday, June 29, 2017
Thursday, July 20, 2017
All
1
1
1
972
Wednesday, June 28, 2017
Friday, June 23, 2017
Thursday, June 29, 2017
Friday, June 30, 2017
Thursday, July 20, 2017
All
1
0.33
1
973
Wednesday, June 28, 2017
Saturday, June 24, 2017
Thursday, June 29, 2017
Friday, June 30, 2017
Thursday, July 20, 2017
All
1
0.33
1
974
Wednesday, June 28, 2017
Sunday, June 25, 2017
Thursday, June 29, 2017
Friday, June 30, 2017
Thursday, July 20, 2017
All
1
0.33
1
975
Wednesday, June 28, 2017
Friday, June 23, 2017
Thursday, June 29, 2017
Friday, June 30, 2017
Monday, August 21, 2017
All
1
0.6666667
1
976
Wednesday, June 28, 2017
Saturday, June 24, 2017
Thursday, June 29, 2017
Friday, June 30, 2017
Monday, August 21, 2017
All
1
0.6666667
1
977
Wednesday, June 28, 2017
Sunday, June 25, 2017
Thursday, June 29, 2017
Friday, June 30, 2017
Monday, August 21, 2017
All
1
0.6666667
1
978
Thursday, June 29, 2017
Tuesday, June 27, 2017
Friday, June 30, 2017
Monday, July 3, 2017
Monday, August 21, 2017
All
2
1
1
979
Friday, June 30, 2017
Wednesday, June 28, 2017
Monday, July 3, 2017
Wednesday, July 5, 2017
Monday, August 21, 2017
All
1
1
1
980
Monday, July 3, 2017
Thursday, June 29, 2017
Wednesday, July 5, 2017
Thursday, July 6, 2017
Monday, August 21, 2017
All
1
1
1
981
Wednesday, July 5, 2017
Friday, June 30, 2017
Thursday, July 6, 2017
Friday, July 7, 2017
Monday, August 21, 2017
All
1
1
1
982
Wednesday, July 5, 2017
Saturday, July 1, 2017
Thursday, July 6, 2017
Friday, July 7, 2017
Monday, August 21, 2017
All
1
1
1
983
Wednesday, July 5, 2017
Sunday, July 2, 2017
Thursday, July 6, 2017
Friday, July 7, 2017
Monday, August 21, 2017
All
1
1
1
984
Thursday, July 6, 2017
Monday, July 3, 2017
Friday, July 7, 2017
Monday, July 10, 2017
Monday, August 21, 2017
All
0.5
1
1
985
Thursday, July 6, 2017
Tuesday, July 4, 2017
Friday, July 7, 2017
Monday, July 10, 2017
Monday, August 21, 2017
All
0.5
1
1
986
Friday, July 7, 2017
Wednesday, July 5, 2017
Monday, July 10, 2017
Tuesday, July 11, 2017
Monday, August 21, 2017
All
1
1
1
987
Monday, July 10, 2017
Thursday, July 6, 2017
Tuesday, July 11, 2017
Wednesday, July 12, 2017
Monday, August 21, 2017
All
1
1
1
988
Tuesday, July 11, 2017
Monday, July 10, 2017
Wednesday, July 12, 2017
Thursday, July 13, 2017
Monday, August 21, 2017
All
1
1
1
989
Wednesday, July 12, 2017
Friday, July 7, 2017
Thursday, July 13, 2017
Friday, July 14, 2017
Monday, August 21, 2017
All
1
1
1
990
Wednesday, July 12, 2017
Saturday, July 8, 2017
Thursday, July 13, 2017
Friday, July 14, 2017
Monday, August 21, 2017
All
1
1
1
991
Wednesday, July 12, 2017
Sunday, July 9, 2017
Thursday, July 13, 2017
Friday, July 14, 2017
Monday, August 21, 2017
All
1
1
1
992
Thursday, July 13, 2017
Tuesday, July 11, 2017
Friday, July 14, 2017
Monday, July 17, 2017
Monday, August 21, 2017
All
1
1
1
993
Friday, July 14, 2017
Wednesday, July 12, 2017
Monday, July 17, 2017
Tuesday, July 18, 2017
Monday, August 21, 2017
All
1
1
1
994
Monday, July 17, 2017
Thursday, July 13, 2017
Tuesday, July 18, 2017
Wednesday, July 19, 2017
Monday, August 21, 2017
All
1
1
1
995
Tuesday, July 18, 2017
Monday, July 17, 2017
Wednesday, July 19, 2017
Thursday, July 20, 2017
Monday, August 21, 2017
All
1
1
1
996
Wednesday, July 19, 2017
Friday, July 14, 2017
Thursday, July 20, 2017
Friday, July 21, 2017
Monday, August 21, 2017
All
1
1
1
997
Wednesday, July 19, 2017
Saturday, July 15, 2017
Thursday, July 20, 2017
Friday, July 21, 2017
Monday, August 21, 2017
All
1
1
1
998
Wednesday, July 19, 2017
Sunday, July 16, 2017
Thursday, July 20, 2017
Friday, July 21, 2017
Monday, August 21, 2017
All
1
1
1
999
Thursday, July 20, 2017
Tuesday, July 18, 2017
Friday, July 21, 2017
Monday, July 24, 2017
Monday, August 21, 2017
All
1
1
1
1000
Friday, July 21, 2017
Wednesday, July 19, 2017
Monday, July 24, 2017
Tuesday, July 25, 2017
Monday, August 21, 2017
All
1
1
1
1001
Monday, July 24, 2017
Thursday, July 20, 2017
Tuesday, July 25, 2017
Wednesday, July 26, 2017
Monday, August 21, 2017
All
1
1
1
1002
Tuesday, July 25, 2017
Monday, July 24, 2017
Wednesday, July 26, 2017
Thursday, July 27, 2017
Monday, August 21, 2017
All
1
1
1
1003
Wednesday, July 26, 2017
Friday, July 21, 2017
Thursday, July 27, 2017
Friday, July 28, 2017
Monday, August 21, 2017
All
1
1
1
1004
Wednesday, July 26, 2017
Saturday, July 22, 2017
Thursday, July 27, 2017
Friday, July 28, 2017
Monday, August 21, 2017
All
1
1
1
1005
Wednesday, July 26, 2017
Sunday, July 23, 2017
Thursday, July 27, 2017
Friday, July 28, 2017
Monday, August 21, 2017
All
1
1
1
1006
Thursday, July 27, 2017
Tuesday, July 25, 2017
Friday, July 28, 2017
Monday, July 31, 2017
Monday, August 21, 2017
All
1
1
1
1007
Friday, July 28, 2017
Wednesday, July 26, 2017
Monday, July 31, 2017
Tuesday, August 1, 2017
Wednesday, September 20, 2017
All
1
1
1
1008
Monday, July 31, 2017
Thursday, July 27, 2017
Tuesday, August 1, 2017
Wednesday, August 2, 2017
Wednesday, September 20, 2017
All
1
1
1
1009
Tuesday, August 1, 2017
Monday, July 31, 2017
Wednesday, August 2, 2017
Thursday, August 3, 2017
Wednesday, September 20, 2017
All
1
1
1
1010
Wednesday, August 2, 2017
Friday, July 28, 2017
Thursday, August 3, 2017
Friday, August 4, 2017
Wednesday, September 20, 2017
All
1
1
1
1011
Wednesday, August 2, 2017
Saturday, July 29, 2017
Thursday, August 3, 2017
Friday, August 4, 2017
Wednesday, September 20, 2017
All
1
1
1
1012
Wednesday, August 2, 2017
Sunday, July 30, 2017
Thursday, August 3, 2017
Friday, August 4, 2017
Wednesday, September 20, 2017
All
1
1
1
1013
Thursday, August 3, 2017
Tuesday, August 1, 2017
Friday, August 4, 2017
Monday, August 7, 2017
Wednesday, September 20, 2017
All
1
1
1
1014
Friday, August 4, 2017
Wednesday, August 2, 2017
Monday, August 7, 2017
Tuesday, August 8, 2017
Wednesday, September 20, 2017
All
1
1
1
1015
Monday, August 7, 2017
Thursday, August 3, 2017
Tuesday, August 8, 2017
Wednesday, August 9, 2017
Wednesday, September 20, 2017
All
1
1
1
1016
Tuesday, August 8, 2017
Monday, August 7, 2017
Wednesday, August 9, 2017
Thursday, August 10, 2017
Wednesday, September 20, 2017
All
1
1
1
1017
Wednesday, August 9, 2017
Friday, August 4, 2017
Thursday, August 10, 2017
Friday, August 11, 2017
Wednesday, September 20, 2017
All
1
1
1
1018
Wednesday, August 9, 2017
Saturday, August 5, 2017
Thursday, August 10, 2017
Friday, August 11, 2017
Wednesday, September 20, 2017
All
1
1
1
1019
Wednesday, August 9, 2017
Sunday, August 6, 2017
Thursday, August 10, 2017
Friday, August 11, 2017
Wednesday, September 20, 2017
All
1
1
1
1020
Thursday, August 10, 2017
Tuesday, August 8, 2017
Friday, August 11, 2017
Monday, August 14, 2017
Wednesday, September 20, 2017
All
1
1
1
1021
Friday, August 11, 2017
Wednesday, August 9, 2017
Monday, August 14, 2017
Tuesday, August 15, 2017
Wednesday, September 20, 2017
All
1
1
1
1022
Monday, August 14, 2017
Thursday, August 10, 2017
Tuesday, August 15, 2017
Wednesday, August 16, 2017
Wednesday, September 20, 2017
All
1
1
1
1023
Tuesday, August 15, 2017
Monday, August 14, 2017
Wednesday, August 16, 2017
Thursday, August 17, 2017
Wednesday, September 20, 2017
All
1
1
1
1024
Wednesday, August 16, 2017
Friday, August 11, 2017
Thursday, August 17, 2017
Friday, August 18, 2017
Wednesday, September 20, 2017
All
1
1
1
1025
Wednesday, August 16, 2017
Saturday, August 12, 2017
Thursday, August 17, 2017
Friday, August 18, 2017
Wednesday, September 20, 2017
All
1
1
1
1026
Wednesday, August 16, 2017
Sunday, August 13, 2017
Thursday, August 17, 2017
Friday, August 18, 2017
Wednesday, September 20, 2017
All
1
1
1
1027
Thursday, August 17, 2017
Tuesday, August 15, 2017
Friday, August 18, 2017
Monday, August 21, 2017
Wednesday, September 20, 2017
All
1
1
1
1028
Friday, August 18, 2017
Wednesday, August 16, 2017
Monday, August 21, 2017
Tuesday, August 22, 2017
Wednesday, September 20, 2017
All
1
1
1
1029
Monday, August 21, 2017
Thursday, August 17, 2017
Tuesday, August 22, 2017
Wednesday, August 23, 2017
Wednesday, September 20, 2017
All
1
1
1
1030
Tuesday, August 22, 2017
Monday, August 21, 2017
Wednesday, August 23, 2017
Thursday, August 24, 2017
Wednesday, September 20, 2017
All
1
1
1
1031
Wednesday, August 23, 2017
Friday, August 18, 2017
Thursday, August 24, 2017
Friday, August 25, 2017
Wednesday, September 20, 2017
All
1
1
1
1032
Wednesday, August 23, 2017
Saturday, August 19, 2017
Thursday, August 24, 2017
Friday, August 25, 2017
Wednesday, September 20, 2017
All
1
1
1
1033
Wednesday, August 23, 2017
Sunday, August 20, 2017
Thursday, August 24, 2017
Friday, August 25, 2017
Wednesday, September 20, 2017
All
1
1
1
1034
Thursday, August 24, 2017
Tuesday, August 22, 2017
Friday, August 25, 2017
Monday, August 28, 2017
Wednesday, September 20, 2017
All
1
1
1
1035
Friday, August 25, 2017
Wednesday, August 23, 2017
Monday, August 28, 2017
Tuesday, August 29, 2017
Wednesday, September 20, 2017
All
1
1
1
1036
Monday, August 28, 2017
Thursday, August 24, 2017
Tuesday, August 29, 2017
Wednesday, August 30, 2017
Wednesday, September 20, 2017
All
1
1
1
1037
Tuesday, August 29, 2017
Monday, August 28, 2017
Wednesday, August 30, 2017
Thursday, August 31, 2017
Wednesday, September 20, 2017
All
1
1
1
1038
Wednesday, August 30, 2017
Friday, August 25, 2017
Thursday, August 31, 2017
Friday, September 1, 2017
Friday, October 20, 2017
All
1.33
1
1
1039
Wednesday, August 30, 2017
Saturday, August 26, 2017
Thursday, August 31, 2017
Friday, September 1, 2017
Friday, October 20, 2017
All
1.33
1
1
1040
Wednesday, August 30, 2017
Sunday, August 27, 2017
Thursday, August 31, 2017
Friday, September 1, 2017
Friday, October 20, 2017
All
1.33
1
1
1041
Thursday, August 31, 2017
Tuesday, August 29, 2017
Friday, September 1, 2017
Tuesday, September 5, 2017
Friday, October 20, 2017
All
1
1
1
1042
Friday, September 1, 2017
Wednesday, August 30, 2017
Tuesday, September 5, 2017
Wednesday, September 6, 2017
Friday, October 20, 2017
All
1
1
1
1043
Tuesday, September 5, 2017
Thursday, August 31, 2017
Wednesday, September 6, 2017
Thursday, September 7, 2017
Friday, October 20, 2017
All
1
1
1
1044
Wednesday, September 6, 2017
Friday, September 1, 2017
Thursday, September 7, 2017
Friday, September 8, 2017
Friday, October 20, 2017
All
0.75
1
1
1045
Wednesday, September 6, 2017
Saturday, September 2, 2017
Thursday, September 7, 2017
Friday, September 8, 2017
Friday, October 20, 2017
All
0.75
1
1
1046
Wednesday, September 6, 2017
Sunday, September 3, 2017
Thursday, September 7, 2017
Friday, September 8, 2017
Friday, October 20, 2017
All
0.75
1
1
1047
Wednesday, September 6, 2017
Monday, September 4, 2017
Thursday, September 7, 2017
Friday, September 8, 2017
Friday, October 20, 2017
All
0.75
1
1
1048
Thursday, September 7, 2017
Tuesday, September 5, 2017
Friday, September 8, 2017
Monday, September 11, 2017
Friday, October 20, 2017
All
1
1
1
1049
Friday, September 8, 2017
Wednesday, September 6, 2017
Monday, September 11, 2017
Tuesday, September 12, 2017
Friday, October 20, 2017
All
1
1
1
1050
Monday, September 11, 2017
Thursday, September 7, 2017
Tuesday, September 12, 2017
Wednesday, September 13, 2017
Friday, October 20, 2017
All
1
1
1
1051
Tuesday, September 12, 2017
Monday, September 11, 2017
Wednesday, September 13, 2017
Thursday, September 14, 2017
Friday, October 20, 2017
All
1
1
1
1052
Wednesday, September 13, 2017
Friday, September 8, 2017
Thursday, September 14, 2017
Friday, September 15, 2017
Friday, October 20, 2017
All
1
1
1
1053
Wednesday, September 13, 2017
Saturday, September 9, 2017
Thursday, September 14, 2017
Friday, September 15, 2017
Friday, October 20, 2017
All
1
1
1
1054
Wednesday, September 13, 2017
Sunday, September 10, 2017
Thursday, September 14, 2017
Friday, September 15, 2017
Friday, October 20, 2017
All
1
1
1
1055
Thursday, September 14, 2017
Tuesday, September 12, 2017
Friday, September 15, 2017
Monday, September 18, 2017
Friday, October 20, 2017
All
1
1
1
1056
Friday, September 15, 2017
Wednesday, September 13, 2017
Monday, September 18, 2017
Tuesday, September 19, 2017
Friday, October 20, 2017
All
1
1
1
1057
Monday, September 18, 2017
Thursday, September 14, 2017
Tuesday, September 19, 2017
Wednesday, September 20, 2017
Friday, October 20, 2017
All
1
1
1
1058
Tuesday, September 19, 2017
Monday, September 18, 2017
Wednesday, September 20, 2017
Thursday, September 21, 2017
Friday, October 20, 2017
All
1
1
1
1059
Wednesday, September 20, 2017
Friday, September 15, 2017
Thursday, September 21, 2017
Friday, September 22, 2017
Friday, October 20, 2017
All
1
1
1
1060
Wednesday, September 20, 2017
Saturday, September 16, 2017
Thursday, September 21, 2017
Friday, September 22, 2017
Friday, October 20, 2017
All
1
1
1
1061
Wednesday, September 20, 2017
Sunday, September 17, 2017
Thursday, September 21, 2017
Friday, September 22, 2017
Friday, October 20, 2017
All
1
1
1
1062
Thursday, September 21, 2017
Tuesday, September 19, 2017
Friday, September 22, 2017
Monday, September 25, 2017
Friday, October 20, 2017
All
1
1
1
1063
Friday, September 22, 2017
Wednesday, September 20, 2017
Monday, September 25, 2017
Tuesday, September 26, 2017
Friday, October 20, 2017
All
1
1
1
1064
Monday, September 25, 2017
Thursday, September 21, 2017
Tuesday, September 26, 2017
Wednesday, September 27, 2017
Friday, October 20, 2017
All
1
1
1
1065
Tuesday, September 26, 2017
Monday, September 25, 2017
Wednesday, September 27, 2017
Thursday, September 28, 2017
Friday, October 20, 2017
All
1
1
1
1066
Wednesday, September 27, 2017
Friday, September 22, 2017
Thursday, September 28, 2017
Friday, September 29, 2017
Friday, October 20, 2017
All
1
0.67
1
1067
Wednesday, September 27, 2017
Saturday, September 23, 2017
Thursday, September 28, 2017
Friday, September 29, 2017
Friday, October 20, 2017
All
1
0.67
1
1068
Wednesday, September 27, 2017
Sunday, September 24, 2017
Thursday, September 28, 2017
Friday, September 29, 2017
Friday, October 20, 2017
All
1
0.67
1
1069
Wednesday, September 27, 2017
Friday, September 22, 2017
Thursday, September 28, 2017
Friday, September 29, 2017
Monday, November 20, 2017
All
1
0.3333333
1
1070
Wednesday, September 27, 2017
Saturday, September 23, 2017
Thursday, September 28, 2017
Friday, September 29, 2017
Monday, November 20, 2017
All
1
0.3333333
1
1071
Wednesday, September 27, 2017
Sunday, September 24, 2017
Thursday, September 28, 2017
Friday, September 29, 2017
Monday, November 20, 2017
All
1
0.3333333
1
1072
Thursday, September 28, 2017
Tuesday, September 26, 2017
Friday, September 29, 2017
Monday, October 2, 2017
Monday, November 20, 2017
All
1
1
1
1073
Friday, September 29, 2017
Wednesday, September 27, 2017
Monday, October 2, 2017
Tuesday, October 3, 2017
Monday, November 20, 2017
All
1
1
1
1074
Monday, October 2, 2017
Thursday, September 28, 2017
Tuesday, October 3, 2017
Wednesday, October 4, 2017
Monday, November 20, 2017
All
1
1
1
1075
Tuesday, October 3, 2017
Monday, October 2, 2017
Wednesday, October 4, 2017
Thursday, October 5, 2017
Monday, November 20, 2017
All
1
1
1
1076
Wednesday, October 4, 2017
Friday, September 29, 2017
Thursday, October 5, 2017
Friday, October 6, 2017
Monday, November 20, 2017
All
1.3333333
1
1
1077
Wednesday, October 4, 2017
Saturday, September 30, 2017
Thursday, October 5, 2017
Friday, October 6, 2017
Monday, November 20, 2017
All
1.3333333
1
1
1078
Wednesday, October 4, 2017
Sunday, October 1, 2017
Thursday, October 5, 2017
Friday, October 6, 2017
Monday, November 20, 2017
All
1.3333333
1
1
1079
Thursday, October 5, 2017
Tuesday, October 3, 2017
Friday, October 6, 2017
Tuesday, October 10, 2017
Monday, November 20, 2017
All
1
1
1
1080
Monday, October 9, 2017
Wednesday, October 4, 2017
Tuesday, October 10, 2017
Wednesday, October 11, 2017
Monday, November 20, 2017
All
1
1
1
1081
Tuesday, October 10, 2017
Thursday, October 5, 2017
Wednesday, October 11, 2017
Thursday, October 12, 2017
Monday, November 20, 2017
All
1
1
1
1082
Wednesday, October 11, 2017
Friday, October 6, 2017
Thursday, October 12, 2017
Friday, October 13, 2017
Monday, November 20, 2017
All
0.75
1
1
1083
Wednesday, October 11, 2017
Saturday, October 7, 2017
Thursday, October 12, 2017
Friday, October 13, 2017
Monday, November 20, 2017
All
0.75
1
1
1084
Wednesday, October 11, 2017
Sunday, October 8, 2017
Thursday, October 12, 2017
Friday, October 13, 2017
Monday, November 20, 2017
All
0.75
1
1
1085
Wednesday, October 11, 2017
Monday, October 9, 2017
Thursday, October 12, 2017
Friday, October 13, 2017
Monday, November 20, 2017
All
0.75
1
1
1086
Thursday, October 12, 2017
Tuesday, October 10, 2017
Friday, October 13, 2017
Monday, October 16, 2017
Monday, November 20, 2017
All
1
1
1
1087
Friday, October 13, 2017
Wednesday, October 11, 2017
Monday, October 16, 2017
Tuesday, October 17, 2017
Monday, November 20, 2017
All
1
1
1
1088
Monday, October 16, 2017
Thursday, October 12, 2017
Tuesday, October 17, 2017
Wednesday, October 18, 2017
Monday, November 20, 2017
All
1
1
1
1089
Tuesday, October 17, 2017
Monday, October 16, 2017
Wednesday, October 18, 2017
Thursday, October 19, 2017
Monday, November 20, 2017
All
1
1
1
1090
Wednesday, October 18, 2017
Friday, October 13, 2017
Thursday, October 19, 2017
Friday, October 20, 2017
Monday, November 20, 2017
All
1
1
1
1091
Wednesday, October 18, 2017
Saturday, October 14, 2017
Thursday, October 19, 2017
Friday, October 20, 2017
Monday, November 20, 2017
All
1
1
1
1092
Wednesday, October 18, 2017
Sunday, October 15, 2017
Thursday, October 19, 2017
Friday, October 20, 2017
Monday, November 20, 2017
All
1
1
1
1093
Thursday, October 19, 2017
Tuesday, October 17, 2017
Friday, October 20, 2017
Monday, October 23, 2017
Monday, November 20, 2017
All
1
1
1
1094
Friday, October 20, 2017
Wednesday, October 18, 2017
Monday, October 23, 2017
Tuesday, October 24, 2017
Monday, November 20, 2017
All
1
1
1
1095
Monday, October 23, 2017
Thursday, October 19, 2017
Tuesday, October 24, 2017
Wednesday, October 25, 2017
Monday, November 20, 2017
All
1
1
1
1096
Tuesday, October 24, 2017
Monday, October 23, 2017
Wednesday, October 25, 2017
Thursday, October 26, 2017
Monday, November 20, 2017
All
1
1
1
1097
Wednesday, October 25, 2017
Friday, October 20, 2017
Thursday, October 26, 2017
Friday, October 27, 2017
Monday, November 20, 2017
All
1
1
1
1098
Wednesday, October 25, 2017
Saturday, October 21, 2017
Thursday, October 26, 2017
Friday, October 27, 2017
Monday, November 20, 2017
All
1
1
1
1099
Wednesday, October 25, 2017
Sunday, October 22, 2017
Thursday, October 26, 2017
Friday, October 27, 2017
Monday, November 20, 2017
All
1
1
1
1100
Thursday, October 26, 2017
Tuesday, October 24, 2017
Friday, October 27, 2017
Monday, October 30, 2017
Monday, November 20, 2017
All
1
1
1
1101
Friday, October 27, 2017
Wednesday, October 25, 2017
Monday, October 30, 2017
Tuesday, October 31, 2017
Monday, November 20, 2017
All
1
1
1
1102
Monday, October 30, 2017
Thursday, October 26, 2017
Tuesday, October 31, 2017
Wednesday, November 1, 2017
Wednesday, December 20, 2017
All
1
1
1
1103
Tuesday, October 31, 2017
Monday, October 30, 2017
Wednesday, November 1, 2017
Thursday, November 2, 2017
Wednesday, December 20, 2017
All
1
1
1
1104
Wednesday, November 1, 2017
Friday, October 27, 2017
Thursday, November 2, 2017
Friday, November 3, 2017
Wednesday, December 20, 2017
All
1
1
1
1105
Wednesday, November 1, 2017
Saturday, October 28, 2017
Thursday, November 2, 2017
Friday, November 3, 2017
Wednesday, December 20, 2017
All
1
1
1
1106
Wednesday, November 1, 2017
Sunday, October 29, 2017
Thursday, November 2, 2017
Friday, November 3, 2017
Wednesday, December 20, 2017
All
1
1
1
1107
Thursday, November 2, 2017
Tuesday, October 31, 2017
Friday, November 3, 2017
Monday, November 6, 2017
Wednesday, December 20, 2017
All
1
1
1
1108
Friday, November 3, 2017
Wednesday, November 1, 2017
Monday, November 6, 2017
Tuesday, November 7, 2017
Wednesday, December 20, 2017
All
1
1
1
1109
Monday, November 6, 2017
Thursday, November 2, 2017
Tuesday, November 7, 2017
Wednesday, November 8, 2017
Wednesday, December 20, 2017
All
1
1
1
1110
Tuesday, November 7, 2017
Monday, November 6, 2017
Wednesday, November 8, 2017
Thursday, November 9, 2017
Wednesday, December 20, 2017
All
1
1
1
1111
Wednesday, November 8, 2017
Friday, November 3, 2017
Thursday, November 9, 2017
Friday, November 10, 2017
Wednesday, December 20, 2017
All
1
1
1
1112
Wednesday, November 8, 2017
Saturday, November 4, 2017
Thursday, November 9, 2017
Friday, November 10, 2017
Wednesday, December 20, 2017
All
1
1
1
1113
Wednesday, November 8, 2017
Sunday, November 5, 2017
Thursday, November 9, 2017
Friday, November 10, 2017
Wednesday, December 20, 2017
All
1
1
1
1114
Thursday, November 9, 2017
Tuesday, November 7, 2017
Friday, November 10, 2017
Monday, November 13, 2017
Wednesday, December 20, 2017
All
1
1
1
1115
Friday, November 10, 2017
Wednesday, November 8, 2017
Monday, November 13, 2017
Tuesday, November 14, 2017
Wednesday, December 20, 2017
All
1
1
1
1116
Monday, November 13, 2017
Thursday, November 9, 2017
Tuesday, November 14, 2017
Wednesday, November 15, 2017
Wednesday, December 20, 2017
All
1
1
1
1117
Tuesday, November 14, 2017
Monday, November 13, 2017
Wednesday, November 15, 2017
Thursday, November 16, 2017
Wednesday, December 20, 2017
All
1
1
1
1118
Wednesday, November 15, 2017
Friday, November 10, 2017
Thursday, November 16, 2017
Friday, November 17, 2017
Wednesday, December 20, 2017
All
1
1
1
1119
Wednesday, November 15, 2017
Saturday, November 11, 2017
Thursday, November 16, 2017
Friday, November 17, 2017
Wednesday, December 20, 2017
All
1
1
1
1120
Wednesday, November 15, 2017
Sunday, November 12, 2017
Thursday, November 16, 2017
Friday, November 17, 2017
Wednesday, December 20, 2017
All
1
1
1
1121
Thursday, November 16, 2017
Tuesday, November 14, 2017
Friday, November 17, 2017
Monday, November 20, 2017
Wednesday, December 20, 2017
All
1
1
1
1122
Friday, November 17, 2017
Wednesday, November 15, 2017
Monday, November 20, 2017
Tuesday, November 21, 2017
Wednesday, December 20, 2017
All
1
1
1
1123
Monday, November 20, 2017
Thursday, November 16, 2017
Tuesday, November 21, 2017
Wednesday, November 22, 2017
Wednesday, December 20, 2017
All
2
1
1
1124
Tuesday, November 21, 2017
Friday, November 17, 2017
Wednesday, November 22, 2017
Friday, November 24, 2017
Wednesday, December 20, 2017
All
1
1
1
1125
Tuesday, November 21, 2017
Saturday, November 18, 2017
Wednesday, November 22, 2017
Friday, November 24, 2017
Wednesday, December 20, 2017
All
1
1
1
1126
Tuesday, November 21, 2017
Sunday, November 19, 2017
Wednesday, November 22, 2017
Friday, November 24, 2017
Wednesday, December 20, 2017
All
1
1
1
1127
Wednesday, November 22, 2017
Monday, November 20, 2017
Friday, November 24, 2017
Monday, November 27, 2017
Wednesday, December 20, 2017
All
1
1
1
1128
Friday, November 24, 2017
Tuesday, November 21, 2017
Monday, November 27, 2017
Tuesday, November 28, 2017
Wednesday, December 20, 2017
All
1
1
1
1129
Monday, November 27, 2017
Wednesday, November 22, 2017
Tuesday, November 28, 2017
Wednesday, November 29, 2017
Wednesday, December 20, 2017
All
1
1
1
1130
Tuesday, November 28, 2017
Monday, November 27, 2017
Wednesday, November 29, 2017
Thursday, November 30, 2017
Wednesday, December 20, 2017
All
1
1
1
1131
Wednesday, November 29, 2017
Thursday, November 23, 2017
Thursday, November 30, 2017
Friday, December 1, 2017
Friday, January 19, 2018
All
0.75
1
1
1132
Wednesday, November 29, 2017
Friday, November 24, 2017
Thursday, November 30, 2017
Friday, December 1, 2017
Friday, January 19, 2018
All
0.75
1
1
1133
Wednesday, November 29, 2017
Saturday, November 25, 2017
Thursday, November 30, 2017
Friday, December 1, 2017
Friday, January 19, 2018
All
0.75
1
1
1134
Wednesday, November 29, 2017
Sunday, November 26, 2017
Thursday, November 30, 2017
Friday, December 1, 2017
Friday, January 19, 2018
All
0.75
1
1
1135
Thursday, November 30, 2017
Tuesday, November 28, 2017
Friday, December 1, 2017
Monday, December 4, 2017
Friday, January 19, 2018
All
1
1
1
1136
Friday, December 1, 2017
Wednesday, November 29, 2017
Monday, December 4, 2017
Tuesday, December 5, 2017
Friday, January 19, 2018
All
1
1
1
1137
Monday, December 4, 2017
Thursday, November 30, 2017
Tuesday, December 5, 2017
Wednesday, December 6, 2017
Friday, January 19, 2018
All
1
1
1
1138
Tuesday, December 5, 2017
Monday, December 4, 2017
Wednesday, December 6, 2017
Thursday, December 7, 2017
Friday, January 19, 2018
All
1
1
1
1139
Wednesday, December 6, 2017
Friday, December 1, 2017
Thursday, December 7, 2017
Friday, December 8, 2017
Friday, January 19, 2018
All
1
1
1
1140
Wednesday, December 6, 2017
Saturday, December 2, 2017
Thursday, December 7, 2017
Friday, December 8, 2017
Friday, January 19, 2018
All
1
1
1
1141
Wednesday, December 6, 2017
Sunday, December 3, 2017
Thursday, December 7, 2017
Friday, December 8, 2017
Friday, January 19, 2018
All
1
1
1
1142
Thursday, December 7, 2017
Tuesday, December 5, 2017
Friday, December 8, 2017
Monday, December 11, 2017
Friday, January 19, 2018
All
1
1
1
1143
Friday, December 8, 2017
Wednesday, December 6, 2017
Monday, December 11, 2017
Tuesday, December 12, 2017
Friday, January 19, 2018
All
1
1
1
1144
Monday, December 11, 2017
Thursday, December 7, 2017
Tuesday, December 12, 2017
Wednesday, December 13, 2017
Friday, January 19, 2018
All
1
1
1
1145
Tuesday, December 12, 2017
Monday, December 11, 2017
Wednesday, December 13, 2017
Thursday, December 14, 2017
Friday, January 19, 2018
All
1
1
1
1146
Wednesday, December 13, 2017
Friday, December 8, 2017
Thursday, December 14, 2017
Friday, December 15, 2017
Friday, January 19, 2018
All
1
1
1
1147
Wednesday, December 13, 2017
Saturday, December 9, 2017
Thursday, December 14, 2017
Friday, December 15, 2017
Friday, January 19, 2018
All
1
1
1
1148
Wednesday, December 13, 2017
Sunday, December 10, 2017
Thursday, December 14, 2017
Friday, December 15, 2017
Friday, January 19, 2018
All
1
1
1
1149
Thursday, December 14, 2017
Tuesday, December 12, 2017
Friday, December 15, 2017
Monday, December 18, 2017
Friday, January 19, 2018
All
1
1
1
1150
Friday, December 15, 2017
Wednesday, December 13, 2017
Monday, December 18, 2017
Tuesday, December 19, 2017
Friday, January 19, 2018
All
1
1
1
1151
Monday, December 18, 2017
Thursday, December 14, 2017
Tuesday, December 19, 2017
Wednesday, December 20, 2017
Friday, January 19, 2018
All
1
1
1
1152
Tuesday, December 19, 2017
Monday, December 18, 2017
Wednesday, December 20, 2017
Thursday, December 21, 2017
Friday, January 19, 2018
All
1
1
1
1153
Wednesday, December 20, 2017
Friday, December 15, 2017
Thursday, December 21, 2017
Friday, December 22, 2017
Friday, January 19, 2018
All
1.33
1
1
1154
Wednesday, December 20, 2017
Saturday, December 16, 2017
Thursday, December 21, 2017
Friday, December 22, 2017
Friday, January 19, 2018
All
1.33
1
1
1155
Wednesday, December 20, 2017
Sunday, December 17, 2017
Thursday, December 21, 2017
Friday, December 22, 2017
Friday, January 19, 2018
All
1.33
1
1
1156
Thursday, December 21, 2017
Tuesday, December 19, 2017
Friday, December 22, 2017
Tuesday, December 26, 2017
Friday, January 19, 2018
All
1
1
1
1157
Friday, December 22, 2017
Wednesday, December 20, 2017
Tuesday, December 26, 2017
Wednesday, December 27, 2017
Friday, January 19, 2018
All
1
1
1
1158
Tuesday, December 26, 2017
Thursday, December 21, 2017
Wednesday, December 27, 2017
Thursday, December 28, 2017
Friday, January 19, 2018
All
1
1
1
1159
Wednesday, December 27, 2017
Friday, December 22, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Friday, January 19, 2018
All
1
0.75
1
1160
Wednesday, December 27, 2017
Saturday, December 23, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Friday, January 19, 2018
All
1
0.75
1
1161
Wednesday, December 27, 2017
Sunday, December 24, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Friday, January 19, 2018
All
1
0.75
1
1162
Wednesday, December 27, 2017
Monday, December 25, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Friday, January 19, 2018
All
1
0.75
1
1163
Wednesday, December 27, 2017
Friday, December 22, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Tuesday, February 20, 2018
All
1
0.25
1
1164
Wednesday, December 27, 2017
Saturday, December 23, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Tuesday, February 20, 2018
All
1
0.25
1
1165
Wednesday, December 27, 2017
Sunday, December 24, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Tuesday, February 20, 2018
All
1
0.25
1
1166
Wednesday, December 27, 2017
Monday, December 25, 2017
Thursday, December 28, 2017
Friday, December 29, 2017
Tuesday, February 20, 2018
All
1
0.25
1
1167
Thursday, December 28, 2017
Tuesday, December 26, 2017
Friday, December 29, 2017
Tuesday, January 2, 2018
Tuesday, February 20, 2018
All
1
1
1
1168
Friday, December 29, 2017
Wednesday, December 27, 2017
Tuesday, January 2, 2018
Wednesday, January 3, 2018
Tuesday, February 20, 2018
All
1
1
1
1169
Tuesday, January 2, 2018
Thursday, December 28, 2017
Wednesday, January 3, 2018
Thursday, January 4, 2018
Tuesday, February 20, 2018
All
1
1
1
1170
Wednesday, January 3, 2018
Friday, December 29, 2017
Thursday, January 4, 2018
Friday, January 5, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1171
Wednesday, January 3, 2018
Saturday, December 30, 2017
Thursday, January 4, 2018
Friday, January 5, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1172
Wednesday, January 3, 2018
Sunday, December 31, 2017
Thursday, January 4, 2018
Friday, January 5, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1173
Wednesday, January 3, 2018
Monday, January 1, 2018
Thursday, January 4, 2018
Friday, January 5, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1174
Thursday, January 4, 2018
Tuesday, January 2, 2018
Friday, January 5, 2018
Monday, January 8, 2018
Tuesday, February 20, 2018
All
1
1
1
1175
Friday, January 5, 2018
Wednesday, January 3, 2018
Monday, January 8, 2018
Tuesday, January 9, 2018
Tuesday, February 20, 2018
All
1
1
1
1176
Monday, January 8, 2018
Thursday, January 4, 2018
Tuesday, January 9, 2018
Wednesday, January 10, 2018
Tuesday, February 20, 2018
All
1
1
1
1177
Tuesday, January 9, 2018
Monday, January 8, 2018
Wednesday, January 10, 2018
Thursday, January 11, 2018
Tuesday, February 20, 2018
All
1
1
1
1178
Wednesday, January 10, 2018
Friday, January 5, 2018
Thursday, January 11, 2018
Friday, January 12, 2018
Tuesday, February 20, 2018
All
1.33
1
1
1179
Wednesday, January 10, 2018
Saturday, January 6, 2018
Thursday, January 11, 2018
Friday, January 12, 2018
Tuesday, February 20, 2018
All
1.33
1
1
1180
Wednesday, January 10, 2018
Sunday, January 7, 2018
Thursday, January 11, 2018
Friday, January 12, 2018
Tuesday, February 20, 2018
All
1.33
1
1
1181
Thursday, January 11, 2018
Tuesday, January 9, 2018
Friday, January 12, 2018
Tuesday, January 16, 2018
Tuesday, February 20, 2018
All
1
1
1
1182
Friday, January 12, 2018
Wednesday, January 10, 2018
Tuesday, January 16, 2018
Wednesday, January 17, 2018
Tuesday, February 20, 2018
All
1
1
1
1183
Tuesday, January 16, 2018
Thursday, January 11, 2018
Wednesday, January 17, 2018
Thursday, January 18, 2018
Tuesday, February 20, 2018
All
1
1
1
1184
Wednesday, January 17, 2018
Friday, January 12, 2018
Thursday, January 18, 2018
Friday, January 19, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1185
Wednesday, January 17, 2018
Saturday, January 13, 2018
Thursday, January 18, 2018
Friday, January 19, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1186
Wednesday, January 17, 2018
Sunday, January 14, 2018
Thursday, January 18, 2018
Friday, January 19, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1187
Wednesday, January 17, 2018
Monday, January 15, 2018
Thursday, January 18, 2018
Friday, January 19, 2018
Tuesday, February 20, 2018
All
0.75
1
1
1188
Thursday, January 18, 2018
Tuesday, January 16, 2018
Friday, January 19, 2018
Monday, January 22, 2018
Tuesday, February 20, 2018
All
1
1
1
1189
Friday, January 19, 2018
Wednesday, January 17, 2018
Monday, January 22, 2018
Tuesday, January 23, 2018
Tuesday, February 20, 2018
All
1
1
1
1190
Monday, January 22, 2018
Thursday, January 18, 2018
Tuesday, January 23, 2018
Wednesday, January 24, 2018
Tuesday, February 20, 2018
All
1
1
1
1191
Tuesday, January 23, 2018
Monday, January 22, 2018
Wednesday, January 24, 2018
Thursday, January 25, 2018
Tuesday, February 20, 2018
All
1
1
1
1192
Wednesday, January 24, 2018
Friday, January 19, 2018
Thursday, January 25, 2018
Friday, January 26, 2018
Tuesday, February 20, 2018
All
1
1
1
1193
Wednesday, January 24, 2018
Saturday, January 20, 2018
Thursday, January 25, 2018
Friday, January 26, 2018
Tuesday, February 20, 2018
All
1
1
1
1194
Wednesday, January 24, 2018
Sunday, January 21, 2018
Thursday, January 25, 2018
Friday, January 26, 2018
Tuesday, February 20, 2018
All
1
1
1
1195
Thursday, January 25, 2018
Tuesday, January 23, 2018
Friday, January 26, 2018
Monday, January 29, 2018
Tuesday, February 20, 2018
All
1
1
1
1196
Friday, January 26, 2018
Wednesday, January 24, 2018
Monday, January 29, 2018
Tuesday, January 30, 2018
Tuesday, February 20, 2018
All
1
1
1
1197
Monday, January 29, 2018
Thursday, January 25, 2018
Tuesday, January 30, 2018
Wednesday, January 31, 2018
Tuesday, February 20, 2018
All
1
1
1
1198
Tuesday, January 30, 2018
Monday, January 29, 2018
Wednesday, January 31, 2018
Thursday, February 1, 2018
Tuesday, March 20, 2018
All
1
1
1
1199
Wednesday, January 31, 2018
Friday, January 26, 2018
Thursday, February 1, 2018
Friday, February 2, 2018
Tuesday, March 20, 2018
All
1
1
1
1200
Wednesday, January 31, 2018
Saturday, January 27, 2018
Thursday, February 1, 2018
Friday, February 2, 2018
Tuesday, March 20, 2018
All
1
1
1
1201
Wednesday, January 31, 2018
Sunday, January 28, 2018
Thursday, February 1, 2018
Friday, February 2, 2018
Tuesday, March 20, 2018
All
1
1
1
1202
Thursday, February 1, 2018
Tuesday, January 30, 2018
Friday, February 2, 2018
Monday, February 5, 2018
Tuesday, March 20, 2018
All
1
1
1
1203
Friday, February 2, 2018
Wednesday, January 31, 2018
Monday, February 5, 2018
Tuesday, February 6, 2018
Tuesday, March 20, 2018
All
1
1
1
1204
Monday, February 5, 2018
Thursday, February 1, 2018
Tuesday, February 6, 2018
Wednesday, February 7, 2018
Tuesday, March 20, 2018
All
1
1
1
1205
Tuesday, February 6, 2018
Monday, February 5, 2018
Wednesday, February 7, 2018
Thursday, February 8, 2018
Tuesday, March 20, 2018
All
1
1
1
1206
Wednesday, February 7, 2018
Friday, February 2, 2018
Thursday, February 8, 2018
Friday, February 9, 2018
Tuesday, March 20, 2018
All
1
1
1
1207
Wednesday, February 7, 2018
Saturday, February 3, 2018
Thursday, February 8, 2018
Friday, February 9, 2018
Tuesday, March 20, 2018
All
1
1
1
1208
Wednesday, February 7, 2018
Sunday, February 4, 2018
Thursday, February 8, 2018
Friday, February 9, 2018
Tuesday, March 20, 2018
All
1
1
1
1209
Thursday, February 8, 2018
Tuesday, February 6, 2018
Friday, February 9, 2018
Monday, February 12, 2018
Tuesday, March 20, 2018
All
1
1
1
1210
Friday, February 9, 2018
Wednesday, February 7, 2018
Monday, February 12, 2018
Tuesday, February 13, 2018
Tuesday, March 20, 2018
All
1
1
1
1211
Monday, February 12, 2018
Thursday, February 8, 2018
Tuesday, February 13, 2018
Wednesday, February 14, 2018
Tuesday, March 20, 2018
All
1
1
1
1212
Tuesday, February 13, 2018
Monday, February 12, 2018
Wednesday, February 14, 2018
Thursday, February 15, 2018
Tuesday, March 20, 2018
All
1
1
1
1213
Wednesday, February 14, 2018
Friday, February 9, 2018
Thursday, February 15, 2018
Friday, February 16, 2018
Tuesday, March 20, 2018
All
1.33
1
1
1214
Wednesday, February 14, 2018
Saturday, February 10, 2018
Thursday, February 15, 2018
Friday, February 16, 2018
Tuesday, March 20, 2018
All
1.33
1
1
1215
Wednesday, February 14, 2018
Sunday, February 11, 2018
Thursday, February 15, 2018
Friday, February 16, 2018
Tuesday, March 20, 2018
All
1.33
1
1
1216
Thursday, February 15, 2018
Tuesday, February 13, 2018
Friday, February 16, 2018
Tuesday, February 20, 2018
Tuesday, March 20, 2018
All
1
1
1
1217
Friday, February 16, 2018
Wednesday, February 14, 2018
Tuesday, February 20, 2018
Wednesday, February 21, 2018
Tuesday, March 20, 2018
All
1
1
1
1218
Tuesday, February 20, 2018
Thursday, February 15, 2018
Wednesday, February 21, 2018
Thursday, February 22, 2018
Tuesday, March 20, 2018
All
1
1
1
1219
Wednesday, February 21, 2018
Friday, February 16, 2018
Thursday, February 22, 2018
Friday, February 23, 2018
Tuesday, March 20, 2018
All
0.75
1
1
1220
Wednesday, February 21, 2018
Saturday, February 17, 2018
Thursday, February 22, 2018
Friday, February 23, 2018
Tuesday, March 20, 2018
All
0.75
1
1
1221
Wednesday, February 21, 2018
Sunday, February 18, 2018
Thursday, February 22, 2018
Friday, February 23, 2018
Tuesday, March 20, 2018
All
0.75
1
1
1222
Wednesday, February 21, 2018
Monday, February 19, 2018
Thursday, February 22, 2018
Friday, February 23, 2018
Tuesday, March 20, 2018
All
0.75
1
1
1223
Thursday, February 22, 2018
Tuesday, February 20, 2018
Friday, February 23, 2018
Monday, February 26, 2018
Tuesday, March 20, 2018
All
1
1
1
1224
Friday, February 23, 2018
Wednesday, February 21, 2018
Monday, February 26, 2018
Tuesday, February 27, 2018
Tuesday, March 20, 2018
All
1
1
1
1225
Monday, February 26, 2018
Thursday, February 22, 2018
Tuesday, February 27, 2018
Wednesday, February 28, 2018
Tuesday, March 20, 2018
All
1
1
1
1226
Tuesday, February 27, 2018
Monday, February 26, 2018
Wednesday, February 28, 2018
Thursday, March 1, 2018
Friday, April 20, 2018
All
1
1
1
1227
Wednesday, February 28, 2018
Friday, February 23, 2018
Thursday, March 1, 2018
Friday, March 2, 2018
Friday, April 20, 2018
All
1
1
1
1228
Wednesday, February 28, 2018
Saturday, February 24, 2018
Thursday, March 1, 2018
Friday, March 2, 2018
Friday, April 20, 2018
All
1
1
1
1229
Wednesday, February 28, 2018
Sunday, February 25, 2018
Thursday, March 1, 2018
Friday, March 2, 2018
Friday, April 20, 2018
All
1
1
1
1230
Thursday, March 1, 2018
Tuesday, February 27, 2018
Friday, March 2, 2018
Monday, March 5, 2018
Friday, April 20, 2018
All
1
1
1
1231
Friday, March 2, 2018
Wednesday, February 28, 2018
Monday, March 5, 2018
Tuesday, March 6, 2018
Friday, April 20, 2018
All
1
1
1
1232
Monday, March 5, 2018
Thursday, March 1, 2018
Tuesday, March 6, 2018
Wednesday, March 7, 2018
Friday, April 20, 2018
All
1
1
1
1233
Tuesday, March 6, 2018
Monday, March 5, 2018
Wednesday, March 7, 2018
Thursday, March 8, 2018
Friday, April 20, 2018
All
1
1
1
1234
Wednesday, March 7, 2018
Friday, March 2, 2018
Thursday, March 8, 2018
Friday, March 9, 2018
Friday, April 20, 2018
All
1
1
1
1235
Wednesday, March 7, 2018
Saturday, March 3, 2018
Thursday, March 8, 2018
Friday, March 9, 2018
Friday, April 20, 2018
All
1
1
1
1236
Wednesday, March 7, 2018
Sunday, March 4, 2018
Thursday, March 8, 2018
Friday, March 9, 2018
Friday, April 20, 2018
All
1
1
1
1237
Thursday, March 8, 2018
Tuesday, March 6, 2018
Friday, March 9, 2018
Monday, March 12, 2018
Friday, April 20, 2018
All
1
1
1
1238
Friday, March 9, 2018
Wednesday, March 7, 2018
Monday, March 12, 2018
Tuesday, March 13, 2018
Friday, April 20, 2018
All
1
1
1
1239
Monday, March 12, 2018
Thursday, March 8, 2018
Tuesday, March 13, 2018
Wednesday, March 14, 2018
Friday, April 20, 2018
All
1
1
1
1240
Tuesday, March 13, 2018
Monday, March 12, 2018
Wednesday, March 14, 2018
Thursday, March 15, 2018
Friday, April 20, 2018
All
1
1
1
1241
Wednesday, March 14, 2018
Friday, March 9, 2018
Thursday, March 15, 2018
Friday, March 16, 2018
Friday, April 20, 2018
All
1
1
1
1242
Wednesday, March 14, 2018
Saturday, March 10, 2018
Thursday, March 15, 2018
Friday, March 16, 2018
Friday, April 20, 2018
All
1
1
1
1243
Wednesday, March 14, 2018
Sunday, March 11, 2018
Thursday, March 15, 2018
Friday, March 16, 2018
Friday, April 20, 2018
All
1
1
1
1244
Thursday, March 15, 2018
Tuesday, March 13, 2018
Friday, March 16, 2018
Monday, March 19, 2018
Friday, April 20, 2018
All
1
1
1
1245
Friday, March 16, 2018
Wednesday, March 14, 2018
Monday, March 19, 2018
Tuesday, March 20, 2018
Friday, April 20, 2018
All
1
1
1
1246
Monday, March 19, 2018
Thursday, March 15, 2018
Tuesday, March 20, 2018
Wednesday, March 21, 2018
Friday, April 20, 2018
All
1
1
1
1247
Tuesday, March 20, 2018
Monday, March 19, 2018
Wednesday, March 21, 2018
Thursday, March 22, 2018
Friday, April 20, 2018
All
1
1
1
1248
Wednesday, March 21, 2018
Friday, March 16, 2018
Thursday, March 22, 2018
Friday, March 23, 2018
Friday, April 20, 2018
All
1
1
1
1249
Wednesday, March 21, 2018
Saturday, March 17, 2018
Thursday, March 22, 2018
Friday, March 23, 2018
Friday, April 20, 2018
All
1
1
1
1250
Wednesday, March 21, 2018
Sunday, March 18, 2018
Thursday, March 22, 2018
Friday, March 23, 2018
Friday, April 20, 2018
All
1
1
1
1251
Thursday, March 22, 2018
Tuesday, March 20, 2018
Friday, March 23, 2018
Monday, March 26, 2018
Friday, April 20, 2018
All
1
1
1
1252
Friday, March 23, 2018
Wednesday, March 21, 2018
Monday, March 26, 2018
Tuesday, March 27, 2018
Friday, April 20, 2018
All
1
1
1
1253
Monday, March 26, 2018
Thursday, March 22, 2018
Tuesday, March 27, 2018
Wednesday, March 28, 2018
Friday, April 20, 2018
All
1
1
1
1254
Tuesday, March 27, 2018
Friday, March 23, 2018
Wednesday, March 28, 2018
Thursday, March 29, 2018
Friday, April 20, 2018
All
1
1
1
1255
Tuesday, March 27, 2018
Saturday, March 24, 2018
Wednesday, March 28, 2018
Thursday, March 29, 2018
Friday, April 20, 2018
All
1
1
1
1256
Tuesday, March 27, 2018
Sunday, March 25, 2018
Wednesday, March 28, 2018
Thursday, March 29, 2018
Friday, April 20, 2018
All
1
1
1
1257
Wednesday, March 28, 2018
Monday, March 26, 2018
Thursday, March 29, 2018
Monday, April 2, 2018
Monday, May 21, 2018
All
1
1
1
1258
Thursday, March 29, 2018
Tuesday, March 27, 2018
Monday, April 2, 2018
Tuesday, April 3, 2018
Monday, May 21, 2018
All
1
1
1
1259
Monday, April 2, 2018
Wednesday, March 28, 2018
Tuesday, April 3, 2018
Wednesday, April 4, 2018
Monday, May 21, 2018
All
1
1
1
1260
Tuesday, April 3, 2018
Thursday, March 29, 2018
Wednesday, April 4, 2018
Thursday, April 5, 2018
Monday, May 21, 2018
All
2
1
1
1261
Wednesday, April 4, 2018
Friday, March 30, 2018
Thursday, April 5, 2018
Friday, April 6, 2018
Monday, May 21, 2018
All
0.75
1
1
1262
Wednesday, April 4, 2018
Saturday, March 31, 2018
Thursday, April 5, 2018
Friday, April 6, 2018
Monday, May 21, 2018
All
0.75
1
1
1263
Wednesday, April 4, 2018
Sunday, April 1, 2018
Thursday, April 5, 2018
Friday, April 6, 2018
Monday, May 21, 2018
All
0.75
1
1
1264
Wednesday, April 4, 2018
Monday, April 2, 2018
Thursday, April 5, 2018
Friday, April 6, 2018
Monday, May 21, 2018
All
0.75
1
1
1265
Thursday, April 5, 2018
Tuesday, April 3, 2018
Friday, April 6, 2018
Monday, April 9, 2018
Monday, May 21, 2018
All
1
1
1
1266
Friday, April 6, 2018
Wednesday, April 4, 2018
Monday, April 9, 2018
Tuesday, April 10, 2018
Monday, May 21, 2018
All
1
1
1
1267
Monday, April 9, 2018
Thursday, April 5, 2018
Tuesday, April 10, 2018
Wednesday, April 11, 2018
Monday, May 21, 2018
All
1
1
1
1268
Tuesday, April 10, 2018
Monday, April 9, 2018
Wednesday, April 11, 2018
Thursday, April 12, 2018
Monday, May 21, 2018
All
1
1
1
1269
Wednesday, April 11, 2018
Friday, April 6, 2018
Thursday, April 12, 2018
Friday, April 13, 2018
Monday, May 21, 2018
All
1
1
1
1270
Wednesday, April 11, 2018
Saturday, April 7, 2018
Thursday, April 12, 2018
Friday, April 13, 2018
Monday, May 21, 2018
All
1
1
1
1271
Wednesday, April 11, 2018
Sunday, April 8, 2018
Thursday, April 12, 2018
Friday, April 13, 2018
Monday, May 21, 2018
All
1
1
1
1272
Thursday, April 12, 2018
Tuesday, April 10, 2018
Friday, April 13, 2018
Monday, April 16, 2018
Monday, May 21, 2018
All
1
1
1
1273
Friday, April 13, 2018
Wednesday, April 11, 2018
Monday, April 16, 2018
Tuesday, April 17, 2018
Monday, May 21, 2018
All
1
1
1
1274
Monday, April 16, 2018
Thursday, April 12, 2018
Tuesday, April 17, 2018
Wednesday, April 18, 2018
Monday, May 21, 2018
All
1
1
1
1275
Tuesday, April 17, 2018
Monday, April 16, 2018
Wednesday, April 18, 2018
Thursday, April 19, 2018
Monday, May 21, 2018
All
1
1
1
1276
Wednesday, April 18, 2018
Friday, April 13, 2018
Thursday, April 19, 2018
Friday, April 20, 2018
Monday, May 21, 2018
All
1
1
1
1277
Wednesday, April 18, 2018
Saturday, April 14, 2018
Thursday, April 19, 2018
Friday, April 20, 2018
Monday, May 21, 2018
All
1
1
1
1278
Wednesday, April 18, 2018
Sunday, April 15, 2018
Thursday, April 19, 2018
Friday, April 20, 2018
Monday, May 21, 2018
All
1
1
1
1279
Thursday, April 19, 2018
Tuesday, April 17, 2018
Friday, April 20, 2018
Monday, April 23, 2018
Monday, May 21, 2018
All
1
1
1
1280
Friday, April 20, 2018
Wednesday, April 18, 2018
Monday, April 23, 2018
Tuesday, April 24, 2018
Monday, May 21, 2018
All
1
1
1
1281
Monday, April 23, 2018
Thursday, April 19, 2018
Tuesday, April 24, 2018
Wednesday, April 25, 2018
Monday, May 21, 2018
All
1
1
1
1282
Tuesday, April 24, 2018
Monday, April 23, 2018
Wednesday, April 25, 2018
Thursday, April 26, 2018
Monday, May 21, 2018
All
1
1
1
1283
Wednesday, April 25, 2018
Friday, April 20, 2018
Thursday, April 26, 2018
Friday, April 27, 2018
Monday, May 21, 2018
All
1
1
1
1284
Wednesday, April 25, 2018
Saturday, April 21, 2018
Thursday, April 26, 2018
Friday, April 27, 2018
Monday, May 21, 2018
All
1
1
1
1285
Wednesday, April 25, 2018
Sunday, April 22, 2018
Thursday, April 26, 2018
Friday, April 27, 2018
Monday, May 21, 2018
All
1
1
1
1286
Thursday, April 26, 2018
Tuesday, April 24, 2018
Friday, April 27, 2018
Monday, April 30, 2018
Monday, May 21, 2018
All
1
1
1
1287
Friday, April 27, 2018
Wednesday, April 25, 2018
Monday, April 30, 2018
Tuesday, May 1, 2018
Wednesday, June 20, 2018
All
1
1
1
1288
Monday, April 30, 2018
Thursday, April 26, 2018
Tuesday, May 1, 2018
Wednesday, May 2, 2018
Wednesday, June 20, 2018
All
1
1
1
1289
Tuesday, May 1, 2018
Monday, April 30, 2018
Wednesday, May 2, 2018
Thursday, May 3, 2018
Wednesday, June 20, 2018
All
1
1
1
1290
Wednesday, May 2, 2018
Friday, April 27, 2018
Thursday, May 3, 2018
Friday, May 4, 2018
Wednesday, June 20, 2018
All
1
1
1
1291
Wednesday, May 2, 2018
Saturday, April 28, 2018
Thursday, May 3, 2018
Friday, May 4, 2018
Wednesday, June 20, 2018
All
1
1
1
1292
Wednesday, May 2, 2018
Sunday, April 29, 2018
Thursday, May 3, 2018
Friday, May 4, 2018
Wednesday, June 20, 2018
All
1
1
1
1293
Thursday, May 3, 2018
Tuesday, May 1, 2018
Friday, May 4, 2018
Monday, May 7, 2018
Wednesday, June 20, 2018
All
1
1
1
1294
Friday, May 4, 2018
Wednesday, May 2, 2018
Monday, May 7, 2018
Tuesday, May 8, 2018
Wednesday, June 20, 2018
All
1
1
1
1295
Monday, May 7, 2018
Thursday, May 3, 2018
Tuesday, May 8, 2018
Wednesday, May 9, 2018
Wednesday, June 20, 2018
All
1
1
1
1296
Tuesday, May 8, 2018
Monday, May 7, 2018
Wednesday, May 9, 2018
Thursday, May 10, 2018
Wednesday, June 20, 2018
All
1
1
1
1297
Wednesday, May 9, 2018
Friday, May 4, 2018
Thursday, May 10, 2018
Friday, May 11, 2018
Wednesday, June 20, 2018
All
1
1
1
1298
Wednesday, May 9, 2018
Saturday, May 5, 2018
Thursday, May 10, 2018
Friday, May 11, 2018
Wednesday, June 20, 2018
All
1
1
1
1299
Wednesday, May 9, 2018
Sunday, May 6, 2018
Thursday, May 10, 2018
Friday, May 11, 2018
Wednesday, June 20, 2018
All
1
1
1
1300
Thursday, May 10, 2018
Tuesday, May 8, 2018
Friday, May 11, 2018
Monday, May 14, 2018
Wednesday, June 20, 2018
All
1
1
1
1301
Friday, May 11, 2018
Wednesday, May 9, 2018
Monday, May 14, 2018
Tuesday, May 15, 2018
Wednesday, June 20, 2018
All
1
1
1
1302
Monday, May 14, 2018
Thursday, May 10, 2018
Tuesday, May 15, 2018
Wednesday, May 16, 2018
Wednesday, June 20, 2018
All
1
1
1
1303
Tuesday, May 15, 2018
Monday, May 14, 2018
Wednesday, May 16, 2018
Thursday, May 17, 2018
Wednesday, June 20, 2018
All
1
1
1
1304
Wednesday, May 16, 2018
Friday, May 11, 2018
Thursday, May 17, 2018
Friday, May 18, 2018
Wednesday, June 20, 2018
All
1
1
1
1305
Wednesday, May 16, 2018
Saturday, May 12, 2018
Thursday, May 17, 2018
Friday, May 18, 2018
Wednesday, June 20, 2018
All
1
1
1
1306
Wednesday, May 16, 2018
Sunday, May 13, 2018
Thursday, May 17, 2018
Friday, May 18, 2018
Wednesday, June 20, 2018
All
1
1
1
1307
Thursday, May 17, 2018
Tuesday, May 15, 2018
Friday, May 18, 2018
Monday, May 21, 2018
Wednesday, June 20, 2018
All
1
1
1
1308
Friday, May 18, 2018
Wednesday, May 16, 2018
Monday, May 21, 2018
Tuesday, May 22, 2018
Wednesday, June 20, 2018
All
1
1
1
1309
Monday, May 21, 2018
Thursday, May 17, 2018
Tuesday, May 22, 2018
Wednesday, May 23, 2018
Wednesday, June 20, 2018
All
1
1
1
1310
Tuesday, May 22, 2018
Monday, May 21, 2018
Wednesday, May 23, 2018
Thursday, May 24, 2018
Wednesday, June 20, 2018
All
1
1
1
1311
Wednesday, May 23, 2018
Friday, May 18, 2018
Thursday, May 24, 2018
Friday, May 25, 2018
Wednesday, June 20, 2018
All
1.3333333
1
1
1312
Wednesday, May 23, 2018
Saturday, May 19, 2018
Thursday, May 24, 2018
Friday, May 25, 2018
Wednesday, June 20, 2018
All
1.3333333
1
1
1313
Wednesday, May 23, 2018
Sunday, May 20, 2018
Thursday, May 24, 2018
Friday, May 25, 2018
Wednesday, June 20, 2018
All
1.3333333
1
1
1314
Thursday, May 24, 2018
Tuesday, May 22, 2018
Friday, May 25, 2018
Tuesday, May 29, 2018
Wednesday, June 20, 2018
All
1
1
1
1315
Friday, May 25, 2018
Wednesday, May 23, 2018
Tuesday, May 29, 2018
Wednesday, May 30, 2018
Wednesday, June 20, 2018
All
1
1
1
1316
Tuesday, May 29, 2018
Friday, May 25, 2018
Wednesday, May 30, 2018
Thursday, May 31, 2018
Wednesday, June 20, 2018
All
0.75
1
1
1317
Tuesday, May 29, 2018
Saturday, May 26, 2018
Wednesday, May 30, 2018
Thursday, May 31, 2018
Wednesday, June 20, 2018
All
0.75
1
1
1318
Tuesday, May 29, 2018
Sunday, May 27, 2018
Wednesday, May 30, 2018
Thursday, May 31, 2018
Wednesday, June 20, 2018
All
0.75
1
1
1319
Tuesday, May 29, 2018
Monday, May 28, 2018
Wednesday, May 30, 2018
Thursday, May 31, 2018
Wednesday, June 20, 2018
All
0.75
1
1





 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE H
Form of Reports
BSR Tank Inventory Report
Inventory Report: Wednesday, December 03, 2014
Task
Product
Level
Prev Gross
Prev Net
Gross Change
Net Change
Gross Volume
Heel - Bbls
Net Volume
Safe Fill
Avail.Bls (Gross)
Avail.Space (Gross)
V Level
Prev Level
Prev Vlevel
Temperature
Gravity
350
266 Lt Reformate
21.5
9,276
9,040
3,766
3,658
13,042
4,671
12,698
27,425
8,371
14,383
0.08
15.5
0.08
91
62
Total Product - 266 Lt Reformate
9,276
9,040
3,766
3,658
13,042
4,671
12,698
27,425
8,371
14,383
 
 
 
 
 
326
305 Benzene
21.11
5,760
5,707
79
79
5,839
1,764
5,786
6,552
4,075
713
0.17
20.83
0.17
71
28
Total Product - 305 Benzene
5,760
5,707
79
79
5,839
1,764
5,786
6,552
4,075
713
 
 
 
 
 
321
308 Toluene
5.83
1,336
1,327
0
-1
1,336
1,247
1,326
8,358
89
7,022
0.06
5.83
0.06
54
31
Total Product - 308 Toluene
1,336
1,327
0
-1
1,336
1,247
1,326
8,358
89
7,022
 
 
 
 
 
124
327 AAS 104
21.08
5,823
5,849
-632
-637
5,191
974
5,212
9,248
4,217
4,057
0
23.56
0
51
32
Total Product - 327 AAS 104
5,823
5,849
-632
-637
5,191
974
5,212
9,248
4,217
4,057
 
 
 
 
 
Total Group - Aromatic
22,195
21,923
3,213
3,099
25,408
8,656
25,022
51,583
16,752
26,175
 
 
 
 
 
1011
8500 Crude Oil
35.94
182,310
182,476
15,933
15,896
198,243
27,498
198,372
229,149
170,745
30,906
0
33.1
0
59
34
TP5
8500 Crude Oil
21.42
72,778
72,799
-20,521
-20,569
52,257
17,584
52,230
109,900
34,673
57,643
0.23
29.58
0.23
59
43
Total Group - Aromatic
255,088
255,275
-4,588
-4,673
250,500
45,082
250,602
339,049
205,418
88,549
 
 
 
 
 
Total Group - Crude
255,088
255,275
-4,588
-4,673
250,500
45,082
250,602
339,049
205,418
88,549
 
 
 
 
 
2044
439 Unf. #2 Diesel
35.51
77,808
77,587
-903
-931
76,905
0
76,656
99,360
76,905
22,455
0
35.92
0
68
19
2045
439 Unf. #2 Diesel
35.25
93,896
90,295
0
-41
93,896
1,124
90,254
123,096
92,772
29,200
1.42
35.25
1.42
68
34
Total Product - 439 Unf. #2 Diesel
171,704
167,882
-903
-972
170,801
1,124
166,910
222,456
169,677
51,655
 
 
 
 
 
216
447 Lt Cycle Oil
10.33
904
871
-4
-4
900
29
867
1,556
871
656
0.35
10.38
0.35
70
12
Total Product - 447 Lt Cycle Oil
904
871
-4
-4
900
29
867
1,556
871
656
 
 
 
 
 
109
458 Jet
8.92
2,286
2,282
238
237
2,524
424
2,519
8,327
2,100
5,803
0
8.08
0
64
46
155
458 Jet
23
11,743
11,779
2,668
2,661
14,411
1,738
14,440
27,630
12,673
13,219
0
18.75
0
56
45
156
458 Jet
8.83
5,217
5,236
-2,128
-2,136
3,089
576
3,100
9,660
2,513
6,571
0
14.92
0
53
45
Total Product - 458 Jet
19,246
19,297
778
762
20,024
2,738
20,059
45,617
17,286
25,593
 
 
 
 
 
126
5101 ULSD Base
14.83
17,886
17,768
7,187
6,999
25,073
3,385
24,767
80,960
21,688
55,887
0
10.58
0
86
37
3132
5101 ULSD Base
37
48,819
48,357
2,683
2,660
51,502
2,794
51,017
53,441
48,708
1,939
0
35.08
0
80
37
322
5101 ULSD Base
13.75
3,719
3,680
-209
-213
3,510
126
3,467
9,594
3,384
6,084
0
14.58
0
86
37
327
5101 ULSD Base
13.17
3,348
3,313
379
369
3,727
142
3,682
9,346
3,585
5,619
0
11.83
0
86
36
Total Product - 5101 ULSD Base
73,772
73,118
10,040
9,815
83,812
6,447
82,933
153,341
77,365
69,529
 
 
 
 
 
Total Group - Distillate
265,626
261,168
9,911
9,601
275,537
10,338
270,769
422,970
265,199
147,433
 
 
 
 
 
122
2100 CBOB
0
5
5
0
0
5
2,970
5
18,451
-2,965
18,446
0
0
0
0
56
125
2100 CBOB
10.42
3,182
2,905
1,762
1,737
4,944
2,739
4,642
18,754
2,205
13,810
0.67
6.92
0.67
70
63
184
2100 CBOB
37.83
3,380
3,325
20,060
19,991
23,440
3,377
23,316
28,033
20,063
4,593
0.17
5.5
0.17
64
65
185
2100 CBOB
36.92
9,712
9,655
13,245
13,089
22,957
2,601
22,744
28,035
20,356
5,078
0.06
15.83
0.06
72
85
3131
2100 CBOB
8.08
46,408
45,445
-35,688
-35,484
10,720
7,684
9,961
57,864
3,036
47,144
0.5
33.58
0.5
68
65
Total Product - 2100 CBOB
62,687
61,335
-621
-667
62,066
19,371
60,668
151,137
42,695
89,071
 
 
 
 
 
123
3100 PCBOB
19.5
22,556
22,401
-10,536
-10,464
12,020
4,082
11,937
26,376
7,938
14,356
0
36.33
0
70
60
128
3100 PCBOB
14.5
8,225
7,940
-1,093
-1,089
7,132
2,074
6,851
17,756
5,058
10,627
0.5
16.67
0.5
66
62
Total Product- 3100 PCBOB
30,781
30,341
-11,629
-11,503
19,102
6,106
18,788
44,130
12,996
24,983
 
 
 
 
 
Total Group-Finished Gasoline
93,463
91,676
-12,250
-12,220
81,218
25,527
79,456
195,272
55,691
114,054
 
 
 
 
 
130
559 CBO
14.43
5,280
4,993
-1,219
-1,153
4,061
1,127
3,845
9,017
2,934
4,956
0.00
18.75
0.00
215
0
Total Product - 559 CBO
5,280
4,998
-1,219
-1,153
4,061
1,127
3,845
9,017
2,934
4,956
 
 
 
 
 
Total Group - Heavy Oil
5,280
4,993
-1,219
-1,153
4,061
1,127
3,345
9,017
2,934
4,956
 
 
 
 
 
72
113 Alky Feed
11.74
891
804
64
59
865
516
863
2,506
349
1,641
0.00
1121
0.00
62
109
Total Product - 113 Alky Feed
801
804
64
59
865
516
863
2,506
349
1,641
 
 
 
 
 
328
330 Ref Feedstock
32.33
16,050
16,156
-46
-40
16,004
2,772
16,111
16,884
13,232
880
0.00
32.42
0.00
50
57
352
330 Ref Feedstock
23
37,997
34,820
0
0
37,907
13,500
34,820
70,381
24,407
32,474
2.04
23.09
2.04
62
60
TP7
330 Ref Feedstock
18.65
37,734
37,438
-1,293
-1,312
36,441
14,250
36,176
90,009
22,191
53,559
0.33
1929
0.33
51
61
Total Product - 330 Ref Feedstock
91,691
88,464
-1,339
-1,357
90,3E2
30,522
87,107
177,265
59,830
86,913
 
 
 
 
 
173
466 VGO
9.96
1,690
1,690
0
-7
1,690
1,119
1,683
74,173
571
72,483
9.00
0:96
0.00
70
18
180
466 VGO
15.57
28,893
28,215
960
860
29,762
1,765
29,030
69,043
27,998
39,285
0.00
15.07
0.00
130
0
182
466 VGO
29.17
57,254
54,598
-1,917
-1,927
55,337
11,496
52,671
72,737
43,841
17,400
0.00
30.17
0.00
184
24
Total Product - 466 VG0
87,747
34,503
-957
-1,069
86,790
14,380
83,434
215,958
72,410
129,168
 
 
 
 
 
Total Group-Intermediate
180,239
173,771
-2,232
-2,367
178,007
45,418
171,404
395,729
132,589
217,722
 
 
 
 
 
91
111 Butane
30,08
394
395
-137
-139
257
0
256
707
257
450
0.00
5373
0.00
62
110
92
111 Butane
102.39
749
752
0
-5
745
0
747
707
749
-42
0.00
102.39
0.00
62
110
53
111 Butane
0.00
0
0
0
0
0
0
0
992
0
992
9.00
0.00
0.00
62
109
Total Product -111 Butane
1
1,147
-137
-144
1,006
0
1,90.3
2,406
1
1,499
 
 
 
 
 
910
324 Propylene - RG
65.63
536
538
293
292
832
0
830
1,189
832
367
0..00
4621
0.00
62
143
94
324 Propylene- RG
102.39
1,025
1,930
9
-7
1,025
0
1,923
992
1,025
-33
0.00
102.39
0.00
62
140
99
324 Propylene - RG
61.33
597
600
172
167
765
0
767
1,191
769
422
0.00
50.16
0.00
62
140
PS
324 Propylene - RG
1235
124
124
0
-1
124
0
123
992
124
868
0.00
12.35
0.00
62
140
P6
324 Propylene - RG
0.00
0
0
0
 
0
0
0
992
0
992
0.00
0.09
0.00
62
140
Total Product - 324 Propylene - RG
2,282
2,292
468
401
2,759
0
2,743
5,356
2,750
2,606
 
 
 
 
 
Total Group - LPG
3,425
3
331
307
3,756
0
3,746
7,762
3,756
4,006
 
 
 
 
 
320
60107 Methanol
9.25
9
10
1,091
1,090
1,100
729
1,100
4,510
380
3,410
9.00
0.00
0.00
60
45
Total Product - 60107 Methanol
9
10
1,091
1,090
1,100
720
1,100
4,519
380
3,410
 
 
 
 
 
B8
60112 Propane
44.15
594
596
-83
-91
500
0
505
1,192
506
686
0.00
49.86
0.00
62
110
Total Product - 60112 Propane
594
596
-88
-91
50E
0
505
1,192
506
636
 
 
 
 
 
73
60114 Isobutane
0
0
0
0
0
0
1,289
0
10,000
-1,289
10,000
9.00
0.00
0.00
62
121
87
60114 Isobutane
53.78
343
346
-136
-191
657
9
655
1,198
657
541
9.00
66.11
0.00
62
110
Total Product - 60114 Isobutane
843
346
-186
-191
657
1,289
655
11,198
-632
19,541
 
 
 
 
 
121
60119 Ethanol BS
21.67
5,997
5,997
105
99
6,102
1,557
6,096
8,915
4,545
2,813
9.00
21.30
0.00
62
47
Total Product - 60119 Ethanol BS
5,997
5,997
105
99
6,102
1,557
6,006
8,915
4,545
2,813
 
 
 
 
 
112
60555 Hvy Rerun Stop
8.58
6,918
6,602
480
465
7,395
3,710
7,067
29,842
3,688
22,444
0.50
9.00
0.50
58
53
Total Product - 60555 Hvy Rerun Stop
6,918
6,602
480
465
7,398
3,710
7,067
29,842
3,588
22,444
 
 
 
 
 
Total Group - Raw Materials
14,361
14,051
1,402
1,372
15,763
7,276
15,423
55,657
3,437
 
 
 
 
 
 
183
219 Cat Naphtha
19.08
29,877
29,900
1,542
1,524
31,419
5,301
31,424
72,956
25,618
41,537
0.00
13.17
0.00
58
60
Total Product - 219 Cat Naphtha
29,877
29,900
1,542
1,524
31,415
5,801
31,424
72,956
25,618
41,537
 
 
 
 
 
2002
228 Alkylate
28.5
19,979
18,743
-803
-810
19,176
4,746
17,928
29,831
14,430
10,655
1.33
29.67
1.33
85
72
Total Product - 228 Alkylate
19,979
18,743
-803
-810
19,17
4,746
17,928
29,831
14,430
10,656
 
 
 
 
 
75
232 Mixed Pentanes
10
1,796
1,802
-640
-648
1,15
292
1,154
8,500
864
7,344
0.00
1275
0.00
62
Su
Total Product - 232 Mixed Pentane
1,796
1,802
-640
-648
1,106
292
1,154
8,500
864
7,344
 
 
 
 
 
351
244 Reformate
21.33
22,338
21,895
1,416
1,408
23,754
4,708
23,364
49,438
19,046
25,684
0.33
20.08
0.33
62
42
Total Product - 244 Reformate
 
21,895
1,416
1,458
23,754
4,708
23,364
49,438
19,046
25,684
 
 
 
 
 
353
323 Raffinate
17.83
12,518
12,447
-1,626
-1,640
10,892
5,304
10,807
26,520
5,588
15,628
0.08
20.42
0.08
64
74
Total Product - 323 Raffinate
12,518
12,447
-1,626
-1,640
10,892
5,394
19,897
26,520
5,588
15,628
 
 
 
 
 
Total Group - Unfinished Gasoline
86,509
34,739
-111
-121
86,397
20,851
84,667
187,245
65,546
100,848
 
 
 
 
 



Abilene Terminal Report
For: Tuesday, February 15, 2011
ABILENE TERMINAL DAILY REPORT
 
 
 
 
 
 
DATE
2/15/2011
00:00 TO
0:00
 
 
 
 
 
 
 
 
 
 
 
 
Folio
02/011
 
 
 
 
 
 
 
 
NET STORAGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
101
PREMIUM
102
UNLEAD
103
DIESEL
104
JET
202
MIX
 
 
yesterday's storage
13,484
15,794
16,672
23,690
1,149
 
 
67231
28
24
29
-7
-7
 
 
+ p/l
Todays Gain/loss
67
Total
Storage
70,789
 
 
11452
 
 
 
 
 
 
 
- sales
-12
23
95
-46
28
 
 
7962
 
Month Gain/Loss
88
 
 
 
 
todays storage
 
 
 
 
 
 
 
70789
TANK AVAILABLE PRODUCT
 
 
over/short
11,332
9,773
14,014
22,290
715
 
 
67
 
 
 
 
 
 
 
MTD over/short
TANK AVAILABLE SPACE
 
 
88
5,114
3,4375
5,132
-79
597
 
 
shipments
 
 
 
 
 
 
 
0



ABILENE RECEIPTS
 
 
 
Batch #
Product
Tender Size
Tank No.
Barrels
Rec'd
P/L to
Go
 
 
 
UL-08A
87UL
12,027
102
1,822
0
 
 
 
TD-09A
D2L
9,912
103
9,630
282
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Received
11,452
 
 
 
 



TRANSFERS
 
 
 
 
Product
From
To
Product
Barrels
 
 
 
 
D2L
103
202
TRANSMIX
70
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
+Diesel backflow into Mix tank
70
 
 
 



TRUCK RACK
 
 
 
DYESS AFB
 
 
 
CUSTOMER SALES
 
 
 
Tank
Barrels
Tank
Gallons
Barrels
 
CLEAR SHEET
 
104-JP8
 
101-91UL
4,928
117
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
102-87UL
186,717
4,446
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
103-D2L
142,738
3,399
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
202-Trans
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
Total
334,383
7,962
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ANY LEAK(S) OR PROBLEM(S) FOUND AT THE TRUCK LOADING RACK
 
 
 
 
OR IN OTHER AREAS INCLUDING THE TANK FARM?
 
 
 
 
 
 
 
 
 
 
 
 
 
Yes
No
 
 
 
 
 
 
 
 
X
 
 
Inspecting Person
RRM
 
 



 
 
 
 





Wichita Falls Terminal Report
For: Tuesday, February 15, 2011
WICHITA FALLS TERMINAL DAILY REPORT
DATE
2/15/2011
00:00 to 00:00
 
 
 



NET STORAGE
 
 
1
2
4
5
6
7
8
9
10
13
14
 
91No Lead
ULSD
ULSD
87 NoLead
87 RBOB
JP8
JP8
Trans mix
Trans mix
87 NoLead
87 No Lead
yesterday’s
storage
4,410
8,954
3,146
0
0
18,258
926
0
3,506
7,849
6,869
61,751
-47
-25
-8
0
0
-17
-1
0
-8
-28
17
+ p/l
Todays Gain/Loss
-117
 
Total Storage
53,918
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
- sales
-44
-2
32
0
-39
19
41
0
75
-118
223
7,716
Month Gain/Loss
187
 
 
 
 
 
 
 
 
todays
 
 
 
 
 
 
 
 
 
 
 
storage
 
53,918
TANK AVAILABLE PRODUCT
over/short
2,056
6,699
890
-2,267
-2,278
17,251
-81
-1,131
2,369
5,264
4,283
-117
 
 
 
 
 
 
 
 
 
 
 
MTD over/short
TANK AVAILABLE SPACE
187
13,390
8,906
14,689
17,618
17,638
802
18,204
8,833
5,333
18,891
19,821
 
 
 
 
 
 
 
 
 
 
 
 
 
shipments
 
 
 
 
 
 
 
 
 
 
 
0



WICHITA FALLS RECEIPTS
 
 
Batch #
Product
Tender
Size
Tank No.
Barrels Rec'd
P/L to Go
 
 
 
 
 
 
 
UL-07WC
87
Unlead
15,031
13
0
9,516
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Received
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nustar
TRANSFERS
 
 
 
 
Tank
Barrels
For the
Month
 
Product
From
To
Product
Barrels
 
 
 
 
2 - ULSD
 
0
Transfer
91
Unlead
1
13
87 Unlead
1,500
 
 
 
 
4 - ULSD
 
0
 
 
 
 
 
 
 
 
 
 
5 - PBOB
 
0
 
 
 
 
 
 
 
 
 
 
6 - RBOB
 
0
 
 
 
 
 
 
 
 
 
 
Total
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1,500
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



TRUCK RACK
 
 
 
 
 
 
 
 
 
 
 
 
CUSTOMER SALES
Conoco
Duncan
 
CLEAR SHEET
 
 
 
Tank
Gallons
Barrels
Product
Barrels
For the
Month
Tank
Barrels
For the
Month
 
 
 
 
 
 
1 - 91NL
7,015
167
Diesel
0
30,000
1 - 91NL
 
0
 
 
 
 
 
 
2 - ULSD
125,641
2,991
87 NoLead
0
15,000
2 - ULSD
 
0
 
 
 
 
 
 
4 - ULSD
0
0
91 NoLead
0
0
4 - ULSD
 
0
 
 
 
 
 
 
7 - JP8
30,203
719
 
 
 
7 - Jet
 
0
 
 
 
 
 
 
8 - JP8
45,374
1,080
 
 
 
8 - Jet
 
0
 
 
 
 
 
 
9 - Trans
0
0
 
 
 
13 - 87NL
 
0
 
 
 
 
 
 
10 - Trans
0
0
 
 
 
14 - 87NL
 
49,294
 
 
 
 
 
 
13 - 87NL
0
0
 
 
 
 
 
 
 
 
 
 
 
 
14 - 87NL
115,844
2,758
 
 
 
 
 
 
 
 
 
 
 
 
Total
324,077
7,716
Total
0
45,000
Total
0
49,294
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ANY LEAK(S) OR PROBLEM(S) FOUND AT THE TRUCK LOADING RACK
 
 
 
 
 
 
OR IN OTHER AREAS INCLUDING THE TANK FARM?
 
 
 
 
 
 
Yes
No
 
 
 
 
 
 
 
 
 
 



 
 
 
 
 
 
Inspecting Person
DD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If Yes, action taken:
 
 
 
 
 





Duncan Terminal Report
For: Tuesday, February 15, 2011
DUNCAN TERMINAL DAILY REPORT
DATE
2/15/2011
00:00 to 00:00



NET STORAGE
 
 
1
2
3
4
5
6
7
yesterday’s
MIX
UNLEAD
UNLEAD
UNLEAD
DIESEL
DIESEL
MIX
storage
1,263
2,539
2,528
27,124
2,541
2,482
158
38,635
0
0
0
0
0
0
0
+ p/l
Todays Gains/Loss
0
Total Storage
38635
 
 
0
 
 
 
 
 
 
 
- sales
 
 
 
 
 
 
 
0
TANK AVAILABLE PRODUCT
todays storage
-1,271
6
-16
24,593
-736
-839
141
38,635
 
 
 
 
 
 
 
over/short
TANK AVAILABLE SPACE
0
25,737
24,461
24,472
-124
25,459
25,518
42
MTD over/short
 
 
 
 
 
 
 
-47
 
DUNCAN RECEIPTS
shipments
 
Batch #
Product
Tender Size
Tank No.
Barrels Rec'd
P/L to go
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Received
0
 
 
 



 
TRANSFERS
 
 
 
 
Product
From
To
Product
Barrels
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
 
 
MAGELLAN DELIVERIES
 
TRANSMIX TO BSR
CLEAR SHEET
 
Tank
Barrels
For Month
 
 
For Month
 
 
 
1 DIES/RUL
 
0
7 MIX
 
0
 
 
 
2 UNLEAD
 
24,404
 
 
 
 
 
 
3 UNLEAD
 
24,476
 
 
 
 
 
 
4 UNLEAD
 
0
 
 
 
 
 
 
5 DIESEL
 
0
 
 
 
 
 
 
6 DIESEL
 
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
48880
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
ANY LEAK(S) OR PROBLEM(S) FOUND AT THE TRUCK LOADING RACK
 
 
 
 
 
 
OR IN OTHER AREAS INCLUDING THE TANK FARM?
 
 
 
 
 
 
Yes
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Inspecting Person
DD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If Yes, action taken:
 
 
 
 
 





Orla Terminal Report
For: Tuesday, February 15, 2011
ORLA TERMINAL DAILY REPORT
Date
2/15/2011
00:00 to 00:00
 
 
 
 



NET STORAGE
 
 
 
100
200
300
400
500
 
 
yesterday’s
Diesel
No Lead
No Lead
Transmix
Truck
 
 
storage
1,620
33,042
3,788
4,580
680
 
 
29,650
0
-35
0
0
0
 
 
+ p/l
Todays Gain/loss
-35
Total Storage
43,710
 
14,095
-93
67
-17
114
0
 
 
mix to bsr
Month Gain/Loss
71
 
 
 
 
0
 
 
 
 
 
 
 
todays storage
TANK AVAILABLE PRODUCT (Before Lo Alarm)
43,710
280
29,263
-66
3,477
585
 
 
over/short
 
 
 
 
 
 
 
-35
TANK AVAILABLE PRODUCT (Before Hi Alarm)
MTD over/short
50,783
-208
29,167
1,022
60
 
 
71
 
 
 
 
 
 
 
shipments
 
 
 
 
 
 
 
0
 
ORLA RECEIPTS FROM BIG SPRING
 
 
Batch #
Product
Tender Size
Tank No.
Barrels Rec'd
P/L to go
 
 
UL-06FT
84.5
74,996
200
14,095
58,290
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Received
14,095
 
 
 
TRANSFERS & TRANSMIX
 
 
Batch #
Product
From
To
Product
Barrels
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
 
 
 
TRUCK RACK
 
 
HEP DELIVERIES
 
TRANSMIX HAULED TO BSR
CLEAR SHEET
 
Tank
 
Barrels
Tank
 
Barrels
 
 
100
 
 
400/500
 
 
 
 
200
 
 
 
 
 
 
 
300
 
 
 
 
 
 
 
Total for Month
 
 
Total for Month
0
 
 
 
Diesel/100
28,835
 
 
 
 
 
 
RUL/200
70,362
 
 
 
 
 
 
PUL/300
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
0
Total
 
0
 



ANY LEAK(S) OR PROBLEM(S) FOUND AT THE TRUCK LOADING RACK
 
 
 
 
 
 
OR IN OTHER AREAS INCLUDING THE TANK FARM?
 
 
 
 
 
 
Yes
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Inspecting Person
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If Yes, action taken:
 
 
 
 
 





El Paso Terminal and Linefill Report
For: Tuesday, February 15, 2011
ORLA TO EL PASO / EL PASO INVENTORY
 
 
Unlead
 
 
 
 
 
Premium
 
 
 
 
Diesel
 
 
 
Transmix
Date
 
Batch
Ship
Orla
Pipeline
Invty
Batch
Recv
El Paso
Invnty
El Paso
 
 
Batch
Ship
Orla
Pipeline
Invty
Batch
Recv
El Paso
Invnty
El Paso
 
 
Batch
Ship
Orla
Pipeline
Invty
Batch
Recv
El Paso
Invnty
El Paso
 
Invnty
El Paso
02/01/11
30,736
0
0
22,579
21
8,157
-9,065
 
8,966
0
0
8,966
0
0
-93
 
15,020
26
9,292
19,306
22
5,006
11,365
 
5,583
02/03/11
 
27 - 84 12
9,903
32,482
0
0
-10,195
 
 
0
0
8,966
0
0
-187
 
 
0
0
14,416
23
5,890
13,123
 
5,880
02/03/11
 
27B
4,159
14,187
24
22,454
8,259
 
 
0
0
21
25
8,945
8,514
 
 
28
1,327
1,442
26
14,301
24,364
 
6,350
02/04/11
 
0
0
14,187
0
0
4,198
 
 
0
0
21
0
0
8,339
 
 
0
0
1,442
0
0
21,113
 
6,350
02/05/11
 
0
0
14,187
0
0
236
 
 
0
0
21
0
0
8,064
 
 
0
0
1,442
0
0
17,781
 
6,181
02/06/11
 
0
0
14,187
0
0
-4,661
 
 
0
0
21
0
0
7,842
 
 
0
0
1,442
0
0
14,743
 
6,181
02/07/11
 
0
0
14,187
0
0
-7,882
 
 
0
0
21
0
0
7,613
 
 
0
0
1,442
0
0
11,327
 
6,181
02/08/11
 
0
0
14,187
0
0
-30,598
 
 
0
0
21
0
0
6,206
 
 
0
0
1,442
0
0
6,455
 
6,181
02/09/11
 
30A - 84 12
14,933
29,120
0
0
-33,394
 
 
0
0
21
0
0
5,842
 
 
29
3,019
4,461
0
0
4,264
 
6,181
02/10/11
 
0
16,781
45,901
0
0
-35,024
 
 
0
0
21
0
0
5,759
 
 
0
0
4,461
0
0
2,224
 
6,181
02/11/11
 
30B - 84 12
7,454
53,355
0
0
-37,054
 
 
0
0
21
0
0
5,569
 
 
0
0
4,461
0
0
242
 
6,181
02/12/11
 
0
17,132
56,672
27 A B
13,815
-24,636
 
 
0
0
21
0
0
5,486
 
 
31
11,550
14,714
28
1,327
-142
 
6,854
02/13/11
 
0
0
56,672
0
0
-28,203
 
 
0
0
21
0
0
5,281
 
 
0
3,617
18,331
0
0
-2,028
 
7,277
02/14/11
 
0
0
56,672
0
0
-30,790
 
 
0
0
21
0
0
5,040
 
 
0
0
15,693
29
2,638
-1,333
 
7,277
02/15/11
 
0
0
56,672
0
0
-41,971
 
 
0
0
21
0
0
4,752
 
 
0
0
15,693
0
0
-3,464
 
7,277





Trust Linefill Report
For: Tuesday, February 15, 2011
 
 
 
 
 
 
 
Date:
February 15, 2011
 
 
 
 
 
 
 
 
 
 
BSR 6-8 CURRENT BATCH
 
 
 
 
 
 
 
 
PRODUCT
BATCH #
BATCH SIZE
TO GO @ 00.00
Current Rate
CUT TIME TO NEXT PRODUCT
 
 
RUL
UL-08WC
30000
9302
DOWN
2/16/2011 15:28
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HEP 6-8 BIG SPRING TO WICHITA FALLS
 
LINEFILL
 
65002
 
 
 
 
 
 
 
 
MONTH +/-
-166
 
0
 
BAT #
UL-08WC
TD-08WC
UL-07WCD
 
 
 
 
 
 
 
 
PROD.
RUL
DSL
RUL
 
 
 
 
 
 
 
 
BBLS.
20698
34788
9516
 
 
 
 
 
 
 
 



DELIVERED FROM BIG SPRING 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
TIME
DATE
BATCH
UL-08WC
PRODUCT
RUL
BARRELS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DAILY TOT:
0
 
 
 
 
 
 
 
 
 
RATE:
DOWN
 
 
 
 
 
 
 
24 HR. AVG
0
 
RECEIVED IN WICHITA FALLS 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BATCH
UL-07WCD
PRODUCT
RUL
BARRELS
 
BATCH +/-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6-8 RECONCILE
 
 
 
 
DAILY TOT:
0
MONTH +/-
 
YES/NO YES
 
 
 
 
+ OR -
0
67
 
 



 
BSR X-6 CURRENT BATCH
 
 
 
 
 
 
 
 
PRODUCT
BATCH #
BATCH SIZE
TO GO @ 00.00
Current Rate
CUT TIME TO NEXT PRODUCT
 
 
RUL
UL-09A
30000
9908
625
2/16/11 3:51 PM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HEP 6-8 BIG SPRING TO WICHITA FALLS
 
LINEFILL
 
20998
 
 
 
 
 
 
 
 
MONTH +/-
71
 
-2
 
BAT #
UL-09A
TD-09A
 
 
 
 
 
 
 
 
 
PROD.
RUL
DSL
 
 
 
 
 
 
 
 
 
BBLS.
20092
906
 
 
 
 
 
 
 
 
 



DELIVERED FROM BIG SPRING 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
TIME
DATE
BATCH
UL-09A
PRODUCT
RUL
BARRELS
15354
 
0:00
16-Feb
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DAILY TOT:
15354
 
 
 
 
 
 
 
 
 
RATE:
625
 
 
 
 
 
 
 
24 HR. AVG
640
 
RECEIVED IN ABILENE 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BATCH
UL-08A
PRODUCT
RUL
BARRELS
6328
BATCH +/-
-22
 
 
TD-09A
 
DSL
 
9006
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
X-6 RECONCILE
 
 
 
 
DAILY TOT:
15334
MONTH +/-
 
YES/NO YES
 
 
 
 
+ OR -
-20
-139
 
 
 
 
 
 
 
 
 
 
 
TOTAL THRUPUT BOTH
15354
 
 
 
 
CLEAR SHEET
24 HOUR AVG. BOTH
640
 
 
 
 
 
 



River Linefill Report
For: Tuesday, February 15, 2011
 
 
 
 
 
 
 
Date:
February 15, 2011
 
WE CURRENT BATCH
 
 
 
 
 
 
 
 
PRODUCT
BATCH #
BATCH SIZE
TO GO @ 00.00
Current Rate
CUT TIME TO NEXT PRODUCT
 
 
RUL
UL-02D
 
-9240
DOWN
#VALUE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HEP RIVER LINE WICHITA FALLS TO DUNCAN
 
LINEFILL
 
9240
 
 
 
 
 
 
 
 
MONTH +/-
0
 
0
 
BAT #
UL-02D
 
 
 
 
 
 
 
 
 
 
PROD.
RUL
 
 
 
 
 
 
 
 
 
 
BBLS.
9240
 
 
 
 
 
 
 
 
 
 



DELIVERED FROM BIG SPRING 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
TIME
DATE
BATCH
 
PRODUCT
 
BARRELS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DAILY TOT:
0
 
 
 
 
 
 
 
 
 
RATE:
DOWN
 
 
 
 
 
 
 
24 HR. AVG
0
 
RECEIVED IN ABILENE 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BATCH
 
PRODUCT
 
BARRELS
 
BATCH +/-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
X-6 RECONCILE
 
 
 
 
DAILY TOT:
0
MONTH +/-
 
YES/NO YES
 
 
 
 
+ OR -
0
-140
 
 
 
 
 
 
 
 
 
 
 



 
DUNCAN CURRENT BATCH
 
 
 
 
 
 
 
 
PRODUCT
BATCH #
BATCH SIZE
TO GO @ 00.00
Current Rate
CUT TIME TO NEXT PRODUCT
 
 
RUL
UL-01D
 
-9240
0
#DIV/0!
 
 
HEP RIVER LINE Duncan to Wichita Falls RIVER LINE REVERSAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LINEFILL
 
9240
 
 
 
 
 
 
 
 
MONTH +/-
0
 
0
 
BAT #
UL-01D
 
 
 
 
 
 
 
 
 
 
PROD.
RUL
 
 
 
 
 
 
 
 
 
 
BBLS.
9240
 
 
 
 
 
 
 
 
 
 



DELIVERED FROM DUNCAN  00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
TIME
DATE
BATCH
 
PRODUCT
 
BARRELS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DAILY TOT:
0
 
 
 
 
 
 
 
 
 
RATE:
 
 
 
 
 
 
 
 
24 HR. AVG
0
 
RECEIVED IN WICHITA FALLS 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BATCH
 
PRODUCT
 
BARRELS
 
BATCH +/-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
X-6 RECONCILE
 
 
 
 
DAILY TOT:
0
MONTH +/-
 
YES/NO YES
 
 
 
 
+ OR -
0
0
 
 
TOTAL THRUPUT BOTH
0
 
 
 
 
 
CLEAR SHEET
24 HOUR AVG. BOTH
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Fintex Linefill Report
For: Tuesday, February 15, 2011
 
 
 
 
 
 
 
Date:
February 15, 2011
 
BS FINTEX CURRENT BATCH
 
 
 
 
 
 
 
 
PRODUCT
BATCH #
BATCH SIZE
TO GO @ 00.00
Current Rate
CUT TIME TO NEXT PRODUCT
 
 
DSL
TD-07FT
10000
3032
DOWN
#VALUE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
HEP FINTEX BIG SPRING TO ORLA
 
LINEFILL
 
65258
 
 
 
 
 
 
 
 
MONTH +/-
237
 
-118
 
BAT #
TD-07FT
UL-06FT
 
 
 
 
 
 
 
 
 
PROD.
DSL
UL-84.5
 
 
 
 
 
 
 
 
 
BBLS.
6968
58290
 
 
 
 
 
 
 
 
 



DELIVERED FROM BIG SPRING 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
TIME
DATE
BATCH
UL-06FT
PRODUCT
UL-84.5
BARRELS
7009
 
7:00
15-Feb
 
TD-07FT
 
DSL
 
6968
 
0:00
16-Feb
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DAILY TOT:
13977
 
 
 
 
 
 
 
 
 
RATE:
DOWN
 
 
 
 
 
 
 
24 HR. AVG
582
 
RECEIVED IN ORAL 00:00 TO 00:00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BATCH #
UL-06FT
PRODUCT
UL-84.5
BARRELS
14095
BATCH +/-
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
X-6 RECONCILE
 
 
 
 
DAILY TOT:
14095
MONTH +/-
 
YES/NO YES
 
 
 
 
+ OR -
118
-176
 
 
24 HOUR AVG. BOTH
582
 
 
 
 
 
CLEAR SHEET
 
 
 
 
 
 
 
 



Asphalt Gauges Report
Inventory Report: Wednesday, December 03, 2014
Tank
Product
Level
PrevGrost
PrevNet
Gross Change
Net Change
Gross Volume
Heel Bbls
Net Volume
Safe Fill
AvaiLBis
(Gross)
Avail.Space
(Gross)
W Level
Prev Level
Prev WLevel
Temperature
Gravity
205
13014 AC10
7.00
13,545
12,311
-801
-728
12,744
0
11,583
72,367
12,744
59,623
0.00
7.42
0.00
330
4
Total Product-13014 AC 10
13,545
12,311
-801
-728
12,744
0
11,583
72,367
12,744
59,623
 
 
 
 
 
3009
13015 AC10-2TR
6.20
2,303
2,070
5
4
2,308
0
2,074
6,189
2,308
3,881
0.00
6.18
0.00
361
6
Total Product -13015 AC10-2TR
2,303
2,070
5
4
2,308
0
2,074
6,189
2,308
3,881
 
 
 
 
 
3004
13025 PG 64-28S
7.44
1,263
1,156
15
2
1,278
3
1,158
4,818
1,275
3,540
0.00
7.36
0.00
339
5
Total Product - 13025 PG 64-28S
1,263
1,156
15
2
1,278
3
1,158
4,818
1,275
3,540
 
 
 
 
 
3008
13026 PG-70-22S
7.50
2,975
2,676
-158
-142
2,817
3
2,534
13,633
2,814
10,815
0.00
7.92
0.00
359
5
Total Product -13026 PG-70-22S
2,975
2,676
-158
-142
2,817
3
2,534
13,533
2,814
10,816
 
 
 
 
 
3006
13027 PG-70-28S
7.28
1,108
1,012
-313
-281
795
0
731
2,193
795
1,398
0.00
10.14
0.00
297
1
Total Product - 13027 PG-70-2SS
1,108
1,012
-313
-281
795
0
731
2,193
795
1,398
 
 
 
 
 
199
13215 PG 58-28
4.11
1,157
1,035
2
1
1,159
0
1,036
9,887
1,159
8,728
0.00
4.10
0.00
575
7
Total Product - 13215 PG 5S-28
1,157
1,035
2
1
1,159
0
1,036
9,887
1,159
8,728
 
 
 
 
 
202
13225 PG-64-22
17.22
6,136
5,498
-749
-663
5,387
0
4,835
9,496
5,387
4,109
0.00
19.62
0.00
355
5
410
13225 PG-64-22
0.21
13
12
3
4
16
9
16
1,207
7
1,191
0.00
0.13
0.00
183
5
Total Product -13225 PQ-64-22
6,149
5,510
-746
-659
5,403
9
4,851
10,703
5,394
5,300
 
 
 
 
 
25
13735 TR Concentrate
21,56
1,179
1,008
26
22
1,205
0
1,030
0
1,205
-1,205
0.00
21.09
0.00
500
6
3005
13735 TR Concentrate
9.82
1,537
510
149
962
1,686
4
1,472
6,189
1,582
4,503
0.00
8.95
0.00
443
5
3011
13735 TR Concentrate
4.58
1,323
1,311
0
0
1,323
4
1,311
14,137
1,319
12.814
0.00
4.68
0 00
86
1
Total Product -13735 TR Concentrate
4,039
2,829
175
984
4,214
8
3,813
20,326
4,206
16,112
 
 
 
 
 
207
13812 Zero Pen
15.40
19,311
17,540
10,147
8,760
29,458
0
26,300
72,630
29,458
43,172
0.00
10.11
0.00
380
1
208
13812 Zero Pen
10.25
33,545
30,403
-7,861
-7,150
25,684
0
23,253
95,396
25,584
69,712
0.00
13.38
0.00
341
1
Total Product -13812 Zero Pen
52,856
47,943
2,286
1,610
55,142
0
49.553
168,025
55,142
112,884
 
 
 
 
 
Total Group - Bitumen
85,395
76,542
465
791
85,860
23
77,333
308,142
85,837
222,282
 
 
 
 
 
206
61016 Flux Oil
5.10
9,524
9,083
-15
-14
9,509
32
9,069
72,355
9,477
62,856
0.00
5.10
0.00
200
1
Total Product - 61016 Flux Oil
9,524
9,033
-15
-14
9,509
32
9,069
72,355
9,477
62,856
 
 
 
 
 
203
51017 Hydrolene
10.25
3,244
3,197
0
0
3,244
38
3,197
9,430
3,206
6,186
0.00
10.25
0.00
100
15
Total Product - 61017 Hydrolene
3,244
3,197
0
0
3,244
38
3,137
9,430
3.206
6,186
 
 
 
 
 
Total Group - Raw Material
12,768
12,280
-15
-14
12,753
70
12,255
81,795
12,583
69,042
 
 
 
 
 





Saltwells Report
For: Tuesday, February 15, 2011


Salt Wells
Today
Prev
Delta
Space
 
1001 Salt Well
7,992
10,197
(2,205)
104,508
PROPANE
1004 Salt Well
0
0
0
112,500
BUTANE
1005 Salt Well
4,580
4,580
0
95,720
PROPYLENE
1007 Salt Well
20,587
19,851
736
90,913
OLEFINS





Crude Meters Report
For: June 24, 2012


Crude Meters
 
 
Daily Totals
6/24/2012
Plains Sweet
 
 
 
 
 
Current
361431
 
 
 
Previous
358875
2,556
 
Centurion
 
 
 
 
East
Current
124370
 
 
 
Previous
124370
 
 
West
Current
32007
 
 
 
 
 
 
 
 
Previous
21617
10,390
 
Pecos
Current
1434245
 
 
 
Previous
1418187
16,058
 
LPC
Current
95422
 
 
 
Previous
93954
1,468
 
Mesa Sour
 
 
47,560
 
Mesa Sweet
 
 
0
 
 
 
 
78,032
Total received
 
 
 
 
 
Amdel Shipments
 
East
 
 
East
Current
1538370
 
 
 
Previous
1537729
 
 
West
Current
10140629
 
 
 
Previous
10139976
1,294
Total Shipments





Monthly – Barrel Traffic Report
2014
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Barrel Traffic Report
 
 
 
January
February
March
April
May
June
July
August
September
October
November
December
Opening Inventory
 
 
 
 
 
 
 
 
 
 
 
 
Tankage
146,195
166,169
191,496
254,594
245,671
233,887
240,134
196,935
237,192
237,295
 
 
Rail Car
 
 
 
 
 
 
 
 
 
 
 
 
Line Fill
7,726
7,726
7,726
7,726
7,726
7,726
7,726
7,726
7,726
7,726
 
 
Total Inventory
153,921
173,895
199,222
262,320
253,397
246,613
247,860
204,661
244,918
245,021
―
―
 
 
 
 
 
 
 
 
 
 
 
 
 
Receipts
 
 
 
 
 
 
 
 
 
 
 
 
LPC
314749
262,213
358,842
316,282
278,061
269,949
377,078
408,427
378,184
445,040
 
 
Heavy WTS
 
 
 
 
 
 
 
 
 
 
 
 
SI op
7,335
13,897
10,164
12,518
17,412
10,408
25,859
11,979
35,621
11,757
 
 
Centurion Sour
680,822
769,757
875,559
806,911
157,643
54,606
921,566
774,029
644,310
975,161
 
 
Centurion Sweet
278,833
 
48,973
 
324,800
343,052
54,269
201,352
285,423
 
 
 
Mesa Sour
485,724
75,738
359,203
 
 
45,032
280,413
463,060
330,442
295,054
 
 
Mesa Sweet
468,841
896,301
704,441
919,889
175,565
45,507
682,982
541,245
565,325
655,032
 
 
High Sierra Sour
 
 
 
 
 
 
 
 
 
 
 
 
High Sierra Sweet
705,330
629,226
744,085
721,194
503,641
500,150
638,928
667,252
665,616
619,752
 
 
Plains
154,956
131,292
151,414
164,144
150,419
142,047
155,291
193,994
151,413
126,820
 
 
Prior Period Adj
 
 
 
 
 
 
 
 
 
 
 
 
Total Receipts
3,096,590
2,778,424
3,252,681
2,940,938
1,607,561
1,410,751
3,136,386
3,261,338
3,056,334
3,128,616
―
―
 
 
 
 
•
 
 
 
 
 
 
 
 
Shipments
 
 
 
 
 
 
 
 
 
 
 
 
LPC
(317,492)
 
(225,318)
(16,865)
(267,414)
(269,538)
(282,177)
(410,264)
(341,270)
(265,753)
 
 
Heavy WTS
 
 
 
 
 
 
 
 
 
 
 
 
Slop
 
 
 
 
 
 
 
 
 
 
 
 
Centurion Sweet
 
 
 
 
 
(129255)
 
 
 
 
 
 
Mesa Sour
 
 
 
 
 
 
 
 
 
 
 
 
Mesa Sweet
(466,146)
(786,284)
(694,509)
(880,677)
(184,447)
(53,002)
(661,098)
(549,531)
(567,912)
(644,064)
 
 
High Sierra Sour
 
 
 
 
 
 
 
 
 
 
 
 
High Sierra Sweet
(110,107)
 
 
 
(395,519)
(498,711)
 
(2,405)
 
 
 
 
Plains
 
 
 
 
 
 
 
 
 
 
 
 
Prior Period Adj
 
 
 
 
 
 
 
 
 
 
 
 
Total Shipments
(893,745)
(786,284)
(919,827)
(897,542)
(847,380)
(950,506)
(943,275)
(962,200)
(909,182)
(907,617)
―
―
 
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
Crude Charge
2,182,871
1,966,812
2,269,757
2,052,318
766,965
458,998
2,236,310
2,258,881
2,147,049
2,227,393
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Closing Inventory
 
 
 
 
 
 
 
 
 
 
 
 
Tankage
166,169
191,497
254,593
245,672
238,887
240,134
196,935
237,192
237,295
236,701
 
 
Rail Car
 
 
 
 
 
 
 
 
 
 
 
 
Line Fill
7,726
7,726
7,726
7,726
7,726
7,726
7,726
7,726
7,726
7,726
 
 
Total Inventory
173,895
199,223
262,319
253,396
246,613
247,860
204,661
244,918
245,021
238,427
―
―
Gain/Loss
0
0
0
0
0
0
0
0
0
0
0
0



 
Duncan Terminal balancing report 10-31-2014.txt - Notepad
 
 
 
File     Edit     Format     View     Help
 
 
 
4633
Date: 11/04/14
Time: 15:16
Activity for: 0000005 DUNCAN TANK FARM
HOLLY ENERGY PARTNERS—WICHITA FALLS, TX
TERMINAL BALANCE REPORT
MTD Thru Folio 10/
Page: 0001
For Folio 10/023
Ending 11/02/14
NET GALLONS at 60 F
 
 
 
 
 
Product : CBOB 85 CBOB BASE
 
 
 
 
 
 
 
 
 
 
 
Inventory Reconciliation:
GALLONS


 
BARRELS


 
 
 
 
 
 
 
 
   Opening Inventory
1,661,268


 
39,554


 
 
   Receipts (+)
6,991,530


 
166,465


 
 
   Disposals (-)
-8,244,440


 
-195,820


 
 
   Other (+)
0


 
0


 
 
   Ending Book
428,358


 
10,199


 
 
 
 
 
 
 
 
   Physical Inventory
432,432


 
10,296


 
 
   Gain(+) or Loss (-)
4,074


 
97


 
 
 
 
 
 
 
 
   Thruput
0


 
0


 
 
   Percentage of thruput
0.00
%
 
0.00
%
 
 


Date: 11/04/14
Time: 15:16
Activity for: 0000005 DUNCAN TANK FARM
HOLLY ENERGY PARTNERS—WICHITA FALLS, TX
TERMINAL BALANCE REPORT
MTD Thru Folio 10/023
Page:
For Folio 10/023
Ending 11/02/14
NET GALLONS at 60 F
 
 
 
 
 
Product : TMIX Transmix
 
 
 
 
 
 
 
 
 
 
 
Inventory Reconciliation:
GALLONS


 
BARRELS


 
 
 
 
 
 
 
 
   Opening Inventory
2,898


 
69


 
 
   Receipts (+)
0


 
0


 
 
   Disposals (-)
0


 
0


 
 
   Other (+)
0


 
0


 
 
   Ending Book
2,898


 
69


 
 
   Physical Inventory
2,898


 
69


 
 
   Gain(+) or Loss (-)
0


 
0


 
 
 
 
 
 
 
 
   Thruput
0


 
0


 
 
   Percentage of thruput
0.00
%
 
0.00
%
 
 
Date: 11/04/14
Time: 15:16
Activity for: 0000005 DUNCAN TANK FARM
HOLLY ENERGY PARTNERS—WICHITA FALLS, TX
TERMINAL BALANCE REPORT
MTD Thru Folio 10/023
Page:
For Folio 10/023
Ending 11/02/14
NET GALLONS at 60 F
 
 
 
 
 
Product : ULS-2 Ultra Low Diesel #2
 
 
 
 
 
 
 
 
 
 
 
Inventory Reconciliation:
GALLONS


 
BARRELS


 
 
 
 
 
 
 
 
   Opening Inventory
196,140


 
4,670


 
 
   Receipts (+)
0


 
0


 
 
   Disposals (-)
0


 
0


 
 
   Other (+)
0


 
0


 
 
   Ending Book
196,140


 
4,670


 
 
 
 
 
 
 
 
   Physical Inventory
196,140


 
4,670


 
 
   Gain(+) or Loss (-)
0


 
0


 
 
   Thruput
0


 
0


 



CO.
Material
Description
Plant
Shipper
Beginning Balance
Receipts
Trucks
Receipts
Pipeline
Deliveries
Truck
Deliveries
Pipeline
Gain/Loss
Transfer
Receipts
Transfer
Deliveries
Stock Adj
Receipts
Stock Adj
Deliveries
Other
Ending
Balance
Grand Totals
 
 
 
410,098.473


0.000
3,035,673.000
726,812.440-
2,082,348.000-
410.810
10,526.000
202,934.000-
3,023.045
87,873.000-
16,548.000
376,311.888
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7070
200019
DIESEL #2 ULTRA LOW SULFU
7003
ALN
10,035.000


0.000
75,828.000
0.000
85,863.000-
0.000
0.000
0.000
0.000
0.000
0.000
0.000
7070
200040
CASO CONV 84.5 OCT SUB UL
7003
ALN
5,092.000


0.000
206,494.000
0.000
211,593.000-
7.000
0.000
0.000
0.000
0.000
0.000
0.000
7070
200068
CASO CONV 91 OCT PUL HRVP
7003
ALN
0.000


0.000
17,330.000
0.000
17,292.000-
38.000-
0.000
0.000
0.000
0.000
0.000
0.000
 
Shipper Total: ALN
 
 
15,127.000


0.000
299,652.000
0.000
314,748.000-
31.000-
0.000
0.000
0.000
0.000
0.000
0.000
 
Plant Total: 7003 – HEP PPL 8 ARTESIA-ELPASO
      7003 – HEP PPL 8 ARTESIA-ELPASO
15,127.000


0.000
299,652.000
0.000
314 .1413 .000-
31.000-
0.000
0.000
0.000
0.000
0.000
0.000
7070
200019
DIESEL #2 ULTRA LOW SULFU
7006
ALN
6,284.000


0.000
93,356.000
0.000
97,950.000-
31.000
0.000
0.000
0.000
0.000
0.000
1,721.000
7070
200053
CASO CONV 87 OCT UL HRVP
7006
ALN
10,086.000


0.000
195,988.000
0.000
187,116.000-
216.000
0.000
0.000
0.000
0.000
0.000
19,174.000
7070
200068
CASO CONV 91 OCT PUL HRVP
7006
ALN
0.000


0.000
8,106.000
0.000
8,151.000-
45.000
0.000
0.000
0.000
0.000
0.000
0.000
7070
200071
JET FUEL JET A
7006
ALN
0.000


0.000
0.000
0.000
1,274.000-
0.000
1,274.000
0.000
0.000
0.000
0.000
0.000
7070
200073
JET FUEL JP-8
7006
ALN
4,462.000


0.000
20,958.000
0.000
24,116.000-
30.000-
0.000
1,274.000-
0.000
0.000
0.000
0.000
 
Shipper Total: ALN
 
 
20,832.000


0.000
318,408.000
0.000
318,607.000-
262.000
1,274.000
1,274.000-
0.000
0.000
0.000
20,895.000
 
Plant Total: 7006 – HEP PPL BIG SPRING - ABILENE
      7006 – HEP PPL BIG SPRING - ABILENE
20,832.000


0.000
318,408.000
0.000
318,607.000-
262.000
1,274.000
1,274.000-
0.000
0.000
0.000
20,895.000
7070
200019
DIESEL #2 ULTRA LOW SULFU
7009
ALN
7,516.000


0.000
97,950.000
93,172.232-
0.000
3.738-
1,274.000
504.000-
0.000
0.000
0.000
13,060.030
7070
200053
CASO CONV 87 OCT UL HRVP
7009
ALN
10,608.000


0.000
187,116.000
177,140.783-
0.000
149.786
0.000
212.000-
0.000
0.000
0.000
20,521.003
7070
200068
CASO CONV 91 OCT PUL HRVP
7009
ALN
7,123.000


0.000
8,151.000
7,444.082-
0.000
61.071
0.000
33.000-
0.000
0.000
0.000
7,857.989
7070
200071
JET FUEL JET A
7009
ALN
0.000


0.000
1,274.000
0.000
0.000
0.000
0.000
1,274.000-
0.000
0.000
0.000
0.000
7070
200073
JET FUEL JP-8
7009
ALN
18,370.000


0.000
24,116.000
0.000
40,818.000-
10.000
1,274.000
1,289.000.
0.000
0.000
0.000
1,663.000
7070
200093
TRANSMIX
7009
ALN
917.000


0.000
0.000
863.547-
0.000
21.547
738.000
0.000
0.000
0.000
0.000
813.000
 
Shipper Total: ALN
 
 
44,534.000


0.000
318,607.000
278,620.644-
40,818.000-
238.666
3,286.000
3,312.000-
0.000
0.000
0.000
43,915.022
 
Plant Total: 7009 – HEP TRM TX ABILENE
      7009 – HEP TRM TX ABILENE
44,534.000


0.000
318,607.000
278,620.644-
40,818.000-
238.666
3,286.000
3,312.000-
0.000
0.000
0.000
43,915.022
7070
200019
DIESEL #2 ULTRA LOW SULFU
7014
ALN
15,222.976


0.000
85,863.000
72,887.910-
0.000
0.000
0.000
0.000
0.000
12,261.000-
0.000
15,937.066
7070
200024
ETHANOL
7014
ALN
6,822.357


0.000
0.000
19,078.377-
0.000
0.000
0.000
0.000
0.000
0.000
16,548.000
4,291.980
7070
200040
CASO CONV 84.5 OCT SUB UL
7014
ALN
27,952.457


0.000
211,593.000
141,438.133-
0.000
0.000
0.900
0.000
0.000
70,564.000-
0.000
27,543.324
7070
200068
CASO CONV 91 OCT PUL HRVP
7014
ALN
187.024


0.000
17,292.000
7,110.156-
0.000
0.000
0.000
0.000
0.000
5,048.000-
0.000
5,320,868
7070
200093
TRANSMIX
7014
ALN
8,520.659


0.000
0.000
3,849.096-
0.000
0.000
0.000
0.000
3,023.045
0.000
0.000
7,694.608
 
 
Shipper Total: ALN
 
 
58,705.473


0.000
314,748.000
244,363.672-
0.000
0.000
0.000
0.000
3,023.045
87,873.000-
16,548.000
60,787.846
 
Plant Total: 7014 – HEP TRM TX EL PASO
      7014 – HEP TRM TX EL PASO
58,705.473


0.000
314,748.000
244,363.672-
0.000
0.000
0.000
0.000
3,023.045
87,873.000-
16,548.000
60,787.846
7070
200019
DIESEL #2 ULTRA LOW SULFUR
7016
ALN
12,398.000


0.000
79,611.000
0.000
75,828.000-
165.000
0.000
4,000.000-
0.000
0.000
0.000
12,346.000
7070
200040
GASO CONV 84.5 OCT SUB UL
7016
ALN
20,819.000


0.000
209,611.000
0.000
206,494.000-
140.000
0.000
575.000-
0.000
0.000
0.000
23,501.000
7070
200068
GASO CONV 91 OCT PUL HRVP
7016
ALN
15,498.000


0.000
9,892.000
0.000
17,330.000-
177.000-
0.000
0.000
0.000
0.000
0.000
7,883.000
7070
200093
TRANSMIX
7016
ALN
5,826.000


0.000
0.000
4,688.000-
0.000
14.000-
4,575.000
0.000
0.000
0.000
0.000
5,699.000
 
Shipper Total: ALN


$4,541.000


0.000
299,114.000
4,688.000-
299,652.000-
114.000
4,575.000
4,575.000-
0.000
0.000
0.000
49,429.000
 
Plant Total: 7016 – HEP TRM NM ORLA
      7016 – HEP TRM NM ORLA


$4,541.000


0.000
299,114.000
4,688.000-
299,652.000-
114.000
4,575.000
4,575.000-
0.000
0.000
0.000
49,429.000
7070
200019
DIESEL #2 ULTRA LOW SULFUR
7019
ALN
30,532.000


0.000
157,542.000
85,264.670-
50,000.000-
25.333-
0.000
46,759.000-
0.000
0.000
0.000
6,024.997
7070
200053
GASO CONV 87 OCT UL HRVP
7019
ALN
12,516.000


0.000
278,586.000
81,319.153-
50,000.000-
106.833-
0.000
146,833.000-
0.000
0.000
0.000
12,843.014
7070
200068
GASO CONV 91 OCT PUL HRVP
7019
ALN
3,989.000


0.000
3,927.000
4,685.947-
0.000
11.048-
0.000
22.000-
0.000
0.000
0.000
3,197.005
7070
200071
JET FUEL JET A
7019
ALN
0.000


0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
7070
200073
JET FUEL JP.-B
7019
ALN
25,330.000


0.000
35,830.000
27,299.307-
0.000
114.310
0.000
159.000-
0.000
0.000
0.000
33,816.003
7070
200093
TRANSMIX
7019
ALN
1,612.000


0.000
0.000
571.047-
0.000
258.048
1,391.000
0.000
0.000
0.000
0.000
2,690.001
7070
200151
GASO RBOB 87 OCT UL RVP
7019
ALN
3,545.000


0.000
0.000
0.000
0.000
3.000
0.000
0.000
0.000
0.000
0.000
3,548.000
 
Shipper Total: ALN
77,524.000


0.000
475,885.000
199,140.124-
100,000.000-
232.144
1,391.000
193,773.000-
0.000
0.000
0.000
62,119.020
 
Plant Total: 7019 - HEP TRM TX WICHITA FALLS
      7019 – HEP TRM TX WICHITA FALLS
77,524.000


0.000
475,885.000
199,140.124-
100,000.000-
232.144
1,391.000
193,773.000-
0.000
0.000
0.000
62,119.020
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7070
200019
DIESEL #2 ULTRA LOW SULFUR
7024
ALN
17,373.000


0.000
92,531.000
0.000
79,611.000-
0.000
0.000
0.000
0.000
0.000
0.000
30,036.000
7070
200040
GASO CONV 84.5 OCT SUB UL
7024
ALN
47,355.000


0.000
197,140.000
0.000
209,611.000-
0.000
0.000
0.000
0.000
0.000
0.000
34,939.000
7070
200068
GASO CONV 91 OCT PUL HRVP
7024
ALN
0.000


0.000
10,005.000
0.000
9,892.000-
0.000
0.000
0.000
0.000
0.000
0.000
0.000
 
Shipper Total: ALN
64,728.000


0.000
299,676.000
0.000
299,114.000-
0.000
0.000
0.000
0.000
0.000
0.000
64,975.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plant Total: 7024 – HEP PPL BIG SPRING – ORLA
      7024 – HEP PPL BIG SPRING - ORLA
64,728.000


0.000
299,676.000
0.000
299,114.000-
0.000
0.000
0.000
0.000
0.000
0.000
64,975.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7070
200019
DIESEL #2 ULTRA LOW SULFUR
7025
ALN
28,182.000


0.000
159,263.000
0.000
157,542.000-
91.000-
0.000
0.000
0.000
0.000
0.000
29,812.000
7070
200053
GASO CONV 87 OCT UL HRVP
7025
ALN
32,675.000


0.000
276,890.000
0.000
278,586.000-
140.000
0.000
0.000
0.000
0.000
0.000
31,119.000
7070
200068
GASO CONV 91 OCT PUL HRVP
7025
ALN
4,010.000


0.000
4,020.000
0.000
3,927.000-
83.000-
0.000
0.000
0.000
0.000
0.000
4,020.000
7070
200071
JET FUEL JET A
7025
ALN
0.000


0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
0.000
7070
200073
JET FUEL JP-B
7025
ALN
0.000


0.000
36,210.000
0.000
35,830.000-
380.000-
0.000
0.000
0.000
0.000
0.000
0.000
 
Shipper Total: ALN
64,867.000


0.000
476,383.000
0.000
475,885.000-
414.000-
0.000
0.000
0.000
0.000
0.000
64,951.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plant Total: 7025 – HEP PPL BIG SPRING – WICHITA F
64,867.000


0.000
476,383.000
0.000
475,885.000-
414.000-
0.000
0.000
0.000
0.000
0.000
64,951.000
7070
200019
DIESEL #2 ULTRA LOW SULFUR
7026
ALN
0.000


0.000
46,401.000
0.000
37,142.000-
19.000-
0.000
0.000
0.000
0.000
0.000
9,240.000
7070
200053
GASO CONV 87 OCT UL HRVP
7026
ALN
9,240.000


0.000
145,981.000
0.000
155,564.000-
343.000
0.000
0.000
0.000
0.000
0.000
0.000
 
Shipper Total: ALN
9,240.000


0.000
192,382.000
0.000
192,706.000-
324.000
0.000
0.000
0.000
0.000
0.000
9,240.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plant Total: 7026 – HEP PPL WICHITA FALLS – DUNCAN
      7026 – HEP PPL WICHITA FALLS – DUNCAN
9,240.000


0.000
192,382.000
0.000
192,706.000-
324.000
0.000
0.000
0.000
0.000
0.000
9,240.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7070
200073
JET FUEL JP-B
7027
ALN
0.000


0.000
40,818.000
0.000
40,818.000-
0.000
0.000
0.000
0.000
0.000
0.000
0.000
 
Shipper Total: ALN
0.000


0.000
40,818.000
0.000
40,818.000-
0.000
0.000
0.000
0.000
0.000
0.000
0.000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Plant Total: 7027 – HEP PPL & ABILENE – DYESS AFB
      7027 – HEP PPL & ABILENE – DYESS AFB
0.000


0.000
40,818.000
0.000
40,818.000-
0.000
0.000
0.000
0.000
0.000
0.000
0.000







Daily Volume Inventory Report: BSR End of Month Report
For:    August 2011
[redactedbsrschedulehn_image1.jpg]Daily Volume Inventory Report
FOR 00:00 Tue Aug 31 2010
User ID:
F05361
Status:
Preliminary
Model:
BSRPhase1A

Sigmafine 3
Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
Aromatic
305
Benzene
00305Car
0
0.0000
0
60
28.60
0.0000
0
50,000
50,000
0
 
 
 
301
0
0.0000
0
70
28.50
0.0000
0
520
520
0
 
 
 
302
0
0.0000
0
71
28.50
0.0000
0
520
520
0
 
 
 
303
0
0.0000
0
60
28.50
0.0000
0
1,043
1,043
0
 
 
 
304
0
0.0000
0
71
28.50
0.0000
0
502
502
0
 
 
 
305
0
0.0000
0
60
28.50
0.0000
0
502
502
0
 
 
 
306
0
0.0000
0
72
28.50
0.0000
0
502
502
0
 
 
 
326
1,904
7.4167
1,955
98
28.70
0.0000
1,902
7,820
9,775
1,904
 
 
 
330
0
0.0000
0
 
28.50
0.0000
0
5,642
5,642
0
 
Total:
305
 
1,904
 
1,955
 
 
 
1,902
67,051
69,006
1,904
Aromatic
308
Toluene-non gas
321
2,414
10.2500
2,452
86
30.70
0.0000
1,295
7,442
9,894
2,414
 
Total
308
 
2,414
 
2,452
 
 
 
1,295
7,442
9,894
2,414
Aromatic
324
Propylene
00324Car
0
0.0000
0
60
140.15
0.0000
0
50,000
50,000
0
 
 
 
1005
9,970
1.0833
9,970
80
129.91
0.0000
9,970
107,030
177,000
9,970
 
 
 
B10
460
42.0000
471
75
142.66
0.0000
460
712
1,183
460
 
 
 
B4
489
50.0000
501
75
140.15
0.0000
489
491
992
489
 
 
 
B9
445
41.0000
456
75
140.15
0.0000
445
714
1,170
445
 
 
 
P5
653
67.0000
670
75
140.15
0.1667
653
322
992
653
 
 
 
P6
440
45.0000
450
75
140.15
0.0000
440
542
992
440
 
Total
324
 
12,457
 
12,518
 
 
 
12,457
219,811
232,329
12,457
Aromatic
306
Sulphur
00306Car
0
0.0000
0
60
-53.24
0.0000
0
50,000
50,000
0
 
 
 
Sul Inv
0
0.0000
0
60
-53.24
0.0000
0
2,000
2,000
0
 
 
 
SULFUR1
0
0.0000
0
60
-53.24
0.0000
0
2,000
2,000
0
 
 
 
SULFUR2
600
0.0000
600
60
-53.24
0.0000
600
1,400
2,000
600
 
Total
306
 
600
 
600
 
 
 
600
55,400
56,000
600
Aromatic
112
Propane
1001
4,666
0.6250
4,666
60
129.91
0.0000
4,666
172,334
177,000
4,666
 
 
 
B7
863
69.0000
885
75
145.83
0.0000
863
311
1,196
863
 
 
 
B8
402
38.0000
413
75
145.83
0.0000
402
777
1,190
402
 
 
 
Lin11
0
0.0000
0
60
142.00
0.0000
0
8,000
8,000
0
 
Total
112
 
5,931
 
5,964
 
 
 
5,931
181,422
187,386
5,931
Aromatic
327
FAS 104
00327Car
0
0.0000
0
60
30.70
0.0000
0
50,000
50,000
0
 
 
 
121
0
0.0000
6
 
43.00
0.0000
0
10,024
10,030
0
 
 
 
124
4,780
20.0000
4,890
86
30.50
0.1667
3,828
5,053
9,943
4,780
 
 
 
311
0
0.0000
0
88
28.20
0.0000
0
2,946
2,946
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 1 of 8
 
Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
 
Total
327
 
4,780
 
4,890
 
 
 
3,828
68,023
72,919
4,780
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Aromatic
 
 
28,086
 
28,385
 
 
 
26,013
599,149
627,534
28,086
Intermediate
111
Butane
00112Car
0
0.0000
0
60
109.40
0.0000
0
50,000
50,000
0
 
 
 
1004
46,136
1.0625
46,136
60
109.63
0.0000
46,136
130,864
177,000
46,136
 
 
 
B1
187
26.0000
190
75
109.63
0.0000
187
517
707
187
 
 
 
B2
497
69.0000
505
75
109.63
0.0000
497
202
707
497
 
 
 
B3
259
26.0000
264
75
109.41
0.0000
259
728
992
259
 
 
 
Lin01
235
0.0000
235
60
122.00
0.0000
235
265
500
235
 
 
 
Lin10
0
0.0000
0
60
103.00
0.0000
0
7,500
7,500
0
 
Total:
111
 
47,314
 
47,330
 
 
 
47,314
190,076
237,406
47,314
Intermediate
113
Alky Feed
1007
12,509
0.0000
12,509
60
129.91
0.0000
12,509
164,491
177,000
12,509
 
 
 
72
800
11.3333
816
78
108.90
0.0000
716
1,766
2,581
800
 
 
 
UN111
500
0.0000
500
60
142.00
0.0000
500
100
600
500
 
Total:
113
 
13,809
 
13,825
 
 
 
13,725
166,357
180,181
13,809
Intermediate
330
Reformer Feed
328
15,748
32.3125
16,023
84
57.00
0.0833
13,196
4,062
20,085
15,748
 
 
 
352
13,006
8.3958
13,206
81
58.70
0.0156
1,781
66,121
79,327
13,006
 
 
 
4
0
0.0000
0
50
53.80
0.0000
0
5,035
5,035
0
 
 
 
Lin02
2,740
0.0000
2,740
60
53.53
0.0000
2,740
760
3,500
2,740
 
 
 
TP7
14,296
7.8750
14,828
81
59.30
0.2500
825
84,615
99,444
14,296
 
 
 
UN062
1,175
0.0000
1,175
60
63.53
0.0000
1,175
825
2,000
1,175
 
Total:
330
 
46,965
 
47,972
 
 
 
19,697
161,418
209,391
46,965
Intermediate
466
Cat Feed/Gasol
01064Car
0
0.0000
0
60
18.00
0.0000
0
50,000
50,000
0
 
 
 
180
71
0.833
121
100
22.70
0.0000
0
79,746
79,867
71
 
 
 
181
0
0.0000
0
87
22.20
0.0000
0
79,225
79,225
0
 
 
 
182
26,550
14.9167
28,19
183
22.20
0.0833
21,098
51,094
79,114
26,550
 
 
 
Lin03
2,284
0.0000
2,284
60
23.80
0.0000
2,287
716
3,000
2,284
 
 
 
UN061
3,376
0.0000
3,376
60
31.00
0.0000
3,376
624
4,000
3,376
 
Total:
466
 
32,281
 
33,800
 
 
 
26,758
261,405
295,206
32,281
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Intermediate
 
 
140,369
 
142,927
 
 
 
107,494
779,256
922,184
140,369
Unfin Gaso
219
Cat Naphtha
183
14,486
9.1667
14,825
85
58.10
0.0833
5,435
64,338
79,161
14,486
 
Total:
219
 
14,486
 
14,825
 
 
 
5,435
64,338
79,161
14,486
Unfin Gaso
265
Lt Reformate
350
13,602
23.4792
14,538
102
61.80
0.8333
10,587
15,482
30,020
13,602
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 2 of 8
 









Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
 
Total:
265
 
13,602
 
14,538
 
 
 
10,587
15,482
30,020
13,602
Unfin Gaso
244
Reformate
351
14,717
13.6667
15,082
100
38.10
0.0000
8,679
38,871
53,933
14,717
 
 
 
UNI158
571
0.0000
571
80
46.90
0.0000
571
29
600
571
 
Total:
244
 
15,288
 
15,633
 
 
 
9,250
38,900
54,533
15,288
Unfin Gaso
228
Alkylate
2002
5,988
10.1250
6.578
91
72.30
0.6667
1,668
25,965
32,543
5,988
 
Total:
228
 
5,988
 
6,578
 
 
 
1,668
25,965
32,543
5,988
Unfin Gaso
232
Gas Blend Stock
75
1,586
12.0000
1,611
78
91.70
0.0000
1,058
8,701
10,313
1,586
 
Total:
232
 
1,586
 
1,611
 
 
 
1,058
8,701
10,313
1,586
Unfin Gaso
323
Raffinate
108
0
0.0000
0
80
64.70
0.0000
0
29,665
29,665
0
 
 
 
353
6,719
11.4167
6,891
92
76.10
0.0000
4,019
22,649
29,540
6,719
 
Total:
323
 
6,719
 
6,891
 
 
 
4,019
52,314
59,205
6,719
Unfin Gaso
332
Toluene(gas blend)
117
0
0.0000
0
 
31.50
0.0000
0
9,982
9,982
0
 
Total:
332
 
0
 
0
 
 
 
0
9,982
9,982
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Unfin Gaso
 
 
57,669
 
60,076
 
 
 
32,017
215,680
275,757
57,669
Gasoline
220
Unleaded 87
122
2,924
6.0833
3,018
87
56.60
0.1250
207
16,934
19,951
2,924
 
 
 
125
3,042
6.7500
3,101
82
57.10
0.0833
365
18,004
21,105
3,042
 
 
 
184
3,456
5.7500
3,536
88
56.80
0.0000
0
26,065
29,601
3,456
 
 
 
185
23,879
39.1667
24,372
90
56.90
0.0000
21,739
5,265
29,637
23,879
 
 
 
3131
18,850
14.2800
19,378
90
58.30
0.0833
11,361
47,321
66,699
18,850
 
 
 
Lin04
3,339
0.0000
3,339
60
59.60
0.0000
3,339
1,661
5,000
3,339
 
Total:
220
 
55,490
 
56,744
 
 
 
37,011
115,250
171,993
55,490
Gasoline
236
Unpaid Premium 92
123
3,815
6.5000
3,875
84
51.50
0.0000
0
25,687
29,562
3,816
 
 
 
128
4,467
9.3333
4,530
82
50.80
0.0000
2,735
15,445
19,975
4,467
 
Total:
236
 
8,282
 
8,405
 
 
 
2,735
41,132
49,537
8,282
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Gasoline
 
 
63,772
 
65,149
 
 
 
39,746
156,382
221,530
63,772
Distillate
316
Cogen Jet A
382
0
0.0000
0
 
41.10
0.0000
0
5,137
5,137
0
 
 
 
383
0
0.0000
0
 
42.80
0.0000
0
5,051
5,051
0
 
Total:
316
 
0
 
0
 
 
 
0
10,188
10,188
0
Distillate
439
Unfin #2 Fuel
115
0
0.0000
0
 
40.90
0.0000
0
9,987
9,987
0
 
 
 
2044
0
0.0000
547
75
29.70
0.0000
0
126,105
126,652
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 3 of 8
 



Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
Distillate
439
Unfin #2 Fuel
2045
0
0.6667
1,305
75
37.30
0.6667
0
125,126
126,431
0
 
Total:
439
 
0
 
1,853
 
 
 
0
261,218
263,070
0
Distillate
447
Light Cycle Oil
216
883
10.1667
886
70
10.70
0.0000
854
670
1,556
883
 
Total:
447
 
883
 
886
 
 
 
854
670
1,556
883
Distillate
456
Low Sulfur Diesel
126
14,834
8.9167
15,073
94
35.20
0.0000
9,338
66,169
81,242
14,834
 
 
 
3132
2,918
2.2500
2,951
82
35.00
0.0000
845
52,916
55,868
2,916
 
 
 
322
30
0.1667
53
85
35.20
0.0417
0
10,051
10,104
30
 
 
 
327
8,254
29.6667
8,403
96
35.00
0.0000
8,115
1,548
9,987
8,254
 
 
 
Lin06
2,844
0.0000
2,844
60
38.60
0.0000
2,844
156
3,000
2,844
 
 
 
UN152
500
0.0000
500
60
38.60
0.0000
500
0
500
500
 
Total:
456
 
29,378
 
29,824
 
 
 
21,642
130,876
160,701
29,378
Distillate
458
Low Sulfur #1 Dist
109
1,731
6.3333
7,755
86
43.10
0.0000
1,274
8,269
10,025
1,731
 
 
 
153
0
0.0000
0
 
44.10
0.0000
0
10,008
10,008
0
 
 
 
154
0
0.0000
0
 
44.30
0.0000
0
10,011
10,011
0
 
 
 
155
6,117
9.9167
6,205
88
42.80
0.0000
6,026
23,942
30,146
6,117
 
 
 
156
461
1.3333
467
84
43.50
0.0000
0
10,153
10,619
461
 
 
 
399
0
0.0000
0
 
42.00
0.0000
0
4,999
4,999
0
 
 
 
Lin05
2,254
0.0000
2,254
60
42.30
0.0000
2,254
46
2,300
2,254
 
 
 
UN154
250
0.0000
250
60
42.30
0.0000
250
150
400
250
 
Total:
458
 
10,813
 
10,931
 
 
 
9,904
57,578
78,508
10,813
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Distillate
 
 
41,074
 
43,494
 
 
 
32,300
470,530
514,023
41,074
Heavy Oil
555
Hvy Rerun Slop
100
0
0.0000
0
50
39.60
0.0000
0
10,008
10,008
0
 
 
 
50
0
0.0000
0
 
 
0.0000
0
800,000
800,000
0
 
 
 
51
0
0.0000
0
 
 
0.0000
0
535
535
0
 
Total:
555
 
0
 
0
 
 
 
0
810,541
810,541
0
Heavy Oil
559
Carbon Black Oil
00559Car
0
0.0000
0
60
-3.00
0.0000
0
50,000
50,000
0
 
 
 
103
0
0.0000
0
70
0.10
 
 
 
 
 
 
 
 
130
5,088
19.0633
5,360
229
-6.00
0.0000
4,641
4,876
10,036
5,088
 
Total:
559
 
5,088
 
5,360
 
 
 
4,641
64,708
70,068
5,088
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Heavy Oil
 
 
5,088
 
 
 
 
 
 
 
 
 
Bitumen
1010
Asphalt MC-30
212
0
0.0000
0
 
 
 
 
 
 
 
 
 
 
214
0
0.0000
0
 
20.65
0.0000
0
1,522
1,522
0
 
 
 
 
 
 
 
 
20.65
0.0000
0
1,522
1,522
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 4 of 8
 





Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
 
Total:
1010
 
0
 
0
 
 
 
0
3,044
3,044
0
Bitumen
1015
Asph Mc2400 w/Latex
161
0
0.0000
1
 
11.28
0.0000
0
2,092
2,093
0
 
Total:
1015
 
0
 
1
 
 
 
0
2,092
2,093
0
Bitumen
1017
Asph Hydrolene
8
0
0.0000
0
 
16.67
0.0000
0
5,057
5,057
0
 
Total:
1017
 
0
 
0
 
 
 
0
5,057
5,057
0
Bitumen
1020
Vac Tower Bottoms
209
19,964
8.0000
20,034
70
8.47
0.0000
19,339
-9,719
10,315
19,964
 
Total:
1020
 
19,964
 
20,034
 
 
 
19,339
-9,719
10,315
19,964
Bitumen
1022
Asphalt – RC-250s
215
0
0.0000
0
 
13.23
0.0000
0
1,522
1,522
0
 
Total:
1022
 
0
 
0
 
 
 
0
1,522
1,522
0
Bitumen
1032
Asphalt – AC-20
157
0
0.0000
1
75
6.08
0.0000
0
5,048
5,048
0
 
Total:
1032
 
0
 
1
 
 
 
0
5,048
5,048
0
Bitumen
1033
Asphalt – AC-10
205
8,321
5.1667
9,221
350
4.89
0.0000
7,955
69,019
78,240
8,321
 
 
 
Lin07
588
0.0000
588
60
5.60
0.0000
568
132
700
568
 
Total:
1033
 
8,889
 
9,789
 
 
 
8,523
69,151
78,940
8,889
Bitumen
1034
Asphalt – AC-5
100
0
0.0000
1
 
7.06
0.0000
0
2,083
2,084
0
 
 
 
R1
0
0.0000
0
 
5.76
0.0000
0
1,079
1,079
0
 
 
 
R2
0
0.0000
0
 
5.76
0.0000
0
1,081
1,081
0
 
Total:
1034
 
0
 
1
 
 
 
0
4,243
4,244
0
Bitumen
1049
Asph AC-5 W/LATEX 2%
158
0
0.0000
1
 
5.48
0.0000
0
2,088
2,088
0
 
Total:
1049
 
0
 
1
 
 
 
0
2,088
2,088
0
Bitumen
1094
O-Pen Asphalt
01094Car
952
0.0000
952
60
0.48
0.0000
952
49,048
50,000
952
 
 
 
207
12,256
7.0833
13,522
338
-0.59
0.0000
10,677
65,609
79,131
12,256
 
 
 
208
32,878
14.5833
36,560
360
-0.59
0.0000
32,314
63,755
100,315
32,878
 
 
 
ASPIT1
0
0.0000
0
60
0.50
0.0000
0
300,000
300,000
0
 
Total:
1094
 
46,086
 
51,034
 
 
 
43,943
478,412
529,446
48,086
Bitumen
1099
Asph – HMCL Primer
213
0
0.0000
0
 
23.99
0.0000
0
1,522
1,522
0
 
Total:
1099
 
0
 
0
 
 
 
0
1,522
1,522
0
Bitumen
1038
Asph-PG-64-22-S
202
7,604
26.7500
8,394
340
5.49
0.0000
7,370
1,415
9,810
7,604
 
 
 
410
0
0.0000
9
 
3.89
0.0000
0
1,394
1,403
0
 
Total:
1038
 
7,604
 
8,403
 
 
 
7,370
2,809
11,213
7,604
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 5 of 8
 





Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
Bitumen
1039
Asph-PG-64-26-S
200
0
0.0000
0
 
5.93
0.0000
0
9,889
9,889
0
 
Total:
1039
 
0
 
0
 
 
 
0
9,889
9,889
0
Bitumen
1040
Asph-PG-70-22-S
203
4,251
15.0000
4,732
340
4.91
0.0000
4,018
5,168
9,900
4,251
 
Total:
1040
 
4,251
 
4,732
 
 
 
4,018
5,168
9,900
4,251
Bitumen
1044
Asph-PG-76-22-S
3009
1,557
4.6667
1,729
356
5.02
0.0000
1,557
-1,729
0
1,557
 
Total:
1044
 
1,557
 
1,729
 
 
 
1,557
-1,729
0
1,557
Bitumen
1045
Asph-PG-58-22-S
199
3,253
12.6667
3,591
340
5.35
0.0000
3,189
6,647
10,239
3,253
 
Total:
1045
 
3,253
 
3,591
 
 
 
3,189
6,647
10,239
3,253
Bitumen
1028
Asph-PAC-30
TK3
0
0.0000
0
 
 
0.0000
0
35,000
35,000
0
 
Total:
1028
 
0
 
0
 
 
 
0
35,000
35,000
0
Bitumen
1148
#6 FUEL OIL BLEND
201
0
0.0000
0
 
10.00
0.0000
0
9,864
9.864
0
 
Total:
1148
 
0
 
0
 
 
 
0
9,864
9,864
0
Bitumen
1048
Asph-AC-20XP
3004
3,640
24.7500
4,258
350
3.89
0.0000
3,819
899
5,157
3,840
 
1056
Asph-AC12-STR
159
0
0.0000
1
 
5.22
0.0000
0
2,085
2,086
0
 
1057
Asph-TR Concentrate
3005
2,409
15.8333
2,722
400
5.06
0.0000
2,387
2,436
5,157
2,409
 
 
 
3007
0
0.0000
0
 
5.06
0.0000
0
0
0
0
 
 
 
3010
0
0.0000
6
 
5.06
0.0000
0
-6
0
0
 
 
 
3011
0
0.0000
4
 
5.06
0.0000
0
-4
0
0
 
1091
Asphall-AC-10-2TR
3006
906
9.0833
996
330
5.56
0.0000
883
1,526
2,522
906
 
 
 
3008
6.368
18.6687
7,047
345
5.43
0.0000
6,366
-7,047
0
6,388
 
Total:
1091
 
13,523
 
15,034
 
 
 
13,457
-111
14,922
13,523
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
Bitumen
 
 
105,127
 
114,350
 
 
 
101,396
629,997
744,346
105,127
Raw Material
60111
Butane
60111Car
0
0.0000
0
60
100.00
0.0000
0
50,000
50,000
0
 
Total:
60111
 
0
 
0
 
 
 
0
50,000
50,000
0
Raw Material
60107
Methonal
320
441
4.2917
457
82
45.50
0.0000
441
4,440
4,897
441
 
 
 
331
0
0.0000
0
40
41.24
0.0000
0
5,642
5,642
0
 
 
 
60107Car
0
0.0000
0
60
55.00
0.0000
0
50,000
50,000
0
 
Total:
60107
 
441
 
457
 
 
 
441
60,062
60,539
441
Raw Material
60114
Isobutane
1000
0
1.2292
0
60
121.68
0.0000
0
177,000
177,000
0
 
 
 
60114Car
0
0.0000
0
60
120.000
0.0000
0
50,000
50,000
0
 
 
 
73
6,470
28.5833
6,615
78
120.90
0.0000
5,297
3,697
10,313
6,470
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 6 of 8
 





Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
Raw Material
60114
Isobutane
Lin08
UN151
57
1,946
0.0000
0.0000
57
1,946
60
60
100.57
100.57
0.0000
0.0000
57
1,946
43
54
100
2,000
57
1,946
 
Total:
60114
 
8,473
 
8,618
 
 
 
7,300
230,794
239,413
8,473
Raw Material
60227
Natural Gas
60227Car
0
0.0000
0
60
90.00
0.0000
0
50,000
50,000
0
 
Total
60227
 
0
 
0
 
 
 
0
50,000
50,000
0
Raw Material
60466
Crude Railcars Received
60466Car
0
0.0000
0
60
25.00
0.0000
0
50,000
50,000
0
 
Total
60466
 
0
 
0
 
 
 
0
50,000
50,000
0
Raw Material
60113
Alky Feed
60113Car
0
0.0000
0
60
115.00
0.0000
0
50,000
50,000
0
 
Total
60113
 
0
 
0
 
 
 
0
50,000
50,000
0
Raw Material
61016
Flux Oil
206
61016Car
7,909
0
4.5000
4.7656
8,368
0
200
60
5.88
15.00
0.0000
0.0000
7,117
0
69,182
50,000
77,549
50,000
6,909
0
 
Total
61016
 
7,909
 
8,368
 
 
 
7,117
119,182
127,549
7,909
Raw Material
61017
Hydrolene
178
61017Car
2,395
0
7.9167
0.0000
2,431
0
96
60
15.00
0.0000
0.0000
0
0
77,476
50,000
79,907
50,000
2,395
0
 
Total
61017
 
2,395
 
2,431
 
 
 
0
127,476
129,907
2,395
Raw Material
60440
P/L Stop
116
0
0.0000
0
 
45.80
0.0000
0
9,976
9,976
0
 
Total
60440
 
0
 
0
 
 
 
0
9,976
9,976
0
Raw Material
60112
Propane
60112Car
0
0.0000
0
60
140.00
0.0000
0
50,000
50,000
0
 
Total
60112
 
0
 
0
 
 
 
0
50,000
50,000
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total: Raw Material
 
 
19,218
 
19,874
 
 
 
14,658
797,510
817,384
19,218
Crude
8500
Crude Oil
1011
66,700
12.6250
67,756
90
32.40
0.0000
25,455
185,293
253,048
66,700
 
 
 
112
4,354
8.2500
7,127
84
41.10
3.2500
2,238
18,349
25,476
4,354
 
 
 
174
0
0.0000
15
 
31.10
0.0000
0
76,893
76,908
0
 
 
 
176
0
2.5833
4,845
93
28.20
2.5833
0
75,014
79,859
0
 
 
 
Lin09
3,147
0.0000
3,147
60
33.30
0.0000
3,147
853
4,000
3,147
 
 
 
TP5
36,518
15.4167
37,074
90
39.50
0.0000
20,278
85,430
122,504
36,518
 
 
 
UN021
4,579
0.0000
4,579
60
40.69
0.0000
4,579
421
5.000
4,579
 
Total
8500
 
115,298
 
124,543
 
 
 
55,697
442,253
566,795
115,298
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total: Crude
 
 
 
115,298
 
124,543
 
 
 
55,697
442,253
566,795
115,298
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 7 of 8
 





Group
Product
Description
Tank
Net Product bbl
Gauge Measured
Gross 
bbl
Temp  
°F
Density API
Water Measure
Available Product bbl
Available Capacity bbl
Operating Capacity bbl
Change Net Vol bbl
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Volume Total:
 
 
 
575,701
 
604,158
 
 
 
414,162
4,966,006
5,570,162
575,701
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
09:38 am Thu Sep 2 2010
 
 
 
 
 
 
 
 
Page 8 of 8
 





Shipper Summary
 
MESA PIPELINE SYSTEM
 
 
 
 
 
 
 
Product: 2003 – WEST TEXAS SOUR
 
 
 
 
 
 
 
 
OPENING
RECEIPTS
DELIVERIES
GAIN / LOSS
ADJ
PLA
ENDING
 
83,579.02
497,408.43
-497,408.43
0.00
0.00
0.00
83,579.02
WEST TEXAS SOUR Total:
83,579.02
497,408.43
-497,408.43
0.00
0.00
0.00
83,579.02
Product: 20009 – SEMI SWEET
 
 
 
 
 
 
 
 
OPENING
RECEIPTS
DELIVERIES
GAIN / LOSS
ADJ
PLA
ENDING
 
-18,157.31
0.00
0.00
0.00
0.00
0.00
-18,157.31
SEMI SWEET Total:
-18,157.31
0.00
0.00
0.00
0.00
0.00
-18,157.31
MESA PIPELINE SYSTEM Total:
65,421.71
497,408.43
-497,408.43
0.00
0.00
0.00
65,421.71
Totals for ALON USA:
65,421.71
497,408.43
-497,408.43
0.00
0.00
0.00
65,421.71
 
 
 
 
 
 
 
 



































Page 1 of 4

--------------------------------------------------------------------------------







Shipper Detail
Tran Type: Delivery
 
Location: BIG SPRING DEL TO ALON REFINERY-MESA PL.
Product: Name: WEST TEXAS SOUR
 
 
 
 
 
 
 
 
 
   Open Date: 6/2010
 
 
 
 
 
 
 
 
 
 
OPEN
CLOSE
SYN ID
TICKET #
CONN. CARRIER
 
GROSS
 
NET
CORR. GRAV.
 
6/30
 
179344
50000284
X Alon Refinery
 
-497,408.43
 
-497,408.437
 
 
 
 
 
 
Open Date: 6/2010 Total:
 
-497,408.43
 
-497,408.43
 
 
 
 
 
 
Product Name: WEST TEXAS SOUR Total
 
-497,408.43
 
-497,408.43
 
 
 
 
Location Name: BIG SPRING DEL TO ALON REFINERY-MESA PL
 
-497,408.43
 
-497,408.43
 
 
 
 
 
 
Tran Type: Delivery Total:
 
-497,408.43
 
-497,408.43
 

































Page 2 of 4

--------------------------------------------------------------------------------





Shipper Detail
Tran Type: Receipt
 
 
Location: MIDLAND REC FROM CHEVRON/TEXACO PL-MESA PL.
Product: Name: WEST TEXAS SOUR
 
 
 
 
 
 
 
 
 
Open Date: 6/2010
 
 
 
 
 
 
 
 
 
 
OPEN
CLOSE
SYN ID
TICKET #
CONN. CARRIER
 
GROSS
 
NET
CORR. GRAV.
 
6/30
 
178339
50000279
X Chevron Pipeline
 
-497,408.43
 
-497,408.437
 
 
 
 
 
 
Open Date: 6/2010 Total:
 
-497,408.43
 
-497,408.43
 
 
 
 
 
 
Product Name: WEST TEXAS SOUR Total:
 
-497,408.43
 
-497,408.43
 
 
 
 
Location Name: MIDLAND REC FROM CHEVRON/TEXACO PL-MESA PL. Total:
 
-497,408.43
 
-497,408.43
 
 
 
 
 
 
Tran Type: Delivery Total:
 
-497,408.43
 
-497,408.43
 

































Page 3 of 4

--------------------------------------------------------------------------------











OPENING
RECEIPTS
DELIVERIES
GAIN LOSS
ADJ
PLA
ENDING
Grand Total For Mesa System
65,421.71
497,408.43
-497,408.43
0.00
0.00
0.00
65,421.71
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









































Page 4 of 4

--------------------------------------------------------------------------------






Schedule H-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Plains End of Month Shipper Summary
For June 2011
Invoice No. 1007000921


Customer No. 2066
Invoice No.: 1007000921
Business Cycle:06/10-01
Invoice Date: 07/13/2010
Invoice Summary
Page 1 of 1






[redactedbsrschedulehn_image4.jpg]PLAINS


PIPELINE, L.P.
Patrice Denning
Alon USA
Crude Oil Accoutning
P.O. Box 517030
Dallas, TX 75251-7030
Plains Pipeline, L.P.
P.O. Box 4648
Houston, TX 77210-4648
 
CPL Contact:
Phone:
Fax:
Email:





Transportation
Cycle
Grade
System
Charge Type
Total Volume
Total Amount
06/10-01
West Texas Sour
Mesa Pipeline
Trunk
337,140.00
$33,882.57
 
 
 
 
 
 
 
 
Total Mesa Pipeline 06/10-01:
 
 
$33,882.57
 
 
 
 
 
 
 
 
 
 
Total Amount Due:
$33,882.57



Payment by check remit to:


Plains Pipeline, L.P.
Fleetbank, N.A. Lockbox
#414486
P.O. Box 414486
Boston, MA 02241-4486
Payments by Wire Transfer:


Bank of America
100 West 33rd Street
New York, NY 10001
ABA # 026009593
For Credit To:
Plains Pipeline, L.P.
Account # 000056096273
Please reference Invoice Number on your remittance
Payment is Due Upon Receipt.












Schedule H-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.









Print Date: 7/13/2010 11:19:41
Packet: Page 2 of 7

--------------------------------------------------------------------------------

[redactedbsrschedulehn_image5.jpg]


PLAINS


PIPELINE, L.P.
Detail of Charges
For Invoice No. 1007000921
Page 1 of 1
Alon USA
Patrice Denning
Customer No. 2066
Invoice No.: 1007000921
Business Cycle: 06/10-01
Invoice Date: 07/13/2010
 



Tariff /
Agreement
Grade
Description
Rate(S)
Charge Basis
Volume Basis
Total Volume
Total Amount
Mesa Pipeline System: 06/10-01 Transportation Cycle
Delivery to Non-PPL Pipeline Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FERC 55 S4
West Texas Sour Alon Ref-D
 
0.0000
Delivery
NSV
337,140.00


$0.00


 
 
 
 
 
West Texas Sour:
337,140.00


$0.00


 
 
 
 
 
 
 
 
 
 
Total Delivery to Non-PPL Pipeline:
 
337,140.00


$0.00


 
 
 
 
 
 
 
 
Trunk charges
 
 
 
 
 
 
 
FERC 55 S4
West Texas Sour Mesa Midland Statio-Mesa Big S
0.0000
Delivery
NSV
337,140.00


$33,882.57


 
 
 
 
 
West Texas Sour:
337,140.00


$33,882.57


 
 
 
 
 
 
 
 
 
 
 
Total Trunk:
 
337,140.00


$33,882.57


 
 
 
 
 
 
 
 
 
Total for Mesa Pipeline/Transportation Cycle 06/10-01:
 
 


$33,882.57


 
 
 
 
 
 
 
 
 
 
Total Invoice Amount:
 
 


$33,882.57


 
 
 
 
 
 
 
 



Legend:
NSV: Net Standard Volume
NSA: Gross Standard Volume less Loss Allowance
G-99: 99% OF Gross Standard Volume
 
GSV: Gross Standard Volume
GLA: Gross Standard Volume less Loss Allowance
 
 






Schedule H-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

















Print Date: 7/13/2010 11:19:41    Packet: Page 3 of 7


--------------------------------------------------------------------------------

[redactedbsrschedulehn_image5.jpg]


PLAINS


PIPELINE, L.P
Shipper Ticket Statement
Delivery Tickets
For Invoice No. 1007000921
Page 1 of 1
Contact:
Phone:
Fax:
Email:
Business Cycle: 06/10-01
Invoice Date: 07/13/2010
System:: Mesa Pipeline (Plains Pipeline, L.P.)




Schedule H-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Meter/
Tank
Ticket
Number
Open
Date
Close
Date
S&W
%
Corr
API
Grv
 
Gross
Standard
Volume
Net
Standard
Volume
Gross
Loss
Allow
Net
Loss
Allow
Transportation Cycle 06/10-01:
 
 
 
 
 
 
 
 
 
 
   Grade: West Texas Sour-West Texas Sour
 
 
 
 
 
 
 
 
 
 
      Mesa Big Spring Jct/Alon Ref – D
 
 
 
 
 
 
 
 
 
 
Alon Ref Mtr1
1467004001
06/01/10
06/06/10
0.200
31.8
 
19,808.19
19,768.57
39.62
39.54
Alon Ref Mtr2
1467004002
06/01/10
06/06/10
0.200
31.8
 
19,910.72
19,870,90
39.82
39.74
Alon Ref Mtr3
1467004003
06/01/10
06/06/10
0.200
31.8
 
20,397.32
20,356.53
40.79
40.71
Alon Ref Mtr1
1467004004
06/09/10
06/10/10
0.200
31.9
 
13,169.61
13,143.27
26.34
26.29
Alon Ref Mtr2
1467004005
06/09/10
06/10/10
0.200
31.9
 
13.287,28
13,260.71
26.57
26.52
Alon Ref Mtr3
1467004006
06/09/10
06/10/10
0.200
31.9
 
13,609.59
13,582,37
27.22
27.16
Alon Ref Mtr1
1467004007
06/11/10
06/14/10
0.200
31.7
 
15,650.25
15,618.95
31.20
31.24
Alon Ref Mtr2
1467004008
06/11/10
06/14/10
0.200
31.7
 
15,761.51
15,729.99
31.52
31.46
Alon Ref Mtr3
1467004009
06/11/10
06/14/10
0.200
31.7
 
16,107.87
16,075.65
32.22
32.15
Alon Ref Mtr1
1467004010
06/15/10
06/18/10
0.150
32.0
 
15.535.15
15,511.85
31.07
31.02
Alon Ref Mtr2
1467004011
06/15/10
06/18/10
0.150
32.0
 
15,604.90
15,581.49
31.21
31.16
Alon Ref Mtr3
1467004012
06/15/10
06/18/10
0.150
32.0
 
15,990.15
15,966.16
31.98
31.93
Alon Ref Mtr1
1467004013
06/19/10
06/24/10
0.150
32.0
 
23,702.37
23,566.82
47.40
47.33
Alon Ref Mtr2
1467004014
06/19/10
06/24/10
0.150
32.0
 
23.798.77
23,763.07
47.60
47.53
Alon Ref Mtr3
1467004015
06/19/10
06/24/10
0.150
32.0
 
24,411.44
24,374.83
48.82
48.75
Alon Ref Mtr1
1467004016
06/25/10
06/30/10
0.150
31.9
 
23,380.33
23,345.26
46.76
46.69
Alon Ref Mtr2
1467004017
06/25/10
06/30/10
0.150
31.9
 
23,505.55
23,470.29
47.01
46.94
Alon Ref Mtr3
1467004018
06/25/10
06/30/10
0.150
31.9
 
24,089.42
24,053.29
48.18
48.11
   Total for Mesa Big Spring Jct/Alon Ref - D
 
 
 
 
 
 
337,720.42
337,140.00
675.43
674.27
   Total for Mesa Big Spring Jctt
 
 
 
 
 
 
337,720.42
337,140.00
675.43
674.27
   Total for Grade: West Texas Sour-West Texas Sour
 
 
 
 
 
 
337,720.42
337,140.00
675.43
674.27
Total for Transportation Cycle 06/10-01:
 
 
 
 
 
 
337,720.42
337,140.00
675.43
674.27













Print Date: 7/13/2010 11:19:41    Packet: Page 4 of 7


--------------------------------------------------------------------------------






Schedule H-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



[redactedbsrschedulehn_image5.jpg]


PLAINS


PIPELINE, L.P
Shipper Activity Summary
Page 1 of 1


   
Contact:
Phone:
Fax:
Email:
Business Cycle: 06/10-01
Invoice Date: 07/13/2010
 



System Grade
Inventory
Location
NSV
Beginning
Inventory
NSV
Receipts
NSV
Adjustments
NSV
Loss
Allow.
NSV
Delivery
Volume
NSV
Ending
Inventory
NSV
Required
Inventory
NSV
Over/(Under)
Inventory
Minimum
Balance
Mesa Pipeline (Plains Pipeline, L.P.) 06/10-01 Transportation Cycle
SSC
Mesa Midland Station
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
Total for: Semi Sweet Grde (SSC)
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
WTS
 
0.00
0.00
342,591.57
674.27
337,140.00
4,777.30
0.00
4,777.30
Total for: West Texas Sour (WTS)
0.00
0.00
342,591.57
674.27
337,140.00
4,777.30
0.00
4,777.30
 
Total for: Mesa Pipeline 06/10-01 Transportation Cycle
0.00
0.00
342,591.57
674.27
337,140.00
4,777.30
0.00
4,777.30
 
Total for: Aon USA
0.00
0.00
342,591.57
674.27
337,140.00
4,777.30
0.00
4,777.30
 





Legend:
NSV:
Net Standard Volume
 
 
Location:
Delivery point for Receipt-based Tariffs: Receipt point for Delivery-based
Tariffs.
 
 
 
Adjustments:
Inventory Transfers, High Gravity Deductions, Tebrands and Loss Gain
Distributions
 
 

































Print Date: 7/13/2010 11:19:41    Packet: Page 6 of 7


--------------------------------------------------------------------------------


Schedule H-6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







[redactedbsrschedulehn_image5.jpg]


PLAINS


PIPELINE, L.P   
Shipper Activity Summary
Page 1 of 1


   
Contact:
Phone:
Fax:
Email:
Business Cycle: 06/10-01
Invoice Date: 07/13/2010
 



Requesting
Shipper
From
Shipper
System
Grade
Volume
To
Shipper
System
Grade
Mesa Pipeline (Plains Plpeline, L.P.) 05/10-01 Transportation Cycle
 
 
 
 
 
Mesa Midland Station
 
 
 
 
 
Alon USA
Alon USA (Plains PL)
West Texas Sou
(497,408.430)
Alon USA (Sonoco PL)
West Texas Sou
Total for: Alon uSA / West Texas Sour
 
 
(497,408.430)
 
 
 
 
 
 
 
Chevron Products Company
Chevron Products Company
West Texas Sou
107,790.00
Alon USA (Sonoco PL)
West Texas Sou
Chevron Products Company
Chevron Products Company
West Texas Sou
16,500.00
Alon USA (Sonoco PL)
West Texas Sou
Chevron Products Company
Chevron Products Company
West Texas Sou
320,910.00
Alon USA (Sonoco PL)
West Texas Sou
Chevron Products Company
Chevron Products Company
West Texas Sou
64,800.00
Alon USA (Sonoco PL)
West Texas Sou
Total for:  Chevron Products Company
 
510,000.00
 
 
Plains Marketing L.P.
Plains Marketing L.P.
West Texas Sou
240,000.00
Alon USA (Plains PL)
West Texas Sou
Total for: Plains Marketing L.P. / West Texas Sour
 
240,000.00
 
 
Tidal Energy Marketing (U.S.) L.L.C.
Tidal Energy Marketing (U.S.) L.L.C.
 
90,000.00
Alon USA (Plains PL)
West Texas Sou
Total for: Tidal Energy Marketing (U.S.) L.L.C/West Texas Sour
 
90,000.00
 
 
Net total for: Mesa Midland Station
 
 
342,591.57
 
 
Net total for: Mesa Pipeline (Plains Pipeline, L.P.) 06/10-01 Transportation
Cycle
 
342,591.57
 
 
Net Total for: Alon USA
 
342,591.57
 
 
 
 
 
 
 


















Schedule H-7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.









Print Date: 7/13/2010 11:19:41    Packet: Page 6 of 7


--------------------------------------------------------------------------------


Schedule H-8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







[redactedbsrschedulehn_image5.jpg]


PLAINS


PIPELINE, L.P 
Nominations vs. Actual Tickets


Page 1 of 1
Alon USA




Business Cycle: 06/10-01
System: Mesa Pipeline (Plains Pipeline, L.P.)



 
 
 
Nominations
 
 
 
 
 
Actual Tickets
 
 
Trans
Cycle
Receipt Location/Connection Point
Delivery Location/ Connection Point
Trans
Type
Supplier
Consignee
Balance Account
Receipt Grade
Delivery Grade
Monthly Volume
BPD
 
Receipt Volume
Delivery Volume
Rec Vol BPD
Del Vol BPD
Weighted Avg
SW Percent
Weighted Avg
API Gratuity
06/10-01
Mesa Midland Station
INV
Alon USA
Exact
Wild Texas Sour
337,140.00
 
337,140.00
11,238
0.0000
0.000
 
Mesa Midland Station
CT
Alon USA
Exact
Wild Texas Sour
11.238
 
337,140.00
11,238
0.1719
31.8893



Legend:
Ct = Custody Transfer:
LT = Line Transfer
INV = Inventory




























































Schedule H-9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Print Date: 7/13/2010 11:19:41    Packet: Page 7 of 7


--------------------------------------------------------------------------------




Schedule H-10
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE I
Ending Inventory Targets
(Volume in excess of Baseline Volume)
(in barrels)
 
 
May 31, 2012
June 30, 2012
July 31, 2012
Crude
Total
0
0
0
Gasoline
Total
0
0
0
Jet Fuel
Total
0
0
0
Diesel
Total
0
0
0
Catfeed
Total
0
0
0
Slop/Transmix
Total
0
0
0
Asphalt
Total
0
0
0
Propane/LPG
Total
0
0
0
Total
 
0
0
0






Schedule I-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule J
Scheduling and Communications Protocol
CRUDE OIL AND FEEDSTOCKS


Trade Execution Protocol:
To the extent Alon requests that J. Aron consider purchasing Crude Oil outside
the Existing Procurement Contracts, the following steps need to be followed as
soon as trade details are available:
1)Company to provide to J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q.)
2)J. Aron to confirm to Company via e-mail if it agrees with all economics &
terms.
3)If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.
4)All trade execution communications should be sent to J. Aron at:
(***)
Scheduling Protocol:
J. Aron & Company (“Aron”) shall:
1)
Unless otherwise agreed between the Parties, Aron shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to Company all J. Aron obligations of the [Amended
and Restated Supply and Offtake Agreement]. All scheduling communications to J.
Aron should be sent to:

(***)
3)
Upon receipt from Company, nominate the Company’s crude oil Procurement
Contracts with Third Party Suppliers, pipelines and facilities.

4)
Upon receipt, promptly communicate any nomination, grade and/or quantity changes
to/from Company, Third Party Suppliers and/or pipeline/facility operators prior
to and within the Delivery Month.



Company shall:
1)
Unless otherwise agreed upon by the Parties, Company shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to J. Aron all Company’s obligations of the Amended
and Restated Supply and Offtake Agreement. All scheduling communications to
Company should be sent to: (***)

3)
Provide Aron with scheduling instructions for each crude oil Procurement
Contract with Third Party Suppliers, pipelines and facilities

4)
Promptly communicate to Aron any nomination grade and/or quantity changes
relating to any Third Party Suppliers, pipelines and facilities prior to and
within the Delivery Month.

PRODUCTS


Trade Execution Protocol for Included Transactions:
1) Company to provide J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q)
2)
J. Aron to confirm via e-mail acceptance of all economics & terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at:

(***)


Excluded Transactions Protocol:
1)
Upon entering into an Excluded Transaction, J. Aron will provide to Company, via
email, a trade sheet(s), in the form of the Excluded Transaction Trade Sheet
(Schedule T).

Scheduling Protocol:


Company shall:
1)
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Aron all Company obligations of the [Supply
and Offtake Agreement]. All scheduling communications to Company should be sent
to: (***)

2)
Accept and confirm and when applicable, provide origins, for all Refined Product
nominations to Aron in accordance with standard industry practice.

3)
Promptly communicate Company’s acceptance of any changes or modifications to
Aron’s nominations.

4)
Company shall accept and confirm and when applicable, provide origins, for all
Product nominations to J. Aron in accordance with standard industry practice.

5)
Company shall promptly communicate their acceptance to any changes or
modifications to J. Aron’s nominations.






Schedule J-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule K
Gasoline:
Set forth below are the Magellan Pipeline product designations of various grades
of gasoline:
V/V8: CBOB Unleaded Gasoline Blendsock (For Ethanol Blending)
Winter: 15 # RVP
Spring: Transition down (13.5 to 11.5 to 8.5)
Summer: 9 # RVP
Fall: Transition up (10 to 11.5 to 13.5)


For all V grade sold in an Excluded Transaction, the per barrel Adjustment for
such gasoline shall equal to the product of:


[(a)-(b)]


Where:
a)
The arithmetic average of the daily Mid quotation appearing in "Platt’s Oilgram
Price Report” in the section “Product Price Assessments”, subsection “Group
Three”, for Sub-octane for each trading day during the relevant delivery month.
("Platt’s Oilgram Price Report” Sub-octane Code AAXIX00 is also published in
“Platt’s US Marketscan” under Sub-octane Code AAXIX00)

b)
The Long Product FIFO Price for gasoline for such delivery month.



For all V8 grade sold in the Excluded Transaction, the per barrel Adjustment for
such gasoline shall equal to the product of:


[(a)-(b)+(c)]


Where:
a)
The arithmetic average of the daily Mid quotation appearing in "Platt’s Oilgram
Price Report” in the section “Product Price Assessments” subsection “Group
Three”, for the Sub-octane for each trading day during the relevant delivery
month. ("Platt’s Oilgram Price Report” Sub-octane Code AAXIX00 is also published
in “Platt’s US Marketscan” under Sub-octane Code AAXIX00)



b)
The Long Product FIFO Price for gasoline for such delivery month.

c)
The agreed upon trade differential between V and V8.





Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.


Diesel:
Ultra Low Sulfur Diesel Fuel
For all ULSD sold in an Excluded Transaction, the per barrel Adjustment for such
diesel shall equal to the product of:


[(a)-(b)+(c)]


Where:
a)
The arithmetic average of the daily Mid quotation appearing in "Platt’s Oilgram
Price Report” in the section “Product Price Assessments”, subsection “Group
Three”, for ULSD for each trading day during the relevant delivery month.
("Platt’s Oilgram Price Report” ULSD Code AATHB00 is also published in “Platt’s
US Marketscan” under ULSD Code AATHB00.)



b)
The Long Product FIFO Price for Diesel for such delivery month.

c)
Magellan Diesel Handling charge*



*Magellan charges a Diesel Handling charge (currently (***) per barrel) that
will apply only to shipments of diesel products. It is to recover prudently
incurred costs necessary for the carrier to facilitate the handling of both high
and low sulfur diesel products.




Any quoted prices and FIFO prices will be converted to a $/Barrel basis
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.





Schedule K-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


SCHEDULE L
Monthly Working Capital Adjustment


To determine the Monthly Working Capital Adjustment for any month, Aron shall
apply the following procedures:
1. Aron shall calculate the Net Working Capital Balance for such month. “Net
Working Capital Balance” means, for any month, the sum of the Long Crude FIFO
Value, the Short Crude FIFO Value, all Long Product FIFO Values and all Short
Product FIFO Values, each as of the end of such month, which sum may be positive
or negative.
2. If the Net Working Capital Balance is positive, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR plus the greater of (i) (***) and (ii) (***). In
such case, the product of such positive amount and negative one shall be the
“Monthly Working Capital Adjustment” for such month, which shall represent an
amount due to Aron in the Monthly True-up Amount.


3. If the Net Working Capital Balance is negative, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR, computed on the basis of actual days elapsed
over a 365 day year, which shall result in a negative amount. In such case, the
absolute value of such amount shall be the “Monthly Working Capital Adjustment”
for such month, which shall represent an amount due to the Company in the
Monthly True-up Amount.


As used above, LIBOR means, for any month, the rate for one-month deposits in
U.S. Dollars, as quoted on Reuters page LIBOR01 (or such other page as may
replace that page on that service) as of 11:00 a.m., London, England time, on
the second Business Day prior to such month; provided that if any such day is
not a London banking day, LIBOR for such day shall be LIBOR for the immediately
preceding London banking day. If such quote is not available, then LIBOR shall
be determined as the average of the rate at which overnight deposits in U.S.
Dollars are offered by leading banks in the London inter-bank market.








 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Schedule M
Notices
If to the Company, to:
Alon USA LP
12700 Park Central Drive, Suite 1600
Dallas, TX 75251
972-367-4000 (Main number)
 
General Notices:
 
(***)
Legal:
(***)
(***)
Treasury:
(***)
Trading and Scheduling:
 
(***)
Products Trading / Orla to El Paso
Scheduler:
(***)
Crude / Magellan Scheduler:
(***)
Refinery Scheduler:
(***)
(***)
(***)
Contract Administrator / Scheduler Magellan Central:
(***)
 





Payable and Billing:
 
(***)
Products Accounting (Big Spring):
(***)
Crude Accounting (Big Spring): 
(***) 

Refinery & Crude Supervisor: 
(***)
Products Accounting Supervisor (outside Big Spring): 
(***) 









Yield Accounting Manager:
(***)
Yield Accountant:
(***)
Refinery and Terminals:
 
Logistics: 
(***)


 
If to Aron, to: 


Trading and Sales:
(***)
 
(***)


(***)
(***)
 





Scheduling:
Primary:
Alternate:
(***)
(***)
Outgoing Confirmations:
 
Primary:
Alternate:
(***)
(***)
Invoicing/Statements/Payments:
Primary:
Alternate:
(***)
(***)
 
 
General Notices:
(***)






Schedule M-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



Schedule N
FIFO Balance Final Settlements
The “FIFO Balance Final Settlement” shall be determined as follows:
1. As of the Termination Date, the Short Crude FIFO Position, Long Crude FIFO
Position, Short Product FIFO Positions (for all Products) and Long Product FIFO
Positions (for all Products) shall be calculated as if such Termination Date
were the end of a month.
2. If such Short Crude FIFO Position does not equal zero, then the “Final Short
Crude Value” shall equal:
(Step-Out Price x Short Crude FIFO Position) - (Short Crude FIFO Value)
3. If such Long Crude FIFO Position does not equal zero, then the “Final Long
Crude Value” shall equal:
(Step-Out Price x Long Crude FIFO Position) – (Long Crude FIFO Value)
4. For each Short Product FIFO Position that does not equal zero, the “Final
Short Product Value” shall equal:
(Step-Out Price x Short Product FIFO Position) - (Short Product FIFO Value)
5. For each Long Product FIFO Position that does not equal zero, the “Final Long
Product Value” shall equal:
(Step-Out Price x Long Product FIFO Position) – (Long Product FIFO Value)
6. The “FIFO Balance Final Settlement” shall equal the sum of all amounts
determined under items 2 through 5 above; provided that if such sum is a
positive number it shall be due to the Company and it such amount is a negative
number, the absolute value thereof shall be due to Aron.
7. For purposes of including the FIFO Balance Final Settlement in the
Termination Amount, if such amount is due to Aron, it will be included therein
as a positive number and if such amount is due to the Company, it will be
included therein as a negative numbers.




 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule O
Overall Gasoline Inventory
x-6
6/8
 
 
 
 
 
 
 
I6
 
 
 



Date
Production
 
Big Spring
Abilene
Wichita Falls
El Paso
Conoco
Duncan (D)
Leaving Orla
Recv.  
El Paso
Total Sales
Adjusted
 
Blendstock
System Inventory
Other Gasolines
Total Aron Gasoline
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
59,600 Crude avg
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2/1/11
28,200
 
3,480
-
-
16,681
 
0
0
8,157
3,480
(97)
 
68,400
384,975
140,000
524,975
2/2/11
25,200
 
5,235
-
2,403
1,224
 
0
9,903
0
17,541
(311)
 
59,900
392,945
140,000
532,945
2/3/11
18,200
 
8,264
-
1,700
4,244
 
0
4,159
31,399
14,123
(671)
 
59,900
397,693
140,000
537,693
2/4/11
18,200
 
8,988
5,525
3,114
4,235
 
0
0
0
17,627
(661)
 
59,900
398,927
140,000
538,927
2/5/11
18,200
 
9,280
5,525
3,114
4,238
 
0
0
0
17,920
(716)
 
59,900
399,923
140,000
539,923
2/6/11
22,000
 
6,709
5,525
3,115
5,139
 
24,404
0
0
39,753
(512)
 
79,300
382,682
140,000
522,682
2/7/11
24,100
 
8,797
8,094
4,024
3,429
 
0
0
0
20,915
(678)
 
70,000
386,545
140,000
526,545
2/8/11
26,500
 
13,654
8,360
2,547
24,122
 
13,118
0
0
37,679
(849)
 
70,000
376,215
140,000
516,215
2/9/11
29,000
 
10,685
3,253
1,854
3,160
 
11,358
14,933
0
42,083
(719)
 
75,700
363,850
140,000
503,850
2/10/11
29,400
 
10,718
4,153
2,192
1,713
 
0
16,781
0
33,844
(782)
 
75,701
360,189
140,000
500,189
2/11/11
26,400
 
9,773
4,861
2,163
2,221
 
0
7,454
0
24,252
(654)
 
75,701
362,991
140,000
502,991
2/12/11
26,900
 
10,163
4,861
2,163
1,482
 
0
17,132
13,815
34,319
(633)
 
75,701
356,204
140,000
496,204
2/13/11
26,900
 
6,039
4,861
2,163
3,771
13,860
0
0
0
26,923
(553)
 
87,000
356,735
140,000
496,735
2/14/11
28,500
 
10,209
4,542
2,360
2,829
1,140
0
0
0
18,251
(713)
 
75,200
367,696
140,000
507,696
2/15/11
29,500
 
10,263
4,563
2,925
11,468
 
0
0
0
17,751
(797)
 
75,200
380,242
140,000
520,242
2/16/11
29,500
 
12,219
5,504
3,339
5,126
 
0
0
56,270
21,062
(869)
 
58,900
389,549
140,000
529,549
2/17/11
29,500
 
12,804
4,714
2,320
5,821
 
18,340
0
0
38,178
(965)
 
58,900
381,836
140,000
521,836
2/18/11
29,500
 
12,032
5,167
2,975
7,200
 
6,159
0
0
26,333
(865)
 
58,900
385,868
140,000
525,868
2/19/11
31,200
 
9,247
5,167
2,975
7,200
 
0
28,000
0
45,389
(651)
 
58,900
372,330
140,000
512,330
2/20/11
31,200
 
7,572
5,167
2,975
4,200
10,000
0
0
0
25,714
(671)
 
58,900
378,487
140,000
518,487
2/21/11
31,200
 
10,824
4,765
3,600
4,200
 
0
0
28,000
19,189
(822)
 
105,000
391,320
140,000
531,320
2/22/11
31,200
 
11,516
5,061
4,004
14,783
 
0
25,000
0
45,581
(705)
 
100,000
377,644
105,000
482,644
2/23/11
33,500
 
11,656
5,470
4,479
5,685
 
0
0
25,000
21,605
(772)
 
100,000
390,312
105,000
495,312
2/24/11
33,500
 
10,566
4,378
3,119
4,200
10,000
15,260
31,788
0
75,111
(731)
 
100,000
362,410
105,000
467,410
2/25/11
33,500
 
10,300
6,000
3,000
4,200
 
9,740
0
0
29,040
(750)
 
100,000
367,620
95,000
462,620
2/26/11
33,500
 
10,300
6,000
3,000
4,200
 
0
0
31,788
19,300
(750)
 
100,000
382,570
93,800
476,370
2/27/11
33,500
 
10,300
6,000
3,000
5,225
 
0
28,000
0
47,300
(750)
 
100,000
369,520
92,600
462,120
2/28/11
33,500
 
10,300
6,000
3,000
17,271
 
0
0
0
19,300
(750)
 
100,000
384,470
91,400
475,870
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
791,500
 
271,893
133,517
77,624
179,266
35,000
98,379
183,150
194,429
799,562
(19,396)
 
 
384,470
91,400
475,870
 
28,268
 
9,710
4,768
2,772
6,502
1,250
3,514
6,541
6,944
28,556
(693)
 
 
 
 
 







Date
Production
 
Big Spring
Abilene
Wichita Falls
El Paso
Conoco
Duncan (D)
Leaving Orla
Recv.  
El Paso
Total Sales
 
Adjusted
Blendstock
System Inventory
Other Gasolines
Total Aron Gasoline
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
64,000 Crude avg
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3/1/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
28,000
19,300
 
 
100,000
396,370
90,200
486,570
 
3/2/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
408,270
89,000
497,270
 
3/3/11
31,200
 
9,500
6,800
3,000
4,200
 
0
26,000
0
45,300
 
 
100,000
394,170
87,800
481,970
 
3/4/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
406,070
86,600
492,670
 
3/5/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
26,000
19,300
 
 
100,000
417,970
85,400
503,370
 
3/6/11
31,200
 
9,500
6,800
3,000
4,200
15,000
0
20,000
0
54,300
 
 
100,000
394,870
84,200
479,070
 
3/7/11
31,200
 
9,500
6,800
3,000
24,500
 
0
0
0
19,300
 
 
100,000
406,770
83,000
489,770
 
3/8/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
20,000
19,300
 
 
100,000
418,670
81,800
500,470
 
3/9/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
430,570
80,600
511,170
 
3/10/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
442,470
79,400
521,870
 
3/11/11
31,200
 
9,500
6,800
3,000
4,200
 
0
20,000
0
39,300
 
 
100,000
434,370
78,200
512,570
 
3/12/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
446,270
77,000
523,270
 
3/13/11
31,200
 
9,500
6,800
3,000
4,200
15,000
0
0
20,000
34,300
 
 
100,000
443,170
75,800
518,970
 
3/14/11
31,200
 
9,500
6,800
3,000
21,110
 
25,000
0
0
44,300
 
 
100,000
430,070
74,600
504,670
 
3/15/11
31,200
 
9,500
6,800
3,000
4,200
 
0
25,000
0
44,300
 
 
100,000
416,970
73,400
490,370
 
3/16/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
428,870
72,200
501,070
 
3/17/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
25,000
19,300
 
 
100,000
440,770
71,000
511,770
 
3/18/11
31,200
 
9,500
6,800
3,000
4,200
 
0
25,000
0
44,300
 
 
100,000
427,670
69,800
497,470
 
3/19/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
439,570
68,600
508,170
 
3/20/11
31,200
 
9,500
6,800
3,000
4,200
15,000
0
0
25,000
34,300
 
 
100,000
436,470
67,400
503,870
 
3/21/11
31,200
 
9,500
6,800
3,000
18,510
 
0
0
0
19,300
 
 
100,000
448,370
66,200
514,570
 
3/22/11
31,200
 
9,500
6,800
3,000
4,200
 
0
20,000
0
39,300
 
 
100,000
440,270
65,000
505,270
 
3/23/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
452,170
63,800
515,970
 
3/24/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
20,000
19,300
 
 
100,000
464,070
62,600
526,670
 
3/25/11
31,200
 
9,500
6,800
3,000
4,200
 
0
25,000
0
44,300
 
 
100,000
450,970
61,400
512,370
 
3/26/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
462,870
60,200
523,070
 
3/27/11
31,200
 
9,500
6,800
3,000
4,200
15,000
0
0
25,000
34,300
 
 
100,000
459,770
59,000
518,770
 
3/28/11
31,200
 
9,500
6,800
3,000
19,810
 
25,000
0
0
44,300
 
 
100,000
446,670
57,800
504,470
 
3/29/11
31,200
 
9,500
6,800
3,000
4,200
 
0
20,000
0
39,300
 
 
100,000
438,570
56,600
495,170
 
3/30/11
31,200
 
9,500
6,800
3,000
4,200
 
0
0
0
19,300
 
 
100,000
450,470
55,400
505,870
 
3/31/11
31,200
 
9,500
6,800
3,000
4,430
 
0
10,000
20,000
29,300
 
 
100,000
452,370
54,200
506,570
 
 
967,200
 
294,500
210,800
93,000
 
60,000
50,000
191,000
 
899,300
 
-
 
452,370
54,200
506,570
 
 
31,200
 
9,500
6,800
3,000
 
1,935
1,613
6,161
 
29,010
 
-
 
 
Aron Target
550,000
estimated
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Difference
(43,430)
 





Diesel Inventory
 
 
x-6
6/8
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Date
Production
 
Big Spring
Abilene
Wichita Falls
El Paso
Conoco
NuStar (NS) Duncan (D)
Leaving Orla
Recv.  
El Paso
Total Sales
 
Adjusted
 
System Inventory
Other Diesel
Total Aron Diesel
 
Jet Prod
Jet Sales
Jet Invty
 
 
 
 
 
 
 
75
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2/1/11
17,000
 
4,893
449
‐
3,332
 
0
9,292
5,006
14,634
 
 
 
158,718
55,000
213,718
 
2,200
178
61,529
2/2/11
10,000
 
5,010
1,449
2,087
3,132
10,000
0
0
4,890
18,546
 
 
 
150,172
55,000
205,172
 
500
360
61,669
2/3/11
1,000
 
5,833
1,102
568
3,060
 
0
1,327
14,301
8,830
 
 
 
142,342
55,000
197,342
 
500
718
61,451
2/4/11
‐
 
6,465
2,935
1,689
3,251
 
0
0
0
11,089
 
 
 
131,253
55,000
186,253
 
‐
365
61,086
2/5/11
5,500
 
4,255
2,935
1,689
3,332
 
0
0
0
8,879
 
 
 
127,874
55,000
182,874
 
‐
‐
61,086
2/6/11
11,200
 
3,237
2,934
1,689
3,038
 
0
0
0
7,860
 
 
 
131,214
55,000
186,214
 
800
‐
61,886
2/7/11
11,600
 
6,252
4,397
1,689
3,416
 
0
0
0
12,338
 
 
 
130,477
55,000
185,477
 
‐
1,808
60,078
2/8/11
15,400
 
8,957
4,947
4,472
3,404
 
0
0
0
18,376
 
 
 
127,500
55,000
182,500
 
1,500
1,807
59,771
2/9/11
12,400
 
7,554
3,329
1,089
1,896
9,550
0
3,019
0
24,541
 
 
 
115,360
55,000
170,360
 
1,500
‐
61,271
2/10/11
13,900
 
7,762
3,203
1,851
2,039
3,043
0
0
0
15,859
 
 
 
113,400
55,000
168,400
 
1,500
1,879
60,892
2/11/11
15,900
 
8,053
2,468
1,617
1,982
 
0
0
0
12,138
 
 
 
117,162
55,000
172,162
 
2,000
180
62,712
2/12/11
15,900
 
5,222
2,468
1,617
1,711
 
0
11,580
1,327
20,887
 
 
 
112,175
55,000
167,175
 
2,000
355
64,357
2/13/11
16,200
 
3,408
2,468
1,617
1,886
7,407
0
3,617
0
18,517
 
 
 
109,859
55,000
164,859
 
2,000
1,811
64,546
2/14/11
11,000
 
5,587
3,679
2,115
1,943
 
0
0
2,638
11,381
 
 
 
109,478
55,000
164,478
 
1,000
1,983
63,563
2/15/11
16,900
 
7,495
3,399
2,991
2,131
 
0
0
0
13,885
 
 
 
112,492
55,000
167,492
 
3,000
2,333
64,231
2/16/11
18,200
 
8,778
4,840
3,547
2,115
 
0
0
15,197
17,165
 
 
 
113,528
55,000
168,528
 
3,000
23,601
43,629
2/17/11
18,200
 
8,379
3,116
3,529
472
11,188
0
0
0
26,212
 
 
 
105,516
55,000
160,516
 
3,000
2,531
44,098
2/18/11
18,200
 
9,024
2,676
1,945
2,000
8,812
0
0
0
22,457
 
 
 
101,259
55,000
156,259
 
3,000
917
46,181
2/19/11
18,200
 
4,904
2,676
1,945
2,000
 
0
0
0
9,525
 
 
 
109,934
55,000
164,934
 
3,000
353
48,828
2/20/11
18,200
 
3,218
2,676
1,945
2,000
 
0
0
0
7,839
 
 
 
120,295
55,000
175,295
 
3,000
2,328
49,500
2/21/11
18,200
 
6,815
2,715
1,804
2,000
 
0
0
0
11,334
 
 
 
127,161
55,000
182,161
 
3,000
737
51,763
2/22/11
18,200
 
10,934
4,508
4,176
2,000
17,382
0
0
0
37,000
 
 
 
108,361
55,000
163,361
 
3,000
3,004
51,758
2/23/11
18,200
 
6,750
4,370
3,579
2,000
2,618
0
0
0
17,317
 
 
 
109,243
55,000
164,243
 
3,000
2,146
52,612
2/24/11
18,200
 
9,856
2,808
4,084
2,000
 
0
10,000
0
26,748
 
 
 
100,695
55,000
155,695
 
3,000
2,397
53,216
2/25/11
18,200
 
8,000
3,500
2,500
2,000
 
0
0
5,000
14,000
 
 
 
104,895
55,000
159,895
 
3,000
23,536
32,680
2/26/11
18,200
 
8,000
3,500
2,500
2,000
 
0
0
5,000
14,000
 
 
 
109,095
55,000
164,095
 
3,000
‐
35,680
2/27/11
18,200
 
8,000
3,500
2,500
2,000
 
0
5,000
0
19,000
 
 
 
108,295
55,000
163,295
 
3,000
‐
38,680
2/28/11
18,200
 
8,000
3,500
2,500
2,000
10,000
0
5,000
0
29,000
 
 
 
97,495
55,000
152,495
 
3,000
2,536
39,144
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
410,500
 
190,642
86,546
63,334
64,139
80,000
-
48,835
53,359
469,357
 
-
#
97,495
55,000
152,495
 
57,500
77,863
39,144
 
14,661
 
6,809
3,091
2,262
2,291
2,857
-
1,744
1,906
16,763
 
-
#
 
 
 
 
2,054
2,781
 
 
 
 
 
 
 
 
75
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule O-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Date
Production
 
Big Spring
Abilene
Wichita Falls
El Paso
Conoco
NuStar (NS) Duncan (D)
Leaving Orla
Recv.  
El Paso
Total Sales
 
Adjusted
 
System Inventory
Other Diesel
Total Aron Diesel
 
Jet Prod
Jet Sales


Jet Invty
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3/1/11
18,200
 
8,000
3,000
2,500
1,000
5,000
0
0
 
18,500
 
 
 
97,195
44,000
141,195
 
3,300
2,536


39,908
3/2/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
5,000
13,500
 
 
 
101,895
44,000
145,895
 
3,300
2,536


40,672
3/3/11
18,200
 
8,000
3,000
2,500
2,000
 
0
10,000
5,000
23,500
 
 
 
96,595
44,000
140,595
 
3,300
2,536


41,436
3/4/11
18,200
 
8,000
3,000
2,500
2,000
0
0
0
0
13,500
 
 
 
101,295
44,000
146,295
 
3,300
2,536


42,200
3/5/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
105,695
44,000
149,995
 
3,300
—


45,500
3/6/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
10,000
16,500
 
 
 
107,695
44,000
151,695
 
3,300
—


48,800
3/7/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
109,395
44,000
153,395
 
3,300
23,536


28,564
3/8/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
114,095
44,000
158,095
 
3,300
2,536


29,328
3/9/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
3,000
13,500
 
 
 
118,795
44,000
162,795
 
3,300
2,536


30,092
3/10/11
18,200
 
8,000
3,000
2,500
2,000
 
0
5,000
3,000
18,500
 
 
 
118,495
44,000
162,495
 
3,300
2,536


30,856
3/11/11
18,200
 
8,000
3,000
2,500
2,000
15,000
0
5,000
0
33,500
 
 
 
103,195
44,000
147,195
 
3,300
2,536


31,620
3/12/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
107,895
44,000
151,895
 
3,300
—


34,920
3/13/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
3,000
13,500
 
 
 
112,595
44,000
156,595
 
3,300
—


38,220
3/14/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
3,000
16,500
 
 
 
114,295
44,000
158,295
 
3,300
2,536


38,984
3/15/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
115,995
44,000
159,995
 
3,300
2,536


39,748
3/16/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
120,695
44,000
164,695
 
3,300
2,536


40,512
3/17/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
6,000
13,500
 
 
 
125,395
44,000
169,395
 
3,300
2,536


41,276
3/18/11
18,200
 
8,000
3,000
2,500
2,000
15,000
0
5,000
0
33,500
 
 
 
110,095
44,000
154,095
 
3,300
2,536


42,040
3/19/11
18,200
 
8,000
3,000
2,500
2,000
 
0
5,000
0
18,500
 
 
 
109,795
44,000
153,795
 
3,300
—


45,340
3/20/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
114,495
44,000
158,495
 
3,300
—


48,640
3/21/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
5,000
13,500
 
 
 
119,195
44,000
163,195
 
3,300
2,536


49,404
3/22/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
5,000
16,500
 
 
 
120,895
44,000
164,895
 
3,300
2,536


50,168
3/23/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
122,595
44,000
166,595
 
3,300
2,536


50,932
3/24/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
127,295
44,000
171,295
 
3,300
2,536


51,696
3/25/11
18,200
 
8,000
3,000
2,500
2,000
15,000
0
0
3,000
28,500
 
 
 
116,695
44,000
160,995
 
3,300
2,536


52,460
3/26/11
18,200
 
8,000
3,000
2,500
2,000
 
0
5,000
3,000
18,500
 
 
 
116,395
44,000
160,695
 
3,300
—


55,760
3/27/11
18,200
 
8,000
3,000
2,500
2,000
 
0
5,000
0
18,500
 
 
 
116,395
44,000
160,395
 
3,300
—


59,060
3/28/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
0
13,500
 
 
 
121,795
44,000
165,095
 
3,300
23,536


38,824
3/29/11
18,200
 
8,000
3,000
2,500
2,000
 
0
0
5,000
13,500
 
 
 
125,095
44,000
169,795
 
3,300
2,536


39,588
3/30/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
5,000
13,500
 
 
 
127,795
44,000
171,495
 
3,300
2,536


40,352
3/31/11
18,200
 
8,000
3,000
2,500
2,000
 
0
3,000
0
16,500
 
 
 
129,195
44,000
173,195
 
3,300
2,536


41,116
 
564,200
 
248,000
93,000
77,500
61,000
50,000
 
64,000
64,000
532,500
 
—


#
121,095
44,000
165,095
 
102,300
100,328


38,821
 
18,200
 
8,000
3,000
2,500
1,968
1,613
 
2,065
2,065
17,177
 
—


#
 
 
 
 
3,300
3,236


 


Schedule O-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





EL PASO
UNLEAD – 86 / 84.5
 
PREMIUM
 
DIESEL



Date
Info. ELP
Sales
Exchange
Bulk
Invty
 
Info. ELP
Sales
Exchange
Bulk
Invty
 
Info. ELP
Sales
Exchange
Bulk
Invty
TotalDEC
211,593
141,438
56,569
13,995
27,543
 
17,292
7,110
4,969
0
5,321
 
85,863
72,888
4,853
7,408
15,937
bpdDEC
6,826
4,563
1,825
451
0
 
558
229
160
0
0
 
2,770
2,351
157
239
 
2/1/11
8,157
4,103
11,580
0
(9,065)
 
0
237
761
0
(93)
 
5,006
3,332
1,021
0
11,365
2/2/11
0
1,130
0
0
(10,195)
 
0
94
0
0
(187)
 
4,890
3,132
0
0
13,123
2/3/11
22,454
4,000
0
0
8,259
 
8,945
244
0
0
8,514
 
14,301
3,060
0
0
24,364
2/4/11
0
4,060
0
0
4,198
 
0
175
0
0
8,339
 
0
3,251
0
0
21,113
2/5/11
0
3,962
0
0
236
 
0
276
0
0
8,064
 
0
3,332
0
0
17,781
2/6/11
0
4,917
0
0
(4,681)
 
0
222
0
0
7,842
 
0
3,038
0
0
14,743
2/7/11
0
3,201
0
0
(7,882)
 
0
228
0
0
7,613
 
0
3,416
0
0
11,327
2/8/11
0
2,083
20,633
0
(30,598)
 
0
137
1,270
0
6,206
 
0
3,404
1,469
0
6,455
2/9/11
0
1,773
1,023
0
(33,394)
 
0
137
228
0
5,842
 
0
1,896
295
0
4,264
2/10/11
0
1,630
0
0
(35,024)
 
0
83
0
0
5,759
 
0
2,039
0
0
2,224
2/11/11
0
2,030
0
0
(37,054)
 
0
190
0
0
5,569
 
0
1,982
0
0
242
2/12/11
13,815
1,399
0
0
(24,638)
 
0
83
0
0
5,486
 
1,327
1,711
0
0
(142)
2/13/11
0
3,565
0
0
(28,203)
 
0
205
0
0
5,281
 
0
1,886
0
0
(2,028)
2/14/11
0
2,587
0
0
(30,790)
 
0
241
0
0
5,040
 
2,638
1,943
0
0
(1,333)
2/15/11
0
4,180
7,000
0
(41,971)
 
0
288
0
0
4,752
 
0
2,131
0
0
(3,464)
2/16/11
56,270
3,940
1,023
0
9,336
 
0
163
0
0
4,589
 
15,197
2,115
0
0
9,618
2/17/11
0
5,432
0
0
3,904
 
0
389
0
0
4,200
 
0
472
0
0
9,147
2/18/11
0
7,000
0
0
(3,096)
 
0
200
0
0
4,000
 
0
2,000
0
0
7,147
2/19/11
0
7,000
0
0
(10,096)
 
0
200
0
0
3,800
 
0
2,000
0
0
5,147
2/20/11
0
4,000
0
0
(14,096)
 
0
200
0
0
3,600
 
0
2,000
0
0
3,147
2/21/11
28,000
4,000
0
0
9,904
 
0
200
0
0
3,400
 
0
2,000
0
0
1,147
2/22/11
0
4,000
9,156
0
(3,252)
 
0
200
1,426
0
1,774
 
0
2,000
2,062
0
(2,915)
2/23/11
25,000
4,000
1,023
0
16,725
 
0
200
462
0
1,574
 
0
2,000
1,092
0
(4,915)
2/24/11
0
4,000
0
0
12,725
 
0
200
0
0
1,374
 
0
2,000
0
0
(6,915)
2/25/11
0
4,000
0
0
8,725
 
0
200
0
0
1,174
 
5,000
2,000
0
0
(3,915)
2/26/11
28,000
4,000
0
0
32,725
 
3,788
200
0
0
4,762
 
5,000
2,000
0
0
(915)
2/27/11
0
4,000
1,025
0
27,700
 
0
200
0
0
4,562
 
0
2,000
0
0
(2,915)
2/28/11
0
4,000
12,363
0
11,337
 
0
200
708
0
3,654
 
0
2,000
1,339
0
(6,255)
3/1/11
0
0
0
0
11,337
 
0
0
0
0
3,654
 
0
0
0
0
(6,255)
3/2/11
0
0
0
0
11,337
 
0
0
0
0
3,654
 
0
0
0
0
(6,255)
3/3/11
0
0
0
0
11,337
 
0
0
0
0
3,654
 
0
0
0
0
(6,255)
Total FEB
181,696
103,994
64,827
0
11,337
 
12,733
5,591
4,393
0
3,654
 
53,359
64,139
6,186
0
(6,255)




Schedule O-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Date
Info. ELP
Sales
Exchange
Bulk
Invty
 
Info. ELP
Sales
Exchange
Bulk
Invty
 
Info. ELP
Sales
Exchange
Bulk
Invty
Bpd-FEB
5,861
3,355
2,091
0
0
 
411
180
142
0
0
 
1,721
2,069
200
0
 
3/1/11
28,000
4,000
0
0
35,337
 
0
200
0
0
3,454
 
5,000
2,000
0
0
(3,255)
3/2/11
0
4,000
0
0
31,337
 
0
200
0
0
3,254
 
5,000
2,000
0
0
(255)
3/3/11
0
4,000
0
0
27,337
 
0
200
0
0
3,054
 
0
2,000
0
0
(2,255)
3/4/11
0
4,000
0
0
23,337
 
0
200
0
0
2,854
 
0
2,000
0
0
(4,255)
3/5/11
26,000
4,000
0
0
45,337
 
0
200
0
0
2,654
 
10,000
2,000
0
0
3,745
3/6/11
0
4,000
0
0
41,337
 
0
200
0
0
2,454
 
0
2,000
0
0
1,745
3/7/11
0
4,000
19,000
0
18,337
 
0
200
1,300
0
954
 
0
2,000
2,200
0
(2,455)
3/8/11
20,000
4,000
0
0
34,337
 
0
200
0
0
754
 
3,000
2,000
0
0
(1,455)
3/9/11
0
4,000
0
0
30,337
 
0
200
0
0
554
 
3,000
2,000
0
0
(455)
3/10/11
0
4,000
0
0
26,337
 
0
200
0
0
354
 
0
2,000
0
0
(2,455)
3/11/11
0
4,000
0
0
22,337
 
0
200
0
0
154
 
0
2,000
0
0
(4,455)
3/12/11
0
4,000
0
0
18,337
 
0
200
0
0
(46)
 
5,000
2,000
0
0
(1,455)
3/13/11
20,000
4,000
0
0
34,337
 
0
200
0
0
(246)
 
5,000
2,000
0
0
1,545
3/14/11
0
4,000
14,700
0
15,637
 
0
200
2,210
0
(2,656)
 
0
2,000
1,540
0
(1,995)
3/15/11
0
4,000
0
0
11,637
 
0
200
0
0
(2,856)
 
0
2,000
0
0
(3,995)
3/16/11
0
4,000
0
0
7,637
 
0
200
0
0
(3,056)
 
3,000
2,000
0
0
(2,995)
3/17/11
25,000
4,000
0
0
28,637
 
0
200
0
0
(3,256)
 
3,000
2,000
0
0
(1,995)
3/18/11
0
4,000
0
0
24,637
 
0
200
0
0
(3,456)
 
0
2,000
0
0
(3,995)
3/19/11
0
4,000
0
0
20,637
 
0
200
0
0
(3,656)
 
0
2,000
0
0
(5,995)
3/20/11
25,000
4,000
0
0
41,637
 
0
200
0
0
(3,856)
 
5,000
2,000
0
0
(2,995)
3/21/11
0
4,000
14,700
0
22,937
 
0
200
390)
0
(3,666)
 
5,000
2,000
1,540
0
(1,535)
3/22/11
0
4,000
0
0
18,937
 
0
200
0
0
(3,866)
 
0
2,000
0
0
(3,535)
3/23/11
0
4,000
0
0
14,937
 
0
200
0
0
(4,066)
 
0
2,000
0
0
(5,535)
3/24/11
20,000
4,000
0
0
30,937
 
0
200
0
0
(4,266)
 
3,000
2,000
0
0
(4,535)
3/25/11
0
4,000
0
0
26,937
 
0
200
0
0
(4,466)
 
3,000
2,000
0
0
(3,535)
3/26/11
0
4,000
0
0
22,937
 
0
200
0
0
(4,666)
 
0
2,000
0
0
(5,535)
3/27/11
25,000
4,000
0
0
43,937
 
0
200
0
0
(4,866)
 
0
2,000
0
0
(7,535)
3/28/11
0
4,000
14,700
0
25,237
 
0
200
910
0
(5,976)
 
5,000
2,000
1,540
0
(6,075)
3/29/11
0
4,000
0
0
21,237
 
0
200
0
0
(6,176)
 
5,000
2,000
0
0
(3,075)
3/30/11
0
4,000
0
0
17,237
 
0
200
0
0
(6,376)
 
0
2,000
0
0
(5,075)
3/31/11
20,000
4,000
100
0
33,137
 
0
200
130
0
(6,706)
 
0
2,000
220
0
(7,295)
Total‐MAR
209,000
124,000
63,200
0
33,137
 
0
6,200
4,160
0


 
68,000
62,000
7,040
0
(7,265)
bpd‐MAR
6,742
4,000
2,039
0
0
 
0
200
134
0
0
 
2,194
2,000
227
0
 




Schedule O-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.









Duncan Runout


UNLEAD                                            DIESEL
 
Duncan Receipts
 
Magellan Deliveries
Shipment ID
Tank 2
Tank 3
Tank 4
Tank Total
Inventory Total
 
Duncan Receipts
 
Magellan Deliveries
Shipment ID
TMX  
Tank 1
Tank 5
Tank 6
Tank Total
Inventory Total
1/31/2011
‐
 
‐
 
27,075
2,276
2,649
32,000
32,000
 
 
 
‐
 
‐
2,541
2,482
5,023
5,023
2/1/2011
‐
 
‐
 
27,084
2,273
2,615
31,972
32,000
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/2/2011
‐
 
‐
 
27,084
2,273
2,615
31,972
32,000
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/3/2011
‐
 
‐
 
27,084
2,273
2,615
31,972
32,000
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/4/2011
‐
 
‐
 
27,084
2,273
2,615
31,972
32,000
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/5/2011
34,958
 
24,404
 
27,084
2,273
2,615
31,972
32,000
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/6/2011
10,182
 
‐
 
2,539
27,021
12,852
42,412
42,554
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/7/2011
4,014
 
13,118
 
2,539
27,021
23,033
52,593
52,736
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/8/2011
‐
 
11,358
 
2,539
13,903
27,124
43,566
43,632
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/9/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/10/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/11/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/12/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/13/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/14/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/15/2011
‐
 
‐
 
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/16/2011
‐
 
18,340
5200638
2,539
2,528
27,124
32,191
32,274
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/17/2011
‐
 
6,159
 
2,539
2,528
8,784
13,851
13,934
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/18/2011
‐
 
‐
 
2,539
2,528
8,784
13,851
7,775
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/19/2011
24,506
UL-08WC
‐
 
2,539
2,528
8,784
13,851
7,775
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/20/2011
‐
 
‐
 
27,044
2,528
2,579
32,151
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/21/2011
‐
 
‐
 
27,104
2,528
2,579
32,211
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/22/2011
‐
 
‐
 
27,104
2,528
2,579
32,211
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/23/2011
‐
 
15,260
 
27,104
2,528
2,579
32,211
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/24/2011
‐
 
9,740
5200643
11,843
2,528
2,579
16,950
17,021
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/25/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/26/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/27/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
2/28/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
 
73,660
 
98,379
 
11,843
2,528
2,579
16,950
7,281
 
 
 
 
 
 
2,541
2,482
5,023
5,023
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Schedule O-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.







 
Duncan Receipts
 
Magellan Deliveries
Shipment ID
Tank 2
Tank 3
Tank 4
Tank Total
Inventory Total
 
Duncan Receipts
 
Magellan Deliveries
Shipment ID
TMX  
Tank 1
Tank 5
Tank 6
Tank Total
Inventory Total
3/1/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/2/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/3/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/4/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/5/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/6/2011
25,000
UL‐09WCD
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/7/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/8/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/9/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/10/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/11/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/12/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/13/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/14/2011
‐
 
25,000
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/15/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/16/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/17/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/18/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/19/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/20/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/21/2011
25,000
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/22/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/23/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/24/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/25/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/26/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/27/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
32,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/28/2011
‐
 
25,000
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/29/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/30/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
3/31/2011
‐
 
‐
 
11,843
2,528
2,579
16,950
7,281
 
‐
 
‐
 
‐
2,541
2,482
5,023
5,023
 
50,000
 
50,000
 
11,843
2,528
5,279
16,950
7,281
 
-
 
-
 
-
2,541
2,482
5,023
5,023
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Schedule O-6
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule P


Pricing Group
Inventory Report Item
Grade
Asphalt
#6 FUEL OIL BLEND
3% Fuel Oil
Asphalt
64-16
64-16
Asphalt
64-16 (Out of Service)
64-16
Asphalt
64-22
64-22
Asphalt
64-22 NEAT
64-22
Asphalt
64-28
64-28
Asphalt
AC-10
AC-10
Asphalt
AC10-2TR
AC10-2TR
Asphalt
AC20-5TR
AC20-5TR
Asphalt
AC-20XP
AC-20XP
Asphalt
AC-3
AC-3
Asphalt
Asph - HMCL Primer
Asph - HMCL Primer
Asphalt
Asph - PAC30
Asph - PAC30
Asphalt
Asph AC12-5TR
Asph AC12-5TR
Asphalt
Asph AC-5 W/LATEX 2%
Asph AC-5 W/LATEX 2%
Asphalt
Asph MC2400 w/Latex
Asph MC2400 w/Latex
Asphalt
Asph TR Concentrate
Asph TR Concentrate
Asphalt
Asph TR Hardpen
Asph TR Hardpen
Asphalt
ASPHALT
Asphalt
Asphalt
Asphalt
Asphalt
Asphalt
Asphalt - AC-10
AC-10
Asphalt
Asphalt - AC-20
AC-20
Asphalt
Asphalt - AC-5
AC-5
Asphalt
Asphalt - RC-250
RC-250
Asphalt
Asphalt - RC-250a
RC-250a
Asphalt
Asphalt MC-30
MC-30
Asphalt
Asphalt-AC-10-2TR
AC-10-2TR
Asphalt
Asph-PG-64-22
PG-64-22
Asphalt
Asph-PG-64-22-S
PG-64-22
Asphalt
Asph-PG-64-28
PG-64-28
Asphalt
Asph-PG-64-28-S
PG-64-28
Asphalt
Asph-PG-70-22
PG-70-22
Asphalt
Asph-PG-70-22-S
PG-70-22
Asphalt
Asph-TR Concentrate
TR Concentrate
Asphalt
FLUX
Flux
Asphalt
Flux Oil
Flux
Asphalt
GTR POC
GTR
Asphalt
GTR/CON
GTR
Asphalt
MC-30
MC-30
Asphalt
MC-30 (Out of Service) PG 70-22
MC-30 PG-70-22
Asphalt
PG 70-28
PG 70-28
Asphalt
PG 70-28TR
PG 70-28TR
Asphalt
PG 76-22
PG 76-22
Asphalt
PMA POC
PMA POC
Asphalt
PRIMER
Primer
Asphalt
PRIMER(Out of Service)
Primer
Asphalt
RC-250
RC-250
Asphalt
RC-250 (Out of Service)
RC-250
Asphalt
Unfinished Oil Blend
VTB
Asphalt
Vac. Tower Bottoms
VTB
Asphalt
VTB
VTB
Asphalt
VTB (Out of Service)
VTB
Butane
Alky Feed
BB (Butane/Butylene-Olefins
Butane
Butane
Butane
Butane
Isobutane
ISO
Butane
ISOBUTANE
ISO
Butane
OLEFINS
BB (Butane/Butylene)
Catfeed
Cat Feed/Gasoil
VGO
Catfeed
FCCU CHARGE
VGO
CatFeed
Hydrolene
VGO/Flux
Catfeed
HYDROLENE
VGO/Flux
Crude
Crude Oil
Crude
Crude
CRUDE OIL
Crude
Crude
Crude Railcars Received
Crude
Diesel
DIESEL
ULSD
Diesel
Diesel
ULSD
Diesel
DIESEL #2 ULTRA LOW SULFU
ULSD
Diesel
DIESEL RUNDOWN
ULSD
Diesel
DSL
ULSD
Diesel
Dyed LSD #2
ULSD Dyed (additive)
Diesel
GRACE TK - E
Unfinished Diesel
Diesel
GRACE TK - W
Unfinished Diesel
Diesel
LCO (FAS-70)
LCO
Diesel
LIGHT CYCLE OIL
LCO
Diesel
Light Cycle Oil
LCO
Diesel
Low Sulfur Diesel
ULSD
Diesel
ULSD
ULSD
Diesel
Unfin #2 Fuel
Unfinished Diesel
Diesel
Grace-E Unfinished Diesel
Unfinished Diesel
Diesel
Grace-W Unfinished Diesel
Unfinished Diesel
Gasoline
87 NoLead
Unlead 87
Gasoline
87 RBOB
Unlead 87
Gasoline
91 NoLead
Premium 91
Gasoline
Alkylate
Alkylate
Gasoline
Benzene
Benzene
Gasoline
BENZENE PRODUCT
Benzene
Gasoline
CARBOB
Unlead
Gasoline
CAT GASOLINE
Cat Gasoline
Gasoline
Cat Naphtha
Cat Naphtha
Gasoline
CBOB
Unlead
Gasoline
AAS 104
Aromatic Solvent
Gasoline
Gas Blend Stock
Gasoline/LSR/Pentane
Gasoline
GASO CONV 84 OCT SUB ULH
Unlead
Gasoline
GASO CONV 84 OCT SUB UL R
Unlead
Gasoline
GASO CONV 84.5 OCT SUB UL
Unlead
Gasoline
GASO CONV 86 OCT UL 7.0 R
Unlead
Gasoline
GASO CONV 86 OCT UL HRVP
Unlead
Gasoline
GASO CONV 87 OCT UL HRVP
Unlead
Gasoline
GASO CONV 91 OCT PUL 7.0
Premium
Gasoline
GASO CONV 91 OCT PUL HRVP
Premium
Gasoline
Gasoline
Gasoline
Gasoline
Lt Reformate
Light Reformate
Gasoline
Midgrade Unld
Midgrade
Gasoline
Natural Gaso
Natural Gasoline
Gasoline
No Lead
Unlead
Gasoline
P/L ONLY
Unlead
Gasoline
PBOB
Premium
Gasoline
PENTANE
Natural Gasoline/LSR/Pentane
Gasoline
Premium
Premium
Gasoline
PREMIUM
Premium
Gasoline
Premium CBOB
Premium
Gasoline
Premium RBOB
Premium
Gasoline
PRM
Premium
Gasoline
PUL
Premium
Gasoline
PUL-DOCKS&P/L
Premium
Gasoline
Raffinate
Raffinate
Gasoline
RAFFINATE
Raffinate
Gasoline
RBOB
Unlead
Gasoline
Reformate
Reformate
Gasoline
REFORMATE
Reformate
Gasoline
Reformer Feed
Sweet Naphtha
Gasoline
RUL
Unlead
Gasoline
SOUR NAPHTHA
Naphtha
Gasoline
SWEET NAPHTHA
Sweet Naphtha
Gasoline
TOLUENE
Toluene
Gasoline
Toluene (gas blend)
Toluene
Gasoline
Toluene(gas blend)
Toluene
Gasoline
Toluene-non gas
Toluene
Gasoline
UL-84.5
Unlead 84.5
Gasoline
UL-86
Unlead 86
Gasoline
UL-DOCKS&P/L
Unlead
Gasoline
Unld Prem 92
Premium 92
Gasoline
Unlead
Unlead
Gasoline
UNLEAD
Unlead
Gasoline
Unlead 87
Unlead 87
Gasoline
Unleaded 87
Unlead 87
Jet
Cogen Jet A
Jet A
Jet
JET
Jet A
Jet
Jet A
Jet A
Jet
JET FUEL JET A
Jet A
Jet
JET FUEL JP-8
JP-8
Jet
Jet JP8
JP-8
Jet
JP8
JP-8
Jet
KEROSENE
Kerosene
Jet
KEROSENE-BS RACK
Kerosene
Jet
Low Sulfur #1 Dist
Low Sulfur #1 Dist
Propane
Propane
Propane
Slop
Hvy Rerun Slop
Slop
Slop
Mix
Slop
Slop
P/L Slop
Slop
Slop
Ref Slop Oil
Slop
Slop
Remed Slop
Slop
Slop
Transmix
Slop
Slop
TRANSMIX
Slop
Slop
Truck
Slop
Slurry
CARBON BLACK OIL
CBO
Slurry
Carbon Black Oil
CBO
Zero Pen
0-PEN
0-PEN
Zero Pen
O-Pen Ashalt
0-PEN
Zero Pen
Zero Pen
0-PEN
Zero Pen
Zero Pen Asphalt
0-PEN




Schedule P-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule Q
Form of Trade Sheet


TRADE SHEET TEMPLATES
FOR PRODUCTS
 
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
 
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Broker (Full Legal Name):
 
 
 
 
Contact:
[Contact's Name]
Phone #:
[XXX-XXX-XXXX]
 
Rate:
 
 
 
 
Evergreen:
[Yes/No]
Cancellation Provisions:
[Buyer to Cancel 30 calendar days prior to delivery month]
Credit Terms:
[Describe specific terms as applicable]
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product / Description:
[Gasoline / Conventional Regular Gasoline Blendstock (CBOB) for blending with
10% denatured fuel ethanol]
Grade / Type:
[A#]
Grade Description:
[Meeting pipeline specifications for the relevant grade]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Seller's Option/Operational Tolerance]
Pricing Terms (USD/GAL):
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco Products '86]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]





FOR CRUDE STANDARD TRADES
 
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
 
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Broker (Full Legal Name):
 
 
 
 
Contact:
[Contact's Name]
Phone #:
[XXX-XXX-XXXX]
 
Rate:
 
 
 
 
Evergreen:
[Yes/No]
Cancellation Provisions:
[Buyer to Cancel 30 calendar days prior to delivery month]
Credit Terms:
[Describe specific terms as applicable]
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product Description:
[Crude]
Grade/Type:
[WTI / Light Sweet Type (Common Stream Quality) Crude Oil]
Grade Description:
[Common Stream: Crude Oil moved through pipeline/pipeline facilities which has
commingled or intermixed with crudes of like quality and characteristics as may
be determined by the carrier based on quality assays]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Seller's Option/Operational Tolerance]
Pricing Terms:
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco '93 GT&Cs with STUSCO 2009 Amends]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]





FOR CRUDE EXCHANGE
 
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
 
Broker (Full Legal Name):
 
 
 
 
Contact:
[Contact's Name]
Phone #:
[XXX-XXX-XXXX]
 
Rate:
 
 
 
 
Evergreen:
[Yes/No]
Cancellation Provisions:
[Buyer to Cancel 30 calendar days prior to delivery month]
Credit Terms:
[Describe specific terms as applicable]
PART A
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product Description:
[Crude]
Grade/Type:
[WTI / Light Sweet Type (Common Stream Quality) Crude Oil]
Grade Description:
[Common Stream: Crude Oil moved through pipeline/pipeline facilities which has
commingled or intermixed with crudes of like quality and characteristics as may
be determined by the carrier based on quality assays]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Seller's Option/Operational Tolerance]
Pricing Terms:
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco '93 GT&Cs with STUSCO 2009 Amends]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]
PART B
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product Description:
[Crude]
Grade/Type:
[WTI / Light Sweet Type (Common Stream Quality) Crude Oil]
Grade Description:
[Common Stream: Crude Oil moved through pipeline/pipeline facilities which has
commingled or intermixed with crudes of like quality and characteristics as may
be determined by the carrier based on quality assays]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Sellers Option/Operational Tolerance]
Pricing Terms:
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco '93 GT&Cs with STUSCO 2009 Amends]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]




Schedule Q-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



STEP-OUT INVENTORY SALES AGREEMENT
THIS STEP-OUT INVENTORY SALES AGREEMENT (this “Agreement”), is made and entered
into as of [ ] by and between J. Aron & Company (“Seller”) and Alon Refining
Krotz Springs, Inc. (the “Buyer”) (each referred to individually as a “Party”
and collectively, the “Parties”). This agreement amends and restates the
Step-Out Inventory Sales Agreement dated the Commencement Date between the
Parties.
RECITALS
A.Alon USA (as defined below) leases and operates a refinery and related assets
located in Big Spring, Texas (the “Refinery”).
B.    The Parties have entered into the Inventory Sales Agreement pursuant to
which Seller procured all of Buyer’s then current Crude and Product Inventory in
order to meet its obligations under the Alon USA Supply and Offtake Agreement.
C.    At the Termination Date (as defined below), Seller desires to sell and
Buyer desires to purchase, all of Seller’s crude oil, and feedstocks and
products inventory held in the Transfer Locations (as defined below).
D.    Seller and Buyer desire to enter into this Agreement to set forth their
agreements regarding the protocols to be used for measuring the quantity and
quality of the Crude and Product Inventory and to establish the prices to be
paid for such Crude and Product Inventory.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1: DEFINITIONS
1.1    Definitions. The following terms shall have the following meanings for
the purposes of this Agreement:
“Affiliate” has the meaning specified in the Alon USA Supply and Offtake
Agreement.
“Alon USA” means Alon USA, LP, a limited partnership that is an Affiliate of
Buyer.
“Alon USA Supply and Offtake Agreement” means the Second Amended and Restated
Supply and Offtake Agreement by and between Seller and Alon USA, dated as of [
], 2015, as from time to time amended, modified and/or restated.
“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
“BS&W” means basic sediment and water.
“Business Day” has the meaning specified in the Alon USA Supply and Offtake
Agreement.
“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Commencement Date” has the meaning specified in the Alon USA Supply and Offtake
Agreement.
“Crude and Product Inventory” means all crude oil, feedstocks and products of
the types listed on Schedule P of the Alon USA Supply and Offtake Agreement that
are held in the Transfer Locations as of the Inventory Transfer Time.
“Definitive Termination Date Value” means the price of the Crude and Product
Inventory, assuming that the Crude and Product Inventory was determined as of
the Inventory Transfer Time, as more particularly set forth and determined in
accordance with the procedures described in Article 3 of this Agreement.
“Deferred Portion” has the meaning specified in the Inventory Sales Agreement
between the Parties, dated as of the Commencement Date.
“Estimated Termination Date Value” has the meaning set forth in Section 4.1.
“Gallon” means one standard United States gallon at 60 degrees Fahrenheit.
“Independent Inspection Company” has the meaning specified in the Alon USA
Supply and Offtake Agreement.
“Inventory Report” has the meaning set forth in Section 3.3 of this Agreement.
“Inventory Transfer Time” means 00:00:01 a.m., CPT, on the Termination Date.
“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Pricing Benchmark” has the meaning specified in the Alon USA Supply and Offtake
Agreement.
“Projected Inventory” has the meaning set forth in Section 4.1(a) of this
Agreement.
“Refinery” has the meaning set forth in Recital A of this Agreement.
“Sales Statement” has the meaning set forth in Section 4.3 of this Agreement.
“Seller” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Step-out Prices” means, with respect to the different components of the Crude
and Product Inventory, the applicable pricing index, formula or benchmark
included under the category of Step-out Prices set forth on Schedule B of the
Alon USA Supply and Offtake Agreement.
“Termination Date” means the date on which the Alon USA Supply and Offtake
Agreement terminates.
“Transfer Locations” means (a) the Crude Storage Tanks and the Product Storage
Tanks, as each is defined in the Alon USA Supply and Offtake Agreement and (b)
any other Included Locations (as defined in the Alon USA Supply and Offtake
Agreement) as of the Termination Date.
All capitalized terms used, but that are not otherwise defined, in the body of
this Agreement shall have the meanings ascribed to such terms in the Alon USA
Supply and Offtake Agreement.
SECTION 2:     ASSIGNMENT AND CONVEYANCE
2.1    Assignment and Conveyance. Effective upon the Inventory Transfer Time,
Seller shall assign, transfer and deliver unto the Buyer, its successors and
assigns forever, all of the Seller’s right, title, and interest in and to all of
the Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, to have and to hold, all of the Seller’s right,
title, and interest in and to the Crude and Product Inventory, together with all
of the rights and appurtenances thereto in anywise belonging, unto the Buyer and
its successors and assigns forever. The Seller, for itself, its successors and
assigns, covenants and agrees to warrant and forever defend good title to the
Crude and Product Inventory, free and clear of (i) all liens, claims and
encumbrances of any nature, against the claims of all parties claiming the same
by, through, or under Seller, but not otherwise and (ii) any liens or security
interests arising under Section 9343 of the Uniform Commercial Code as enacted
in the State of Texas.
2.2    Warranties and Representations of Conveying Party; Disclaimer of
Warranties. EXCEPT FOR THE FOREGOING LIMITED SPECIAL WARRANTY OF TITLE, EACH
CONVEYANCE OF CRUDE AND PRODUCT INVENTORY IS MADE AND ACCEPTED WITHOUT ANY
WARRANTY OR REPRESENTATION WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
REGARDING THE CRUDE AND PRODUCT INVENTORY INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY AS TO THE CONDITION OR MERCHANTABILITY OF SUCH COMMODITY OR FITNESS OF
ANY SUCH COMMODITY FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED.
THE BUYER SHALL ACCEPT ALL OF THE CRUDE AND PRODUCT INVENTORY IN ITS “AS IS,
WHERE IS” CONDITION AND “WITH ALL FAULTS.”




SECTION 3:     DETERMINATION OF INVENTORY
3.1    Inspection. The Independent Inspection Company shall determine and report
the quantity and quality of Crude and Product Inventory at the Storage
Facilities. Promptly upon appointment of the Independent Inspection Company,
Seller shall provide Buyer and the Independent Inspection Company with all
information relating to the Crude and Product Inventory, including tank and
product types and select a date mutually acceptable to the Parties but in any
event no later than ten (10) Business Days prior to the Termination Date, for
the Independent Inspection Company to commence preparing to survey the physical
inventory. The cost of the Independent Inspection Company is to be shared
equally by Buyer and Seller.
3.2    Physical Inventory.
3.2.1    Except as described in Section 3.2.2 below, the Independent Inspection
Company shall conduct a survey at the Storage Facilities of the physical
inventory at and as of the Inventory Transfer Time, and shall conduct the
physical inventory survey pursuant to its customary procedures and in accordance
with the latest ASTM standards and principles then in effect, provided that the
Independent Inspection Company shall be instructed by the Parties to maximize,
to the extent reasonably practicable, the extent to which tank measurements are
conducted on a static tank basis. Each of Buyer and Seller shall have the right
to witness or appoint a representative to witness on its behalf, the survey of
the physical inventory conducted by the Independent Inspection Company.
3.2.2    With respect to volumes located at any Included Third Party Storage
Tanks, the physical inventory shall be determined by the operating company at
that location based on its normal month-end inventory determination procedures.
With respect to volumes located at any Included Crude Pipelines or Included
Product Pipelines, the physical inventory shall equal the volume transferred
from Seller to Buyer by in-line transfer as specified in the joint transfer
instruction provided by the Parties to such pipeline.
3.3    Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Transfer Time may question or dispute the calculations and/or
laboratory results of the Independent Inspection Company. Any questions or
disputes relating to the quantity and the qualitative laboratory results of the
physical inventory shall be resolved by the Independent Inspection Company
within three (3) Business Days after the receipt of the Independent Inspection
Company quantity and quality report and the resolution by the Independent
Inspector Company shall be final and binding on both Parties absent manifest
error. At the end of such period and following resolution of all quantity and
quality disputes, the agreed quantity and quality entries shall be recorded in
the physical inventory report (the “Inventory Report”) and will become the
official quantity and quality measurements of the Crude and Product Inventory as
of the Inventory Transfer Time. Such recorded quantity shall be adjusted for
BS&W and temperature corrected to 60 degrees Fahrenheit and the volume contained
in the Transfer Locations shall be the “Definitive Termination Date Volume” for
purposes of this Agreement.
3.4    Inventory Report. Within three (3) Business Days after the Inventory
Transfer Time, the Independent Inspection Company shall provide the Parties with
the Inventory Report.
SECTION 4:     PAYMENT AND PRICING
4.1    Delivery of Estimated Termination Date Value.
(a)
No later than three (3) Business Days prior to the Termination Date, Buyer shall
deliver to Seller a notice containing an estimate of the Crude and Product
Inventory it projects will be available at the Inventory Transfer Time (the
“Projected Inventory”).

(b)
Based on the Projected Inventory and such data as is then reasonably available
and using the applicable Pricing Benchmarks, Seller shall provide Buyer with a
reasonable, good faith estimate of the purchase value for the Crude and Product
Inventory (the “Estimated Termination Date Value”) available at the Inventory
Transfer Time. The Estimated Termination Date Value and all supporting
calculations used to determine it shall be included in the notice delivered to
Buyer pursuant to clause (a) of this Section 4.1.

4.2    Payment on the Termination Date. The Estimated Termination Date Value
shall be incorporated into Seller’s payment to Buyer to be made under Section
19.2(b) of the Alon USA Supply and Offtake Agreement.
4.3    Crude and Product Inventory Sales Statement. Promptly after the
Termination Date, Seller shall calculate the Definitive Termination Date Value
using the data regarding the Crude and Product Inventory provided in the
Inventory Report and deliver to Buyer a statement including such calculated
price (the “Sales Statement”), provided that Seller has obtained the appropriate
information for such calculation. Seller shall use the relevant Step-out Prices
to price the various quantities set forth in the Inventory Report and the Sales
Statement shall include all supporting calculations and documentation used to
determine the Definitive Termination Date Value; provided that, for Crude Oil or
each Product Category, the applicable Step-Out Price indicated under the section
“Table 1: Baseline Volume” on Schedule B to the Supply and Offtake Agreement
shall be applied first to the portion of such quantity up to the relevant
Baseline Volume and the applicable Step-Out Price indicated under the section
“Table 2: Volume in excess of Baseline Volume” on Schedule B to the Supply and
Offtake Agreement shall be applied to any portion of such quantity in excess or
below the relevant Baseline Volume.
4.3.1    Unless Buyer gives notice to Seller on or before the first (1st)
Business Day after Buyer’s receipt of the Sales Statement that Buyer disputes
the Definitive Termination Date Value specified in the Sales Statement, the
Definitive Termination Date Value shall be as specified in the Sales Statement.
If Buyer gives timely notice to Seller that it disputes the Definitive
Termination Date Value specified in the Sales Statement, the Parties shall
consult in good faith and use all reasonable efforts to agree upon the
calculation of the Definitive Termination Date Value. If the Parties have not
agreed on the Definitive Termination Date Value within one (1) Business Day
after Seller’s receipt of Buyer’s dispute notice, either Party shall have the
right to submit such matters as remain in dispute to a single accounting firm as
the Parties shall mutually agree, for final resolution, which resolution shall
be binding upon the Parties, and judgment upon which may be entered in any court
having jurisdiction over the Party against which such determination is sought to
be enforced; provided, however, that the Definitive Termination Date Volume, as
provided in the Inventory Report prepared by the Independent Inspection Company,
shall not be subject to further review or dispute. The accounting firm’s
determination shall be in the form of a written opinion as is appropriate under
the circumstances and shall confirm that the Definitive Termination Date Volume
was rendered in accordance with this Section 4.3. The fees and expenses of such
accounting firm for its services in resolving such dispute shall be borne
equally by the Parties.
4.4    Crude and Product Inventory Sales Price Adjustment. Upon final
determination of the Definitive Termination Date Value pursuant to Section 4.3,
such amount shall be incorporated into the payment made under Section 19.2(c) of
the Alon USA Supply and Offtake Agreement.
4.5    Deferred Portion. Upon the Termination Date, Seller shall pay to Buyer
the Deferred Portion, irrespective of whether Seller makes any payments to Alon
USA pursuant to Section 4.4 above.
4.6    Taxes.
4.6.1    (a) Buyer shall pay and indemnify and hold Seller harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated regardless of the taxing authority, and
all penalties and interest thereon (each, a “Tax” and collectively, “Taxes”),
paid, owing, asserted against, or incurred by Seller directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that Buyer is not permitted to pay
such Taxes, the amount due hereunder shall be adjusted such that Buyer shall
bear the economic burden of the Taxes. Buyer shall pay when due such Taxes
unless there is an applicable exemption from such Tax, with written confirmation
of such Tax exemption to be contemporaneously provided to Seller. To the extent
Seller is required by law to collect such Taxes, one hundred percent (100%) of
such Taxes shall be added to invoices as separately stated charges and paid in
full by Buyer in accordance with this Agreement, unless Buyer is exempt from
such Taxes and furnishes Seller with a certificate of exemption; provided,
however, that (i) the failure of Seller to separately state or collect Taxes
from Buyer shall not alter the liability of Buyer for Taxes and (ii) Seller
shall only be liable for Taxes if and to the extent that Taxes have been
separately stated and collected from Buyer. Seller shall be responsible for all
taxes imposed on Seller’s net income.
(b) As provided in the Supply and Offtake Agreement, in addition to paragraph
(a), Buyer shall complete and file all necessary property tax returns on
Seller’s behalf with respect to Crude Oil and Products, regardless of whether
property tax laws place the obligation to do so on Seller or Buyer, disclose
Seller’s ownership interest therein, and pay such amounts as due. Provided that
Buyer pays (or indemnifies Seller for) all property taxes, Buyer shall have the
first right to claim income tax credits for such property taxes paid and shall
be solely responsible for the extent to which such credits are available to or
realized by Buyer.
4.6.2    If Buyer disagrees with Seller’s determination that any Tax is due with
respect to transactions under this Agreement, Buyer shall have the right to seek
an administrative determination from the applicable taxing authority, or,
alternatively, Buyer shall have the right to contest any asserted claim for such
Taxes in its own name, subject to its agreeing to indemnify Seller for the
entire amount of such contested Tax should such Tax be deemed applicable. Seller
agrees to reasonably cooperate with Buyer, at Buyer’s cost and expense, in the
event Buyer determines to contest any such Taxes.
4.6.3    (a) Buyer and Seller shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Seller with
respect to such asserted liability shall be under Seller’s direction but Buyer
shall be consulted. Any legal proceedings or any other action against Buyer with
respect to such asserted liability shall be under Buyer’s direction but Seller
shall be consulted. In any event, the Buyer and Seller shall fully cooperate
with each other as to the asserted liability. Each Party shall bear all the
reasonable costs of any action undertaken by the other at the Party’s request.
(b) In addition to paragraph (a) and other information sharing requirements
applicable to Seller and Buyer, Seller and Buyer shall seasonably exchange and
share information with each other as necessary to properly report, defend,
challenge, and pay Taxes (including but not limited to sales taxes and fuel
taxes), including information that supports and demonstrates total sales and
sales that are exempt from Tax.
4.6.4    Any other provision of this Agreement to the contrary notwithstanding,
this Section 4.6 shall survive until ninety (90) days after the expiration of
the statute of limitations for the assessment, collection, and levy of any Tax.
SECTION 5:     MISCELLANEOUS
5.1    Assignment. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto, their respective successors and permitted assigns.
(c)
Buyer shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of the Seller. Seller may, without the
Buyer’s consent, assign and delegate all of the Buyer’s rights and obligations
hereunder to (i) any Affiliate of the Seller, provided that the obligations of
such Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii)
any non-Affiliate Person that succeeds to all or substantially all of its assets
and business and assumes the Seller’s obligations hereunder, whether by
contract, operation of law or otherwise, provided that the creditworthiness of
such successor entity is equal or superior to the creditworthiness of the Seller
immediately prior to such assignment. Any other assignment by the Seller shall
require the Buyer’s consent.

(d)
Any attempted assignment in violation of this Section 5 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.

5.2    Termination. If an Event of Default has occurred and is continuing under
the Alon USA Supply and Offtake Agreement, then Seller (if Alon USA is the
Defaulting Party thereunder) or Buyer (if Seller is the Defaulting Party
thereunder) shall have the right, immediately and at any time(s) thereafter, to
terminate this Agreement and to exercise any rights and remedies provided for
under or in connection with the Alon USA Supply and Offtake Agreement or any
other agreement to which Seller and Buyer are parties, or at law or equity.
5.3    Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the Alon USA Supply and Offtake Agreement, or on the following
Business Day if sent by nationally recognized overnight courier to the other
Party’s address set forth in Schedule M of the Alon USA Supply and Offtake
Agreement and to the attention of the person or department indicated. A Party
may change its address or email address by giving written notice in accordance
with this Section, which is effective upon receipt.
5.4    Severability. In the event any portion of this Agreement shall be found
by a court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.
5.5    Waiver; Limitation of Liability.
5.5.5    The delay or failure of any Party to enforce any of its rights under
this Agreement arising from any default or breach by the other Party shall not
constitute a waiver of any such default, breach, or any of the Party’s rights
relating thereto. No custom or practice which may arise between the Parties in
the course of operating under this Agreement will be construed to waive any
Parties’ rights to either ensure the other Party’s strict performance with the
terms and conditions of this Agreement, or to exercise any rights granted to it
as a result of any breach or default under this Agreement. Neither Party shall
be deemed to have waived any right conferred by this Agreement or under any
applicable law unless such waiver is set forth in a written document signed by
the Party to be bound, and delivered to the other Party. No express waiver by
either Party of any breach or default by the other Party shall be construed as a
waiver of any future breaches or defaults by such other Party.
5.5.6    IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING
LOST PROFITS, ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
5.6    Entire Agreement; Amendment. The terms of this Agreement, together with
the Exhibits hereto constitute the entire agreement between the Parties with
respect to the matters set forth in this Agreement, and no representations or
warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties. This Agreement shall not be
modified or changed except by written instrument executed by the Parties’ duly
authorized representatives.
5.7    Choice of Law; Dispute Resolution.
5.7.1    This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
5.7.2    All controversies or disputes arising out of and related to this
Agreement shall be resolved in accordance with the dispute resolution procedures
set forth in the Alon USA Supply and Offtake Agreement.
5.8    Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.
5.9    Further Assurances. Both Seller and Buyer agree to execute and deliver,
from time to time, such other and additional instruments, notices, transfer
orders and other documents, and to do all such other and further acts and things
as may be necessary to more fully and effectively transfer and assign the Crude
and Product Inventory to Buyer.
5.10    Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the Crude and
Product Inventory if an attempted assignment thereof without the prior consent
of a third party would result in a termination thereof, unless and until such
consent shall have been obtained, at which time such asset(s) shall be and is
hereby deemed to be transferred and assigned to Buyer in accordance herewith.
5.11    Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
hereto agrees, subject to Section 5.7, that they each hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court of competent
jurisdiction situated in the City of New York, (without recourse to arbitration
unless both Parties agree in writing), and to service of process by certified
mail, delivered to the Party at the address indicated in Schedule M of the Alon
USA Supply and Offtake Agreement. Each Party hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile. Each of the
Parties hereto knowingly and intentionally, irrevocably and unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement and for any counterclaim therein.


The Parties hereto have executed this Agreement on the date first above written,
to be effective as of the date first written above.


J. ARON & COMPANY
 
By:
 
Name:
 
Title:
 








ALON REFINING KROTZ SPRINGS, INC.
By:
 
Name:
 
Title:
 






Schedule R-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


Schedule S
Form of Refinery Production Volume Report



[redactedbsrschedulesn_image1.jpg][redactedbsrschedulesn_image2.jpg]Measured MTD
Production Book Detailed In Volume
    FOR 00:00 Wed Feb 16 2011


 
Today
MTD
 
Receipt
bbl
Shipment
bbl
Production
bbl
Percent of Change
Beginning Inventory
Ending Inventory
Beginning Inventory
Receipt
bbl
Shipment
bbl
Production bbl
Percent of Change
Average Production
Aromatic
 
 
 
 
 
 
 
 
 
 
 
 
00305 Benzene
0
0
1,312


2.04
0
0
0
0
0
1,312


2.04
1,312
00308 Toluene-non gas
0
0
-1,044


-1.62
0
0
0
0
0
-1,044


-1.62
-1,044
00324 Propylene
0
2,229
2,492


3.87
0
0
0
0
2,229
2,492


3.87
2,492
00306 Sulphur
0
620
408


0.63
0
0
0
0
620
408


0.63
408
00112 Propane
0
657
439


0.68
0
0
0
0
657
439


0.68
439
00327 FAS 104
0
151
-635


-0.99
0
0
0
0
151
-635


-0.99
-635
Total Aromatic
0
3,657
2,972


4.61
0
0
0
0
3,657
2,972


4.61
2,972
Intermediate
 
 
 
 
 
 
 
 
 
 
 
 
00111 Butane
0
0
-9


-0.01
0
0
0
0
0
-9


-0.01
-9
00113 Alky Feed
0
0
98


0.15
0
0
0
0
0
98


0.15
98
00330 Reformer Feed
0
0
-402


-0.62
0
0
0
0
0
-402


-0.62
-402
00466 Cat Feed/Gasoil
0
0
0


0.00
0
0
0
0
0
0


0.00
0
Total Intermediate
0
0
-313


-0.49
0
0
0
0
0
-313


-0.49
-313
Unfin Gaso
 
 
 
 
 
 
 
 
 
 
 
 
00219 Cat Naptha
0
0
-759


-1.18
0
0
0
0
0
-759


-1.18
-759
00265 Lt Reformate
0
0
935


1.45
0
0
0
0
0
935


1.45
935
00244 Reformate
0
0
-2,734


-4.24
0
0
0
0
0
-2,734


-4.24
-2,734
00228 Alkylate
0
0
-10


-0.02
0
0
0
0
0
-10


-0.02
-10
00232 Gas Blend Stock
0
0
-212


-0.33
0
0
0
0
0
-212


-0.33
-212
00323 Raffinate
0
0
-114


-0.18
0
0
0
0
0
-114


-0.18
-114
00332 Toluene (gas blend)
0
0
0


0.00
0
0
0
0
0
0


0.00
0
Total Unfin Gaso
0
0
-2,894


-4.49
0
0
0
0
0
-2,894


-4.49
-2,894
Gasoline
 
 
 
 
 
 
 
 
 
 
 
 
00220 Unleaded 87
0
28,044
34,923


54.19
0
0
0
0
28,044
34,923


54.19
34,923
00221 Midgrade Unld
0
869
869


1.35
0
0
0
0
869
869


1.35
869
00236 Unld Prem 92
0
635
-3


0.00
0
0
0
0
635
-3


0.00
-3
Total Gasoline
0
29,548
35,789


55.53
0
0
0
0
29,548
35,789


55.53
35,789
Distillate
 
 
 
 
 
 
 
 
 
 
 
 
00316 Cogen Jet A
0
0
0


0.00
0
0
0
0
0
0


0.00
0
00314 Jet A
0
485
485


0.75
0
0
0
0
485
485


0.75
485
00439 Unfin #2 Fuel
0
0
-228


-0.35
0
0
0
0
0
-228


-0.35
-228
Distillate
 
 
 
 
 
 
 
 
 
 
 
 
00447 Light Cycle Oil
0
0
0


0.00
0
0
0
0
0
0


0.00
0
00456 Low Sulfur Diesel
0
6,651
15,335


23.80
0
0
0
0
6,651
15,335


23.80
15,335
00458 Low Sulfur #1 Dist
0
0
2,487


3.86
0
0
0
0
0
2,487


3.86
2,487
00461 Dyed LSD #2
0
2,127
2,127


3.30
0
0
0
0
2,127
2,127


3.30
2,127
Total Distillate
0
9,263
20,206


31.35
0
0
0
0
9,263
20,206


31.35
20,206
Heavy Oil
 
 
 
 
 
 
 
 
 
 
 
 
00555 Hvy Rerun Slop
0
0
0


0.00
0
0
0
0
0
0


0.00
0
00559 Carbon Black Oil
0
1,200
1,200


1.86
0
0
0
0
1,200
1,200


1.86
1,200
Total Heavy Oil
0
1,200
1,200


1.86
0
0
0
0
1,200
1,200


1.86
1,200
Raw Material
 
 
 
 
 
 
 
 
 
 
 
 
60111 Butane
0
0
0


0.00
0
0
0
0
0
0


0.00
0
60107 Methonal
2,031
0
1,486


2.31
0
0
0
2,031
0
1,486


2.31
1,486
60114 Isobutane
0
0
-327


-0.51
0
0
0
0
0
-327


-0.51
-327
60227 Natural Gaso
0
0
0


0.00
0
0
0
0
0
0


0.00
0
60465 Cat Feed/Gasoil
0
0
0


0.00
0
0
0
0
0
0


0.00
0
60113 Alky Feed
0
0
0


0.00
0
0
0
0
0
0


0.00
0
61016 Flux Oil
0
0
888


1.38
0
0
0
0
0
888


1.38
888
61017 Hydrolene
0
0
0


0.00
0
0
0
0
0
0


0.00
0
60440 P/L Slop
0
0
0


0.00
0
0
0
0
0
0


0.00
0
60112 Propane
0
0
0


0.00
0
0
0
0
0
0


0.00
0
Total Raw Material
2,031
0
2,047


3.18
0
0
0
2,031
0
2,047


3.18
2,047
Crude
 
 
 
 
 
 
 
 
 
 
 
 
08500 Crude Oil
84,281
0
62,399


96.82
0
0
0
84,281
0
62,399


96.82
62,399
Total Crude
84,281
0
62,399


96.82
0
0
0
84,281
0
62,399


96.82
62,399
Plant Fuel
 
 
 
 
 
 
 
 
 
 
 
 
09996 Produced Fuel
0
0
2,445


3.79
0
0
0
0
2,445
2,445


3.79
2,445
Total Plant Fuel
0
0
2,445


3.79
0
0
0
0
2,445
2,445


3.79
2,445
Coke
 
 
 
 
 
 
 
 
 
 
 
 
09997 Coke
0
0
963


1.49
0
0
0
0
963
963


1.49
963
Total Coke
0
0
963


1.49
0
0
0
0
963
963


1.49
963
Bitumen
 
 
 
 
 
 
 
 
 
 
 
 
01010 Asphalt MC-30
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01015 Asph MC2400 w/Latex
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01020 Vac. Tower Bottoms
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01022 Asphalt – RC-250
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01032 Asphalt – AC-20
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01033 Asphalt – AC-10
0
136
414


0.64
0
0
0
0
136
414


0.64
414
01034 Asphalt – AC-5
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01038 Asph – PG-64-22
0
821
3,011


4.67
0
0
0
0
821
3,011


4.67
3,011
01039 Asph – PG-64-28
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01040 Asph – PG-70-22
0
680
20


0.03
0
0
0
0
680
20


0.03
20
01049 Asph AC-5 w/Latex 2
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01094 O-Pen Ashalt
0
7,733
2,306


3.58
0
0
0
0
7,733
2,306


3.58
2,306
01099 Asph – HMCL Primer
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01028 Asph PAC30
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01148 Unfinished Oil Blend
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01017 Asph – Hydrolene
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01056 Asph AC12-5TR
0
0
0


0.00
0
0
0
0
0
0


0.00
0
01057 Asph TR Concentrate
0
0
973


1.51
0
0
0
0
0
973


1.51
973
01091 Asphalt AC-10-2TR
0
0
0


0.00
0
0
0
0
0
0


0.00
0
Total Bitumen
0
9,370
6,724


10.43
0
0
0
0
9,370
6,724


10.43
6,724
Charge
 
 
 
 
 
 
 
 
 
 
 
 
60308 No Description
0
0
0


0.00
0
0
0
0
0
0


0.00
0
61057 No Description
0
0
0


0.00
0
0
0
0
0
0


0.00
0
Total Charge
0
0
0


0.00
0
0
0
0
0
0


0.00
0
Grand Totals
86,312
53,038
 
 
0
0
0
86,312
56,446
 
 
 
Average Coke Prod
 
 
15,121


PPH
 
 
 
 
 
15,121


PPH
 
Average Sulfur Prod
 
 
117


LTD
 
 
 
 
 
117


LTD
 
Imbalance (Non Charges – Charges)
 
-41,086


BBLs
 
 
 
 
 
-41,086


BBLs
 
Gasoline + Distillate Yield
 
81.91
%
 
 
 
 
 
 
81.91
%
 
 
Liquid Recovery
 
47.11
%
 
 
 
 
 
 
47.11
%
 
 
Total Volume Recovery
 
52.40
%
 
 
 
 
 
 
52.40
%
 
 




Schedule S-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule T
Excluded Transaction Trade Sheet
EXCLUDED TRANSACTION TRADE SHEET
Trade Date (Month/Day/Year):
Ticket No.
[MM/DD/YYYY]




#
 
 
 
Excluded Transaction Type:
[Buy/Sell]
[Stand-Alone Trade/One of a Group]
 


Note: In evaluating whether a proposed Excluded Transaction is permitted, it is
understood that a “Buy” will reduce the volume to be shipped from the Storage
Facilities for the period listed, and a “Sell” will increase the volume to be
shipped from the Storage Facilities for
 
the period listed.


Contact:
[Aron Contact]
Phone No#
[###-###-####]
FOR PRODUCT
Quantity
Unit/Conversion:


[Barrels]
Product Description:
 
 
Specifications (Grade):
 
 
Shipping Method:
 
 
Location/Pipeline:
Pipeline:
Cycle: [If Applicable]
 
 
 
Delivery Period:
 
 
 
 
 
Comments:








 




Schedule T-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



NINTH AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
NINTH AMENDMENT, dated as of February 23, 2011 (this “Agreement”), is entered
into by and among Alon USA Energy, Inc., a Delaware corporation (the “Parent”),
Alon USA, LP, f/k/a SWBU, L.P., a Texas limited partnership (“Alon LP”; together
with such other subsidiaries of the Parent as may be designated as a borrower
under the Credit Agreement by Alon LP with the prior written consent of the
Agent (as defined below) and the Required Lenders (as defined in the Credit
Agreement), each individually a “Borrower”, and, collectively, the “Borrowers”),
all direct and indirect subsidiaries of the Parent other than the Excluded
Subsidiaries (as defined in the Credit Agreement) (the Parent and such direct
and indirect subsidiaries that are not Excluded Subsidiaries are hereinafter
referred to individually as a “Guarantor Company” and, collectively, as the
“Guarantor Companies”), the Lenders (as defined below), Israel Discount Bank of
New York, as administrative agent, co-arranger and collateral agent for the
Lenders (in such capacity, the “Agent”), and Bank Leumi USA, as co-arranger for
the Lenders (“Bank Leumi”).
W I T N E S S E T H
WHEREAS, the Borrowers, the Guarantor Companies, the financial institutions from
time to time party thereto (each a “Lender” and collectively, the “Lenders”),
the Agent and Bank Leumi are parties to the Amended Revolving Credit Agreement,
dated as of June 22, 2006 (as amended by (i) the First Amendment, dated as of
August 4, 2006, (ii) the Waiver, Consent, Partial Release and Second Amendment,
dated as of February 28, 2007, (iii) the Third Amendment, dated as of June 29,
2007, (iv) the Waiver, Consent, Partial Release and Fourth Amendment, dated as
of July 2, 2008, (v) the Fifth Amendment, dated as of July 31, 2009, (vi) the
Sixth Amendment, dated as of May 10, 2010, (vii) the Seventh Amendment, dated as
of June 1, 2010, (viii) the Eighth Amendment, dated as of June 16, 2010 and (ix)
as further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have made revolving loans to
the Borrowers;
WHEREAS, the Loan Parties have requested that the Lenders amend certain
definitions and covenants of the Credit Agreement as set forth below, and the
Lenders, Bank Leumi and the Agent are willing to so amend the Credit Agreement,
subject to the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.
2.    New Definitions. Section 1.01 of the Credit Agreement is hereby amended to
add the following defined terms in the appropriate alphabetical order:
“‘Alon Brands Issuance Proceeds’ has the meaning specified therefor in Section
7.01(p) hereof.”
“‘Funded Debt’ means, at any date of determination, the aggregate principal
amount of all outstanding Indebtedness for borrowed money of Alon USA and its
Consolidated Subsidiaries outstanding at such time, less freely transferable
cash and Permitted Investments of Alon USA and its Consolidated Subsidiaries not
subject to any Lien (other than a Lien in favor of the Agent) at such time.”
“‘Specified Dividend Amount’ means cash dividends to the Parent’s common
stockholders of up to $0.04 per share of common stock of the Parent in the
aggregate during any Fiscal Quarter of the Parent.”
3.    Amendment and Restatement of Existing Definition. The following defined
term in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“‘Consolidated EBITDA’ means, for any Person and its Consolidated Subsidiaries,
for any period, the net income (or net loss) of such Person and its Consolidated
Subsidiaries for such period, plus (i) the sum, without duplication, of (A)
gross interest expense for such period, (B) income tax expense, (C) positive
depreciation expense, (D) positive amortization expense, (E) extraordinary or
unusual non-cash losses (to the extent that such extraordinary or unusual losses
have not resulted in a cash outlay by such Person), (F) non-cash charges
representing “last-in-first-out” inventory costs in excess of estimated
replacement costs, (G) any non-cash operating losses, (H) any losses resulting
from a change in accounting principles and (I) any minority interest expense to
the extent identified as a line item in the financial statements of such Person
or its Consolidated Subsidiaries, less (ii) the sum, without duplication, of (A)
extraordinary gains or unusual non-cash gains, and (B) any non-cash gain that
constitutes a reversal or a recovery of any non-cash charges representing
“last-in-first-out” inventory costs in excess of estimated replacement costs,
each determined on a consolidated basis in accordance with GAAP for such Person
and its Consolidated Subsidiaries.”
4.    Amendments to Credit Agreement.
(a)    Reduction of Revolving Credit Commitment; Prepayment of Revolving Credit
Loans. Section 2.07(d) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(d) Immediately upon the receipt by any Loan Party or any Company of any Net
Proceeds from the issuance, sale, assignment, transfer or other disposition of
any Capital Stock, debt securities or assets of a Company (other than Net
Proceeds from the sale of Inventory in the ordinary course of business and other
than with respect to property subject to a prior Permitted Lien) the Borrowers
shall make a prepayment of the Revolving Credit Loans in an amount equal to the
amount of such Net Proceeds (including, without limitation, any Alon Brands
Issuance Proceeds), provided that the Borrowers shall not be required to make
such prepayment (x) to the extent any Borrower or other Company is obligated to
pay such Net Proceeds of Fixed Assets, Capital Stock or debt securities to the
Term Loan Agent in accordance with Sections 2.13(a) of the Term Loan Agreement
(as in effect on the date hereof) or (y) based on Alon Brands Issuance Proceeds
to the extent the aggregate principal amount of all such prepayments based on
Alon Brands Issuance Proceeds pursuant to this subsection would exceed
$30,000,000. Notwithstanding the foregoing, (i) the Borrowers shall not be
required to prepay the Revolving Credit Loans in the case of intercompany
Indebtedness between the Loan Parties permitted by Sections 7.02(b) and 7.02(e)
and (ii) the Administrative Borrower may, as to any amounts that would
constitute Net Proceeds of the sale of any Fixed Assets, deliver to the Agent,
at the time of receipt of such amounts by any Loan Party, a certificate of an
officer stating that it intends to reinvest such amounts in productive assets of
a kind then used or usable in the business of the Parent or its Subsidiaries
(and, to the extent the assets sold in such asset sale constituted Collateral,
which will be subject to a perfected security interest in favor of the Agent,
subject only to the security interest of the Term Loan Agent, securing the
Obligations under this Agreement), within 360 days of receipt of such amounts,
and such amounts shall be deemed not to constitute Net Proceeds if, so long as
and to the extent that (A) no Default or Event of Default shall have occurred
and be continuing at the time of delivery of such certificate or at the proposed
time of the application of such amounts, (B) such amounts may, pending their use
to acquire such assets, be deposited with and held by the Term Loan Agent in an
account over which the Term Loan Agent shall have sole control and exclusive
rights of withdrawal subject to and consistent with the terms of the
Intercreditor Agreement, and which shall be subject to a perfected security
interest in favor of a Collateral Agent under the Security Documents (the “Asset
Reinvestment Account”), (C) the aggregate amount held pending reinvestment at
any time pursuant to this sentence shall not exceed $40,000,000 and (D) such
amounts shall in fact be reinvested in assets meeting the requirements set forth
above within such 360-day period (it being agreed that any amounts as to which
any of the foregoing requirements shall at any time not be satisfied shall
constitute Net Proceeds and be applied to prepay Revolving Credit Loans to the
extent required by this Section 2.07).”
(b)    Affirmative Covenant - Reporting Requirements. Section 7.01(a)(i) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(i)(A) as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of the Parent in each Fiscal Year,
consolidated balance sheets, consolidated statements of income and consolidated
statements of cash flow of the Parent and its Consolidated Subsidiaries as at
the end of such Fiscal Quarter; and for the period commencing at the end of the
immediately preceding Fiscal Year and ending with the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding Fiscal Year, all in
reasonable detail and (A) certified by the chief financial officer of the Parent
as fairly presenting, in all material respects, the financial position and the
results of operations and changes in financial position, as of the end of such
Fiscal Quarter of the Parent and its Consolidated Subsidiaries, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements furnished to the Lenders, subject to year end adjustments,
and (B) accompanied by a review report thereon of KPMG, LLP or other independent
certified public accountants of recognized standing selected by the Parent and
satisfactory to the Agent (it being agreed that any “Big Four” accounting firm
shall be deemed acceptable), which report shall state that such accountants
reviewed such consolidated balance sheets, statements of income and statements
of cash flow and that based on such review, such accountants are not aware of
any material modifications that should be made in such financial statements in
order for them to be in conformity with GAAP; and
(B) as soon as available and in any event within 90 days after the end of the
first two Fiscal Quarters in each Fiscal Year, a balance sheet, statement of
income and statement of cash flow of Alon LP (alone, without regard to its
Subsidiaries) for the period from the beginning of such Fiscal Year to the end
of such second Fiscal Quarter, setting forth in comparative form the
corresponding figures for the first two Fiscal Quarters of the immediately
preceding Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP and (1) certified by the chief financial officer of Alon LP as fairly
representing, in all material respects, the financial position of Alon LP and
the results of operations and changes in financial position of Alon LP, as of
the end of such period, and (2) accompanied by a review report thereon of KPMG,
LLP or other independent certified public accountants of recognized standing
selected by Alon LP and satisfactory to the Agent (it being agreed that any “Big
Four” accounting firm shall be deemed acceptable), which report shall state that
such accountants reviewed such balance sheets, statements of income, and
statements of cash flow and that based on such review, such accountants are not
aware of any material modifications that should be made in such financial
statements in order for them to be in conformity with GAAP and except for
qualifications that the financial statements are alone, without regard to its
Subsidiaries.”
(c)    Affirmative Covenant - Alon Brands Issuance Proceeds. The Credit
Agreement is hereby amended by adding a new Section 7.01(p), to read in its
entirety as follows:
“(p) Immediately upon the receipt by Alon Brands or any of its Subsidiaries at
any time and from time to time of any capital contribution or any Net Proceeds
from the issuance, sale, assignment, transfer or other disposition of any of its
debt securities or Capital Stock (collectively, “Alon Brands Issuance
Proceeds”), Alon Brands shall, or shall cause such Subsidiary to, as applicable,
(i) give written notice to the Lenders (in reasonable detail) of the amounts
received and the circumstances, and (ii) transfer to Alon LP such Alon Brands
Issuance Proceeds in an aggregate amount not to exceed $30,000,000 (for all such
transfers pursuant to this Section 7.01(p)). The Borrowers shall prepay the
Revolving Credit Loans immediately upon receipt by Alon Brands or any of its
Subsidiaries of any Alon Brands Issuance Proceeds received in accordance with
Section 2.07(d) (it being understood and agreed that the Borrowers shall not be
required to make mandatory prepayments pursuant to such subsection of more than
$30,000,000 in the aggregate).”
(d)    Negative Covenant - Dividends, Prepayments, Etc. Section 7.02(f) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(f) Dividends, Prepayments, Etc. Declare or pay any dividends, purchase or
otherwise acquire for value any of its Capital Stock now or hereafter
outstanding, return any capital to its stockholders as such, or make any other
payment or distribution of assets to its stockholders as such, or permit any of
its Subsidiaries to do any of the foregoing or to purchase or otherwise acquire
for value any stock of any Loan Party, make any payment or prepayment of
principal of, premium, if any, or interest on, or redeem, defease or otherwise
retire, any Indebtedness of any Loan Party before its scheduled due date (other
than prepayments of Indebtedness under the Loan Documents or the Term Loan
Documents) (in each case, a “Restricted Payment”), other than:
(i)    any Alon Brands Issuance Proceeds required to be transferred to Alon LP
under Section 7.01(p);
(ii)    so long as no Event of Default has occurred or is continuing or will
result from any such Restricted Payment, prior to delivery of financial
statements to the Lenders referred to in Section 7.01(a)(i) for the Fiscal
Quarter of the Parent ending September 30, 2011, Restricted Payments by Alon LP
to its parents, by such parents to their direct and indirect parents, and by the
Parent to its shareholders, in each case in an aggregate amount not to exceed
the Specified Dividend Amount;
(iii)    the Parent may declare and make dividend payments or other
distributions payable solely in shares of its common stock to the holders of its
preferred shares at the rate of $0.2125 per share of preferred shares for each
Fiscal Quarter;
(iv)    cash payments to the holders of preferred shares of the Parent required
for any withholding tax in connection with dividend payments or other
distributions made to such holders in any Fiscal Quarter pursuant to clause
(iii) above;
(v)    so long as no Event of Default has occurred or is continuing or will
result from any such Restricted Payment, after delivery of financial statements
to the Lenders referred to in Section 7.01(a)(i) for the Fiscal Quarter of the
Parent ending September 30, 2011, Restricted Payments in an amount not to exceed
$25,000,000 in the aggregate; and
(vi)    so long as no Event of Default has occurred or is continuing or will
result from any such Restricted Payment, after delivery of financial statements
to the Lenders referred to in Section 7.01(a)(i) for the Fiscal Quarter of the
Parent ending September 30, 2011, any Restricted Payment that exceeds
$25,000,000 in the aggregate, provided that prior to making any such Restricted
Payment, the Borrowers deliver to the Agent a certificate of a Responsible
Officer of the Administrative Borrower, certifying that (A) immediately before
and after giving effect to any such Restricted Payment, no Event of Default has
occurred or is continuing or will result from the Restricted Payment and (B) as
of the last Fiscal Quarter for which financial statements were delivered
pursuant to Section 7.01(a)(i), on a pro forma basis after giving effect to any
such Restricted Payment as if it had occurred at the beginning of the most
recent fiscal period of four Fiscal Quarters for which such financial statements
were delivered, Alon USA and its Consolidated Subsidiaries would be in
compliance with the covenants contained in Section 7.02(i) hereof (which
certification shall set forth in reasonable detail the Borrowers’ calculations,
shall be prepared both on a reasonable basis and in good faith and based on
assumptions believed by the Borrowers to be reasonable at the time made).”
(e)    Financial Covenant - Funded Debt to EBITDA. Section 7.02(i)(ii) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(ii)    Funded Debt to EBITDA. Permit the ratio of (A) Funded Debt as of
December 31, 2010 to Consolidated EBITDA of Alon USA and its Consolidated
Subsidiaries for the four Fiscal Quarters ending on December 31, 2010 to exceed
-8 to 1, (B) Funded Debt as of March 31, 2011 to four times Consolidated EBITDA
of Alon USA and its Consolidated Subsidiaries for the single Fiscal Quarter
ending on March 31, 2011 to exceed 8 to 1, (C) Funded Debt as of June 30, 2011
to four times Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries
for the single Fiscal Quarter ending on June 30, 2011 to exceed 4 to 1, (D)
Funded Debt as of September 30, 2011 to four times Consolidated EBITDA of Alon
USA and its Consolidated Subsidiaries for the single Fiscal Quarter ending on
September 30, 2011 to exceed 4 to 1, and (E) Funded Debt as of the last day of
each Fiscal Quarter ending thereafter to Consolidated EBITDA of Alon USA and its
Consolidated Subsidiaries for the four Fiscal Quarters ending on the last day of
such Fiscal Quarter to exceed 4 to 1, provided that no such requirement shall
apply with respect to the Fiscal Quarters ending March 31, 2010, June 30, 2010,
and September 30, 2010.
Solely for the purposes of calculating the ratio set forth above, if, at the
time the ratio is being determined, either Alon USA or any of its Subsidiaries
shall have completed any Disposition, Merger, incurrence of Indebtedness,
Investment or Restricted Payment (or series of related Dispositions, Mergers,
incurrence of Indebtedness, Investments or Restricted Payments) exceeding
$25,000,000 in the aggregate, in each case, since the beginning of the relevant
testing period, the ratio shall be determined on a pro forma basis as if such
Disposition, Merger, incurrence of Indebtedness, Investment or Restricted
Payment, had occurred at the beginning of such period.”
(f)    Financial Covenant - Interest Coverage Ratio. Section 7.02(i)(iv) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
“(iv)    Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) of (A) for the four Fiscal Quarters ending December 31, 2010, (i)
Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries for such four
Fiscal Quarters to (ii) interest expense of Alon USA and its Consolidated
Subsidiaries payable for such four Fiscal Quarters, to be less than -0.8:1.0,
(B) for the Fiscal Quarter ending March 31, 2011, (i) Consolidated EBITDA of
Alon USA and its Consolidated Subsidiaries for such Fiscal Quarter to (ii)
interest expense of Alon USA and its Consolidated Subsidiaries payable for such
Fiscal Quarter, to be less than 0.9:1.0, (B) for the Fiscal Quarter ending June
30, 2011, (i) Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries
for such Fiscal Quarter to (ii) interest expense of Alon USA and its
Consolidated Subsidiaries payable for such Fiscal Quarter, to be less than
2.0:1.0, (C) for the Fiscal Quarter ending September 30, 2011, (i) Consolidated
EBITDA of Alon USA and its Consolidated Subsidiaries for such Fiscal Quarter to
(ii) interest expense of Alon USA and its Consolidated Subsidiaries payable for
such Fiscal Quarter, to be less than 2.0:1.0, and (D) for each Fiscal Quarter
ending on and after December 31, 2011, (i) Consolidated EBITDA of Alon USA and
its Consolidated Subsidiaries to (ii) interest expense of Alon USA and its
Consolidated Subsidiaries payable for such period, in each case, for the four
consecutive Fiscal Quarters ended on such date, to be less than 2.0:1.0,
provided that no such requirement shall apply with respect to the Fiscal
Quarters ending March 31, 2010, June 30, 2010, and September 30, 2010.”
5.    Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the fulfillment on or before February 23, 2011, in a manner
satisfactory to the Agent, of the following conditions (the date such conditions
are fulfilled is hereafter referred to as the “Ninth Amendment Date”):
(a)    The Agent shall have received on or before the Ninth Amendment Date the
following, each in form and substance satisfactory to the Agent:
(i)    five (5) copies of this Agreement, duly executed by the Loan Parties, the
Agent and the Lenders; and
(ii)    five (5) copies of the Ninth Amendment Fee Letter, dated as of the date
hereof, duly executed by the Borrowers and the Agent (the “Ninth Amendment Fee
Letter”).
(b)    The Borrowers shall have paid to the Agent (i) for the benefit of the
Lenders the Ninth Amendment Fee (as defined in the Ninth Amendment Fee Letter),
and (ii) all other fees, costs, expenses and taxes payable on the Ninth
Amendment Date pursuant to Section 12.05 of the Credit Agreement.
(c)    The representations and warranties contained in this Agreement, the
Credit Agreement and in each other Loan Document and certificate or other
writing delivered to the Agent or any Lender pursuant thereto on or prior to the
Ninth Amendment Date shall be true and correct on and as of the Ninth Amendment
Date as though made on and as of such date, except to the extent that such
representations or warranties expressly relate solely to an earlier date (in
which case such representations or warranties shall be true and correct on and
as of such date); and no Default or Event of Default shall have occurred and be
continuing on the Ninth Amendment Date or would result from this Agreement
becoming effective in accordance with its terms.
6.    Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Loan Parties represent and warrant to the Agent
and the Lenders that, as of the Ninth Amendment Date, the representations and
warranties contained in this Agreement, the Credit Agreement and in each other
Loan Document and certificate or other writing delivered to the Agent or any
Lender pursuant thereto on or prior to the Ninth Amendment Date are true and
correct in all respects on and as of the Ninth Amendment Date, after giving
effect to the terms of this Agreement, as though made on and as of such date,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall be true and correct in all respects on and as of such date); and no
Default or Event of Default has occurred and is continuing on the Ninth
Amendment Date or will result from this Agreement becoming effective in
accordance with its terms.
7.    Reservation of Rights. No action or acquiescence by the Agent and the
Lenders, including, without limitation, this Agreement of, or the acceptance of
any payments under, the Credit Agreement, shall constitute a waiver of any
Default or Event of Default which may exist as of the Ninth Amendment Date.
Accordingly, the Agent and the Lenders reserve all of their rights under the
Credit Agreement, the Loan Documents, at law and otherwise regarding any such
Default or Event of Default.
8.    Continued Effectiveness of Loan Documents. Each of the Loan Parties hereby
(a) confirms and agrees that each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Ninth Amendment Date all
references in any such Loan Document to “the Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement, and (b)
confirms and agrees that to the extent that any such Loan Document purports to
assign or pledge to the Agent, or to grant to the Agent a security interest in
or lien on, any collateral as security for the Obligations of the Loan Parties
from time to time existing in respect of the Credit Agreement and the Loan
Documents, such pledge, assignment and/or grant of the security interest or lien
is hereby ratified and confirmed in all respects.
9.    Miscellaneous.
(a)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of a counterpart hereby by facsimile or other
electronic transmission shall be equally effective as delivery of a manually
executed counterpart hereof.
(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(c)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(d)    THE LOAN PARTIES, THE AGENT AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(e)    Each Loan Party hereby acknowledges and agrees that this Agreement
constitutes a “Loan Document” under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by any Loan Party under or in connection with this Agreement shall
have been untrue, false or misleading in any material respect when made, or (ii)
any Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Agreement.
(f)    The Loan Parties will pay on demand all reasonable fees, reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Agreement and the administration of
the Credit Agreement, including, without limitation, the reasonable fees,
out-of-pocket disbursements and other client charges of Schulte Roth & Zabel
LLP.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrower:
ALON USA, LP
By:
Alon USA GP, LLC, a Delaware limited liability company, its general partner

By:     /s/ Shai Even    
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer
 


Guarantor Companies:
ALON USA OPERATING, INC
ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON ASSETS, INC.
By:    /s/ Shai Even    
Name: Shai Even
Title: Senior Vice President and Chief Financial Officer
ALON USA CAPITAL, INC.
By:     /s/ Shai Even    
Name: Shai Even
Title : Vice President
ALON CRUDE PIPELINE, LLC
By:     /s/ Shai Even    
Name: Shai Even
Title: Vice President and Chief Financial Officer


ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC
By:     /s/ Shai Even    
Name: Shai Even
Title: Vice President


Agent and Lender:
ISRAEL DISCOUNT BANK OF NEW YORK
By:    /s/ Mali Golan    
Name:    Mali Golan
Title:    AVP
By:    /s/ Howard Weinberg    
Name:    Howard Weinberg
Title:    ESVP


Lender and Co-arranger:
BANK LEUMI USA
By:    /s/ Gil Hershman    
Name:    Gil Hershman
Title:    Vice President
By:        
Name:
Title:

Schedule U-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule V
Available Storage or Transportation Arrangements


#1
Storage and Product Handling Agreement dated February 21, 1997 between Holly
Energy Partners, L.P. (“HEP”), successor-in-interest to Navajo Refining Company,
L.L.C., successor-in-interest to Navajo Refining Company, L.P., and Alon USA,
L.P.

#1a Third Amendment to the Storage and Product Handling Agreement executed
February 23, 2011 between Holly Energy Partners, L.P. (“HEP”), Alon USA and J.
Aron
#2
Pipeline Lease Agreement, dated February 21, 1997 between Alon USA, LP (“Alon”),
successor-in-interest to American Petrofina Pipe Line Company and Holly Energy
Partners, L.P. (“HEP”), successor-in-interest to Navajo Pipeline Company.

#2a
Amendment and Supplement to Pipeline Lease Agreement dated October 10, 2007

#2b
Pipeline lease Agreement, Letter; dated February 28, 2011 between Alon USA LP,
Holly Energy Partners LP and J. Aron & Company

#3
Service Agreement, dated February 28, 2005 between Alon USA, LP. and Holly
Energy Partners, L.P.

#4
Pipeline and Terminal Agreement between Alon USA, LP and Holly Energy Partners,
L.P. dated February 28, 2005

#4a
First Amendment of Pipeline and Terminal Agreement, dated September 1, 2008    

#4b
Second Amendment to the Pipeline and Terminal Agreement executed February 23,
2011 between Alon USA, LP and Holly Energy Partners, L.P.

#4c
Pipeline and Terminal Agreement, Letter between Alon USA, LP and Holly Energy
Partners, L.P. dated March 1, 2011

#4d
Third Amendment of Pipeline and Terminal Agreement, dated June 6, 2011

#4e
Fourth Amendment to Pipeline and Terminal Agreement, dated October 6, 2014

#5
Pipeline Lease Agreement between Plains Pipeline, L.P. and Alon USA, L.P., dated
December, 2007

#5a
First Amendment between Plains Pipeline, L.P. and Alon USA, L.P., dated December
2012

#6
Mesa Pipeline Dedication Agreement between Sunoco Pipeline LP and Alon USA
Energy Inc., dated December 12, 2005

#7    Pipeline Throughput and Deficiency Agreement – Designated Shipper Letter
between Sunoco Pipeline LP, Alon USA Energy Inc. and J. Aron & company dated
October 31, 2011
#8    Centurion Pipeline Lease Agreement dated June 14, 2006 between Alon Crude
Pipeline LLC & Centurion Pipeline LLC





Schedule V-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule X


Pipeline Systems (Included Pipelines)


Crude:


Mesa Pipeline Midland, TX to Alon Big Spring, TX Refinery


Plains Pipeline, LP


Sunoco Pipeline LP
Enterprise Terminal Midland, TX to other terminals in Midland, TX
Enterprise Crude Pipeline LLC
Centurion Terminal Midland, TX to other terminals in Midland, TX
Centurion Pipeline L.P
Basin Terminal Midland, TX to other terminals in Midland, TX
Plains Pipeline, LP
Plains Basin Pipeline Midland, TX to locations in Texas and Oklahoma
Plains Pipeline, LP
Pipeline leased by Alon USA, LP from Plains Pipeline, LP lease dated December
12, 2007
Big Spring, Texas to Midland, Texas


Products:
Holly Energy Partners – Operating, LP.
Midland, Texas to Orla, Texas (Fintex)
Abilene, Texas to Dyess AFB
Big Spring, Texas to Abilene, Texas (Trust X-6; (Trust 6/8))
Big Spring, Texas to Wichita Falls, Texas (Trust 6/8)
Wichita Falls, Texas to Duncan, Oklahoma (River)


Pipeline leased by Alon USA, LP from Holly Energy Partners, LP lease dated
February 21, 1997
Orla, Texas to El Paso, Texas


Pipeline leased by Alon USA, LP from Plains Pipeline, LP lease dated December
12, 2007
Big Spring, Texas to Midland, Texas
Plains Pipeline, LP and Sunoco Pipeline LP
Mesa Pipeline Midland, TX to Big Spring, TX Refinery



Schedule X-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule Z
Orla to El Paso / El Paso Inventory Description


Pipeline:


The “Orla Terminal Daily Report” is received every day from HEP. An example of
the Orla
Terminal Report can be found in Schedule H, Form of Inventory Reports. The
volumes that
have shipped from Orla on the previous day are listed under the section “Truck
Rack,” “HEP
Deliveries.” Please note that these volumes are cumulative for the month so you
must subtract
the previous day’s number to calculate the actual volume shipped from Orla. When
necessary,
HEP issues “Metered Receiving and Delivery Tickets” that indicates the total
volume received in
El Paso. Batch numbers are assigned by HEP. These batch numbers are used from
the time the
batch leaves Orla to the time it delivers to El Paso.


The total volume that has shipped from Orla on the previous day plus the
previous day pipeline
inventory minus what has been received that day at El Paso is then considered
“Pipeline
Inventory.” This represents the estimated line fill from Orla to El Paso.


Linefill is balanced at end of month with the “HEP Shipper Inventory Report”
using “Plant
Total: 7003 – HEP PPL 8 Artesia – El Paso. An example of this HEP End of Month
Report can
also be found in Schedule H, Form of Inventory Reports.


Inventory:


With the exception of transmix, El Paso inventory is calculated by using
previous day inventory plus deliveries into El Paso less sales, transfers and
movements out via pipeline. Alon is able to gather this information from
“Metered Receiving and Delivery Tickets”, as well as by accessing HEP’s Toptech
system, an internal system managed by HEP.


Inventory is balanced at end of month with “HEP Shipper Inventory Report” using
“Plant Total:
7014 – HEP Trm TX El Paso.”
El Paso transmix inventory is estimated by multiplying 1.5% times the sum of the
total barrels of unlead gasoline, premium gasoline and diesel being delivered
into El Paso in a particular month. This figure is then divided by the number of
days in the month to calculate a daily transmix allocation.   The total being
delivered changes each day as actual tickets become available and schedule
changes.
Transmix Inventory Example:
280,000 total bbls. being delivered into El Paso per month
X .015
= 4,200 total transmix allocation per month
/ 30 days in month
= 140 bpd transmix being generated and added to our portion of the transmix.



Schedule Z-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Schedule AA
Differential Determination Procedure


The Adjustment Date Differential shall be determined in accordance with the
following procedure:


(i)The value for the Baseline Volume for Crude Oil and for each Product Group
shall be determined as of May 31, 2013 as if each such Baseline Volume had been
valued for purposes of determining the aggregate price thereof under the
Step-Out Inventory Sales Agreement using the applicable Step-Out Price provided
on and determined in accordance with Schedule B-1.


(ii)The values determined under clause (i) above shall be aggregated into a
total value for such Baseline Volumes (the "Total Pro Forma Baseline Value).


(iii)The average (the "WTI Average") of the official NYMEX settlement prices on
each of the Four Step-Out Trading Days (as defined below) for the First Nearby
NYMEX WTI Contract (as defined below) shall be determined.


(iv)
The "Adjustment Date Differential" shall equal:



(Total Pro Form Baseline Value + Aggregate Baseline Volume) minus the WTI
Average


The result of the foregoing computation may be positive or negative.


(v)The Adjustment Date Differential so determined shall be applied as indicated
in Schedules B-2 and D-2 to this Agreement


(vi)
For purposes of the above procedures,



the "Four Step-Out Trading Days" are May 24, 28, 29 and 30, 2013;

Schedule AA-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



the "First Nearby NYMEX WTI Contract" is, for any the Four Step-Out Trading
Days, the New York Mercantile Exchange Light Crude Futures contract for the
first nearby month that is trading on such day; and


the "Aggregate Baseline Volume" is the sum of the Baseline Volumes for Crude Oil
and each of the Product Groups.





Schedule AA-2


 